            Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 1 of 372




                                    EXHIBIT A

                                     The Plan




US-DOCS\120811663.4
               Case 19-10289-LSS            Doc 2853-1        Filed 01/27/21       Page 2 of 372




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ :
In re:                                                       : Chapter 11
                                                             :
                                       2
IMERYS TALC ITALY S.P.A.,                                    : Case No. [Not yet filed]
                                                             :
                    Potential Debtor.                        : [Joint Administration To Be Requested]
                                                             :
------------------------------------------------------------ x

           NINTH AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
               IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES
                   UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       THIS SOLICITATION IS BEING CONDUCTED NOT ONLY FOR THE DEBTORS IN THESE CHAPTER 11
       CASES, BUT ALSO FOR IMERYS TALC ITALY S.P.A. NO CHAPTER 11 CASE HAS BEEN COMMENCED
       AT THIS TIME FOR IMERYS TALC ITALY S.P.A. THE DISCLOSURE STATEMENT AND SOLICITATION
       MATERIALS ACCOMPANYING THIS JOINT CHAPTER 11 PLAN HAVE NOT YET BEEN APPROVED BY
       THE BANKRUPTCY COURT FOR IMERYS TALC ITALY S.P.A. IF THE REQUISITE NUMBER OF
       ACCEPTANCES BY HOLDERS OF CLAIMS IN CLASS 4 ARE RECEIVED, IMERYS TALC ITALY S.P.A.
       WILL COMMENCE A CHAPTER 11 CASE. FOLLOWING THE COMMENCEMENT OF SUCH A CASE
       AND ENTRY OF AN ORDER FOR JOINT ADMINISTRATION, IMERYS TALC ITALY S.P.A. WILL SEEK
       TO HAVE THE DISCLOSURE STATEMENT ORDER MADE APPLICABLE TO IT AND THE
       CONFIRMATION HEARING ON THIS JOINT CHAPTER 11 PLAN WILL APPLY TO IMERYS TALC ITALY
       S.P.A.


       EVEN THOUGH A CHAPTER 11 CASE HAS NOT BEEN COMMENCED FOR IMERYS TALC ITALY
       S.P.A., THIS JOINT CHAPTER 11 PLAN IS DRAFTED TO ACCOUNT FOR SUCH A FILING FOR EASE OF
       READING. TO THE EXTENT THAT THE REQUISITE ACCEPTANCES ARE NOT RECEIVED OR IT IS
       OTHERWISE DETERMINED THAT A CHAPTER 11 FILING IS NOT NECESSARY, ANY REFERENCE TO


   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
   2
          This solicitation is also being conducted by Imerys Talc Italy S.p.A. pursuant to sections 1125(g)
   and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018. If the Plan is accepted by the requisite
   number of claimants in Class 4, Imerys Talc Italy S.p.A. will commence a bankruptcy case that will
   be, pending entry of an order by the Bankruptcy Court, jointly administered under Case No. 19-
   10289 (LSS). Imerys Talc Italy S.p.A.’s address is Via Nazionale 121 Porte, 10060 Turin, Italy.


   US-DOCS\120811676.4
            Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 3 of 372



 THE CHAPTER 11 CASE OF IMERYS TALC ITALY S.P.A. WILL BE STRICKEN. THE PLAN
 PROPONENTS RESERVE THE RIGHT TO AMEND, SUPPLEMENT OR OTHERWISE MODIFY THIS
 JOINT CHAPTER 11 PLAN PRIOR TO OR DURING THE CONFIRMATION HEARING TO THE EXTENT
 ALLOWED BY THE BANKRUPTCY CODE AND THE BANKRUPTCY RULES AND IN ACCORDANCE
 WITH THE TERMS OF THE PLAN.




 THE PLAN PROVIDES, AMONG OTHER THINGS, FOR THE ISSUANCE OF AN INJUNCTION
 PURSUANT TO SECTIONS 105(a) AND 524(g) OF THE BANKRUPTCY CODE THAT CHANNELS ALL
 CLASS 4 TALC PERSONAL INJURY CLAIMS AGAINST THE DEBTORS AND THE PROTECTED
 PARTIES (AS DEFINED HEREIN) TO A TRUST, AS WELL AS OTHER INJUNCTIONS DESCRIBED IN
 ARTICLE XII OF THE PLAN.




                                        2
US-DOCS\120811676.4
                Case 19-10289-LSS                    Doc 2853-1              Filed 01/27/21              Page 4 of 372




                                                             CONTENTS

                                                                                                                                           Page

ARTICLE I DEFINITIONS AND RULES OF INTERPRETATION ............................................1

          1.1       Capitalized Terms ....................................................................................................1
          1.2       Interpretation; Application of Definitions; Rules of Construction; and
                    Computation of Time .............................................................................................33
          1.3       Exhibits ..................................................................................................................34
          1.4       Ancillary Documents .............................................................................................34

ARTICLE II TREATMENT OF ADMINISTRATIVE CLAIMS, FEE CLAIMS, DIP
            FACILITY CLAIMS, AND PRIORITY TAX CLAIMS ......................................34

          2.1       Administrative Claims ...........................................................................................34
          2.2       Allowed Priority Tax Claims .................................................................................35
          2.3       Fee Claims .............................................................................................................35
          2.4       DIP Facility Claims................................................................................................36

ARTICLE III TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS ...........36

          3.1       Grouping of the Debtors for Convenience .............................................................36
          3.2       Claims and Equity Interests Classified ..................................................................36
          3.3       Treatment and Classification of Claims and Equity Interests................................37
          3.4       Debtors’ Rights with Respect to Unimpaired Claims ............................................41

ARTICLE IV THE TALC PERSONAL INJURY TRUST ...........................................................41

          4.1       Establishment of the Talc Personal Injury Trust....................................................41
          4.2       Purpose and Trust Distribution Procedures ...........................................................41
          4.3       Selection of the Initial Talc Trustees .....................................................................41
          4.4       Advising the Talc Personal Injury Trust ................................................................42
          4.5       Transfer of Claims and Demands to the Talc Personal Injury Trust .....................42
          4.6       Transfer of Talc Personal Injury Trust Assets to the Talc Personal Injury
                    Trust .......................................................................................................................43
          4.7       Talc Personal Injury Trust Expenses .....................................................................44
          4.8       Excess Talc Personal Injury Trust Assets ..............................................................44
          4.9       Dissolution of the Talc Personal Injury Trust ........................................................44
          4.10      Funds and Investment Guidelines ..........................................................................44
          4.11      Cooperation Agreement .........................................................................................44
          4.12      Talc Personal Injury Trust Indemnification of the Protected Parties .....................45
          4.13      Post-Effective Date Liabilities ...............................................................................45

ARTICLE V TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
           LEASES .................................................................................................................45

          5.1       General Treatment .................................................................................................45

                                                                       i
US-DOCS\120811676.4
              Case 19-10289-LSS                  Doc 2853-1              Filed 01/27/21               Page 5 of 372




        5.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases ............46
        5.3      Cure of Defaults for Executory Contracts and Unexpired Leases .........................47
        5.4      Modifications, Amendments, Supplements, Restatements or Other
                 Agreement ..............................................................................................................49
        5.5      Reservation of Rights.............................................................................................49
        5.6      Talc Insurance Policies and Talc Insurance CIP Agreements ...............................49
        5.7      Non-Talc Insurance Policies ..................................................................................49

ARTICLE VI DISTRIBUTIONS UNDER THE PLAN ON ACCOUNT OF CLAIMS ..............50

        6.1      Distributions...........................................................................................................50
        6.2      Timing and Calculation of Amounts to be Distributed ..........................................50
        6.3      Disbursing Agent ...................................................................................................50
        6.4      Rights and Powers of Disbursing Agent ................................................................50
        6.5      Distributions on Account of Claims Allowed After the Effective Date ................51
        6.6      Delivery of Distributions and Undeliverable or Unclaimed Distributions ............51
        6.7      Time Bar to Cash Payments ...................................................................................52
        6.8      Disbursing Agent’s Obligation to Provide Periodic Reporting .............................52
        6.9      Record Date for Holders of Claims .......................................................................52
        6.10     Compliance with Tax Requirements and Allocations ...........................................53
        6.11     Transfers of Claims ................................................................................................53
        6.12     Interest on Impaired and Disputed Claims.............................................................53
        6.13     Setoffs ....................................................................................................................53

ARTICLE VII RESOLUTION OF DISPUTED CLAIMS OTHER THAN TALC
            PERSONAL INJURY CLAIMS............................................................................54

        7.1      Disputed Claims .....................................................................................................54
        7.2      Prosecution of Claims Generally ...........................................................................54
        7.3      Prosecution of Disputed North American Debtor Claims and Claims
                 Objection Deadline ................................................................................................54
        7.4      ITI Claims ..............................................................................................................55
        7.5      Distributions on Account of Disputed Claims .......................................................55
        7.6      No Distributions Pending Allowance ....................................................................55
        7.7      Estimation of Claims..............................................................................................55
        7.8      Disputed Claims Reserve for the North American Debtors...................................56
        7.9      Disputed ITI Claims ...............................................................................................57
        7.10     Distribution of Excess Amounts in the Disputed Claims Reserve for the
                 North American Debtors ........................................................................................57

ARTICLE VIII ACCEPTANCE OR REJECTION OF PLAN .....................................................57

        8.1      Classes Entitled to Vote .........................................................................................57
        8.2      Acceptance of Holders of Talc Personal Injury Claims.........................................57
        8.3      Acceptance by Unimpaired Class ..........................................................................57
        8.4      Acceptance by Impaired Class ...............................................................................57



                                                                   ii
US-DOCS\120811676.4
              Case 19-10289-LSS                   Doc 2853-1              Filed 01/27/21               Page 6 of 372




ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION AND
           CONSUMMATION OF THE PLAN ....................................................................57

        9.1      Conditions Precedent to the Confirmation of the Plan ..........................................57
        9.2      Conditions Precedent to the Effective Date of the Plan .........................................61
        9.3      Waiver of Conditions Precedent ............................................................................62
        9.4      Notice of Effective Date ........................................................................................62

ARTICLE X MEANS FOR IMPLEMENTATION OF THE PLAN ............................................62

        10.1     General ...................................................................................................................62
        10.2     Operations of the Debtors Between Confirmation and the Effective Date ............62
        10.3     Charter and Bylaws ................................................................................................62
        10.4     Corporate Action ....................................................................................................63
        10.5     Surrender of Existing Equity Interests ...................................................................63
        10.6     Post-Effective Date Governance, Continued Existence of the Reorganized
                 North American Debtors, and the Reorganized North American Debtor
                 Stock ......................................................................................................................63
        10.7     Post-Effective Date Governance and Continued Existence of Reorganized
                 ITI. .........................................................................................................................64
        10.8     Imerys Settlement ..................................................................................................64
        10.9     Rio Tinto/Zurich Settlement ..................................................................................67
        10.10    Cyprus Settlement ..................................................................................................70
        10.11    Good Faith Compromise and Settlement ...............................................................76
        10.12    Resolution of Talc Personal Injury Claims ............................................................76
        10.13    Sources of Consideration for Plan Distributions ...................................................76
        10.14    Transfer of Remaining North American Debtors’ Assets to the Talc
                 Personal Injury Trust..............................................................................................77
        10.15    Modification of the Plan ........................................................................................77
        10.16    Revocation or Withdrawal of the Plan ...................................................................78
        10.17    Certain Technical Modifications............................................................................78

ARTICLE XI EFFECT OF CONFIRMATION ............................................................................78

        11.1     Preservation of Certain Estate Causes of Action ...................................................78
        11.2     Preservation of Talc Personal Injury Trust Causes of Action................................79
        11.3     Talc Insurance Actions ..........................................................................................79
        11.4     Insurance Provisions ..............................................................................................80
        11.5     J&J Indemnification Rights and Obligations .........................................................81
        11.6     Institution and Maintenance of Legal and Other Proceedings ...............................82
        11.7     Terms of Injunctions and Automatic Stay .............................................................83
        11.8     The FCR and the Tort Claimants’ Committee .......................................................83

ARTICLE XII RELEASES, INJUNCTION AND EXCULPATION ...........................................84

        12.1     Discharge and Injunctions......................................................................................84
        12.2     Releases..................................................................................................................85


                                                                   iii
US-DOCS\120811676.4
            Case 19-10289-LSS                    Doc 2853-1             Filed 01/27/21              Page 7 of 372




        12.3     The Channeling Injunction and the Insurance Entity Injunction ...........................88
        12.4     Supplemental Settlement Injunction Order ............................................................92
        12.5     Reservation of Rights.............................................................................................93
        12.6     Disallowed Claims and Disallowed Equity Interests .............................................93
        12.7     Exculpation ............................................................................................................94
        12.8     No Successor Liability ...........................................................................................94
        12.9     Corporate Indemnities ............................................................................................94
        12.10    ERISA Pension Plans.............................................................................................95

ARTICLE XIII JURISDICTION OF BANKRUPTCY COURT ..................................................96

        13.1     Jurisdiction .............................................................................................................96
        13.2     General Retention ..................................................................................................96
        13.3     Specific Purposes ...................................................................................................96
        13.4     District Court Jurisdiction ......................................................................................99
        13.5     Reservation of Rights.............................................................................................99
        13.6     Compromises of Controversies ..............................................................................99

ARTICLE XIV MISCELLANEOUS PROVISIONS ....................................................................99

        14.1     Closing of Chapter 11 Cases ..................................................................................99
        14.2     Timing of Distributions or Actions ........................................................................99
        14.3     Governing Law ......................................................................................................99
        14.4     Entire Agreement .................................................................................................100
        14.5     Headings ..............................................................................................................100
        14.6     Severability ..........................................................................................................100
        14.7     Notices .................................................................................................................100
        14.8     Notice to Other Entities .......................................................................................102
        14.9     Plan Supplement ..................................................................................................102
        14.10    Inconsistencies .....................................................................................................102
        14.11    Withholding of Taxes ..........................................................................................102
        14.12    Transfer Taxes .....................................................................................................102
        14.13    Binding Effect ......................................................................................................103
        14.14    Payment of Statutory Fees ...................................................................................103
        14.15    Duty to Cooperate ................................................................................................103
        14.16    Effective Date Actions Simultaneous ..................................................................103
        14.17    Consent to Jurisdiction .........................................................................................103




                                                                  iv
US-DOCS\120811676.4
             Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21   Page 8 of 372




                           EXHIBITS AND SCHEDULES TO PLAN

Exhibit A        Trust Distribution Procedures

Exhibit B        Talc Personal Injury Trust Agreement

Exhibit C        Rio Tinto/Zurich Settlement Agreement

Exhibit D        Cyprus Settlement Agreement

Schedule I       Imerys Corporate Parties

Schedule II      Imerys Plan Proponents

Schedule III     Rio Tinto Captive Insurer Policies

Schedule IV      Rio Tinto Corporate Parties

Schedule V       Zurich Corporate Parties

Schedule VI      Zurich Policies

Schedule VII Cyprus Corporate Parties

Schedule VIII Cyprus Talc Insurance Policies




                                                 v
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1      Filed 01/27/21      Page 9 of 372




                                        INTRODUCTION

        Imerys Talc America, Inc. and its affiliated debtors and debtors-in-possession in the above
captioned Chapter 11 Cases respectfully propose the following joint chapter 11 plan of
reorganization. Imerys Talc Italy S.p.A. proposes this joint chapter 11 plan as a prepackaged plan
and if the requisite acceptances from holders of Claims in Class 4 are received, then Imerys Talc
Italy S.p.A. will commence a chapter 11 case to implement the Plan. Unless otherwise indicated,
capitalized terms shall have the meanings ascribed to them in Section 1.1 of the Plan.

        Nothing in the Plan Documents constitutes an admission by the Debtors as to the existence,
merits, or amount of the Debtors’ actual present or future liability on account of any Claim or
demand (including, but not limited to, any Talc Personal Injury Demand) except to the extent that
such liability is specifically provided for in the Plan or the other Plan Documents in accordance
with the Confirmation Order effective as of the Effective Date.

        The Plan Proponents hereby jointly propose the following Plan pursuant to the provisions
of chapter 11 of Title 11 of the United States Code for the Debtors in the Chapter 11 Cases and
any laws applicable to the solicitation of votes on the Plan by Imerys Talc Italy S.p.A. Reference
is made to the Disclosure Statement distributed contemporaneously herewith for, among other
things, a discussion of the history, businesses, properties, and results of operations of the Debtors,
projections for future operations, settlements contained in the Plan, and risks associated with the
Plan. The Disclosure Statement also provides a summary of the Plan. YOU ARE URGED TO
READ THE DISCLOSURE STATEMENT AND THE PLAN WITH CARE IN EVALUATING
HOW THE PLAN WILL AFFECT YOUR CLAIM(S) BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

                                      ARTICLE I
                      DEFINITIONS AND RULES OF INTERPRETATION

        1.1    Capitalized Terms. The capitalized terms used herein have the respective meanings
set forth below. Any term that is not otherwise defined in this Section 1.1 of the Plan, but that is
defined elsewhere in the Plan or in the Bankruptcy Code or Bankruptcy Rules, shall have the
meaning given to that term in the Plan, the Bankruptcy Code, or Bankruptcy Rules, as applicable.

                1.1.1     “Additional Contribution” is defined in accordance with Section
        10.8.2.4 of the Plan.

                1.1.2      “Administrative Claim” means any Claim for any cost or expense of
        administration of the Chapter 11 Cases under section 503(b) of the Bankruptcy Code, other
        than a DIP Facility Claim, including, but not limited to, (1) any actual and necessary post-
        petition cost or expense of preserving the Estates or operating the businesses of the Debtors,
        (2) any payment to be made under the Plan to cure a default on an assumed Executory
        Contract or Unexpired Lease, (3) post-petition costs, indebtedness or contractual
        obligations duly and validly incurred or assumed by the Debtors in the ordinary course of
        business, (4) any Fee Claim, including any Claim for compensation or reimbursement of
        expenses of Professionals to the extent allowed by the Bankruptcy Court under
        sections 327, 328, 330(a), 331, or 503(b) of the Bankruptcy Code or the provision of the


                                                  1
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 10 of 372




        Plan, (5) any fee or charge assessed against the Estates under 28 U.S.C. § 1930(6), (6) any
        Claim of the Information Officer and/or counsel for the Information Officer, and (7) any
        Claim that has been granted superpriority administrative expense status in accordance with
        the Final Cash Management Order. For the avoidance of doubt, KEIP/KERP Payments
        are Administrative Claims.

                 1.1.3     “Administrative Claims Bar Date” means the applicable deadline for
        filing requests for payment of Administrative Claims (other than Fee Claims) and shall be
        the Business Day that is sixty (60) days after the Effective Date.

                1.1.4     “Administrative Claim Reserve” means an amount, as of the Effective
        Date, equal to (i) the Allowed Amount of Administrative Claims (excluding Fee Claims)
        and (ii) an estimate by the Debtors (subject to input from and consent by each of the Plan
        Proponents) of additional Administrative Claims (excluding Fee Claims) that may become
        Allowed after the Effective Date, certain amounts attributable to the transfer of the Talc
        Personal Injury Trust Assets to the Talc Personal Injury Trust, and costs incurred by the
        Reorganized North American Debtors related to post-Effective Date Administrative Claim
        resolution. The sole purpose of the Administrative Claim Reserve is to pay all Allowed
        Administrative Claims against the Debtors in full.

                 1.1.5      “Affiliate” shall mean, with respect to any specified entity: (a) an
        “affiliate,” as defined in section 101(2) of the Bankruptcy Code, of such specified entity;
        or (b) any other Entity that, directly or indirectly through one or more intermediaries or
        otherwise, controls, is controlled by or is under common control with the specified entity.
        As used in clause (b) of the prior sentence, “control” shall include the possession, directly
        or indirectly, of the power to direct or cause the direction of the management or policies of
        the specified entity (whether through the ownership of equity, by contract or otherwise).

                1.1.6     “Affirmation Order” means an order of the District Court affirming
        Confirmation of the Plan and issuing or affirming the issuance of the Channeling Injunction
        in favor of the Protected Parties.

                1.1.7       “Allowed” means (a) with respect to Non-Talc Claims, and including
        applicable premiums and penalties to the extent allowable: (i) any Claim proof of which is
        timely filed by the applicable Claims Bar Date; (ii) any Claim that is listed in the Schedules
        as neither contingent, unliquidated, nor disputed, and for which no Proof of Claim has been
        timely filed; or (iii) any Claim that is allowed pursuant to the Plan; provided, however, that
        with respect to any Claim described in clauses (i) and (ii) above, such Claim shall be
        considered Allowed only if and to the extent that no objection to the allowance of such
        Claim has been filed within the applicable period of time fixed by the Plan, the Bankruptcy
        Code, the Bankruptcy Rules or the Bankruptcy Court, or such an objection is filed and the
        Claim shall have been allowed by a Final Order, and (b) with respect to Equity Interests:
        (i) any Equity Interest registered in the stock register (or its equivalent) maintained by or
        on behalf of the relevant Debtors as of the Confirmation Date; (ii) any Equity Interest that
        is allowed pursuant to the Plan; or (iii) any other Equity Interest that has been allowed by
        a Final Order of the Bankruptcy Court.



                                                  2
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 11 of 372




               1.1.8      “Allowed Amount” means, with respect to any Non-Talc Claim, the
        amount for which that Claim is Allowed, denominated in U.S. dollars, Canadian dollars,
        or Euros, as applicable.

               1.1.9    “Amended Bylaws” means, the amended and restated bylaws of each of
        the Reorganized North American Debtors, in substantially the form contained in the Plan
        Supplement.

               1.1.10     “Amended Certificate of Incorporation” means, as to each of the
        Reorganized North American Debtors, the amended and restated certificate of
        incorporation of such Debtor, in substantially the form contained in the Plan Supplement.

              1.1.11    “Amended Charter Documents” means, collectively, the Amended
        Bylaws and the Amended Certificates of Incorporation.

               1.1.12    “Asset Purchase Agreement” means that certain Asset Purchase
        Agreement by and among the North American Debtors and Magris Resources Canada Inc.,
        dated as of October 13, 2020, as amended pursuant to that certain Amendment to the Asset
        Purchase Agreement, dated as of October 27, 2020 (as may be further amended, restated,
        supplemented, or otherwise modified from time to time in accordance with the terms
        thereof).

                 1.1.13     “Assignment” means the transfer of (i) the Talc Insurance Actions,
        (ii) the Talc Insurance Action Recoveries, (iii) the Talc Insurance CIP Agreements,
        (iv) the Talc Insurance Settlement Agreements, (v) the Talc In-Place Insurance Coverage,
        (vi) all other rights or obligations under or with respect to the Talc Insurance Policies, and
        (vii) all rights in connection with the J&J Indemnification Obligations as set forth in the
        J&J Agreements, to the Talc Personal Injury Trust under the Plan or the other Plan
        Documents.

                1.1.14   “Bankruptcy Code” means title 11 of the United States Code, as in
        effect on February 13, 2019.

                1.1.15   “Bankruptcy Court” means the United States Bankruptcy Court for the
        District of Delaware having jurisdiction over the Chapter 11 Cases.

               1.1.16    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
        as promulgated by the United States Supreme Court under section 2075 of Title 28 of the
        United States Code and any local rules of the Bankruptcy Court, as in effect on the Petition
        Date, together with any and all amendments and modifications thereto that were
        subsequently made applicable to the Chapter 11 Cases.

               1.1.17    “Bid Procedures Order” means that certain Order (I) (A) Establishing
        Bidding Procedures, Assumption and Assignment Procedures, and Stalking Horse
        Procedures for Sale of Substantially All Assets, (B) Scheduling Auction and Sale Hearing,
        and (C) Approving Form and Manner of Notice Thereof, and (II) Granting Related Relief
        [Docket No. 1950], as modified by the Notice of Modified Deadlines Contained in the
        Bidding Procedures and the Bidding Procedures Order [Docket No. 2039], the Second

                                                  3
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 12 of 372




        Notice of Modified Deadlines Contained in the Bidding Procedures and the Bidding
        Procedures Order [Docket No. 2189], and the Third Notice of Modified Deadlines
        Contained in the Bidding Procedures and the Bidding Procedures Order [Docket No.
        2329].

               1.1.18    “Business Day” means any day other than a Saturday, a Sunday, or any
        other day on which banking institutions in New York, NY are authorized or required by
        law or executive order to close.

                1.1.19    “Buyer” means Magris Resources Canada Inc., as the purchaser pursuant
        to the Sale Order.

               1.1.20     “CAMC” means Cyprus Amax Minerals Company, a Delaware
        corporation.

                1.1.21    “CAMC Cash Payments” is defined in accordance with Section 10.10.5
        of the Plan.

               1.1.22    “Canadian Claims” shall mean Talc Personal Injury Claims of
        individuals exposed in Canada or who were resident in Canada at the time such claims are
        filed.

             1.1.23     “Canadian Court” means the Ontario Superior Court of Justice
        (Commercial List).

                1.1.24   “Canadian Proceeding” means the proceeding commenced by ITC
        before the Canadian Court pursuant to the Companies Creditors Arrangement Act (Canada)
        R.S.C. 1985, c. C-36, as amended.

               1.1.25     “Cash” means lawful currency of the United States of America and its
        equivalents.

               1.1.26     “Certain Cyprus Historical Settled Insurers” means the Cyprus
        Historical Settled Insurers excluding the insurers to whom a Cyprus Corporate Party has
        granted a release of coverage for Talc Personal Injury Claims pursuant to (i) the London
        Market Settlement and Release Agreement or (ii) the Seaton Settlement and Release
        Agreement.

                1.1.27     “Channeling Injunction” means the permanent injunction provided for
        in Section 12.3 of the Plan with respect to Talc Personal Injury Claims against the Protected
        Parties to be issued pursuant to the Confirmation Order.

               1.1.28    “Chapter 11 Cases” means (a) when used with reference to a particular
        Debtor, the chapter 11 case pending for that Debtor under chapter 11 of the Bankruptcy
        Code in the Bankruptcy Court and (b) when used with reference to all Debtors, the
        procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy
        Court under Case No. 19-10289 (LSS), and, if applicable, the case to be commenced in the
        Bankruptcy Court under chapter 11 of the Bankruptcy Code for ITI.

                                                 4
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 13 of 372




                1.1.29   “Claim” shall have the meaning ascribed to such term in section 101(5)
        of the Bankruptcy Code as it pertains to “claims” against any or all of the Debtors.

                 1.1.30   “Claims Agent” means Prime Clerk LLC.

                1.1.31     “Claims Bar Date” means (i) October 15, 2019, for North American
        Debtor Claims (subject to the exceptions contained in the General Bar Date Order),
        (ii) January 9, 2020, for Indirect Talc Personal Injury Claims against the North American
        Debtors, or (iii) such other period of limitation as may be specifically fixed by an order of
        the Bankruptcy Court for objecting to certain Claims.

               1.1.32     “Claims Objection Bar Date” means the deadline for objecting to North
        American Debtor Claims set forth in Section 7.3.2 which shall be one hundred and twenty
        (120) days after the Effective Date, unless extended by operation of the Bankruptcy Rules
        or order of the Bankruptcy Court prior to the expiration of such period.

                1.1.33     “Claims Register” means the register of Claims filed against the Debtors
        in the Chapter 11 Cases maintained by the Claims Agent as such register is updated from
        time to time to reflect, among other things, Claims that have been Allowed or Disallowed.

               1.1.34     “Class” means a category of holders of Claims or Equity Interests
        described in Article III of the Plan.

                 1.1.35   “Clerk” means the clerk of the Bankruptcy Court.

               1.1.36   “Compensation Procedures Order” means that certain Order Under 11
        U.S.C. §§ 105(a) and 331, Fed. R. Bankr. P. 2016(a), and Del. Bankr. L.R. 2016-2
        Establishing Procedures for Interim Compensation and Reimbursement of Professionals
        [Docket No. 301].

              1.1.37    “Confirmation” means the entry of the Confirmation Order on the
        Docket of the Chapter 11 Cases.

                1.1.38    “Confirmation Date” means the date on which the Confirmation Order
        is entered on the Docket in the Chapter 11 Cases.

                1.1.39    “Confirmation Hearing” means the hearing held by the Bankruptcy
        Court pursuant to section 1128(a) of the Bankruptcy Code to consider Confirmation of the
        Plan, as such hearing may be adjourned or continued from time to time.

               1.1.40     “Confirmation Order” means the order, in form and substance
        acceptable to the Plan Proponents, entered by the Bankruptcy Court confirming the Plan
        pursuant to section 1129 of the Bankruptcy Code.

               1.1.41     “Contingent     Contribution”      is   defined   in   accordance     with
        Section 10.8.2.2 of the Plan.




                                                 5
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 14 of 372




               1.1.42   “Contributed Indemnity and Insurance Interests” is defined in
        accordance with Section 10.8.2.3 of the Plan.

                1.1.43    “Contribution Claim” is defined in accordance with Section 12.3.1(g)
        of the Plan.

               1.1.44    “Cooperation Agreement” means that certain Cooperation Agreement
        among the Debtors, Imerys S.A., and the Talc Personal Injury Trust, in substantially the
        form contained in the Plan Supplement.

                 1.1.45   “Credits” is defined in accordance with Section 10.9.2.1 of the Plan.

                1.1.46    “Cure Amount” means the payment of Cash or the distribution of other
        property (as the parties may agree or the Bankruptcy Court may order) as necessary to
        (i) cure a monetary default of one or more of the Debtors in accordance with the terms of
        an Executory Contract or Unexpired Lease of such Debtor(s) and (ii) permit such Debtor(s)
        to assume such Executory Contract or Unexpired Lease under section 365(a) of the
        Bankruptcy Code.

                 1.1.47   “Cyprus” means, collectively, Cyprus Mines and CAMC.

                1.1.48    “Cyprus Affiliated Parties” means, for such time as Cyprus Mines was
        a subsidiary of CAMC or its predecessors, and solely in their capacity as such: (i) direct or
        indirect shareholders of CAMC or its predecessors; (ii) current and former officers,
        directors, principals, members, partners, managers, employees, agents, advisory board
        members, financial advisors, attorneys, accountants, investment bankers, consultants,
        representatives, experts, and other professionals of the Cyprus Corporate Parties; and (iii)
        with respect to each of the foregoing Persons in clauses (i) and (ii), each such Person’s
        respective heirs, executors, estates, and nominees, as applicable. For the avoidance of
        doubt, the Cyprus Affiliated Parties exclude J&J, the Rio Tinto Corporate Parties, and the
        Imerys Corporate Parties.

                1.1.49    “Cyprus Contribution” is defined in accordance with Section 10.10.5
        of the Plan.

               1.1.50     “Cyprus Corporate Parties” means (a) Freeport, (b) CAMC, (c) Cyprus
        Mines, (d) the Persons listed on Schedule VII, each of which is directly or indirectly owned
        or controlled by Freeport, CAMC, and/or Cyprus Mines, and (e) any future successors or
        assigns of Freeport, CAMC, Cyprus Mines, and/or the Persons or Entities listed on
        Schedule VII, solely in their capacities as such.

                 1.1.51   “Cyprus Credits” is defined in accordance with Section 10.10.5 of the
        Plan.

                1.1.52    “Cyprus Future Credits” is defined in accordance with Section 10.10.5
        of the Plan.



                                                 6
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 15 of 372




                1.1.53    “Cyprus Historical Insurance Settlements” means the following
        agreements, but solely to the extent of the particular Cyprus Talc Insurance Policies
        released in each settlement agreement: (1) the settlement and release agreement by and
        between CAMC, on the one hand, and The Home Insurance Company, on the other hand,
        dated August 14, 2002; (2) the settlement and release agreement by and among CAMC,
        Cyprus Mines, AMAX Inc. and Cyprus Foote Mineral Company, on the one hand, and
        International Insurance Company, individually and as successor in interest to International
        Surplus Lines Insurance Company, and North River Insurance Corporation on the other
        hand, dated December 19, 2000; (3) the settlement and release agreement by and between
        CAMC, on the one hand, and St. Paul Fire and Marine Insurance Company, on the other
        hand, dated June 14, 2000; (4) the settlement and release agreement by and among CAMC,
        on the one hand, and Westport Insurance Corporation (f/k/a Puritan Insurance Company,
        f/k/a Manhattan Fire and Marine Insurance Company) on the other hand, dated July 19,
        2000; (5) the London Market Settlement and Release Agreement; and (6) the Seaton
        Settlement and Release Agreement.

                1.1.54    “Cyprus Historical Settled Insurers” means the insurers to whom a
        Cyprus Corporate Party has granted a release of coverage for Talc Personal Injury Claims
        pursuant to the Cyprus Historical Insurance Settlements, solely with respect to the policies
        and claims so released.

                 1.1.55    “Cyprus Insurance Protocol” means that: (1) in the event that (a) the
        Talc Personal Injury Trust obtains a Judgment providing that the Talc Personal Injury Trust
        is entitled to a sum certain from an insurer pursuant to any Cyprus Talc Insurance Policy
        or if such an insurer enters into an agreement or settlement to pay, or otherwise pays, a sum
        certain to the Talc Personal Injury Trust pursuant to any Cyprus Talc Insurance Policy, and
        (b) based on such Judgment or agreement or settlement or payment, such insurer obtains a
        Judgment against any Cyprus Historical Settled Insurer, or an agreement to pay from any
        Cyprus Historical Settled Insurer, the Talc Personal Injury Trust shall voluntarily reduce
        its Judgment against, agreement with, settlement with, or recovery from such insurer to the
        extent necessary to eliminate any indemnification or other monetary obligation owed by
        any Cyprus Corporate Party to such Cyprus Historical Settled Insurer pursuant to the
        Cyprus Historical Insurance Settlements; (2) the Talc Personal Injury Trust shall not seek
        recovery from any London Market Insurer that was a party to the London Market
        Settlement and Release Agreement with respect to policies released in that agreement;
        (3) the Talc Personal Injury Trust shall not seek recovery from Providence Washington
        with respect to the policy released in the Seaton Settlement and Release Agreement; (4) if
        the Talc Personal Injury Trust obtains a Judgment that entitles it to receive a sum certain
        from any of the Certain Cyprus Historical Settled Insurers, the Talc Personal Injury Trust
        shall voluntarily reduce its Judgment against the Certain Cyprus Historical Settled Insurer
        to the extent necessary to eliminate any indemnification or other monetary obligation owed
        by a Cyprus Corporate Party to such Certain Cyprus Historical Settled Insurer; and (5) the
        Talc Personal Injury Trust shall obtain in any future settlement with any Certain Cyprus
        Historical Settled Insurer with respect to the Cyprus Talc Insurance Policies released in
        any Cyprus Historical Insurance Settlement a release by the Certain Cyprus Historical
        Settled Insurer of the Cyprus Protected Parties.


                                                 7
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 16 of 372




                 1.1.56   “Cyprus Mines” means Cyprus Mines Corporation.

               1.1.57     “Cyprus Mines Bankruptcy” means the chapter 11 case to be filed by
        Cyprus Mines under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
        Court for the District of Delaware.

              1.1.58     “Cyprus Mines Plan” means the chapter 11 plan of reorganization of
        Cyprus Mines, as amended, modified, or supplemented from time to time, to be filed in the
        Cyprus Mines Bankruptcy, and which incorporates the terms of the Cyprus Settlement.

               1.1.59     “Cyprus Mines Plan Trigger Date” means the later of (a) the effective
        date of the Cyprus Mines Plan or (b) the date the order of the District Court affirming
        confirmation of the Cyprus Mines Plan and issuing or affirming the issuance of the
        channeling injunction (as described in the Cyprus Mines Plan) in favor of the Cyprus
        Protected Parties thereunder becomes a Final Order.

                 1.1.60   “Cyprus Parties” means, collectively, Cyprus and Freeport.

               1.1.61     “Cyprus Protected Parties” means the Cyprus Corporate Parties and the
        Cyprus Affiliated Parties. For the avoidance of doubt, the Cyprus Protected Parties exclude
        the Debtors, the Imerys Protected Parties, the Rio Tinto Protected Parties, the Zurich
        Protected Parties, and J&J.

               1.1.62    “Cyprus Released          Claims”    is   defined    in   accordance    with
        Section 12.2.1(d) of the Plan.

                1.1.63    “Cyprus Settlement” means that certain comprehensive settlement by
        and among the Cyprus Parties, the Debtors, the Tort Claimants’ Committee, and the FCR,
        the terms of which are set forth in and implemented by the Plan, the Cyprus Mines Plan,
        and the Cyprus Settlement Agreement, pursuant to which, in exchange for the Cyprus
        Contribution and other good and valuable consideration, the Cyprus Protected Parties
        receive the benefit of the releases, Injunctions, and other protections set forth in the Plan,
        the Cyprus Mines Plan, and the Cyprus Settlement Agreement.

               1.1.64    “Cyprus Settlement Agreement” means the Settlement Agreement and
        Release among the Cyprus Parties, the Debtors, the Tort Claimants’ Committee, and the
        FCR, in substantially the form attached to the Plan as Exhibit D.

                1.1.65      “Cyprus Settling Talc Insurance Company” means any Cyprus Talc
        Insurance Company that enters into any settlement at any time with the Debtors, the Tort
        Claimants’ Committee, the FCR, or the Talc Personal Injury Trust under which such
        Cyprus Talc Insurance Company contributes funds, proceeds, or other consideration to or
        for the benefit of the Talc Personal Injury Trust, but solely with respect to any Cyprus Talc
        Insurance Policy that is the subject of such a settlement agreement.

               1.1.66    “Cyprus Talc Insurance Company” means any insurance company,
        insurance syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty


                                                  8
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 17 of 372




        association, or any other Entity that has, or may be alleged to have, liability under a Cyprus
        Talc Insurance Policy.

                 1.1.67    “Cyprus Talc Insurance Policy” means any liability insurance policy
        (i) that was issued prior to June 30, 1992, (ii) that is currently or was previously in effect
        at any time on or before the Effective Date, (iii) as to which there has not been a complete
        release of coverage for Talc Personal Injury Claims, and (iv) that names any Cyprus
        Protected Party as an insured (whether as the primary or additional insured, or by virtue of
        being a parent or subsidiary of the named insured) or that is otherwise alleged to afford any
        Cyprus Protected Party insurance coverage for any Talc Personal Injury Claim or any other
        claims channeled to the Talc Personal Injury Trust. The Cyprus Talc Insurance Policies
        include, but are not limited to, the policies set forth on Schedule VIII.

                1.1.68   “Cyprus Talc Insurance Policy Rights” means (a) all rights, Claims,
        benefits, or causes of action held by the Cyprus Protected Parties with respect to the
        Cyprus Talc Insurance Policies, including the right to receive proceeds; and (b) all rights,
        Claims, or causes of action held by the Cyprus Protected Parties, including the right to
        receive proceeds, with respect to any settlement agreements or coverage-in-place
        agreements to the extent those agreements amend, modify, replace, or govern the rights
        and obligations of, and the coverage afforded to, any or all of the Cyprus Protected Parties
        under any Cyprus Talc Insurance Policy. For the avoidance of doubt, subject to Section
        6.1 of the Cyprus Settlement Agreement, the right to receive proceeds under any such
        agreements will not apply to any proceeds paid to a Cyprus Protected Party under such
        agreements prior to the Cyprus Trigger Date.

               1.1.69    “Cyprus Trigger Date” means the later of (i) the later of the Effective
        Date or the date the Affirmation Order becomes a Final Order or (ii) the Cyprus Mines
        Plan Trigger Date.

                1.1.70    “Debtor Exposure” shall mean credible evidence (a) of exposure to talc
        or a product containing talc mined, processed, manufactured, sold and/or distributed by the
        Debtors, or for which the Debtors otherwise have legal responsibility, or (b) of conduct for
        which the Debtors have legal responsibility that exposed the claimant to such product.

                1.1.71   “Debtor Intercompany Claim” means any Claim held by a Debtor
        against another Debtor.

               1.1.72     “Debtors” means Imerys Talc America, Inc., Imerys Talc Vermont, Inc.,
        Imerys Talc Canada Inc., and, in the event it files a voluntary petition for relief under
        chapter 11 of the Bankruptcy Code before the Confirmation Date, Imerys Talc Italy S.p.A.

               1.1.73    “DIP Facility” means a debtor-in-possession financing facility provided
        by the DIP Facility Lender, as more fully described in the DIP Loan Documents and the
        DIP Order.

                1.1.74    “DIP Facility Claim” means any Claim held by the DIP Facility Lender
        arising under the DIP Loan Documents and Allowed by the DIP Order.


                                                  9
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21     Page 18 of 372




               1.1.75     “DIP Facility Lender” means Imerys S.A. or any Affiliate of Imerys
        S.A. that is also a Plan Proponent to which Imerys S.A. assigns its rights under the DIP
        Loan Documents.

               1.1.76    “DIP Loan” means any loan made by the DIP Facility Lender to the
        Debtors pursuant to the DIP Loan Documents.

               1.1.77    “DIP Loan Documents” means the credit agreement setting forth the
        terms and conditions of the DIP Facility and all documents related thereto.

              1.1.78     “DIP Order” means any order of the Bankruptcy Court approving the
        DIP Facility.

               1.1.79     “Direct Talc Personal Injury Claim” means a Talc Personal Injury
        Claim that is not an Indirect Talc Personal Injury Claim.

                1.1.80     “Disallowed” means any Non-Talc Claim or Equity Interest that (a) is
        denied, dismissed, expunged, overruled, or disallowed in whole or in part (but solely to the
        extent of the disallowance) by Final Order or under the Plan, or (b) has been withdrawn, in
        whole or in part (but solely to the extent of such withdrawal).

                 1.1.81    “Disbursing Agent” means each Reorganized Debtor, or such other
        Entity or Entities chosen by the Reorganized Debtor or Reorganized Debtors to make or
        facilitate Distributions pursuant to the Plan.

               1.1.82    “Discharge Injunction” means the injunction issued in accordance with
        sections 524 and 1141 of the Bankruptcy Code and contained in Section 12.1 of the Plan.

                1.1.83    “Disclosure Statement” means the Disclosure Statement for Ninth
        Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its
        Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated January [27], 2021,
        including all exhibits and schedules thereto and references therein that relate to the Plan,
        approved by order of the Bankruptcy Court as containing adequate information, and
        distributed in accordance with such order of approval, as such disclosure statement and
        supplemental disclosure documents may be amended, modified, or supplemented from
        time to time with the consent of each of the Plan Proponents.

                1.1.84     “Disputed” means any Non-Talc Claim or Equity Interest, or any portion
        thereof, that has not been Allowed or Disallowed pursuant to the Plan or a Final Order of
        the Bankruptcy Court, or that is contingent or unliquidated.

               1.1.85    “Disputed Claims Reserve” means the reserve maintained by the
        Reorganized North American Debtors for any distributable amounts required to be set aside
        on account of Disputed North American Debtor Claims (other than Disputed
        Administrative Claims), the amount of which will be distributed (net of any expenses,
        including any taxes relating thereto), as provided in the Plan, as such Disputed North
        American Debtor Claims (other than Disputed Administrative Claims) are resolved by
        Final Order, and such amounts shall be distributable in respect of such Disputed North

                                                10
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 19 of 372




        American Debtor Claims (other than Disputed Administrative Claims) as such amounts
        would have been distributable had the Disputed North American Debtor Claims (other than
        Disputed Administrative Claims) been Allowed Claims as of the Effective Date. For the
        avoidance of doubt, (i) no assets of ITI will be used to fund the Disputed Claims Reserve
        and no amounts from the Disputed Claims Reserve will be distributed on account of
        Allowed ITI Claims, and (ii) available funds in the Disputed Claims Reserve will not be
        used to pay any Claims that are subject to payment from funds placed in the Reorganized
        North American Debtor Cash Reserve.

                1.1.86    “Distribution(s)” mean(s) Cash, property, or interest in property to be
        paid or delivered hereunder to holders of Allowed Non-Talc Claims under the terms of the
        Plan.

                 1.1.87     “Distribution Date” means the date which is as soon as reasonably
        practicable after the later of (i) the Effective Date, or (ii) in the case of a Non-Talc Claim
        that is not yet Allowed as of the Effective Date, the date that such Claim becomes Allowed.

                1.1.88   “Distribution Record Date” means the record date for determining an
        entitlement to receive Distributions under the Plan on account of Allowed Non-Talc
        Claims, which shall be the Confirmation Date.

               1.1.89     “District Court” means the United States District Court for the District
        of Delaware.

               1.1.90    “Docket” means the docket in the jointly administered Chapter 11 Cases
        maintained by the Clerk.

               1.1.91    “Effective Date” means the Business Day upon which all of the
        conditions precedent to the occurrence of the Effective Date contained in Section 9.2 of the
        Plan have been satisfied or waived pursuant to Section 9.3.

                1.1.92    “Encumbrance” means, with respect to any property (whether real or
        personal, tangible or intangible), any mortgage, Lien, pledge, charge, security interest,
        assignment or encumbrance of any kind or nature in respect of such property (including
        any conditional sale or other title retention agreement, any security agreement, and the
        filing of, or agreement to give, any financing statement under the Uniform Commercial
        Code or comparable law of any jurisdiction) to secure payment of a debt or performance
        of an obligation.

                1.1.93   “Entity” shall have the meaning ascribed to such term in section 101(15)
        of the Bankruptcy Code.

               1.1.94    “Equity Interest” means (i) the ITA Stock, (ii) the ITV Stock, (iii) the
        ITC Stock, and/or (iv) the ITI Stock, as applicable.

               1.1.95    “ERISA” means the Employee Retirement Income Security Act of 1974,
        as amended from time to time, and the regulations promulgated and rulings issued
        thereunder, as amended, supplemented or substituted therefor from time to time.

                                                 11
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 20 of 372




              1.1.96      “ERISA Affiliate” means, with respect to any Person, any other Person
        (whether or not incorporated) that, together with such Person, would be treated as a single
        employer under section 414 of the Internal Revenue Code or section 4001 of ERISA.

               1.1.97     “ERISA Pension Plan Sponsors” is defined in accordance with
        Section 12.10 of the Plan.

                1.1.98    “ERISA Pension Plans” is defined in accordance with Section 12.10 of
        the Plan.

               1.1.99    “Estate” means, as to each Debtor, the estate created in its Chapter 11
        Case under section 541 of the Bankruptcy Code.

                1.1.100 “Estate Causes of Action” means any and all of the actions, claims,
        rights, remedies, defenses, counterclaims, suits, and causes of action owned or held, or
        assertable by or on behalf of any Debtor or its Estate (including, without limitation, claims
        assertable by the Tort Claimants’ Committee or FCR on behalf of any Debtor or its Estate),
        whether known or unknown, in law, at equity or otherwise, whenever and wherever arising
        under the laws of any jurisdiction, including without limitation actions that (i) arise out of
        or are based on breach of contract, receipt of illegal dividends, fraudulent conveyances and
        transfers, breach of fiduciary duty, breach of duty of loyalty, legal malpractice, recovery
        of attorneys’ fees, turnover of property and avoidance or recovery actions of the Debtors
        or their respective Estates, including actions that constitute property of the Estate under
        section 541 of the Bankruptcy Code that are or may be pursued by a representative of the
        Estates, including pursuant to section 323 of the Bankruptcy Code, and actions that may
        be commenced by a representative of the Estates under section 362 or chapter 5 of the
        Bankruptcy Code, seeking relief in the form of damages (actual and punitive), imposition
        of a constructive trust, turnover of property, restitution, and declaratory relief with respect
        thereto or otherwise, or (ii) seek to impose any liability upon, or injunctive relief on, any
        Imerys Protected Party, any Rio Tinto Protected Party, any Cyprus Protected Party, or any
        Settling Talc Insurance Company, or to satisfy, in whole or in part, any Talc Personal Injury
        Claim. The term “Estate Causes of Action” includes any such actions, claims, rights,
        remedies, defenses, counterclaims, suits, and causes of action, regardless of the alleged
        legal theory, including without limitation: (a) inadequate capitalization, (b) fraudulent
        transfer or fraudulent conveyance claims, or claims seeking to avoid and/or recover any
        transfers of property, under applicable state or federal law, (c) claims based on the
        doctrines of veil piercing, alter ego, successorship, or vicarious liability; (d) single business
        enterprise or common enterprise claims; (e) claims that any Debtor was the mere
        instrumentality, agent, dominated or controlled party, or alter ego of any Imerys Protected
        Party, any Rio Tinto Protected Party, or any Cyprus Protected Party, or that any Imerys
        Protected Party, any Rio Tinto Protected Party, or any Cyprus Protected Party was the mere
        instrumentality, agent, dominated or controlled party, or alter ego of any Debtor; (f) claims
        that any Imerys Protected Party, any Rio Tinto Protected Party, or any Cyprus Protected
        Party was the mere continuation of any Debtor; (g) negligent provision of services claims;
        and (h) claims that any Imerys Protected Party, any Rio Tinto Protected Party, or any
        Cyprus Protected Party, on the one hand, and any Debtor, on the other hand, conspired with
        one another, aided and abetted one another, or acted in concert with one another.

                                                   12
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 21 of 372




               1.1.101 “Executory Contract” means any executory contract as to which one of
        the Debtors is a party and that is subject to assumption or rejection under section 365 of
        the Bankruptcy Code.

               1.1.102 “FCR” means James L. Patton (or any Bankruptcy Court-appointed
        successor), in his capacity as the legal representative for any and all persons who may assert
        Talc Personal Injury Demands in the future, but who are currently unknown. “FCR” stands
        for Future Claimants’ Representative.

               1.1.103 “Fee Claim” means any Claim of a (i) Professional for allowance of
        compensation and reimbursement of costs and expenses and (ii) member of the Tort
        Claimants’ Committee for reimbursement of costs and expenses, in each case incurred in
        the Chapter 11 Cases on or before the Effective Date.

                1.1.104 “Fee Claim Reserve” means an amount equal to the Allowed Amount
        of Fee Claims against the Debtors and a reasonable estimate by the Debtors (subject to
        input from and consent by each of the Plan Proponents) of additional Fee Claims against
        the Debtors that may become Allowed after the Effective Date. The sole purpose of the
        Fee Claim Reserve is to pay all Allowed and unpaid Fee Claims against the Debtors in full.

               1.1.105 “Fee Examiner” means Jacob Renick (or any Bankruptcy Court-
        appointed successor), in his capacity as the fee examiner appointed pursuant to the Fee
        Examiner Order.

               1.1.106 “Fee Examiner Order” means the Order Appointing Fee Examiner and
        Establishing Related Procedures for the Review of Applications of Retained Professionals
        [Docket No. 741].

                1.1.107 “Final Cash Management Order” means the Final Order Under 11
        U.S.C. §105(a), 345, 363, 503(b), and 507(a), Fed. R. Bankr. P. 6003 and 6004, and Del.
        Bankr. L.R. 2015-2 (I) Authorizing Continued Use of Existing Cash Management System,
        Including Maintenance of Existing Bank Accounts, Checks, and Business Forms, (II)
        Authorizing Continuation of Existing Deposit Practices, (III) Approving the Continuation
        of Intercompany Transactions, and (IV) Granting Superpriority Administrative Expense
        Status to Certain Postpetition Intercompany Claims [Docket No. 428].

                 1.1.108 “Final Order” means, as applicable, an order or judgment of the
        Bankruptcy Court or other court of competent jurisdiction with respect to the relevant
        subject matter, which has not been reversed, stayed, modified or amended, and as to which
        the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has
        been timely taken, or as to which any appeal that has been taken or any petition for
        certiorari that has been or may be filed has been resolved by the highest court to which the
        order or judgment could be appealed or from which certiorari could be sought or the new
        trial, reargument or rehearing shall have been denied, resulted in no modification of such
        order or has otherwise been dismissed with prejudice.

                 1.1.109   “First Installment” is defined in accordance with Section 10.10.5 of the
        Plan.

                                                 13
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 22 of 372




               1.1.110 “Foreign Claim” shall mean a Talc Personal Injury Claim with respect
        to which: (i) the purchase of a product containing talc mined, processed, manufactured,
        sold and/or distributed by the Debtors, or for which the Debtors otherwise have legal
        responsibility occurred outside of the United States or Canada and their territories and
        possessions, and (ii) the Debtor Exposure occurred outside of the United States or Canada
        and their territory and possessions. For the avoidance of doubt, a Canadian Claim is not a
        Foreign Claim.

                 1.1.111   “Freeport” means Freeport-McMoRan Inc.

                 1.1.112   “Future Credits” is defined in accordance with Section 10.9.2.1 of the
        Plan.

               1.1.113 “General Bar Date Order” means the Order (I) Establishing Bar Dates
        and Related Procedures for Filing Proofs of Claim Other Than with Respect to Talc
        Personal Injury Claims and (II) Approving Form and Manner of Notice Thereof [Docket
        No. 881].

                1.1.114 “Imerys Affiliated Parties” means, in each case during the times the
        Debtors were direct or indirect subsidiaries of Imerys S.A. and solely in their capacities as
        such: (i) direct or indirect shareholders of Imerys S.A.; (ii) current and former officers,
        directors, principals, members, partners, managers, employees, agents, advisory board
        members, financial advisors, attorneys, accountants, investment bankers, consultants,
        representatives, experts, and other professionals of the Imerys Corporate Parties and/or the
        Debtors; and (iii) with respect to each of the foregoing Persons in clauses (i) and (ii), each
        such Person’s respective heirs, executors, estates, and nominees, as applicable. For the
        avoidance of doubt, the Imerys Affiliated Parties exclude J&J, the Rio Tinto Corporate
        Parties, and the Cyprus Corporate Parties.

               1.1.115 “Imerys Cash Contribution” is defined in accordance with
        Section 10.8.2.2 of the Plan.

               1.1.116     “Imerys Contribution” is defined in accordance with Section 10.8.2 of
        the Plan.

                 1.1.117 “Imerys Corporate Parties” means Imerys S.A. and all Persons listed
        on Schedule I, each of which are or were Affiliates of Imerys S.A. during the time that the
        Debtors were owned or controlled by Imerys S.A., hereto, and the successors and assigns
        of such Persons, solely in their capacity as such. Schedule I is an exclusive list and does
        not include, among others, J&J, the Rio Tinto Corporate Parties, or the Cyprus Corporate
        Parties.

               1.1.118     “Imerys Non-Debtors” means Imerys S.A. and its Affiliates, excluding
        the Debtors.

                1.1.119 “Imerys Plan Proponents” means Imerys S.A., on behalf of itself and
        all Persons listed on Schedule II hereto, each of which Imerys S.A. has direct or indirect
        ownership or other control.

                                                 14
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 23 of 372




               1.1.120 “Imerys Protected Parties” means the Imerys Corporate Parties and the
        Imerys Affiliated Parties.

               1.1.121 “Imerys Released           Claims”     is   defined   in   accordance    with
        Section 12.2.1(b) of the Plan.

                 1.1.122   “Imerys S.A.” means Imerys S.A., the Debtors’ parent entity.

              1.1.123 “Imerys Settlement” means that certain comprehensive settlement by
        and among the Plan Proponents, the terms of which are set forth and implemented herein.

                1.1.124 “Imerys Settlement Funds” means (i) $75 million, consisting of $74.5
        million Cash and the Talc PI Note, plus (ii) the Sale Proceeds, plus (iii) a contingent
        purchase price enhancement of up to $102.5 million, subject to the Cash value of the Sale
        Proceeds provided that in the event the Sale contemplated by and pursuant to the Sale Order
        closes, no contingent purchase price enhancement shall be payable, less (iv) if the DIP
        Order is entered, amounts required to pay the DIP Facility Claims pursuant to the terms of
        the DIP Loan Documents and Allowed by the DIP Order, less (v) if the DIP Order is not
        entered, Imerys S.A.’s reasonable and documented out-of-pocket costs and expenses of
        negotiation and preparation of the DIP Loan Documents estimated to be $400,000 as of
        December 10, 2020.

              1.1.125 “Impaired” means a Claim or Equity Interest that is impaired within the
        meaning of section 1124 of the Bankruptcy Code.

                1.1.126 “Indirect Talc Personal Injury Claim” means a Talc Personal Injury
        Claim of any corporation (as defined in section 101(9) of the Bankruptcy Code), co-
        defendant of a Debtor, or predecessor of a Debtor for contribution, reimbursement,
        subrogation, or indemnity, whether contractual or implied by law (as those terms are
        defined by applicable non-bankruptcy law of the relevant jurisdiction), and any other
        derivative Talc Personal Injury Claim of any corporation (as defined in section 101(9) of
        the Bankruptcy Code), co-defendant of a Debtor, or predecessor of a Debtor, whether in
        the nature of or sounding in contract, tort, warranty, or other theory of law. For the
        avoidance of doubt, an Indirect Talc Personal Injury Claim shall not include any claim for
        or otherwise relating to death, injury, or damages caused by talc or a product or material
        containing talc that is asserted by or on behalf of any injured individual, the estate, legal
        counsel, relative, assignee, or other representative of any injured individual, or an
        individual who claims injury or damages as a result of the injury or death of another
        individual regardless of whether such claim is seeking compensatory, special, economic,
        non-economic, punitive, exemplary, administrative, or any other costs or damages, or any
        legal, equitable or other relief whatsoever, including pursuant to a settlement, judgment, or
        verdict. By way of illustration and not limitation, an Indirect Talc Personal Injury Claim
        shall not include any claim for loss of consortium, loss of companionship, services and
        society, or wrongful death. Indirect Talc Personal Injury Claims shall be resolved by the
        Talc Personal Injury Trust in accordance with the Talc Personal Injury Trust Documents.




                                                 15
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1      Filed 01/27/21    Page 24 of 372




               1.1.127 “Information Officer” means any Entity (current and former), in its
        capacity as the information officer appointed by the Canadian Court in the Canadian
        Proceeding.

                1.1.128 “Injunctions” means the Discharge Injunction, the Channeling
        Injunction, the Supplemental Settlement Injunction Order, the Insurance Entity Injunction,
        the Release Injunction, and any other injunctions entered by the Bankruptcy Court or the
        District Court in connection with Confirmation of the Plan.

               1.1.129 “Insurance Entity Injunction” means the injunction described in
        Section 12.3.2 of the Plan.

               1.1.130 “Insured Non-Talc Claim” means a Non-Talc Claim that is alleged to
        be covered by an insurance policy issued or allegedly issued by a Non-Talc Insurance
        Company.

                1.1.131 “Intercompany Claim” means (a) any Debtor Intercompany Claim or
        (b) any Non-Debtor Intercompany Claim.

               1.1.132 “Intercompany Loan” means that certain outstanding loan payable from
        the Imerys Non-Debtors to the North American Debtors in the amount of approximately
        $2,500,000 as of December 31, 2020.

                1.1.133 “Internal Revenue Code” or “Tax Code” means title 26 of the United
        States Code, 26 U.S.C. §§ 1 et seq., as in effect on the Petition Date, together with all
        amendments, modifications, and replacements of the foregoing as the same may exist on
        any relevant date to the extent applicable to the Chapter 11 Cases.

               1.1.134 “ITA” means Imerys Talc America, Inc., a Delaware corporation, and a
        Debtor in the Chapter 11 Cases.

               1.1.135 “ITA Stock” means all of the outstanding shares of stock of ITA, 100%
        of which is held by Imerys Minerals Holding Limited.

               1.1.136 “ITC” means Imerys Talc Canada Inc., a Canadian corporation, and a
        Debtor in the Chapter 11 Cases.

               1.1.137 “ITC Stipulated Claim” means any superpriority administrative
        expense claim held by ITC against ITA arising as a result of the ITC Stipulated Order.

                1.1.138 “ITC Stipulated Order” means that certain Order Approving
        Stipulation and Agreement Permitting Imerys Talc Canada Inc. to Make Payments to
        Imerys Talc America, Inc. for Non-Debtor Professional Fees, entered on March 26, 2020
        [Docket No. 1578].

               1.1.139 “ITC Stock” means all of the outstanding shares of stock of ITC, 100%
        of which is held by Mircal S.A., a Non-Debtor Affiliate.


                                               16
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21     Page 25 of 372




               1.1.140 “ITI” means Imerys Talc Italy S.p.A., an Italian corporation, and a
        potential Debtor in the Chapter 11 Cases.

               1.1.141 “ITI Causes of Action” means any and all Estate Causes of Action (other
        than Talc Personal Injury Trust Causes of Action and Talc Insurance Actions) owned or
        held, or assertable by or on behalf of ITI or its Estate that are not otherwise released
        pursuant to the Plan.

                 1.1.142   “ITI Claim” means any Non-Talc Claim against ITI.

                 1.1.143 “ITI Stock” means all of the outstanding shares of (i) stock of ITI or
        (ii) if on or after the Effective Date, Reorganized ITI, the majority of which is held by
        Mircal Italia.

               1.1.144 “ITV” means Imerys Talc Vermont, Inc., a Vermont corporation, and a
        Debtor in the Chapter 11 Cases.

               1.1.145 “ITV Stock” means all of the outstanding shares of stock of ITV, 100%
        of which is held by ITA.

                1.1.146 “J&J” means Johnson & Johnson, Johnson & Johnson Baby Products
        Company, Johnson & Johnson Consumer Companies, Inc., Johnson & Johnson Consumer
        Inc., Johnson & Johnson Consumer Products, Inc., and each of their past and present
        parents, subsidiaries and Affiliates, direct and indirect equity holders, and the successors
        and assigns of each, excluding the Debtors and the Imerys Non-Debtors.

                1.1.147 “J&J Agreements” means those contracts and/or agreements setting
        forth the J&J Indemnification Obligations, including, without limitation: (i) that certain
        Agreement, between Cyprus Mines Corporation and Johnson & Johnson, dated as of
        January 6, 1989; (ii) that certain Talc Supply Agreement, between Windsor Minerals Inc.
        and Johnson & Johnson Baby Products Company, a division of Johnson & Johnson
        Consumer Products, Inc., dated as of January 6, 1989; (iii) that certain Supply Agreement
        between Johnson & Johnson Consumer Companies, Inc. and Luzenac America, Inc., dated
        as of April 15, 2001; (iv) that certain Material Purchase Agreement, between Johnson &
        Johnson Consumer Companies, Inc. and Luzenac America, Inc., dated as of January 1,
        2010; (v) that certain Material Purchase Agreement, between Johnson & Johnson
        Consumer Companies, Inc. and Luzenac America, Inc., dated as of January 1, 2011; and/or
        (vi) any other applicable agreement, order, or law.

               1.1.148 “J&J Indemnification Defense” means any and all rights and defenses
        that J&J may have under any J&J Agreement and applicable law with respect to a claim
        seeking indemnification, but J&J Indemnification Defenses do not include any defense that
        the Plan or any of the other Plan Documents do not comply with the Bankruptcy
        Code. Upon entry of the Confirmation Order in the Chapter 11 Cases, J&J Indemnification
        Defenses shall not include any defense that the transfer of the J&J Indemnification
        Obligations to the Talc Personal Injury Trust is prohibited by the J&J Agreements or
        applicable non-bankruptcy law.


                                                17
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 26 of 372




               1.1.149 “J&J Indemnification Obligations” means any and all indemnity rights
        of the Debtors, the Protected Parties, and the Imerys Non-Debtors against J&J for Talc
        Personal Injury Claims set forth in the J&J Agreements.

                1.1.150 “J&J Indemnification Rights and Obligations” means (i) the J&J
        Indemnification Obligations and (ii) any and all indemnification rights of J&J against the
        Debtors and the other Protected Parties for Talc Personal Injury Claims, if any, provided,
        however, that the J&J Indemnification Rights and Obligations do not include any claim by
        J&J to indemnification, defense, contribution, or any other right to recovery against any
        Rio Tinto Protected Party or any Zurich Protected Party, or under any Rio Tinto Captive
        Insurer Policy or any Zurich Policy, arising out of or relating to any Talc Personal Injury
        Claim.

                1.1.151 “Judgment” means a final and binding judicial determination or
        arbitration award.

               1.1.152 “KEIP/KERP Payments” means those certain payments to participants
        in the Debtors’ key employee incentive plan and/or key employee retention plan as
        authorized by the Bankruptcy Court pursuant to the Order Approving Debtors’ Key
        Employee Retention Program [Docket No. 1259] and the Order Approving Debtors’
        Revised Key Employee Incentive Program [Docket No. 1787].

              1.1.153 “Lien” has the meaning ascribed to such term in section 101(37) of the
        Bankruptcy Code.

               1.1.154 “London Market Insurers” has the meaning ascribed to such term in
        the London Market Settlement and Release Agreement.

               1.1.155 “London Market Settlement and Release Agreement” means the
        settlement and release agreement by and between CAMC, on the one hand, and certain
        Underwriters at Lloyd’s, London, and certain London Market Insurance Companies, on the
        other hand, entered into about May 2001.

                 1.1.156   “Mircal Italia” means Mircal Italia S.p.A., a Non-Debtor Affiliate.

               1.1.157 “Non-Debtor Affiliate” means an Affiliate of any Debtor other than
        Imerys S.A. or one of the other Debtors.

                1.1.158 “Non-Debtor Intercompany Claim” means any Claim (including
        Claims related to setoff rights) held against a Debtor by Imerys S.A. or a Non-Debtor
        Affiliate that is a direct or indirect subsidiary of Imerys S.A. other than (i) Administrative
        Claims and (ii) claims related to Postpetition Intercompany Transactions (as such term is
        defined in the Final Cash Management Order) made pursuant to the Final Cash
        Management Order, provided that Imerys S.A. or a Non-Debtor Affiliate that is a direct or
        indirect subsidiary of Imerys S.A. shall have no Administrative Claim on account of the
        Contingent Contribution except where Imerys S.A. is entitled to reimbursement on account
        of any unused portions of the Contingent Contribution that Imerys S.A. contributed
        pursuant to Section 10.8.2.2 of the Plan.

                                                 18
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21    Page 27 of 372




               1.1.159 “Non-Talc Causes of Action” means the North American Debtor Causes
        of Action and the ITI Causes of Action.

                 1.1.160   “Non-Talc Claim” means any Claim that is not a Talc Personal Injury
        Claim.

                 1.1.161 “Non-Talc Insurance Assets” means any Non-Talc Insurance Policies,
        or settlements thereof, that afford the Debtors indemnity or insurance coverage solely with
        respect to any Insured Non-Talc Claims.

                 1.1.162 “Non-Talc Insurance Company” means any insurance company,
        insurance syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
        association or any other Entity, other than a Talc Insurance Company, that may have
        liability under a Non-Talc Insurance Policy.

                1.1.163 “Non-Talc Insurance Policies” means any insurance policy, other than
        a Talc Insurance Policy or a Cyprus Talc Insurance Policy, issued to or that provides or
        may provide coverage at any time to the Debtors or under which the Debtors have sought
        or may seek coverage including, without limitation, any such policy for directors’ and
        officers’ liability, general liability, workers’ compensation, and any excess or umbrella
        policy, and all agreements, documents, or instruments relating thereto.

               1.1.164 “North American Debtor Causes of Action” means any and all Estate
        Causes of Action (other than Talc Personal Injury Trust Causes of Action and Talc
        Insurance Actions) owned or held, or assertable by or on behalf of any North American
        Debtor or their Estates that are not otherwise released pursuant to the Plan.

               1.1.165 “North American Debtor Claim” means any Non-Talc Claim against
        any or all of the North American Debtors.

               1.1.166 “North American Debtor Stock” means the ITA Stock, the ITV Stock,
        and the ITC Stock.

                 1.1.167   “North American Debtors” means ITA, ITV, and ITC.

                 1.1.168   “PBGC” means the Pension Benefit Guaranty Corporation.

               1.1.169 “PDC Agreement” means the letter agreement by and between Phelps
        Dodge Corporation, on the one hand, and BP Amoco Corporation, on the other hand,
        entered into on February 28, 2000.

               1.1.170 “Pension Liabilities” means the obligation to pay the pension benefits
        accrued by the employees of the North American Debtors with respect to their service with
        the Debtors (and any ERISA Affiliates of the Debtors) as of the Effective Date.

               1.1.171 “Person” means an individual, corporation, partnership, joint venture,
        association, joint stock company, limited liability company, limited liability partnership,


                                                19
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 28 of 372




        trust, estate, unincorporated organization, governmental unit (as defined in section 101(27)
        of the Bankruptcy Code), or other Entity.

               1.1.172 “Petition Date” means February 13, 2019, and, with respect to ITI, the
        date on which ITI files its petition for relief commencing its Chapter 11 Case.

               1.1.173 “Plan” means this Ninth Amended Joint Chapter 11 Plan of
        Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11
        of the Bankruptcy Code filed by the Plan Proponents, as the same may be amended or
        modified from time to time pursuant to section 1127 of the Bankruptcy Code and consistent
        with the Imerys Settlement and the Cyprus Settlement. The Plan shall be in form and
        substance acceptable to each of the Plan Proponents.

               1.1.174 “Plan Cure and Assumption Notice” is defined in accordance with
        Section 5.3.3 of the Plan.

                1.1.175 “Plan Documents” means the Plan, the Disclosure Statement, the Plan
        Supplement, and all of the exhibits and schedules attached to any of the foregoing
        (including, without limitation and for the avoidance of doubt, the Talc Personal Injury Trust
        Documents and the Cooperation Agreement).

             1.1.176 “Plan Proponents” means, collectively, the Debtors, the Tort Claimants’
        Committee, the FCR, and the Imerys Plan Proponents.

                 1.1.177 “Plan Supplement” means the compilation of documents and forms of
        documents, schedules, and exhibits to the Plan to be filed by the Debtors no later than
        February 5, 2021, and additional documents filed with the Bankruptcy Court before the
        Effective Date as amendments, modifications, or supplements to the Plan Supplement,
        including the following: (a) the list of Executory Contracts and Unexpired Leases to be
        assumed by the North American Debtors, together with the Cure Amount for each such
        contract or lease; (b) the list of Executory Contracts and Unexpired Leases to be assumed
        by ITI, together with the Cure Amount for each such contract or lease; (c) a list of the
        Executory Contracts and Unexpired Leases to be rejected by ITI; (d) a list of the Settling
        Talc Insurance Companies; (e) a list of the North American Debtor Causes of Action; (f) a
        list of the ITI Causes of Action; (g) a list of the Contributed Indemnity and Insurance
        Interests; (h) the Cooperation Agreement; (i) the Amended Charter Documents; (j) the list
        of officers and directors of the Reorganized North American Debtors; (k) the Talc PI Note;
        (l) the Talc PI Pledge Agreement; (m) the identity of the initial Talc Trustees and their
        compensation; and (n) a list of the Talc Insurance Policies; provided that the Plan
        Documents listed in subsections (d), (g), (h), (i), (j), (k), and (l) shall each be in form and
        substance acceptable to each of the Plan Proponents; provided further that the Plan
        Documents listed in subsections (a), (b), and (c) will be revised as needed, subject to Article
        V of the Plan, to take into account any additional Executory Contracts and Unexpired
        Leases to be assumed or rejected in advance of the Confirmation Hearing. The Plan
        Supplement will be served only on those parties that have requested notice in the Chapter
        11 Cases pursuant to Bankruptcy Rule 2002 and any party in interest who requests in
        writing a copy from counsel for the Debtors; provided that the Plan Documents listed in


                                                  20
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1      Filed 01/27/21     Page 29 of 372




        subsection (m) above will be filed and served on all parties receiving Ballots (as defined in
        the Voting Procedures). In addition, copies of all Executory Contract and Unexpired Lease
        exhibits will be served on the applicable counterparties to such Executory Contracts and
        Unexpired Leases. Once the Plan Supplement is filed, a copy will also be available for
        review      on     the    Claims      Agent’s       website     free    of      charge     at
        https://cases.primeclerk.com/ImerysTalc/ by clicking the link for “Plan & Disclosure
        Statement.”

               1.1.178 “Post-Effective Date Liabilities” is defined in accordance with
        Section 4.13 of the Plan.

                1.1.179 “Priority Non-Tax Claim” means any Claim entitled to priority
        pursuant to section 507(a) of the Bankruptcy Code, other than an Administrative Claim, a
        Priority Tax Claim, a Fee Claim, or a DIP Facility Claim.

                1.1.180 “Priority Tax Claim” means any Claim entitled to priority pursuant to
        section 507(a)(8) of the Bankruptcy Code.

                1.1.181 “Professional” means any person retained or to be compensated pursuant
        to sections 327, 328, 330, 524(g)(4)(B)(i), or 1103 of the Bankruptcy Code, including,
        without limitation, any professional retained by the Tort Claimants’ Committee and/or the
        FCR.

               1.1.182 “Proof of Claim” means any proof of claim filed with the Bankruptcy
        Court or the Claims Agent pursuant to section 501 of the Bankruptcy Code and Bankruptcy
        Rules 3001 or 3002 that asserts a Claim against any of the Debtors.

                 1.1.183     “Protected Party” means any of the following:

                      (a)    the Debtors and any Person who served as a director or officer of
        any Debtor at any time during the Chapter 11 Cases, but solely in such Person’s capacity
        as such;

                        (b)      the Reorganized Debtors;

                        (c)      the Imerys Protected Parties;

                        (d)     any Person, except for the Talc Personal Injury Trust, that, pursuant
        to the Plan or otherwise, after the Effective Date, becomes a direct or indirect transferee
        of, or successor to, the Debtors, the Reorganized Debtors, or any of their respective assets
        (but only to the extent that liability is asserted to exist as a result of its becoming such a
        transferee or successor);

                         (e)   the Buyer (but only to the extent that liability is asserted to exist as
        a result of its becoming a transferee or successor to the Debtors);

                       (f)       the Settling Talc Insurance Companies;


                                                  21
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 30 of 372




                        (g)    the Rio Tinto Protected Parties; and

                        (h)    the Cyprus Protected Parties (upon the Cyprus Trigger Date).

             1.1.184 “Providence Washington” means Providence Washington Insurance
        Company and Seaton Insurance Company, formerly known as Unigard Security Insurance
        Company, formerly known as Unigard Mutual Insurance Company.

                 1.1.185   “Release Injunction” is defined in accordance with Section 12.2.3 of the
        Plan.

                 1.1.186 “Released Parties” means each of: (a) the Imerys Protected Parties;
        (b) the Debtors; (c) the Reorganized Debtors; (d) the Tort Claimants’ Committee; (e) the
        individual members of the Tort Claimants’ Committee (in their capacities as such); (f) the
        FCR; (g) the Information Officer; (h) the Rio Tinto Protected Parties subject to the
        limitation in Section 10.9.6 of the Plan; (i) the Cyprus Protected Parties; and (j) to the
        fullest extent permitted by applicable law, with respect to each of the foregoing Persons in
        clauses (b), (c), (d), (f), and (g), each such Person’s Representatives; provided that, for the
        avoidance of doubt, the Cyprus Protected Parties will only be Released Parties upon the
        occurrence of the Cyprus Trigger Date.

                 1.1.187 “Releasing Claim Holder” means, collectively, (a) all holders of Claims
        that vote to accept the Plan; (b) all holders of Claims that are presumed to accept the Plan;
        (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do
        not opt out of the releases provided for in the Plan, (d) all holders of Claims entitled to vote
        for or against the Plan who do not vote for or against the Plan and do not opt out of the
        releases provided for in the Plan, except for those holders of Claims whose solicitation
        packages were returned to the Debtors or their agent(s) as undeliverable and those holders
        of Claims that were not sent a solicitation package because a prior mailing sent to them in
        the Chapter 11 Cases was returned as undeliverable, in each case, unless such holders have
        notice of the Chapter 11 Cases; and (e) with respect to each of the foregoing Persons in
        clauses (a) through (d), such Persons’ respective predecessors, successors, and assigns,
        each in their capacity as such.

               1.1.188 “Reorganized Debtors” means the Reorganized North American
        Debtors and Reorganized ITI.

               1.1.189 “Reorganized ITA” means ITA, renamed Ivory America, Inc. or such
        other name as set forth in the Amended Charter Documents, on and after the Effective
        Date.

                1.1.190 “Reorganized ITA Stock” means one hundred percent (100%) of the
        shares of common stock of Reorganized ITA.

               1.1.191 “Reorganized ITC” means ITC, renamed Ivory Canada, Inc. or such
        other name as set forth in the Amended Charter Documents, on and after the Effective
        Date.


                                                  22
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 31 of 372




                1.1.192 “Reorganized ITC Stock” means one hundred percent (100%) of the
        shares of common stock of Reorganized ITC.

                 1.1.193   “Reorganized ITI” means ITI, on and after the Effective Date.

               1.1.194 “Reorganized ITV” means ITV, renamed Ivory Vermont, Inc. or such
        other name as set forth in the Amended Charter Documents, on and after the Effective
        Date.

                1.1.195 “Reorganized ITV Stock” means one hundred percent (100%) of the
        shares of common stock of Reorganized ITV.

                1.1.196 “Reorganized North American Debtor Cash Reserve” means an
        amount, funded from Cash on hand of the North American Debtors, the Sale Proceeds,
        and/or the Imerys Cash Contribution, as of the Effective Date, subject to input from and
        consent by each of the Plan Proponents, equal to: (i) the Allowed Amount of Priority Tax
        Claims against the North American Debtors; (ii) the Allowed Amount of Priority Non-Tax
        Claims against the North American Debtors; (iii) the Allowed Amount of all Secured
        Claims against the North American Debtors; (iv) the Allowed Amount of all Debtor
        Intercompany Claims against the North American Debtors; (v) the Allowed Amount of all
        Unsecured Claims against the North American Debtors; and (vi) an estimate by the North
        American Debtors of additional post-Effective Date obligations that the Reorganized North
        American Debtors may incur, including, but not limited to, (a) amounts necessary to
        compensate the Disbursing Agent and cover costs incurred by the Disbursing Agent in
        implementing the Plan, (b) amounts necessary to enforce all rights to commence and
        pursue, as appropriate, any and all North American Debtor Causes of Action, and
        (c) amounts due in respect of the Canadian Proceeding related to the post-Effective Date
        period. For the avoidance of doubt, the Reorganized North American Debtor Cash Reserve
        shall not be funded by the Administrative Claim Reserve, the Fee Claim Reserve, the assets
        of ITI, or the assets of Reorganized ITI, nor shall ITI Claims be satisfied from the
        Reorganized North American Debtor Cash Reserve.

              1.1.197 “Reorganized North American Debtor Stock” means the Reorganized
        ITA Stock, the Reorganized ITV Stock, and the Reorganized ITC Stock, which shall be
        deemed authorized and issued on the Effective Date as described in Section 10.6 of the
        Plan.

              1.1.198 “Reorganized North American Debtors” means Reorganized ITA,
        Reorganized ITV, and Reorganized ITC.

                1.1.199 “Representatives” means with respect to any Person, such Person’s
        (a) successors, permitted assigns, subsidiaries, and controlled affiliates, (b) present officers
        and directors, principals, members, employees, financial advisors, attorneys, accountants,
        investment bankers, consultants, experts, and other professionals, and (c) respective heirs,
        executors, estates, and nominees, in each case solely in their capacity as such.




                                                  23
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 32 of 372




               1.1.200 “Reserves” means (a) the Administrative Claim Reserve; (b) Disputed
        Claims Reserve; (c) the Fee Claim Reserve; and (d) the Reorganized North American
        Debtor Cash Reserve.

                 1.1.201   “Rio Tinto” means Rio Tinto America Inc.

                1.1.202 “Rio Tinto Captive Insurer Policies” means any and all Talc Insurance
        Policies issued by the Rio Tinto Captive Insurers, including, but not limited to the Talc
        Insurance Policies listed on Schedule III. For the avoidance of doubt, the Rio Tinto Captive
        Insurer Policies shall not include any policy to the extent such policy provides reinsurance
        to any Zurich Protected Party.

               1.1.203 “Rio Tinto Captive Insurers” means Three Crowns Insurance Company
        (formerly known as Three Crowns Insurance Company Limited), Metals & Minerals
        Insurance Company Pte. Ltd., and Falcon Insurance Ltd., collectively or individually, as
        appropriate.

               1.1.204 “Rio Tinto Cash Contribution” means $80 million, which Rio Tinto
        will contribute, or cause to be contributed, to the Talc Personal Injury Trust.

                1.1.205 “Rio Tinto Corporate Parties” means Rio Tinto plc, Rio Tinto Limited,
        and the Persons listed on Schedule IV, each of which is directly or indirectly controlled by
        Rio Tinto plc and/or Rio Tinto Limited, and the future successors or assigns of Rio Tinto
        plc, Rio Tinto Limited, and/or the Persons listed on Schedule IV, solely in their capacity
        as such.

                1.1.206 “Rio Tinto Protected Parties” means (a) the Rio Tinto Corporate
        Parties; (b) direct or indirect shareholders of the Rio Tinto Corporate Parties; (c) current
        and former officers, directors, principals, members, partners, managers, employees, agents,
        advisory board members, financial advisors, attorneys, accountants, insurers, investment
        bankers, consultants, representatives, experts, and other professionals of the Rio Tinto
        Corporate Parties; and (d) the respective heirs, executors, and estates, as applicable, of each
        Person listed in clauses (b) and (c), and, as to each Person listed in clauses (a), (b), (c) or
        (d), solely in their capacity as such. For the avoidance of doubt, the Rio Tinto Protected
        Parties exclude the Debtors, the Imerys Protected Parties, the Cyprus Protected Parties, and
        J&J.

               1.1.207 “Rio Tinto/Zurich Contribution” means, collectively, (a) the Rio Tinto
        Cash Contribution, (b) the Zurich Cash Contribution, and (c) the Rio Tinto/Zurich Credit
        Contribution.

               1.1.208 “Rio Tinto/Zurich Credit Contribution” is defined in accordance with
        Section 10.9.2.1 of the Plan.

               1.1.209 “Rio Tinto/Zurich Released Claims” is defined in accordance with
        Section 12.2.1(c) of the Plan.



                                                  24
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 33 of 372




                 1.1.210 “Rio Tinto/Zurich Settlement” means that certain comprehensive
        settlement set forth in the Plan and the Rio Tinto/Zurich Settlement Agreement and
        implemented by the Plan by and among: (i) Rio Tinto, on behalf of itself and the Rio Tinto
        Captive Insurers, and for the benefit of the Rio Tinto Protected Parties, and Zurich, on
        behalf of itself and for the benefit of the Zurich Protected Parties, on the one hand, and
        (ii) the Debtors, on the other hand, and consented to by the Tort Claimants’ Committee and
        the FCR, pursuant to which, in exchange for the Rio Tinto/Zurich Contribution, the Rio
        Tinto Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected Parties
        receive the benefit of the Channeling Injunction and other protections set forth herein and
        in the Rio Tinto/Zurich Settlement Agreement.

                1.1.211 “Rio Tinto/Zurich Settlement Agreement” means the Settlement
        Agreement and Release among Rio Tinto, the Rio Tinto Captive Insurers, and Zurich, on
        the one hand, and the Debtors, on the other hand, providing for, inter alia, the free and
        clear sale, pursuant to section 363 of the Bankruptcy Code, of any and all rights and
        interests of the Debtors in the Rio Tinto Captive Insurer Policies and the Zurich Policies,
        in substantially the form attached as Exhibit C to the Plan.

                1.1.212 “Rio Tinto/Zurich Trigger Date” means the date that the Tort
        Claimants’ Committee or the Talc Personal Injury Trust provides Rio Tinto and/or Zurich
        (as applicable) with notice of the occurrence of the later of (a) the Effective Date, or (b)
        the date the Affirmation Order becomes a Final Order.

                1.1.213 “Sale” means the sale of substantially all of the assets of the North
        American Debtors to the Buyer pursuant to the Asset Purchase Agreement, as approved by
        the Sale Order.

               1.1.214 “Sale Closing Date” means the Closing Date (as defined in the Sale
        Order) of the Sale.

                 1.1.215   “Sale Cure Notice” is defined in accordance with Section 5.3.2 of the
        Plan.

                1.1.216 “Sale Motion” means the Debtors’ Motion for Entry of Orders (I) (A)
        Establishing Bidding Procedures, Assumption and Assignment Procedures, and Stalking
        Horse Procedures for Sale of Substantially All Assets, (B) Scheduling Auction and Sale
        Hearing, and (C) Approving Form and Manner of Notice Thereof, (II) Approving Sale of
        Substantially All Assets Free and Clear of Liens, Claims, Encumbrances, and Other
        Interests, (III) Authorizing Assumption and Assignment of Executory Contracts and
        Unexpired Leases, and (IV) Granting Related Relief, filed on May 15, 2020.

               1.1.217 “Sale Order” means the Order (I) Approving Sale of Substantially All of
        the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests,
        (II) Authorizing Assumption and Assignment of Certain Executory Contracts and
        Unexpired Leases in Connection Therewith and (III) Granting Related Relief [Docket No.
        2539].

                 1.1.218   “Sale Proceeds” means the net proceeds from the Sale.

                                                25
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 34 of 372




               1.1.219 “Schedules” means the schedules of assets and liabilities and the
        statements of financial affairs of the North American Debtors as filed on the Docket in
        accordance with section 521 of the Bankruptcy Code, as such schedules and statements
        may be amended or supplemented from time to time.

                1.1.220 “Seaton Settlement and Release Agreement” means the settlement and
        release agreement by and between Freeport, on the one hand, and Seaton Insurance Co.,
        f/k/a Unigard Security Insurance Co., f/k/a Unigard Mutual Insurance Co.), entered into in
        2013.

               1.1.221 “Section 105 Injunction” shall mean an injunction pursuant to section
        105 of the Bankruptcy Code entered in the Chapter 11 Cases against the commencement
        or continuation of talc-related litigation claims against Cyprus Mines and CAMC. The
        Section 105 Injunction shall be effective on an interim basis and terminate, absent
        extension by the Bankruptcy Court, if the Confirmation Order confirming the Plan, and
        incorporating the Cyprus Settlement, is not entered by June 30, 2021. In the event the Plan
        is approved by the Bankruptcy Court by June 30, 2021, the Section 105 Injunction shall
        extend through at least September 30, 2021, subject to further extension by the Bankruptcy
        Court.

                1.1.222 “Secured Claim” means a Claim, other than a DIP Facility Claim, or any
        portion thereof: (a) secured by a Lien on property in which a particular Estate has an
        interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by
        reason of a Final Order, to the extent of the value of the creditor’s interest in such Estate’s
        interest in such property as determined pursuant to section 506(a) of the Bankruptcy Code,
        (b) subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the
        amount subject to setoff as determined pursuant to section 506(a) of the Bankruptcy Code,
        or (c) Allowed as secured pursuant to the Plan or any Final Order as a secured Claim.

                1.1.223 “Settled Talc Insurance Policy” means any Talc Insurance Policy that
        is released pursuant to a Talc Insurance Settlement Agreement.

                1.1.224 “Settling Talc Insurance Company” means, solely with respect to
        Settled Talc Insurance Policies:

                        (a)     the Zurich Protected Parties;

                        (b)     the Rio Tinto Captive Insurers;

                        (c)     the Cyprus Settling Talc Insurance Companies;

                        (d)     prior to the Effective Date, any other Talc Insurance Company that
                 contributes funds, proceeds, or other consideration to or for the benefit of the Talc
                 Personal Injury Trust and is designated, with the consent of the Debtors, the Tort
                 Claimants’ Committee, and the FCR, in the Confirmation Order and/or the
                 Affirmation Order, to be a Settling Talc Insurance Company; and



                                                  26
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 35 of 372




                         (e)    following the Effective Date, each Talc Insurance Company that
                 contributes funds, proceeds, or other consideration to or for the benefit of the Talc
                 Personal Injury Trust and is designated as a Settling Talc Insurance Company by
                 the Talc Personal Injury Trust, the Talc Trust Advisory Committee, and the FCR;
                 provided, however, that any post-Effective Date addition to the list of Protected
                 Parties does not become effective until entry of a Final Order approving the
                 addition.

                1.1.225 “Shared Talc Insurance Policy” means the Talc Insurance Policy issued
        by XL Insurance Company Ltd. to the Imerys Non-Debtors and the Debtors, Policy No.
        FR00003071LI13A, for the policy period of January 1, 2013 to December 31, 2014, and
        the Talc Insurance Policies issued by XL Insurance America, Inc. to Imerys USA, Inc. for
        the policy periods of January 1, 2011 through January 1, 2015, and any other insurance
        policy currently or previously in effect at any time on or before the Effective Date naming
        the Debtors (or any predecessor, subsidiary, or past or present Affiliate of the Debtors) as
        an insured (whether as the primary or additional insured, or by virtue of being a subsidiary
        to the named insured), or otherwise alleged to afford the Imerys Non-Debtors’ insurance
        coverage, upon which any claim could have been, has been or may be made with respect
        to any Talc Personal Injury Claim, except that such insurance policies will not include any
        insurance policy that contains an exclusion expressly applicable to bodily injury arising in
        whole or in part out of exposure to talc, or talc-containing dust that has caused or allegedly
        caused ovarian cancer.

               1.1.226 “Supplemental Settlement Injunction Order” means the injunction
        described in Section 12.4 of the Plan.

                 1.1.227 “Talc In-Place Insurance Coverage” means all of the rights, benefits or
        insurance coverage under any Talc Insurance Policy or any Talc Insurance CIP Agreement
        that is not a Settled Talc Insurance Policy, including the right to payment or reimbursement
        of liability, indemnity, or defense costs arising from or related to Talc Personal Injury
        Claims or Talc Personal Injury Trust Expenses.

                1.1.228 “Talc Insurance Action” means any claim, cause of action, or right of
        the Debtors, or any one of them, under the laws of any jurisdiction, against any Talc
        Insurance Company with respect to any Talc Personal Injury Claim, arising from or related
        to: (a) any such Talc Insurance Company’s failure to provide coverage or otherwise pay
        under Talc In-Place Insurance Coverage, (b) the refusal of any Talc Insurance Company to
        compromise and settle any Talc Personal Injury Claim under or pursuant to any Talc
        Insurance Policy, or Talc Insurance CIP Agreement, (c) the interpretation or enforcement
        of the terms of any Talc Insurance Policy or Talc Insurance CIP Agreement with respect
        to any Talc Personal Injury Claim, (d) any conduct by a Talc Insurance Company
        constituting “bad faith,” conduct that could give rise to extra-contractual damages, or other
        wrongful conduct under applicable law, or (e) any other claims under, arising out of or
        relating to a Talc Insurance Policy, a Talc Insurance CIP Agreement, or Talc In-Place
        Insurance Coverage, including, but not limited, to the lawsuit styled as Columbia Casualty
        Company, et al. v. Cyprus Mines Corporation, et al., Case No. CGC-17-560919, Superior
        Court of the State of California, County of San Francisco, and the lawsuit styled as Imerys

                                                  27
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21     Page 36 of 372




        Talc America, Inc. et al. v. Cyprus Amax Minerals Company, et al., Adv. Pro. No. 19-
        50115 (LSS), U.S. Bankruptcy Court for the District of Delaware.

                1.1.229 “Talc Insurance Action Recoveries” means (a) Cash derived from and
        paid pursuant to a Talc Insurance Settlement Agreement, (b) Cash derived from and paid
        pursuant to a Talc Insurance CIP Agreement entered into after February 13, 2019,
        attributable to any Talc Personal Injury Claim other than reimbursement for payments
        made on account of Talc Personal Injury Claims prior to February 13, 2019, (c) the right
        to receive proceeds of Talc In-Place Insurance Coverage (including any receivables), and
        (d) the right to receive the proceeds or benefits of any Talc Insurance Action.

                1.1.230 “Talc Insurance CIP Agreement” means (a) any settlement agreement
        existing by and among any Talc Insurance Company and one or more of the Debtors, that
        amends, modifies, replaces, or governs the rights and obligations of, and the coverage
        afforded to, any or all of the Debtors under any Talc Insurance Policy, other than a Talc
        Insurance Settlement Agreement, or (b) any settlement agreement with a Talc Insurance
        Company relating to any Talc Personal Injury Claim entered into by the Debtors prior to
        the Petition Date.

               1.1.231 “Talc Insurance Company” means any insurance company, insurance
        syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
        association, or any other Entity that may have liability under a Talc Insurance Policy.

                1.1.232 “Talc Insurance Policy” means any insurance policy currently or
        previously in effect at any time on or before the Effective Date naming the Debtors (or any
        predecessor, subsidiary, or past or present Affiliate of the Debtors) as an insured (whether
        as the primary or additional insured, or by virtue of being a subsidiary to the named
        insured), or otherwise alleged to afford the Debtors insurance coverage, upon which any
        claim could have been, has been or may be made with respect to any Talc Personal Injury
        Claim, including, but not limited to, the policies included in the Plan Supplement,
        Schedule III, and Schedule VI. Notwithstanding the foregoing, Talc Insurance Policies
        shall not include any policy providing reinsurance to any Settling Talc Insurance Company.

                1.1.233 “Talc Insurance Settlement Agreement” means (a) the Rio
        Tinto/Zurich Settlement Agreement and (b) any other settlement agreement entered into
        after the Petition Date by and among (i) any Talc Insurance Company, on the one hand,
        and (ii) one or more of the Debtors, and consented to by the Tort Claimants’ Committee
        and the FCR, or the Talc Personal Injury Trust, on the other hand, in which a Talc Insurance
        Policy and/or the Debtors’ rights thereunder with respect to Talc Personal Injury Claims
        are released.

                1.1.234 “Talc Insurer Coverage Defense” means all rights and defenses that any
        Talc Insurance Company may have under any Talc Insurance Policy and applicable law
        with respect to a claim seeking insurance coverage or to a Talc Insurance Action, but Talc
        Insurer Coverage Defenses do not include any defense that the Plan or any of the other
        Plan Documents do not comply with the Bankruptcy Code. Upon entry of the Confirmation
        Order in the Chapter 11 Cases determining that the Bankruptcy Code authorizes the


                                                28
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 37 of 372




        Assignment by preempting any terms or provisions of the Talc Insurance Policies that any
        Talc Insurance Company asserts or may assert otherwise prohibits the Assignment, a Talc
        Insurer Coverage Defense shall not include any defense that the Assignment is prohibited
        by the Talc Insurance Policies or applicable non-bankruptcy law.

                 1.1.235 “Talc Personal Injury Claim” means any Claim and any Talc Personal
        Injury Demand against one or more of the Debtors or any other Protected Party whether
        known or unknown, including with respect to any manner of alleged bodily injury, death,
        sickness, disease or alleged disease process, emotional distress, fear of cancer, medical
        monitoring, or any other alleged personal injuries (whether physical, emotional or
        otherwise), directly or indirectly arising out of or relating to the presence of or exposure to
        talc or talc-containing products based on the alleged pre-Effective Date acts or omissions
        of the Debtors or any other Entity for whose conduct the Debtors have or are alleged to
        have liability (but only to the extent such Claim or Talc Personal Injury Demand directly
        or indirectly arises out of or relates to the alleged pre-Effective Date acts or omissions of
        the Debtors), including, without limitation any claims directly or indirectly arising out of
        or relating to: (a) any products previously mined, processed, manufactured, sold (including,
        without limitation, any Sale pursuant to the Sale Order) and/or distributed by the Debtors
        or any other Entity for whose conduct the Debtors have or are alleged to have liability, but
        in all cases only to the extent of the Debtors’ liability; (b) any materials present at any
        premises owned, leased, occupied or operated by any Entity for whose products, acts,
        omissions, business or operations the Debtors have, or are alleged to have, liability; or
        (c) any talc in any way connected to the Debtors alleged to contain asbestos or other
        constituent. Talc Personal Injury Claims include all such claims, whether: (1) in tort,
        contract, warranty, restitution, conspiracy, contribution, indemnity, guarantee,
        subrogation, or any other theory of law, equity or admiralty, whether brought, threatened
        or pursued in any United States court or court anywhere in the world; (2) seeking
        compensatory, special, economic, non-economic, punitive, exemplary, administrative or
        any other costs, fees, injunctive or similar relief or any other measure of damages; (3)
        seeking any legal, equitable or other relief of any kind whatsoever, including, for the
        avoidance of doubt, any claims arising out of or relating to the presence of or exposure to
        talc or talc-containing products assertable against one or more Debtors or any other
        Protected Party; or (4) held by claimants residing within the United States or in a foreign
        jurisdiction. Talc Personal Injury Claims also include any such claims that have been
        resolved or are subject to resolution pursuant to any agreement, or any such claims that are
        based on a judgment or verdict. Talc Personal Injury Claims do not include any claim by
        any present or former employee of a predecessor or Affiliate of the Debtors for benefits
        under a policy of workers’ compensation insurance or for benefits under any state or federal
        workers’ compensation statute or other statute providing compensation to an employee
        from an employer. For the avoidance of doubt, the term Talc Personal Injury Claim
        includes, without limitation (i) all claims, debts, obligations, or liabilities for compensatory
        damages (such as, without limitation, loss of consortium, medical monitoring, personal or
        bodily injury, wrongful death, survivorship, proximate, consequential, general, and special
        damages) and punitive damages; and (ii) Indirect Talc Personal Injury Claims.
        Notwithstanding the foregoing, Talc Personal Injury Claims do not include any claim that
        a Settling Talc Insurance Company may have against its reinsurers and/or retrocessionaires
        in their capacities as such, and nothing in the Plan, the Plan Documents, or the

                                                  29
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 38 of 372




        Confirmation Order shall impair or otherwise affect the ability of a Settling Talc Insurance
        Company to assert any such claim against its reinsurers and/or retrocessionaires in their
        capacities as such.

                1.1.236 “Talc Personal Injury Demand” means a demand for payment, present
        or future, against one or more of the Debtors or any other Protected Party that (A) falls
        within the meaning of “demand” in section 524(g) of the Bankruptcy Code; (B) (i)
        manifests after the Effective Date, (ii) arises out of the same or similar conduct or events
        that gave rise to a Claim that is a Talc Personal Injury Claim, and (iii) is caused or allegedly
        caused by any constituent other than asbestos; and/or (C) (i) was not a claim prior to the
        Effective Date, (ii) arises out of the same or similar conduct or events that gave rise to a
        Claim that is a Talc Personal Injury Claim, and (iii) is to be resolved pursuant to the terms
        of the Talc Personal Injury Trust.

                1.1.237 “Talc Personal Injury Trust” means the Ivory America Personal Injury
        Trust established pursuant to the Talc Personal Injury Trust Agreement, which is a
        “qualified settlement fund” within the meaning of Treasury Regulations issued under
        Section 468B of the Internal Revenue Code.

              1.1.238 “Talc Personal Injury Trust Agreement” means that certain trust
        agreement, substantially in the form attached hereto as Exhibit B.

                 1.1.239 “Talc Personal Injury Trust Assets” means the following assets and
        any income, profits, and proceeds derived from such assets subsequent to the transfer of
        such assets to the Talc Personal Injury Trust: (a) the Imerys Settlement Funds; (b) the right
        to receive the Rio Tinto/Zurich Contribution pursuant to the Rio Tinto/Zurich Settlement;
        (c) the right to receive the Cyprus Contribution pursuant to the Cyprus Settlement, subject
        to the terms of the Cyprus Settlement Agreement and conditioned upon occurrence of the
        Cyprus Trigger Date; (d) all Cash held by the North American Debtors as of the Effective
        Date, not including the Cash used to fund the Reserves; (e) all non-Cash assets included in
        the Imerys Contribution, including the Contributed Indemnity and Insurance Interests; (f)
        the Talc Personal Injury Trust Causes of Action and any and all proceeds thereof; (g) the
        Talc Insurance Actions; (h) the Talc Insurance Action Recoveries; (i) the rights of the
        Debtors with respect to Talc Insurance Policies, Talc Insurance CIP Agreements, Talc
        Insurance Settlement Agreements, and Claims thereunder; (j) the Reorganized North
        American Debtor Stock; (k) all Cash remaining in the Reserves, if any, to be distributed to
        the Talc Personal Injury Trust in accordance with the Plan; (l) any and all other funds,
        proceeds, or other consideration otherwise contributed to the Talc Personal Injury Trust
        pursuant to the Plan and/or the Confirmation Order or other order of the Bankruptcy Court;
        (m) the rights of the Debtors with respect to the J&J Indemnification Obligations; and (n)
        the income or earnings realized or received in respect to items (a) to (m) above. The rights
        of any Cyprus Protected Parties under the J&J Agreements, including any J&J
        Indemnification Obligations, or under any Cyprus Talc Insurance Policy or with respect to
        the Talc Insurance Actions, shall not constitute “Talc Personal Injury Trust Assets” for any
        purpose until the occurrence of the Cyprus Trigger Date (and then as provided for under
        the Cyprus Settlement). The allocation of the Cyprus Contribution among the Funds (as


                                                  30
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 39 of 372




        defined in the Trust Distribution Procedures) established pursuant to the Trust Distribution
        Procedures is described in Section 10.10.9 of the Plan.

                 1.1.240 “Talc Personal Injury Trust Causes of Action” means, any Estate
        Cause of Action, not otherwise expressly released pursuant to the Plan, attributable to:
        (a) all defenses to any Talc Personal Injury Claim, including, but not limited to, all defenses
        under section 502 of the Bankruptcy Code, (b) with respect to any Talc Personal Injury
        Claim, all rights of setoff, recoupment, contribution, reimbursement, subrogation or
        indemnity (as those terms are defined by the non-bankruptcy law of any relevant
        jurisdiction) and any other indirect claim of any kind whatsoever, whenever and wherever
        arising or asserted, (c) any other claims or rights with respect to Talc Personal Injury
        Claims that the Debtors would have had under applicable law if the Chapter 11 Cases had
        not occurred and the holder of such Talc Personal Injury Claim had asserted it by initiating
        civil litigation against any such Debtor, and (d) any claim, cause of action, or right of the
        Debtors or any one of them, under the laws of any jurisdiction, for reimbursement,
        indemnity, contribution, breach of contract, or otherwise arising from or relating to any
        payments made by the Debtors on account of Talc Personal Injury Claims prior to the
        Petition Date.

                1.1.241 “Talc Personal Injury Trust Documents” means the Talc Personal
        Injury Trust Agreement, the Trust Distribution Procedures, the Cooperation Agreement,
        and all other agreements, instruments, and documents governing the establishment,
        administration, and operation of the Talc Personal Injury Trust, which shall be substantially
        in the form set forth as exhibits hereto or in the Plan Supplement, as they may be amended
        or modified from time to time in accordance with their terms and the Plan. The Plan
        Proponents shall have consent rights over the Cooperation Agreement. With respect to the
        Talc Personal Injury Trust Agreement and the Trust Distribution Procedures, (i) prior to
        the Effective Date, the Debtors and Imerys S.A. shall have consultation rights as to the
        form and substance of such documents, (ii) prior to the Cyprus Trigger Date, Cyprus shall
        have consultation rights with respect to any provisions that are material to the rights of
        Cyprus thereunder, and (iii) after the Effective Date, the Plan Proponents and Cyprus shall
        have consent rights over modifications to such documents to the extent such modifications
        will materially impact the scope and the terms of the releases and injunctions included in
        Article XII of the Plan.

                 1.1.242 “Talc Personal Injury Trust Expenses” means any liabilities, costs, or
        expenses of, or imposed upon, or in respect of, the Talc Personal Injury Trust once
        established (except for payments to holders of Talc Personal Injury Claims on account of
        such Claims). Talc Personal Injury Trust Expenses shall also expressly include (a) any and
        all liabilities, costs, and expenses incurred subsequent to the Effective Date in connection
        with the Talc Personal Injury Trust Assets (including, without limitation, the prosecution
        of any Talc Personal Injury Trust Causes of Action and Talc Insurance Actions), in each
        case whether or not any such action results in a recovery for the Talc Personal Injury Trust
        and (b) the reasonable documented costs and expenses incurred by the Reorganized
        Debtors in taking any action on behalf of or at the direction of the Talc Personal Injury
        Trust, if any, including, without limitation, any costs and expenses incurred by the
        Reorganized Debtors in being named as a defendant in any Talc Insurance Action.

                                                  31
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 40 of 372




               1.1.243 “Talc PI Note” means that certain note to be issued by Imerys S.A. and
        guaranteed by ITI in favor of the Talc Personal Injury Trust in the amount of $500,000.00.

              1.1.244 “Talc PI Pledge Agreement” means the Pledge Agreement to be issued
        by Mircal Italia pursuant to which the Talc Personal Injury Trust will be granted an
        Encumbrance entitling the Talc Personal Injury Trust to fifty-one percent (51%) of the
        common stock of ITI in the event of default under the Talc PI Note.

                1.1.245 “Talc Trust Advisory Committee” means the committee appointed and
        serving in accordance with Section 4.4 of the Plan, and having the powers, duties and
        obligations set forth in the Talc Personal Injury Trust Agreement.

               1.1.246 “Talc Trust Advisory Committee Member” means any member of the
        Talc Trust Advisory Committee.

               1.1.247 “Talc Trust         Contribution”      is   defined   in   accordance    with
        Section 10.8.2.3 of the Plan.

                1.1.248 “Talc Trustee” means an individual appointed by the Bankruptcy Court
        to serve as a trustee of the Talc Personal Injury Trust pursuant to the terms of the Plan and
        the Talc Personal Injury Trust Agreement or who subsequently may be appointed pursuant
        to the terms of the Talc Personal Injury Trust Agreement.

               1.1.249 “Tort Claimants’ Committee” means the official committee of tort
        claimants in the Debtors’ Chapter 11 Cases appointed by the United States Trustee, as such
        committee is reconstituted from time to time.

               1.1.250 “Trust Distribution Procedures” means the Talc Personal Injury Trust
        Distribution Procedures, substantially in the form attached hereto as Exhibit A.

                1.1.251 “Unexpired Lease” means a lease to which one or more of the Debtors
        is a party that is subject to assumption or rejection under section 365 of the Bankruptcy
        Code.

               1.1.252 “Unimpaired” means a Claim or Equity Interest, or a Class of Claims or
        Equity Interests, that is not Impaired under the Plan.

               1.1.253 “United States Trustee” means the United States Trustee appointed
        under section 581 of title 28 of the United States Code to serve in the District of Delaware.

                1.1.254 “Unsecured Claim” means a Claim against one or more of the Debtors
        that is not an Administrative Claim, a Priority Non-Tax Claim, a Priority Tax Claim, a
        Secured Claim, a Talc Personal Injury Claim, or an Intercompany Claim.

               1.1.255 “Unsecured Claim Contribution” is defined in accordance with
        Section 10.8.2.2 of the Plan.




                                                 32
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 41 of 372




               1.1.256 “Voting Procedures” means those certain procedures and supplemental
        procedures approved by the Bankruptcy Court for soliciting and tabulating the votes to
        accept or reject the Plan cast by holders of Claims against and Equity Interests in the
        Debtors entitled to vote on the Plan.

               1.1.257 “Voting Procedures Order” means, the order entered by the Bankruptcy
        Court, which, among other things, (i) fixes Talc Personal Injury Claims in the amounts
        designated in the Trust Distribution Procedures, solely for voting purposes and not for
        allowance or distribution purposes, and (ii) approves the Voting Procedures.

               1.1.258 “Zurich” means Zurich American Insurance Company, in its own
        capacity and as successor-in-interest to Zurich Insurance Company, U.S. Branch.

               1.1.259 “Zurich Cash Contribution” means $260 million, which Zurich will
        contribute, or cause to be contributed, to the Talc Personal Injury Trust.

               1.1.260 “Zurich Corporate Parties” means Zurich and all Persons listed on
        Schedule V hereto, and the future successors and assigns of such Persons, solely in their
        capacity as such. Schedule V is an exclusive list and does not include, among others, the
        Debtors, the Imerys Protected Parties, the Cyprus Protected Parties, and J&J.

               1.1.261 “Zurich Policies” means any and all Talc Insurance Policies issued by
        the Zurich Corporate Parties, including the Talc Insurance Policies listed on Schedule VI.
        For the avoidance of doubt, the Zurich Policies shall not include any policy to the extent
        such policy provides reinsurance to any Rio Tinto Captive Insurer.

                 1.1.262 “Zurich Protected Parties” means (a) the Zurich Corporate Parties;
        (b) direct or indirect shareholders of Zurich; (c) current and former officers, directors,
        principals, members, partners, managers, employees, agents, advisory board members,
        financial advisors, attorneys, accountants, investment bankers, insurers, consultants,
        representatives, experts, and other professionals of the Zurich Corporate Parties; and
        (d) with respect to each of the foregoing Persons in clauses (b) and (c), each such Persons’
        respective heirs, executors, estates, and nominees, as applicable and, as to each Person
        listed in clauses (a), (b), (c), and (d), solely in their capacity as such. For the avoidance of
        doubt, the Zurich Protected Parties exclude the Debtors, the Imerys Protected Parties, the
        Cyprus Protected Parties, and J&J.

       1.2     Interpretation; Application of Definitions; Rules of Construction; and Computation
of Time. The headings in the Plan are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof. Wherever from the context it appears appropriate, each
term stated in either the singular or the plural will include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender will include the masculine, feminine,
and neuter. Unless otherwise specified, all Article, Section, Schedule, or Exhibit references in the
Plan are to the respective article or section of, or schedule or exhibit to, the Plan. The words
“herein,” “hereof,” “hereto,” “hereunder,” and other words of similar meaning refer to the Plan as
a whole and not to any particular section, subsection, or clause contained in the Plan. The rules of
construction contained in section 102 of the Bankruptcy Code will apply to the construction of the


                                                  33
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 42 of 372




Plan. Unless otherwise stated herein, all references to dollars mean United States dollars. In
computing any period of time prescribed or allowed by the Plan, unless otherwise expressly
provided, the provisions of Bankruptcy Rule 9006(a) will apply. The words “including” or
“includes” shall be without limitation.

       1.3    Exhibits. All exhibits and schedules to the Plan, to the extent not annexed hereto
and any agreements referred to herein and therein will be available for review following their filing
with the Bankruptcy Court on (a) the Court’s website: www.deb.uscourts.gov, and (b) the website
maintained by the Debtors’ Claims Agent at https://primeclerk.com/imerystalc.

        1.4     Ancillary Documents. Each of the schedules and exhibits to the Plan (whether
annexed hereto or included in the Plan Supplement), the Disclosure Statement and supplements
thereto, and the schedules and exhibits to the Disclosure Statement and the supplements thereto
are an integral part of the Plan, and are hereby incorporated by reference and made a part of the
Plan, including, without limitation, the Talc Personal Injury Trust Agreement, the Trust
Distribution Procedures, the Cooperation Agreement, the Amended Charter Documents, and the
other Plan Documents.

                            ARTICLE II
    TREATMENT OF ADMINISTRATIVE CLAIMS, FEE CLAIMS, DIP FACILITY
                 CLAIMS, AND PRIORITY TAX CLAIMS

        2.1      Administrative Claims.

                2.1.1      Allowed Administrative Claims. Holders of Allowed Administrative
        Claims (other than Fee Claims, which are governed by Section 2.3 of the Plan) shall receive
        Cash equal to the unpaid portion of such Allowed Administrative Claims on the
        Distribution Date, in full satisfaction, settlement, release, and discharge of and in exchange
        for such Claims, or such amounts and on such other terms as may be agreed to by the
        holders of such Claims and the Debtors or the Reorganized Debtors, as the case may be;
        provided, however, that Allowed Administrative Claims representing liabilities incurred
        on or after the Petition Date in the ordinary course of business by any of the Debtors shall
        be paid by the Debtors or the Reorganized Debtors, as the case may be, in accordance with
        the terms and conditions of the particular transactions relating to such liabilities and any
        agreements relating thereto. All Allowed Administrative Claims (other than Fee Claims)
        shall be paid from funds held in the Administrative Claim Reserve, which shall be funded
        from Cash on hand, the Sale Proceeds, and/or the Imerys Cash Contribution (excluding the
        Unsecured Claim Contribution). The Reorganized Debtors will be entitled to transfer
        excess funds from the Fee Claim Reserve (after all Allowed Fee Claims have been satisfied
        in full) and the Reorganized North American Debtor Cash Reserve (excluding all funds
        attributable to the Unsecured Claim Contribution) to the Administrative Claim Reserve as
        they deem necessary or appropriate, on notice to the FCR and the Tort Claimants’
        Committee, to enable them to satisfy their obligations herein.

                2.1.2     Administrative Claims Bar Date. Except as otherwise provided in this
        Article II, requests for payment of Administrative Claims (other than Fee Claims and
        Claims against the North American Debtors arising under section 503(b)(9) of the


                                                 34
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1      Filed 01/27/21    Page 43 of 372




        Bankruptcy Code), must be filed and served on the Reorganized Debtors pursuant to the
        procedures specified in the Confirmation Order and the notice of entry of the Confirmation
        Order no later than sixty (60) days after the Effective Date. Holders of Administrative
        Claims that are required to, but do not, file and serve a request for payment of such
        Administrative Claims by the Administrative Claims Bar Date shall be forever barred,
        estopped, and enjoined from asserting such Administrative Claims against, as applicable,
        the Debtors or the Reorganized Debtors, or their property, and such Administrative Claims
        shall be deemed discharged as of the Effective Date. Objections to such requests, if any,
        must be filed and served on the Reorganized Debtors and the requesting party, as
        applicable, no later than ninety (90) days after the Effective Date, unless otherwise
        authorized by the Bankruptcy Rules or Bankruptcy Court. Notwithstanding the foregoing,
        no request for payment of an Administrative Claim need be filed with respect to an
        Administrative Claim previously Allowed by Final Order, including all Administrative
        Claims expressly Allowed under the Plan. For the avoidance of doubt and in accordance
        with, and furtherance of, the terms of the ITC Stipulated Order, any ITC Stipulated Claim
        shall be (i) automatically disallowed upon entry of the Confirmation Order and (ii) deemed
        discharged upon the Effective Date, without any further action required.

                 2.1.3     Disputed Administrative Claims. If a Disputed Administrative Claim is
        thereafter Allowed in whole or in part, the Disbursing Agent shall (at such time as
        determined to be practicable by the Reorganized Debtors) distribute from the
        Administrative Claim Reserve, to the holder of such Administrative Claim, the Cash that
        such holder would have received on account of such Claim if such Administrative Claim
        had been an Allowed Administrative Claim on the Effective Date. When (i) all Disputed
        Administrative Claims against the Reorganized Debtors have been resolved and
        (ii) Distributions required to be made by the Reorganized Debtors pursuant to this
        Section 2.1 and Section 2.3 have been made, all Cash remaining in the Administrative
        Claim Reserve shall be disbursed to the Talc Personal Injury Trust.

         2.2     Allowed Priority Tax Claims. On the Distribution Date, holders of Allowed
Priority Tax Claims shall receive Cash equal to the amount of such Allowed Priority Tax Claims,
in full satisfaction, settlement, release, and discharge of and in exchange for such Claims unless
the holder of such claim agrees to an alternative treatment.

        2.3      Fee Claims.

                2.3.1     All final fee requests for compensation or reimbursement of Fee Claims
        pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code for
        services rendered to the Debtors, the Tort Claimants’ Committee, or the FCR, all Fee
        Claims of members of the Tort Claimants’ Committee for reimbursement of expenses, and
        all requests or Claims under section 503(b)(4) of the Bankruptcy Code, must be filed and
        served on the Reorganized Debtors and other parties required to be served by the
        Compensation Procedures Order by no later than forty-five (45) days after the Effective
        Date, unless otherwise ordered by the Bankruptcy Court. Any objections to a final Fee
        Claim or any requests or claims under section 503(b)(4) of the Bankruptcy Code must be
        filed by no later than twenty (20) days after the filing of such Claim. The terms of the
        Compensation Procedures Order shall govern the allowance and payment of any final Fee

                                               35
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 44 of 372




        Claims submitted in accordance with this Section 2.3 of the Plan. The Fee Examiner
        appointed under the Fee Examiner Order shall continue to act in this appointed capacity
        unless and until all final Fee Claims have been approved by order of the Bankruptcy Court,
        and the Reorganized Debtors shall be responsible to pay the fees and expenses incurred by
        the Fee Examiner in rendering services after the Effective Date.

                2.3.2      The amount of the Fee Claims owing to the Professionals on and after the
        Effective Date shall be paid in Cash to such Professionals from funds held in the Fee Claim
        Reserve, which shall be funded from Cash on hand, the Sale Proceeds, and/or the Imerys
        Cash Contribution (excluding the Unsecured Claim Contribution), as soon as reasonably
        practicable after such Claims are Allowed by a Bankruptcy Court order. The Reorganized
        Debtors will be entitled to transfer excess funds from the Administrative Claim Reserve
        (after all Allowed Administrative Claims have been satisfied in full) and the Reorganized
        North American Debtor Cash Reserve (excluding all funds attributable to the Unsecured
        Claim Contribution) to the Fee Claim Reserve as they deem necessary or appropriate, on
        notice to the FCR and the Tort Claimants’ Committee, to enable them to satisfy their
        obligations herein. When all Allowed Fee Claims and Allowed Administrative Claims
        have been paid in full, amounts remaining in the Fee Claim Reserve, if any, shall revert to
        the Talc Personal Injury Trust.

       2.4     DIP Facility Claims. On or prior to the Effective Date, in full satisfaction,
settlement, discharge, and release of, and in exchange for the DIP Facility Claims, all amounts
payable by the Debtors under the DIP Facility shall be satisfied in full consistent with the DIP
Loan Documents and the DIP Order; provided that this Section 2.4 only applies to the extent DIP
Loans are made to the Debtors on or prior to the Effective Date.

                               ARTICLE III
           TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

        3.1    Grouping of the Debtors for Convenience. The Plan groups the Debtors together
solely for the purposes of describing treatment under the Plan, Confirmation of the Plan, and
making Distributions. Unless set forth in the Plan, this grouping shall not affect any Debtor’s
status as a separate legal entity, change the organizational structure of the Debtors’ business
enterprise, constitute a change of control of any Debtor for any purpose, cause a merger or
consolidation of any legal entities, or cause the transfer of any assets. The Plan is not premised
upon and shall not cause the substantive consolidation of the Debtors, and, except as otherwise
provided by or permitted under the Plan, all Debtors shall continue to exist as separate legal
entities.

        3.2     Claims and Equity Interests Classified. For purposes of organization, voting, and
all Plan confirmation matters, and except as otherwise provided herein, all Claims (other than
Administrative Claims, Fee Claims, DIP Facility Claims, and Priority Tax Claims) against and
Equity Interests in the Debtors are classified as set forth in this Article III of the Plan. In
accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Priority Tax
Claims, Fee Claims, and DIP Facility Claims described in Article II of the Plan, have not been
classified and are excluded from the following Classes. A Claim or Equity Interest is classified in
a particular Class only to the extent that the Claim or Equity Interest falls within the description of

                                                  36
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1      Filed 01/27/21     Page 45 of 372




such Class, and is classified in another Class or Classes to the extent that any remainder of the
Claim or Equity Interest falls within the description of such other Class or Classes.
Notwithstanding anything to the contrary contained in the Plan, no Distribution shall be made on
account of any Claim that is not an Allowed Claim for distribution purposes.

        3.3     Treatment and Classification of Claims and Equity Interests. For purposes of all
Plan confirmation matters, including, without limitation, voting on, Confirmation of, and
Distributions under, the Plan, and except as otherwise provided herein, all Claims against (other
than Administrative Claims, Fee Claims, DIP Facility Claims, and Priority Tax Claims, which are
not classified) and Equity Interests in the Debtors shall be classified and treated in the manner set
forth below. Capitalized terms used in this Section 3.3 and not otherwise defined in the Plan shall
have the meaning ascribed to them in the Trust Distribution Procedures.

 Class     Designation     Treatment     Entitlement to Vote             Estimated Recovery

          Priority Non-                   Not Entitled to Vote
 1                         Unimpaired                                            100%
          Tax Claims                     (Presumed to Accept)

          Secured                         Not Entitled to Vote                   100%
 2                         Unimpaired
          Claims                         (Presumed to Accept)

          Unsecured
          Claims against
                                          Not Entitled to Vote
 3a       the North        Unimpaired                                            100%
                                         (Presumed to Accept)
          American
          Debtors

          Unsecured
                                          Not Entitled to Vote
 3b       Claims against   Unimpaired                                            100%
                                         (Presumed to Accept)
          ITI

                                                                 The Initial Payment Percentages are
                                                                 estimated in the following ranges:
                                                                 (1) Fund A (Ovarian Cancer A
                                                                 Claimants): 0.40% to 2.34%;
                                                                 (2) Fund B (Mesothelioma Claimants):
                                                                 3.70% to 6.24%; and
          Talc Personal
 4                          Impaired       Entitled to Vote      (3) Fund C (Ovarian Cancer B – D
          Injury Claims
                                                                 Claimants): 0.30% to 1.48%.
                                                                 ____________________
                                                                 The Trust Distribution Procedures
                                                                 include provisions that would permit a
                                                                 subsequent modification of Payment
                                                                 Percentages on a Claim category by
                                                                 Claim category basis.




                                                  37
US-DOCS\120811676.4
            Case 19-10289-LSS                  Doc 2853-1      Filed 01/27/21   Page 46 of 372




 Class     Designation             Treatment     Entitlement to Vote            Estimated Recovery

          Non-Debtor
                                                  Not Entitled to Vote
 5a       Intercompany              Impaired                                           0%
                                                 (Presumed to Accept)
          Claims

          Debtor
                                                  Not Entitled to Vote
 5b       Intercompany             Unimpaired                                         100%
                                                 (Presumed to Accept)
          Claims

          Equity
          Interests in the
                                                  Not Entitled to Vote
 6        North                     Impaired                                        Cancelled
                                                 (Presumed to Accept)
          American
          Debtors

          Equity                                  Not Entitled to Vote
 7                                 Unimpaired                                       Reinstated
          Interests in ITI                       (Presumed to Accept)

                 3.3.1         Class 1 – Priority Non-Tax Claims

                        (a)            Classification: Class 1 consists of all Priority Non-Tax Claims
         against the Debtors.

                        (b)    Treatment: On the Distribution Date, each holder of an Allowed
         Class 1 Priority Non-Tax Claim shall receive Cash equal to the Allowed Amount of such
         Priority Non-Tax Claim.

                        (c)   Voting: Class 1 is Unimpaired and each holder of an Allowed Claim
         in Class 1 is presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy
         Code. Each holder of an Allowed Claim in Class 1 is not entitled to vote to accept or reject
         the Plan.

                 3.3.2         Class 2 – Secured Claims

                             (a)       Classification: Class 2 consists of all Secured Claims against the
         Debtors.

                        (b)     Treatment: All Allowed Secured Claims in Class 2 will be treated
         pursuant to one of the following alternatives on the Distribution Date: (i) payment in full
         in Cash in accordance with section 506(a) of the Bankruptcy Code; (ii) reinstatement
         pursuant to section 1124 of the Bankruptcy Code; (iii) such other treatment as the Debtor
         and the holder shall agree; or (iv) such other treatment as may be necessary to render such
         Claim Unimpaired.

                        (c)   Voting: Class 2 is Unimpaired and each holder of an Allowed Claim
         in Class 2 is presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy



                                                          38
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 47 of 372




        Code. Each holder of an Allowed Claim in Class 2 is not entitled to vote to accept or reject
        the Plan.

                 3.3.3     Class 3a – Unsecured Claims against the North American Debtors

                     (a)    Classification: Class 3a consists of all Unsecured Claims against the
        North American Debtors.

                       (b)    Treatment: Each holder of an Allowed Unsecured Claim against the
        North American Debtors shall be paid the Allowed Amount of its Unsecured Claim on the
        Distribution Date. Such payment shall be (i) in full, in Cash, plus post-petition interest at
        the federal judgment rate in effect on the Petition Date, or (ii) upon such other less
        favorable terms as may be mutually agreed upon between the holder of such Unsecured
        Claim and the applicable North American Debtor or Reorganized North American Debtor.

                        (c)     Voting: Class 3a is Unimpaired and each holder of an Allowed
        Claim in Class 3a is presumed to accept the Plan pursuant to section 1126(f) of the
        Bankruptcy Code. Each holder of an Allowed Claim in Class 3a is not entitled to vote to
        accept or reject the Plan.

                 3.3.4     Class 3b – Unsecured Claims against ITI

                         (a)   Classification: Class 3b consists of all Unsecured Claims against
        ITI.

                       (b)     Treatment: The legal, equitable, and contractual rights of the holders
        of Unsecured Claims against ITI are unaltered by the Plan. Except to the extent that a
        holder of an Unsecured Claim against ITI agrees to a different treatment, on and after the
        Effective Date, Reorganized ITI will continue to pay or dispute each Unsecured Claim in
        the ordinary course of business in accordance with applicable law.

                        (c)     Voting: Class 3b is Unimpaired and each holder of an Allowed
        Claim in Class 3b is presumed to accept the Plan pursuant to section 1126(f) of the
        Bankruptcy Code. Each holder of an Allowed Claim in Class 3b is not entitled to vote to
        accept or reject the Plan.

                 3.3.5     Class 4 – Talc Personal Injury Claims

                       (a)     Classification: Class 4 consists of all Talc Personal Injury Claims.
        For the avoidance of doubt, Class 4 consists of Direct Talc Personal Injury Claims and
        Indirect Talc Personal Injury Claims.

                       (b)     Treatment: On the Effective Date, liability for all Talc Personal
        Injury Claims shall be channeled to and assumed by the Talc Personal Injury Trust without
        further act or deed and shall be resolved in accordance with the Trust Distribution
        Procedures. Pursuant to the Plan and Trust Distribution Procedures, each holder of a Talc
        Personal Injury Claim shall have its Claim permanently channeled to the Talc Personal
        Injury Trust, and such Claim shall thereafter be resolved in accordance with the Trust

                                                 39
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 48 of 372




        Distribution Procedures. Foreign Claims are a subset of Talc Personal Injury Claims that
        will be channeled to and assumed by the Talc Personal Injury Trust and subject to the
        Channeling Injunction; however, the Trust Distribution Procedures provide that Foreign
        Claims will not receive any distributions from the Talc Personal Injury Trust.

                        (c)      Voting: Class 4 is Impaired and each holder of an Allowed Claim
        in Class 4 is entitled to vote to accept or reject the Plan.

                 3.3.6     Class 5a – Non-Debtor Intercompany Claims

                         (a)   Classification: Class 5a consists of all Non-Debtor Intercompany
        Claims.

                     (b)    Treatment: On or after the Effective Date, all Non-Debtor
        Intercompany Claims shall be canceled, discharged, or eliminated.

                       (c)    Voting: Class 5a is Impaired. Each holder of an Allowed Claim in
        Class 5a has consented to its treatment under the Plan as a Plan Proponent and is therefore
        presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy Code. Each
        holder of an Allowed Claim in Class 5a is not entitled to accept or reject the Plan.

                 3.3.7     Class 5b – Debtor Intercompany Claims

                         (a)   Classification: Class 5b consists of all Debtor Intercompany Claims.

                       (b)    Treatment: At the election of the applicable Debtor, each Debtor
        Intercompany Claim shall (i) be reinstated, (ii) remain in place, and/or (iii) with respect to
        certain Debtor Intercompany Claims in respect of goods, services, interest, and other
        amounts that would have been satisfied in Cash directly or indirectly in the ordinary course
        of business had they not been outstanding as of the Petition Date, be settled in Cash.

                        (c)     Voting: Class 5b is Unimpaired and each holder of an Allowed
        Claim in Class 5b is conclusively deemed to have accepted the Plan pursuant to
        section 1126(f) of the Bankruptcy Code. Each holder of a Claim in Class 5b is not entitled
        to accept or reject the Plan.

                 3.3.8     Class 6 – Equity Interests in the North American Debtors

                     (a)       Classification: Class 6 consists of all Equity Interests in the North
        American Debtors.

                     (b)    Treatment: On the Effective Date, all Equity Interests in the North
        American Debtors shall be canceled, annulled, and extinguished.

                       (c)    Voting: Class 6 is Impaired. Each holder of an Allowed Class 6
        Equity Interest has consented to its treatment under the Plan as a Plan Proponent and is
        therefore presumed to accept the Plan pursuant to section 1126(f) of the Bankruptcy Code.



                                                 40
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21     Page 49 of 372




        Each holder of an Allowed Equity Interest in Class 6 is not entitled to vote to accept or
        reject the Plan.

                 3.3.9     Class 7 – Equity Interests in ITI

                         (a)     Classification: Class 7 consists of all Equity Interests in ITI.

                        (b)      Treatment: On the Effective Date, all Equity Interests in ITI shall be
        reinstated and the legal, equitable, and contractual rights to which holders of Equity
        Interests in ITI are entitled shall remain unaltered to the extent necessary to implement the
        Plan.

                       (c)      Voting: Class 7 is Unimpaired and each holder of an Allowed Class
        7 Equity Interest is presumed to accept the Plan pursuant to section 1126(f) of the
        Bankruptcy Code. Each holder of an Allowed Equity Interest in Class 7 is not entitled to
        vote to accept or reject the Plan.

        3.4     Debtors’ Rights with Respect to Unimpaired Claims. Except as otherwise provided
in the Plan, nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors
with respect to any Unimpaired Claims, including all rights with respect to legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

                                         ARTICLE IV
                               THE TALC PERSONAL INJURY TRUST

        4.1    Establishment of the Talc Personal Injury Trust. On the Effective Date, the Talc
Personal Injury Trust shall be created in accordance with the Plan Documents. The Talc Personal
Injury Trust shall be a “qualified settlement fund” within the meaning of the Treasury Regulations
issued under Section 468B of the Tax Code.

        4.2      Purpose and Trust Distribution Procedures.

                4.2.1      The purposes of the Talc Personal Injury Trust shall be to assume all Talc
        Personal Injury Claims and to use the Talc Personal Injury Trust Assets and, among other
        things: (a) to preserve, hold, manage, and maximize the assets of the Talc Personal Injury
        Trust; and (b) to direct the processing, liquidation, and payment of all compensable Talc
        Personal Injury Claims in accordance with the Talc Personal Injury Trust Documents. The
        Talc Personal Injury Trust will resolve Talc Personal Injury Claims in accordance with the
        Talc Personal Injury Trust Documents in such a way that holders of Talc Personal Injury
        Claims are treated fairly, equitably, and reasonably in light of the finite assets available to
        satisfy such claims, and otherwise comply in all respects with the requirements of
        section 524(g)(2)(B)(i) of the Bankruptcy Code.

               4.2.2     In the event of a conflict between the terms or provisions of the Plan and
        the Talc Personal Injury Trust Documents, the terms of the Plan shall control.

       4.3     Selection of the Initial Talc Trustees. There shall be three initial Talc Trustees.
The initial Talc Trustees of the Talc Personal Injury Trust shall be the persons identified in the

                                                   41
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 50 of 372




Plan Supplement. All successor Talc Trustees shall be appointed in accordance with the terms of
the Talc Personal Injury Trust Agreement. For purposes of performing their duties and fulfilling
their obligations under the Talc Personal Injury Trust Agreement and the Plan, each Talc Trustee
shall be deemed to be (and the Confirmation Order shall provide that it is) a “party in interest”
within the meaning of section 1109(b) of the Bankruptcy Code. The Tort Claimants’ Committee
and the FCR shall jointly select the initial Talc Trustees.

        4.4      Advising the Talc Personal Injury Trust.

                4.4.1     The Talc Trust Advisory Committee. The Talc Trust Advisory
        Committee shall be established pursuant to the Talc Personal Injury Trust Agreement. The
        initial Talc Trust Advisory Committee shall be composed of the members of the Tort
        Claimants’ Committee and shall have the functions, duties, and rights provided in the Talc
        Personal Injury Trust Agreement. Specifically, the initial members of the Talc Trust
        Advisory Committee shall include: (i) Robin Alander; (ii) Nolan Zimmerman, as
        representative of the estate of Donna M. Arvelo; (iii) Christine Birch; (iv) Bessie Dorsey-
        Davis; (v) Lloyd Fadem, as representative of the estate of Margaret Ferrell; (vi) Timothy
        R. Faltus, as representative of the estate of Shari C. Faltus; (vii) Deborah Giannecchini;
        (viii) Kayla Martinez; (ix) David A. Martz, as representative of the estate of Lynne Martz;
        (x) Gregory W. Vella, as representative of the estate of Nicole Matteo; and (xi) Charvette
        Monroe, as representative of the estate of Margie Evans. Each of the members of the Talc
        Trust Advisory Committee shall serve in accordance with the terms and conditions
        contained in the Talc Personal Injury Trust Agreement. To the extent any member of the
        Tort Claimants’ Committee is replaced by the United States Trustee prior to the Effective
        Date, such replacement member shall serve on the Talc Trust Advisory Committee in the
        place of the replaced member.

               4.4.2     Successor Talc Trust Advisory Committee Members. Successor Talc
        Trust Advisory Committee Members shall be appointed pursuant to the terms of the Talc
        Personal Injury Trust Agreement.

                 4.4.3     FCR. From and after the Effective Date, the FCR shall continue to serve
        in that capacity as an advisor to the Talc Personal Injury Trust and shall have the functions,
        duties and rights provided in the Talc Personal Injury Trust Agreement. Any expenses
        incurred by the FCR in this capacity shall constitute Talc Personal Injury Trust Expenses.

        4.5      Transfer of Claims and Demands to the Talc Personal Injury Trust.

                4.5.1     On the Effective Date or as otherwise provided herein, and without
        further action of any Entity, the Talc Personal Injury Trust shall assume the liabilities,
        obligations, and responsibilities of the Debtors, the Imerys Protected Parties, the Rio Tinto
        Protected Parties, and the Cyprus Protected Parties for all Talc Personal Injury Claims,
        financial or otherwise, including, but not limited to, Indirect Talc Personal Injury Claims.
        This assumption shall not affect (i) the application of the Discharge Injunction and the
        Channeling Injunction to the Debtors; (ii) any Talc Insurance Company’s obligation under
        any Talc Insurance Policy; or (iii) the J&J Indemnification Obligations.



                                                 42
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 51 of 372




                4.5.2      Except as otherwise expressly provided in the Plan, the Talc Personal
        Injury Trust Agreement, or the Trust Distribution Procedures, the Talc Personal Injury
        Trust shall have control over the Talc Personal Injury Trust Causes of Action and the Talc
        Insurance Actions, and the Talc Personal Injury Trust shall thereby become the estate
        representative pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with the
        exclusive right to enforce each of the Talc Personal Injury Trust Causes of Action and Talc
        Insurance Actions, and the proceeds of the recoveries on any of the Talc Personal Injury
        Trust Causes of Action or the Talc Insurance Actions shall be deposited in and become the
        property of the Talc Personal Injury Trust and the Talc Personal Injury Trust shall have the
        right to enforce the Plan and any of the other Plan Documents (including, but not limited
        to, the Cooperation Agreement) according to their respective terms, including the right to
        receive the Talc Personal Injury Trust Assets as provided in the Plan; provided, however,
        (a) the Talc Personal Injury Trust shall have no other rights against the Reorganized
        Debtors or the Protected Parties except to enforce the Plan and any of the other Plan
        Documents; (b) the Talc Personal Injury Trust Causes of Action and the Talc Insurance
        Actions shall not include any of the Talc Insurer Coverage Defenses; (c) the Talc Personal
        Injury Trust Causes of Action and the Talc Insurance Actions shall not include any claims
        fully and finally released, compromised, or settled pursuant to the Plan; (d) the Talc
        Personal Injury Trust shall comply with the Cyprus Insurance Protocol; and (e) for the
        avoidance of doubt, the Talc Personal Injury Trust Causes of Action and the Talc Insurance
        Actions do not include any rights of the Debtors, the Reorganized Debtors, or the other
        Protected Parties arising under the Channeling Injunction or any of the other injunctions,
        releases, or the discharge granted under the Plan and the Confirmation Order.

        4.6      Transfer of Talc Personal Injury Trust Assets to the Talc Personal Injury Trust.

                4.6.1     Transfers on the Effective Date. On the Effective Date, subject to
        Sections 4.6.2 and 4.6.3, all right, title, and interest in and to the Talc Personal Injury Trust
        Assets (including the Sale Proceeds) and any proceeds thereof shall be automatically, and
        without further act or deed, transferred to, vested in, and assumed by the Talc Personal
        Injury Trust free and clear of all Claims, Equity Interests, Encumbrances, and other
        interests of any Entity, subject to the Channeling Injunction and other provisions of the
        Plan. On the Effective Date, (i) Imerys S.A. and ITI shall issue and deliver the Talc PI
        Note to the Talc Personal Injury Trust and (ii) Mircal Italia shall execute the Talc PI Pledge
        Agreement, such that the Talc Personal Injury Trust shall be the sole holder of the Talc PI
        Note.

                4.6.2      Transfers After the Effective Date. To the extent any of the Talc Personal
        Injury Trust Assets are not transferred to the Talc Personal Injury Trust by operation of law
        on the Effective Date pursuant to the Plan, then when such assets accrue or become
        transferable subsequent to the Effective Date, they shall automatically and immediately
        transfer to the Talc Personal Injury Trust. To the extent that action of the Reorganized
        Debtors is required to effectuate such transfer, the Reorganized Debtors shall promptly
        transfer, assign, and contribute, such remaining Talc Personal Injury Trust Assets to the
        Talc Personal Injury Trust. In the event the Reorganized Debtors breach any obligation
        contained in this Section, the Talc Personal Injury Trust will have no adequate remedy at
        law and shall be entitled to preliminary and permanent declaratory and injunctive relief.

                                                   43
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 52 of 372




                4.6.3    Cyprus Contribution. Notwithstanding anything contained herein or
        otherwise, the Cyprus Contribution shall be made in accordance with Section 10.10.5
        hereof and no portion thereof shall be required to be contributed prior to the Cyprus Trigger
        Date.

                4.6.4    Cyprus Talc Insurance Policies. The Talc Personal Injury Trust shall
        assume all present and future obligations associated with recovering proceeds under the
        Cyprus Talc Insurance Policies. Solely to the extent that the Talc Personal Injury Trust
        asserts any claim as assignee of a Cyprus Protected Party bound by the PDC Agreement,
        the Talc Personal Injury Trust shall abide by the terms of the PDC Agreement. For the
        avoidance of doubt, other than as set forth in this provision or otherwise stated in the Plan
        or the Cyprus Settlement Agreement, the Talc Personal Injury Trust is not assuming any
        obligations undertaken by any Cyprus Protected Party in any settlement agreement or other
        contract compromising or releasing any rights under any Cyprus Talc Insurance Policy.

        4.7    Talc Personal Injury Trust Expenses. The Talc Personal Injury Trust shall pay all
Talc Personal Injury Trust Expenses from the Talc Personal Injury Trust Assets, including
proceeds of applicable Talc Insurance Policies. The Talc Personal Injury Trust shall bear sole
responsibility with respect to the payment of the Talc Personal Injury Trust Expenses.
Additionally, the Talc Personal Injury Trust shall promptly pay all reasonable and documented
Talc Personal Injury Trust Expenses incurred by the Reorganized Debtors for any and all liabilities,
costs or expenses as a result of taking action on behalf of or at the direction of the Talc Personal
Injury Trust.

        4.8    Excess Talc Personal Injury Trust Assets. To the extent there are any Talc Personal
Injury Trust Assets remaining at such time as the Talc Personal Injury Trust is dissolved, such
excess Talc Personal Injury Trust Assets shall be transferred to a charity or charities for such
charitable purposes as the Talc Trustees, in their reasonable discretion, shall determine.

       4.9      Dissolution of the Talc Personal Injury Trust. The Talc Personal Injury Trust shall
be dissolved upon satisfaction of the purposes of the Talc Personal Injury Trust pursuant to the
Talc Personal Injury Trust Documents. Upon dissolution of the Talc Personal Injury Trust: (a) the
Talc Trustees and the Talc Trust Advisory Committee Members shall be released and discharged
from all further authority, duties, responsibilities, and obligations relating to and arising from and
in connection with the Chapter 11 Cases, and (b) the Talc Trust Advisory Committee shall be
dissolved.

        4.10 Funds and Investment Guidelines. All monies held in the Talc Personal Injury
Trust shall be invested, subject to the investment limitations and provisions enumerated in the Talc
Personal Injury Trust Agreement.

       4.11 Cooperation Agreement. The Debtors, the Imerys Non-Debtors, and the Talc
Personal Injury Trust shall enter into the Cooperation Agreement on the Effective Date in
substantially the form contained in the Plan Supplement that provides for the transfer and
assignment of certain documents of the Debtors to the Talc Personal Injury Trust. The parties to
the Cooperation Agreement shall be bound by the terms thereof.



                                                 44
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 53 of 372




        4.12 Talc Personal Injury Trust Indemnification of the Protected Parties. From and after
the Effective Date, the Talc Personal Injury Trust shall indemnify, to the fullest extent permitted
by applicable law, each of the Debtors, the Reorganized Debtors, and the other Protected Parties
for reasonable documented out-of-pocket expenses (including, without limitation, attorney’s fees
and expenses) that occur after the Effective Date attributable to the defense of any Talc Personal
Injury Claim asserted against the Debtors, Reorganized Debtors, or the other Protected Parties;
provided, however, that the limit of the indemnification with respect to each of the Imerys
Protected Parties, the Rio Tinto Protected Parties, the Cyprus Protected Parties, and any Settling
Insurance Company will be the amount contributed by such party to the Talc Personal Injury Trust
in Cash and further provided that the Talc Personal Injury Trust shall not indemnify any party for
any alleged Foreign Claim; provided further that the indemnification obligations of the Talc
Personal Injury Trust to the Cyprus Protected Parties shall be effective only on the Cyprus Trigger
Date.

        4.13 Post-Effective Date Liabilities. Notwithstanding anything to the contrary in the
Plan Documents or the Confirmation Order, neither any claim against nor the liability of any Entity
arising out of or relating to the alleged post-Effective Date acts or omissions of such Entity (each,
a “Post-Effective Date Liability”) shall be a Talc Personal Injury Claim. No Post-Effective Date
Liabilities are affected by the filing of the Chapter 11 Cases, confirmation or effectiveness of the
Plan, or any of the transactions effectuated in connection therewith. To the extent an individual
has both a Talc Personal Injury Claim and a claim based on any Post-Effective Date Liability, that
individual may seek recovery from the Talc Personal Injury Trust in accordance with the Talc
Personal Injury Trust Documents and will retain any and all rights under applicable law with
respect to such Post-Effective Date Liabilities.

                            ARTICLE V
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        5.1      General Treatment.

                5.1.1     Subject to Section 5.7 hereof, except as otherwise provided herein, or in
        any contract, instrument, release, indenture, or other agreement or document entered into
        in connection with the Plan, all Executory Contracts or Unexpired Leases of the North
        American Debtors, shall be deemed rejected as of the Effective Date, unless such
        Executory Contract or Unexpired Lease (i) was assumed or rejected previously by the
        North American Debtor counterparty thereto, (ii) previously expired or terminated
        pursuant to its own terms, (iii) is the subject of a motion to assume filed on or before the
        Effective Date, (iv) is identified as an Executory Contract or Unexpired Lease to be
        assumed by the North American Debtors pursuant to the Sale Order; or (v) is identified as
        an Executory Contract or Unexpired Lease to be assumed by the North American Debtors
        in the Plan Supplement.

                 5.1.2     Notwithstanding the foregoing, in the event that ITI becomes a Debtor
        before the Effective Date, all Executory Contracts and Unexpired Leases of ITI will be
        assumed by ITI, except for those Executory Contracts and Unexpired Leases that (i) have
        been rejected by ITI by order of the Bankruptcy Court, (ii) are the subject of a motion to
        reject filed by ITI that is pending as of the Effective Date, (iii) are identified as Executory

                                                  45
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 54 of 372




        Contracts and Unexpired Leases to be rejected by ITI in the Plan Supplement, or (iv) are
        rejected or terminated by ITI pursuant to the terms of the Plan. All Executory Contracts or
        Unexpired Leases to be assumed by ITI will be identified in the Plan Supplement.

                5.1.3     Entry of the Confirmation Order shall constitute a Bankruptcy Court
        order approving the assumption or rejection of Executory Contracts and Unexpired Leases,
        all pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise
        indicated herein or as provided for in the Sale Order, all assumptions or rejections of
        Executory Contracts and Unexpired Leases are effective as of the Effective Date. Each
        Executory Contract and Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
        Court order but not assigned to a third party on or before the Effective Date shall (i) in the
        case of an Executory Contract or Unexpired Lease that is a Talc Personal Injury Trust
        Asset, be assigned to the Talc Personal Injury Trust on the date such trust is established or
        as soon as reasonably practicable thereafter, and shall vest in, and be fully enforceable by
        the Talc Personal Injury Trust in accordance with its terms, except as such terms may have
        been modified by such order, or (ii) revest in and be fully enforceable by the Reorganized
        Debtors, as applicable, in accordance with its terms, except as such terms may have been
        modified by such order.

                5.1.4      Notwithstanding anything to the contrary in the Plan, but subject to the
        limitations provided in Section 5.3 of the Plan, (i) the North American Debtors reserve the
        right to alter, amend, modify, or supplement the list of Executory Contracts and Unexpired
        Leases to be assumed by the North American Debtors identified in the Plan Supplement at
        any time before the date that is sixteen (16) days prior to the Confirmation Hearing, and
        (ii) ITI reserves the right to alter, amend, modify, or supplement the list of Executory
        Contracts and Unexpired Leases to be rejected by ITI identified in the Plan Supplement
        and the list of Executory Contracts and Unexpired Leases to be assumed by ITI identified
        in the Plan Supplement at any time before the date that is sixteen (16) days prior to the
        Confirmation Hearing, in each case, in order to take into account Executory Contracts and
        Unexpired Leases to be assumed or rejected in advance of the Confirmation Hearing. After
        the Effective Date, the Reorganized Debtors, or any assignee, as applicable, shall have the
        right to terminate, amend, or modify any intercompany contracts, leases or other
        agreements to which they are a party without approval of the Bankruptcy Court.

        5.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

                5.2.1     If the rejection or deemed rejection of an Executory Contract or
        Unexpired Lease by any Debtor (for the avoidance of doubt, including ITI) results in
        damages to the other party or parties to such Executory Contract or Unexpired Lease, a
        Claim for such damages shall be forever barred and shall not be enforceable against any of
        the Debtors, the Reorganized Debtors, any assignee, or their properties, whether by way of
        setoff, recoupment, or otherwise unless a Proof of Claim is filed with the Claims Agent
        and served upon counsel for the Debtors by the earlier of (i) thirty (30) days after service
        of notice of the Effective Date, and (ii) thirty (30) days after service of notice of entry of a
        Final Order rejecting such Executory Contract or Unexpired Lease pursuant to a motion
        filed by any Debtor, which notice, in each case, will set forth such deadline.


                                                  46
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 55 of 372




               5.2.2      Any Claims arising from the rejection of an Executory Contract or
        Unexpired Lease not filed with the Bankruptcy Court within such time period provided in
        Section 5.2.1 will be automatically disallowed, forever barred from assertion and shall not
        be enforceable, without the need for any objection, or further notice to, or action, order or
        approval of the Bankruptcy Court. All Allowed Claims arising from the rejection of an
        Executory Contract or Unexpired Lease shall be classified as a Class 3a or Class 3b
        Unsecured Claim against the applicable North American Debtor or ITI, and shall be treated
        in accordance with Article III of the Plan.

        5.3      Cure of Defaults for Executory Contracts and Unexpired Leases.

                 5.3.1     Notwithstanding anything to the contrary contained herein, any monetary
        defaults under each Executory Contract and Unexpired Lease to be assumed pursuant to
        the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
        payment of the default amount in Cash on the Distribution Date (i) from the Administrative
        Claim Reserve (if assumed by one of the North American Debtors pursuant to the Plan and
        Plan Supplement, but for the avoidance of doubt, not if assumed by the North American
        Debtors pursuant to the Sale Order), or (ii) by Reorganized ITI (if assumed by ITI), subject
        to the limitations described below, or on such other terms as the parties to such Executory
        Contracts or Unexpired Leases may otherwise agree. In the event of a dispute regarding
        (1) the amount of any payments necessary to cure such a default, (2) the ability of the
        Debtors or any assignee to provide any “adequate assurance of future performance” (within
        the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
        Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the cure
        payments required by section 365(b)(1) of the Bankruptcy Code shall be made following
        the entry of a Final Order or orders resolving the dispute and approving the assumption.

                5.3.2    On July 28, 2020, August 28, 2020, October 28, 2020, January 15, 2021,
        and January 22, 2021, in connection with the Bid Procedures Order and the Sale Order, the
        North American Debtors served on applicable contract counterparties a notice of the
        potential assumption and assignment of such party’s Executory Contract or Unexpired
        Lease to a potential buyer of the Debtors’ assets, the proposed Cure Amount associated
        with such potential assumption and assignment, and the deadline to object to the proposed
        Cure Amount or to the assumption and assignment of the Executory Contract or Unexpired
        Lease (each, and any such supplemental notice, a “Sale Cure Notice”). Applicable
        counterparties had until that date that was fourteen (14) days after service of the Sale Cure
        Notice identifying such counterparty to object to the proposed Cure Amount. Any
        counterparty to an Executory Contract or Unexpired Lease that failed to timely object to
        any Cure Amount in the applicable Sale Cure Notice is deemed to have consented to such
        Cure Amount. Pursuant to the Bid Procedures Order, the foregoing deadlines and
        requirements apply to any counterparty that is identified in any supplemental Sale Cure
        Notice.

                5.3.3    On or prior to February 1, 2021, and subject to Section 5.3.4, the North
        American Debtors shall distribute, or cause to be distributed, (i) notices of proposed
        assumption and proposed Cure Amounts to the applicable counterparty or counterparties
        to each Executory Contract or Unexpired Lease that may be assumed by a North American

                                                 47
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 56 of 372




        Debtor, which notices shall include procedures for objecting to the proposed assumption
        of such Executory Contract or Unexpired Lease and any Cure Amounts to be paid in
        connection therewith (as to North American Debtor Executory Contracts and Unexpired
        Leases not previously included on a Sale Cure Notice) and the anticipated procedure for
        resolution of disputes by the Bankruptcy Court and (ii) notices of proposed assumption and
        proposed Cure Amounts to the applicable counterparty or counterparties to each Executory
        Contract or Unexpired Lease that may be assumed by ITI, which notices shall include
        procedures for objecting to the proposed assumption of such Executory Contract or
        Unexpired Lease and any Cure Amounts to be paid in connection therewith and the
        anticipated procedure for resolution of disputes by the Bankruptcy Court (the “Plan Cure
        and Assumption Notice”). Any objection to a proposed assumption by any of the North
        American Debtors or ITI pursuant to the Plan (including any objection as to adequate
        assurance of future performance under section 365(b)(1) of the Bankruptcy Code) or
        related Cure Amount (as to (i) ITI Executory Contracts and Unexpired Leases and (ii)
        North American Debtor Executory Contracts and Unexpired Leases not previously
        included on a Sale Cure Notice) by a counterparty to an Executory Contract or Unexpired
        Lease must be filed, served and actually received by counsel to the Debtors and the other
        parties specified in the Plan Cure and Assumption Notice by February 15, 2021. Any
        unresolved objection shall be heard at the Confirmation Hearing, unless otherwise agreed
        by the parties or at such other date and time as may be fixed by the Bankruptcy Court. Any
        counterparty to an Executory Contract or Unexpired Lease that fails to timely object to any
        proposed assumption and/or Cure Amount will be deemed to have assented to such
        assumption and/or Cure Amount. To the extent an Executory Contract or Unexpired Lease
        with ITI is not identified as an Executory Contract or Unexpired Lease to be assumed or
        rejected by ITI, then the Cure Amount for such Executory Contract or Unexpired Lease is
        $0 and such Executory Contract or Unexpired Lease will be assumed by ITI pursuant to
        the Plan.

                 5.3.4      On or before February 5, 2021, the Debtors shall serve copies of the lists
        of Executory Contracts and Unexpired Leases provided for in the Plan Supplement on the
        applicable counterparties. In addition, the Debtors will serve any revised Executory
        Contract and Unexpired Lease list on affected counterparties within two (2) days of filing
        such lists, provided that each counterparty to an Executory Contract or Unexpired Lease
        that (i) is later added to the list and/or (ii) has its Cure Amount modified by the Debtors
        shall have until the date that is fourteen (14) days after the Debtors serve such counterparty
        with notice thereof to object to the assumption of its Executory Contract or Unexpired
        Lease pursuant to the Plan, including any objection as to adequate assurance of future
        performance under section 365(b)(1) of the Bankruptcy Code, and, if the proposed Cure
        Amount has been modified, exclusively to the proposed Cure Amount.

                5.3.5      Assumption of any Executory Contract or Unexpired Lease pursuant to
        the Plan or otherwise shall result in the full release and satisfaction of any Claims or
        defaults, whether monetary or nonmonetary, including defaults of provisions restricting the
        change in control or ownership interest composition or other bankruptcy-related defaults,
        arising under any assumed Executory Contract or Unexpired Lease at any time before the
        effective date of the assumption.


                                                 48
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 57 of 372




        5.4      Modifications, Amendments, Supplements, Restatements or Other Agreement.

                5.4.1      Unless otherwise provided in the Plan, each Executory Contract or
        Unexpired Lease that is assumed shall include all modifications, amendments,
        supplements, restatements, or other agreements that in any manner affect such Executory
        Contract or Unexpired Lease, and all Executory Contracts and Unexpired Leases related
        thereto, if any, including all easements, licenses, permits, rights, privileges, immunities,
        options, rights of first refusal, and any other interests, unless any of the foregoing
        agreements has been previously rejected or repudiated, or is rejected or repudiated under
        the Plan.

                5.4.2    Modifications, amendments, supplements, and restatements to
        prepetition Executory Contracts and Unexpired Leases that have been executed by the
        Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of
        the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any
        Claims that may arise in connection therewith.

        5.5      Reservation of Rights. Neither the exclusion nor inclusion of any Executory
Contract or Unexpired Lease on (i) the list of the Executory Contracts and Unexpired Leases to be
assumed by the North American Debtors, (ii) the lists of the Executory Contracts and Unexpired
Leases to be assumed or rejected by ITI, as applicable, or (iii) anything contained in the Plan or
Plan Supplement, shall constitute an admission by any of the Debtors that any such contract or
lease is in fact an Executory Contract or Unexpired Lease or that the Reorganized Debtors, or any
assignee has any liability thereunder. If there is a dispute regarding whether a contract or lease is
or was executory or unexpired at the time of assumption or rejection, the Debtors, the Reorganized
Debtors, or any assignee, as applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease.

        5.6     Talc Insurance Policies and Talc Insurance CIP Agreements. Notwithstanding
Section 5.1 above, all Talc Insurance Policies and Talc Insurance CIP Agreements entered into
prior to the Petition Date shall be considered non-executory contracts and shall neither be assumed
nor rejected by the Debtors. Other than the permissibility of the Assignment, which is to be
determined by or in connection with Confirmation of the Plan, the rights and obligations of the
parties under such Talc Insurance Policies and Talc Insurance CIP Agreements, including the
question of whether any breach has occurred, shall be determined under applicable law.

        5.7     Non-Talc Insurance Policies. The Debtors do not believe that the Non-Talc
Insurance Policies (or settlements related thereto) constitute executory contracts. However, to the
extent such Non-Talc Insurance Policies are considered to be executory contracts, then,
notwithstanding anything contained in Article V to the contrary, the Plan will constitute a motion
to assume such Non-Talc Insurance Policies, and authorize the Reorganized Debtors, as applicable,
to pay all future obligations, if any, in respect thereof. Subject to the occurrence of the Effective
Date, the entry of the Confirmation Order will constitute approval of such assumption pursuant to
section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that each such
assumption is in the best interest of the Debtors, their respective Estates and all parties in interest.
Unless otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed to by
the parties thereto prior to the Effective Date, no payments are required to cure any defaults of any

                                                  49
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21     Page 58 of 372




Debtor existing as of the Confirmation Date with respect to each such Non-Talc Insurance Policy.
Notwithstanding anything to the contrary contained herein, Confirmation of the Plan shall not
discharge, impair or otherwise modify any obligations assumed by the foregoing assumption of
the Non-Talc Insurance Assets, and each such obligation shall be deemed and treated as an
Executory Contract that has been assumed by the Debtors under the Plan as to which no Proof of
Claim need be filed.

                                  ARTICLE VI
              DISTRIBUTIONS UNDER THE PLAN ON ACCOUNT OF CLAIMS

        6.1     Distributions. Distributions on account of Allowed Non-Talc Claims shall be made
on or after the Distribution Date as provided in the Plan. All Talc Personal Injury Claims shall be
liquidated and, as appropriate, paid, or resolved by the Talc Personal Injury Trust pursuant to and
in accordance with the Talc Personal Injury Trust Agreement and the Trust Distribution
Procedures.

        6.2      Timing and Calculation of Amounts to be Distributed.

                6.2.1     Except as otherwise provided in the Plan, on the Effective Date or as soon
        as reasonably practicable thereafter (or if a Claim is not an Allowed Claim on the Effective
        Date, on the date that such a Claim becomes an Allowed Claim, or as soon as reasonably
        practicable thereafter), each holder of an Allowed Non-Talc Claim shall receive the full
        amount of the Distribution that the Plan provides for such Allowed Claim in the applicable
        Class and in the manner provided herein. In the event that any payment or act under the
        Plan is required to be made or performed on a date that is not a Business Day, then the
        making of such payment or the performance of such act may be completed on the next
        succeeding Business Day, but shall be deemed to have been completed as of the required
        date.

               6.2.2      If and to the extent that there are Disputed Non-Talc Claims,
        Distributions on account of any such Disputed Non-Talc Claims shall be made pursuant to
        the provisions set forth in this Article VI of the Plan.

        6.3     Disbursing Agent. Except as otherwise provided herein, all Distributions under the
Plan shall be made by the Disbursing Agent. The Reorganized Debtors, or any such other Entity
or Entities designated by the Reorganized Debtors, shall serve as Disbursing Agent for all Non-
Talc Claims.

        6.4      Rights and Powers of Disbursing Agent.

                6.4.1      The Disbursing Agent shall be empowered to: (i) effect all actions and
        execute all agreements, instruments, and other documents necessary to perform its duties
        under the Plan; (ii) make all Distributions contemplated hereby; (iii) employ professionals
        to represent it with respect to its responsibilities; and (iv) exercise such other powers as
        may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the
        Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
        provisions thereof.


                                                50
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 59 of 372




                6.4.2     Except as otherwise ordered by the Bankruptcy Court, the amount of any
        reasonable fees and expenses incurred by the Disbursing Agent on or after the Effective
        Date (including taxes) and any reasonable compensation and expense reimbursement
        claims (including reasonable attorney fees and expenses) made by the Disbursing Agent
        shall be paid in Cash by the Reorganized Debtors from the Reorganized North American
        Debtor Cash Reserve.

       6.5     Distributions on Account of Claims Allowed After the Effective Date.
Notwithstanding any other provision of the Plan, no Distributions shall be made under the Plan on
account of any Disputed Non-Talc Claim, unless and until such Disputed Non-Talc Claim becomes
an Allowed Non-Talc Claim. Distributions made after the Effective Date to holders of Disputed
Non-Talc Claims that are not Allowed Non-Talc Claims as of the Effective Date but which later
become Allowed Non-Talc Claims shall be made as if such Claim had been an Allowed Claim on
the Effective Date. Except as otherwise may be agreed to by the Debtors or the Reorganized
Debtors, on the one hand, and the holder of a Disputed Non-Talc Claim, on the other hand, and
notwithstanding any provision otherwise in the Plan, no partial payments and no partial
Distributions shall be made with respect to any Disputed Non-Talc Claim until all Disputed Non-
Talc Claims held by the holder of such Disputed Non-Talc Claim have become Allowed Non-Talc
Claims or have otherwise been resolved by settlement or Final Order.

        6.6      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

                6.6.1     Delivery of Distributions to Holders of North American Debtor Claims.
        Except as otherwise provided in the Plan, Distributions to holders of Allowed North
        American Debtor Claims shall be made to holders of record as of the Distribution Record
        Date by the Disbursing Agent: (a) to the signatory set forth on any of the Proof of Claim
        filed by such holder or other representative identified therein (or at the last known
        addresses of such holder if no Proof of Claim is filed or if the North American Debtors
        have been notified in writing of a change of address); (b) at the addresses set forth in any
        written notices of address changes delivered to the Disbursing Agent after the date of any
        related Proof of Claim; or (c) at the addresses reflected in the Schedules if no Proof of
        Claim has been filed and the Disbursing Agent has not received a written notice of a change
        of address.

                6.6.2     Delivery of Distributions to Holders of ITI Claims. The legal, equitable,
        and contractual rights of the holders of ITI Claims are unaltered by the Plan. Except to the
        extent that a holder of an ITI Claim agrees to a different treatment, on and after the
        Effective Date, Reorganized ITI will continue to pay or dispute each ITI Claim in the
        ordinary course of business in accordance with applicable law.

                6.6.3     Full Benefit of Distributions. Distributions under the Plan on account of
        Non-Talc Claims shall not be subject to levy, garnishment, attachment or similar legal
        process, so that each holder of an Allowed Non-Talc Claim shall have and receive the
        benefit of the Distributions in the manner set forth in the Plan. None of the Debtors, the
        Reorganized Debtors, or the applicable Disbursing Agent shall incur any liability
        whatsoever on account of any Distributions under the Plan except where such Distributions



                                                51
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 60 of 372




        are found by Final Order to have been made with gross negligence, willful misconduct or
        fraud.

                6.6.4     Undeliverable Distributions and Unclaimed Property. In the event that
        any Distribution to any holder of an Allowed Non-Talc Claim is returned as undeliverable,
        no further Distribution to such holder shall be made unless and until the Disbursing Agent
        has determined the then current address of such holder, at which time such Distribution
        shall be made as soon as practicable after such Distribution has become deliverable to such
        holder without interest; provided, however, that such Distributions shall be deemed
        unclaimed property under section 347(b) of the Bankruptcy Code and forfeited at the
        expiration of three (3) months from the applicable Distribution Date. After such date, (i) all
        “unclaimed property” or interests in property in respect of the Reorganized North
        American Debtors shall revert to the applicable Reserve used to fund the Allowed Non-
        Talc Claim to be held and/or disbursed in accordance with the Plan, or, to the Reorganized
        North American Debtors to be used and/or disbursed in accordance with the Plan if the
        applicable Reserve is no longer in effect, and (ii) all “unclaimed property” or interests in
        property in respect of ITI shall revert to ITI (in each case, (i) and (ii), notwithstanding any
        applicable federal or state escheat, abandoned or unclaimed property laws to the contrary).
        The claim of any holder to such property or interest in property shall be discharged and
        forever barred.

        6.7    Time Bar to Cash Payments. Checks issued by the Disbursing Agent in respect of
Allowed Non-Talc Claims shall be null and void if not cashed within one hundred and eighty (180)
days of the date of issuance thereof. The holder of the Allowed Non-Talc Claim with respect to
which such check originally was issued may make a request for re-issuance of any check directly
to the Disbursing Agent; provided, however, that any such request for re-issuance of a check shall
be made on or before the twelve (12) month anniversary of the Distribution Date. After such date,
all Non-Talc Claims in respect of void checks shall be discharged and forever barred.

        6.8    Disbursing Agent’s Obligation to Provide Periodic Reporting. The Disbursing
Agent will provide quarterly reporting on the status of the claims process of the Reorganized North
American Debtors including funds remaining in each of the Reserves to the Talc Personal Injury
Trust, the Talc Trust Advisory Committee, the FCR, and Imerys S.A. The first quarterly report
will encompass the first three (3) full months following the Effective Date (plus any partial month
during which the Effective Date occurs). Each report will be delivered within thirty (30) days of
the conclusion of the preceding quarterly period. These reports will not be filed with the
Bankruptcy Court.

        6.9     Record Date for Holders of Claims. Except as otherwise provided in an order of
the Bankruptcy Court that is not subject to any stay, the transferees of Claims that are transferred
pursuant to Bankruptcy Rule 3001, on or prior to the Distribution Record Date, shall be treated as
the holders of such Claims for all purposes, notwithstanding that any period provided by
Bankruptcy Rule 3001 for objecting to such transfer has not expired by the Distribution Record
Date. If there is any dispute regarding the identity of the Person entitled to receive a Distribution
in respect of a Claim under the Plan, no Distribution need be made in respect of such Claim until
such dispute has been resolved.


                                                  52
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 61 of 372




        6.10     Compliance with Tax Requirements and Allocations.

                6.10.1    In connection with the Plan and all Distributions hereunder, the
        Disbursing Agent shall comply with all tax withholding and reporting requirements
        imposed on them by any federal, state or local taxing authority, and all Distributions
        pursuant to the Plan shall be subject to such withholding and reporting requirements.
        Notwithstanding any provision in the Plan to the contrary, the Disbursing Agent shall be
        authorized to take all actions necessary or appropriate to comply with such withholding
        and reporting requirements, including liquidating a portion of the Distribution to be made
        under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
        Distributions pending receipt of information necessary to facilitate such Distributions
        including tax certification forms, or establishing any other mechanisms it believes are
        reasonable and appropriate.

                6.10.2    For tax purposes, Distributions in full or partial satisfaction of Allowed
        Claims shall be allocated first to the principal amount of Allowed Claims, with any excess
        allocated to unpaid interest that accrued on such Claims.

        6.11 Transfers of Claims. In the event that the holder of any Claim shall transfer such
Claim after the Distribution Record Date, it shall immediately advise the applicable Reorganized
Debtor(s) or the Talc Personal Injury Trust (to the extent it pertains to a Talc Personal Injury
Claim), in writing of such transfer and file a notice of the transfer with the Bankruptcy Court. The
Reorganized Debtors or the Talc Personal Injury Trust, as the case may be, shall be entitled to
assume that no transfer of any Claim has been made by any holder unless and until written notice
of a transfer has been actually received by the applicable Reorganized Debtor(s) or the Talc
Personal Injury Trust, as applicable. Each transferee of any Claim shall take such Claim subject
to the provisions of the Plan, and, except as provided in a notice of transfer, the Reorganized
Debtors or the Talc Personal Injury Trust, as the case may be, shall be entitled to assume
conclusively that the transferee named in any notice of transfer shall thereafter be vested with all
rights and powers of the transferor of such Claim.

        6.12 Interest on Impaired and Disputed Claims. Except as specifically provided for
herein or in the Talc Personal Injury Trust Documents (as related to Talc Personal Injury Claims),
interest shall not accrue on Impaired Claims, and no holder of an Impaired Claim shall be entitled
to interest accruing on or after the Petition Date on any such Impaired Claim. Interest shall not
accrue or be paid on any Disputed Claim in respect of the period from the Petition Date to the date
a Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.

        6.13 Setoffs. The Debtors and the Reorganized Debtors (or the Talc Personal Injury
Trust to the extent it pertains to a Talc Personal Injury Claim) may, pursuant to the applicable
provisions of the Bankruptcy Code, or applicable non-bankruptcy law, set off against any
applicable Allowed Claim (before any Distribution is made on account of such Claim) any and all
claims, rights, causes of action, debts or liabilities of any nature that the Debtors or the Reorganized
Debtors (or the Talc Personal Injury Trust (in its own right or as assignee of the Debtors) to the
extent it pertains to a Talc Personal Injury Claim) may hold against the holder of such Allowed
Claim; provided, however, that the failure to effect such a setoff shall not constitute a waiver or
release of any such claims, rights, causes of action, debts or liabilities.

                                                  53
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21    Page 62 of 372




                                     ARTICLE VII
                      RESOLUTION OF DISPUTED CLAIMS OTHER THAN
                            TALC PERSONAL INJURY CLAIMS

        7.1     Disputed Claims. All Disputed Claims against the Debtors, other than Talc
Personal Injury Claims, Administrative Claims, and Fee Claims, shall be subject to the provisions
of this Article VII. All Talc Personal Injury Claims shall be resolved by the Talc Personal Injury
Trust in accordance with the Talc Personal Injury Trust Documents. All Administrative Claims,
Fee Claims, and DIP Facility Claims shall be determined and, if Allowed, paid in accordance with
Article II of the Plan.

        7.2      Prosecution of Claims Generally.

                7.2.1      Subject to the provisions contained herein, including as set forth in
        Section 11.8.2 of the Plan, after the Effective Date, only the Reorganized Debtors may
        object to the allowance of any Non-Talc Claim, except that the United States Trustee, the
        FCR, the other Notice Parties (as that term is defined in the Compensation Procedures
        Order), and the Imerys Non-Debtors, as applicable, shall also have standing and capacity
        to object to the Fee Claims of the Professionals. After the Effective Date, the Reorganized
        Debtors shall be accorded the power and authority to allow or settle and compromise any
        Non-Talc Claim, except for Fee Claims, without notice to any other party or approval of
        or notice to the Bankruptcy Court. For the avoidance of doubt, no fees resulting from
        objections to the Fee Claims, other than objections by the Reorganized Debtors and/or the
        Fee Examiner will be funded by the Reorganized Debtors.

                 7.2.2    Notwithstanding anything to the contrary in this Article VII,
        (i) resolution of Talc Personal Injury Claims shall be handled exclusively by the Talc
        Personal Injury Trust in accordance with the Talc Personal Injury Trust Documents,
        (ii) objections to Fee Claims shall be handled in accordance with the Compensation
        Procedures Order, subject to Section 2.3, and (iii) objections to Administrative Claims
        (excluding Fee Claims) shall be handled in accordance with Section 2.1 of the Plan.

               7.2.3    Notwithstanding anything to the contrary in this Article VII, objections
        to Non-Talc Claims against ITC shall be subject to review by the Information Officer.

       7.3       Prosecution of Disputed North American Debtor Claims and Claims Objection
Deadline.

                 7.3.1    Each Reorganized North American Debtor shall have the right, after the
        Effective Date, to file objections to the North American Debtor Claims that have not
        already been Allowed by Final Order, agreement, or the Plan, and litigate to judgment,
        settle, or withdraw such objections to Disputed North American Debtor Claims; provided
        that objections to and the prosecution of Non-Talc Claims against ITC shall be subject to
        review by the Information Officer. Without limiting the foregoing, each Reorganized
        North American Debtor, as applicable, shall have the right to litigate any Disputed North
        American Debtor Claim either in the Bankruptcy Court or in any court of competent
        jurisdiction.


                                                54
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 63 of 372




                7.3.2      Unless otherwise ordered by the Bankruptcy Court, objections to North
        American Debtor Claims (other than Administrative Claims, Fee Claims, or late-filed
        Claims) shall be filed with the Bankruptcy Court and served upon the holders of each such
        North American Debtor Claim to which objections are made on or before the Claims
        Objection Bar Date, unless extended by order of the Bankruptcy Court prior to the
        expiration of such period. Objections to late-filed Claims against the North American
        Debtors shall be filed before the later of (i) six (6) months following the Effective Date, or
        (ii) ninety (90) days after the Reorganized North American Debtors receive actual notice
        of the filing of such Claim.

        7.4      ITI Claims.

                7.4.1      Except as otherwise provided in the Plan, holders of ITI Claims or Equity
        Interests in ITI shall not be required to file a Proof of Claim or proof of interest, and no
        such parties should file a Proof of Claim or proof of interest. The legal equitable, and
        contractual rights of holders of ITI Claims are unaltered by the Plan. Except to the extent
        that a holder of an ITI Claim agrees to a different treatment, on and after the Effective Date,
        Reorganized ITI will continue to pay or dispute each ITI Claim in the ordinary course of
        business in accordance with applicable law. ITI may, in its discretion, file with the
        Bankruptcy Court (or any other court of competent jurisdiction) an objection to the
        allowance of any ITI Claim or any other appropriate motion or adversary proceeding with
        respect thereto. All such objections will be litigated to Final Order; provided, however,
        that ITI or Reorganized ITI, as applicable, may compromise, settle, withdraw, or resolve
        by any other method approved by the Bankruptcy Court any objections to ITI Claims.

                 7.4.2      ITI or Reorganized ITI, as applicable, shall have the exclusive authority
        to file, settle, compromise, withdraw or litigate to judgment any objections to ITI Claims
        or Equity Interests in ITI as permitted under the Plan. From and after the Effective Date,
        Reorganized ITI may settle or compromise any Disputed ITI Claim or Disputed Equity
        Interest in ITI without approval of the Bankruptcy Court. ITI also reserves the right to
        resolve any Disputed ITI Claim or Disputed Equity Interest in ITI outside the jurisdiction
        of the Bankruptcy Court under applicable governing law.

        7.5     Distributions on Account of Disputed Claims. At such time as determined to be
practicable by the Reorganized Debtors, the Disbursing Agent will make Distributions on account
of any Disputed Claim that has become Allowed. Such Distributions will be made pursuant to the
applicable provisions of Article VI of the Plan.

       7.6     No Distributions Pending Allowance. No Distributions or other consideration shall
be paid with respect to any Claim that is a Disputed Claim unless and until all objections to such
Disputed Claim are resolved by agreement or Final Order and such Disputed Claim becomes an
Allowed Claim.

       7.7    Estimation of Claims. The Debtors (before the Effective Date) or the Reorganized
Debtors (on or after the Effective Date) may, at any time request that the Bankruptcy Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of
whether an objection was previously filed with the Bankruptcy Court with respect to such Claim,


                                                  55
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 64 of 372




or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court will
retain jurisdiction to estimate any Claim at any time during litigation concerning any objection to
any Claim, including during the pendency of any appeal relating to any such objection. In the
event that the Bankruptcy Court estimates any Disputed Claim, that estimated amount will
constitute either the Allowed Amount of such Claim or a maximum limitation on such Claim
against any party or Entity, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on such Claim, the Debtors (before the Effective Date) or the
Reorganized Debtors (on or after the Effective Date), may elect to pursue any supplemental
proceedings to object to any ultimate Distribution on such Claim. All of the objection, estimation,
settlement, and resolution procedures set forth in the Plan are cumulative and not necessarily
exclusive of one another. Claims may be estimated and subsequently compromised, objected to,
settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

        7.8      Disputed Claims Reserve for the North American Debtors.

                7.8.1     On the Effective Date, the North American Debtors shall deposit in the
        Disputed Claims Reserve the Cash that would have been distributed to the holders of
        Disputed North American Debtor Claims if such Disputed North American Debtor Claims
        had been Allowed Claims as of the Effective Date. The Disputed Claims Reserve shall be
        funded from Cash on hand of the North American Debtors on the Effective Date, the Sale
        Proceeds, and/or the Imerys Cash Contribution (excluding the Contingent Contribution).
        The amount to be deposited shall be determined based on the lesser of (1) the asserted
        amount of the Disputed North American Debtor Claims in the applicable Proofs of Claim;
        (2) the amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of
        the Bankruptcy Code or (ii) Section 7.7 of the Plan if, after the Effective Date, a motion is
        filed by any Reorganized North American Debtor to estimate such Claim; (3) the amount
        otherwise agreed to by the Debtors (or the Reorganized North American Debtors, if after
        the Effective Date) and the holders of such Disputed North American Debtor Claims; or
        (4) any amount otherwise approved by the Bankruptcy Court.

                7.8.2     If a North American Debtor Claim that remains a Disputed Claim as of
        the Effective Date is thereafter Allowed in whole or in part, the Disbursing Agent shall (at
        such time as determined to be practicable by the Reorganized North American Debtors)
        distribute from the Disputed Claims Reserve, to the holder of such North American Debtor
        Claim, the Cash that such holder would have received on account of such Claim if such
        Claim had been an Allowed Claim on the Effective Date.

                7.8.3     The Reorganized North American Debtors shall determine, on each six
        (6) month anniversary of the Effective Date, whether the amounts available in the
        Reorganized North American Debtor Cash Reserve are in excess of the amount necessary
        to satisfy the purpose for which such reserve was established. If the Reorganized North
        American Debtors determine a surplus exists in the Reorganized North American Debtor
        Cash Reserve as of the date of such determination, such surplus Cash shall be allocated to
        the Disputed Claims Reserve to the extent such reserve is insufficiently funded to satisfy
        the purpose for which such reserve was established.




                                                 56
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21    Page 65 of 372




        7.9    Disputed ITI Claims. If a Claim against ITI that remains a Disputed Claim as of
the Effective Date is thereafter Allowed in whole or in part, the Disbursing Agent (at such time as
determined to be practicable by Reorganized ITI) will distribute from the monies available at
Reorganized ITI, to the holder of such Claim, the monies that such holder would have received on
account of such Claim if such Claim had been an Allowed Claim on the Effective Date.

        7.10 Distribution of Excess Amounts in the Disputed Claims Reserve for the North
American Debtors. When all Disputed North American Debtor Claims are resolved and either
become Allowed or Disallowed, to the extent Cash remains in the Disputed Claims Reserve after
all holders of such Claims have been paid the full amount they are entitled to pursuant to the
treatment set forth for under the Plan, then such excess amounts will be transferred to the Talc
Personal Injury Trust and become Talc Personal Injury Trust Assets, whereby such excess amounts
will be made available to satisfy Talc Personal Injury Trust Expenses and for disbursement to
holders of Claims in Class 4 pursuant to the Trust Distribution Procedures.

                                 ARTICLE VIII
                        ACCEPTANCE OR REJECTION OF PLAN

        8.1     Classes Entitled to Vote. Holders of Talc Personal Injury Claims shall be entitled
to vote to the extent and in the manner provided in the Voting Procedures Order and the Plan.

       8.2     Acceptance of Holders of Talc Personal Injury Claims. Pursuant to sections
1126(c) and 524(g)(2)(B)(ii)(IV)(bb) of the Bankruptcy Code, Class 4 (Talc Personal Injury
Claims) shall have accepted the Plan only if at least two-thirds (2/3) in amount and seventy-five
percent (75%) of the members in Class 4 actually voting on the Plan have voted to accept the Plan.

        8.3    Acceptance by Unimpaired Class. Classes 1, 2, 3a, 3b, 5b, and 7 are Unimpaired
under the Plan and are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code.

       8.4      Acceptance by Impaired Class. Classes 5a and 6 will not receive or retain any
property or distribution under the Plan and are Impaired under the Plan. Notwithstanding, Classes
5a and 6 are presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code because all holders of Claims or Equity Interests (as applicable) in Classes 5a and 6 are Plan
Proponents and have consented to their treatment under the Plan.

                                    ARTICLE IX
                      CONDITIONS PRECEDENT TO CONFIRMATION
                         AND CONSUMMATION OF THE PLAN

        9.1     Conditions Precedent to the Confirmation of the Plan. Confirmation of the Plan
shall not occur unless each of the following conditions has been satisfied or waived pursuant to
Section 9.3 of the Plan:

               9.1.1    The Bankruptcy Court shall have entered an order, acceptable in form
        and substance to each of the Plan Proponents approving the Disclosure Statement as
        containing adequate information within the meaning of section 1125 of the Bankruptcy
        Code.

                                                57
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 66 of 372




                9.1.2     Class 4 shall have voted in requisite numbers and amounts in favor of the
        Plan as required by sections 524(g), 1126, and 1129 of the Bankruptcy Code.

              9.1.3    The Plan and the Plan Supplement, including any schedules, documents,
        supplements and exhibits thereto, shall be consistent with (i) section 524(g) of the
        Bankruptcy Code, as applicable, and (ii) the other provisions of the Plan.

               9.1.4     The Reorganized North American Debtors shall have sufficient funds
        from Cash on hand and/or the Unsecured Claim Contribution to resolve all Allowed Class
        3a Claims and to adequately fund the Disputed Claims Reserve as determined by each of
        the Plan Proponents.

                9.1.5     The Bankruptcy Court shall have made such findings and determinations
        regarding the Plan as shall enable the entry of the Confirmation Order and any other order
        in conjunction therewith, in form and substance acceptable to each of the Plan Proponents.
        These findings and determinations, which are designed, among other things, to ensure that
        the Injunctions, releases and discharges set forth in Article XII shall be effective, binding
        and enforceable, and shall among other things, conclude:

                        (i)     Good Faith Compliance. The Plan complies with all applicable
                 provisions of the Bankruptcy Code including, without limitation, that the Plan be
                 proposed in good faith and that the Confirmation Order not be procured by fraud.

                        (ii)  Voting. Class 4 has voted in requisite numbers and amounts in favor
                 of the Plan as required by each of sections 524(g), 1126, and 1129 of the
                 Bankruptcy Code.

                         (iii) Injunctions. The Channeling Injunction, the Insurance Entity
                 Injunction, and the Supplemental Settlement Injunction Order are to be
                 implemented in connection with the Talc Personal Injury Trust.

                        (iv)    Named Defendants. As of the Petition Date, one or more of the
                 Debtors had been named as a defendant in personal injury, wrongful death or
                 property damage actions seeking recovery for damages allegedly caused by the
                 presence of, or exposure to, talc or talc-containing products.

                         (v)    Assumption of Certain Liabilities. Upon the Effective Date, the
                 Talc Personal Injury Trust shall assume the liabilities of the Protected Parties with
                 respect to Talc Personal Injury Claims and have exclusive authority as of the
                 Effective Date to satisfy or defend such Talc Personal Injury Claims.

                         (vi)    Funding of Talc Personal Injury Trust. The Talc Personal Injury
                 Trust will be funded with the Talc Personal Injury Trust Assets, including the Talc
                 PI Note, which will be secured by a majority of the common stock of Reorganized
                 ITI, pursuant to the Talc PI Pledge Agreement, and include the right to receive
                 distributions on account of the Talc PI Note pursuant to the terms set forth in the
                 Talc PI Note.


                                                  58
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 67 of 372




                        (vii) Stock Ownership. The Talc Personal Injury Trust, on the Effective
                 Date, by the exercise of rights granted under the Plan, (i) will receive the
                 Reorganized North American Debtor Stock and shall maintain the rights to receive
                 dividends or other distributions on account of such stock, and (ii) will be entitled to
                 own the majority of the common stock of Reorganized ITI if specific contingencies
                 occur.

                        (viii) Use of Talc Personal Injury Trust Assets. The Talc Personal Injury
                 Trust will use its assets and income to resolve Talc Personal Injury Claims.

                         (ix)    Likelihood of Talc Personal Injury Demands. The Debtors are
                 likely to be subject to substantial future Talc Personal Injury Demands for payment
                 arising out of the same or similar conduct or events that gave rise to the Talc
                 Personal Injury Claims that are addressed by the Channeling Injunction and the
                 Insurance Entity Injunction.

                       (x)      Talc Personal Injury Demands Indeterminate. The actual amounts,
                 numbers, and timing of future Talc Personal Injury Demands cannot be determined.

                         (xi)    Likelihood of Threat to Plan’s Purpose. Pursuit of Talc Personal
                 Injury Claims, including Talc Personal Injury Demands, outside of the procedures
                 prescribed by the Plan and the Plan Documents, including the Trust Distribution
                 Procedures, is likely to threaten the Plan’s purpose to treat the Talc Personal Injury
                 Claims and Talc Personal Injury Demands equitably.

                         (xii) Injunctions Conspicuous. The terms of the Discharge Injunction,
                 the Channeling Injunction, the Supplemental Settlement Injunction Order, the
                 Release Injunction, and the Insurance Entity Injunction, including any provisions
                 barring actions against third parties, are set out in conspicuous language in the Plan
                 and in the Disclosure Statement.

                         (xiii) Appropriate Trust Mechanisms. Pursuant to court orders or
                 otherwise, the Talc Personal Injury Trust shall operate through mechanisms such
                 as structured, periodic or supplemental payments, pro rata distributions, matrices
                 or periodic review of estimates of the numbers and values of Talc Personal Injury
                 Claims or other comparable mechanisms, that provide reasonable assurance that the
                 Talc Personal Injury Trust will value, and be in a financial position to pay, Talc
                 Personal Injury Claims that involve similar Claims in substantially the same
                 manner regardless of the timing of the assertion of such Talc Personal Injury
                 Claims.

                         (xiv) Future Claimants’ Representative. The FCR was appointed by the
                 Bankruptcy Court as part of the proceedings leading to the issuance of the
                 Channeling Injunction, the Insurance Entity Injunction, and the Supplemental
                 Settlement Injunction Order, for the purpose of, among other things, protecting the
                 rights of persons that might subsequently assert Talc Personal Injury Demands of
                 the kind that are addressed in the Channeling Injunction, the Insurance Entity


                                                   59
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 68 of 372




                 Injunction, and the Supplemental Settlement Injunction Order, and transferred to
                 and assumed by the Talc Personal Injury Trust.

                        (xv) Fair and Equitable Inclusion. The inclusion of each Debtor or other
                 Protected Party within the protection afforded by the Channeling Injunction and the
                 Insurance Entity Injunction, as applicable, is fair and equitable with respect to the
                 Persons that might subsequently assert Talc Personal Injury Demands against each
                 such Debtor or other Protected Party in light of the benefits provided, or to be
                 provided, to the Talc Personal Injury Trust by or on behalf of each such Debtor or
                 other Protected Party.

                        (xvi) Sections 105(a) and 524(g) Compliance. The Plan complies with
                 sections 105(a) and 524(g) of the Bankruptcy Code to the extent applicable.

                         (xvii) Injunctions Essential. The Discharge Injunction, the Channeling
                 Injunction, the Supplemental Settlement Injunction Order, the Release Injunction,
                 and the Insurance Entity Injunction are essential to the Plan and the Debtors’
                 reorganization efforts.

                         (xviii) Insurance Assignment Authorized.        The Bankruptcy Code
                 authorizes the Assignment by preempting any terms of the Talc Insurance Policies,
                 Cyprus Talc Insurance Policy Rights, Talc Insurance CIP Agreements, Talc
                 Insurance Settlement Agreements, or provisions of applicable non-bankruptcy law
                 that any Talc Insurance Company may otherwise argue prohibits the Assignment.

                        (xix) Indemnification Obligation Assignment Authorized.        The
                 Bankruptcy Code authorizes the Assignment of the J&J Indemnification
                 Obligations by preempting any terms of the J&J Agreements or provisions of
                 applicable non-bankruptcy law that J&J may otherwise argue prohibits the
                 Assignment.

                         (xx) The Supplemental Settlement Injunction Order. The Supplemental
                 Settlement Injunction Order is fair, equitable, in the best interests of the Debtors’
                 Estates, and shall be entered in connection with the Imerys Settlement, the Rio
                 Tinto/Zurich Settlement, and the Cyprus Settlement (upon the occurrence of the
                 Cyprus Trigger Date).

                         (xxi) The Imerys Settlement. The Imerys Settlement represents a sound
                 exercise of the Debtors’ business judgment, is in the best interest of the Debtors’
                 Estates, complies with section 1123 of the Bankruptcy Code, and is approved
                 pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019.

                         (xxii) The Rio Tinto/Zurich Settlement. The Rio Tinto/Zurich Settlement
                 (i) represents a sound exercise of the Debtors’ business judgment, will yield a fair
                 and reasonable price for the assets being sold, is in the best interest of the Debtors’
                 Estates, and otherwise complies with section 363 of the Bankruptcy Code,
                 (ii) meets the requirements for a sale of property free and clear of any interests of
                 third parties in such property pursuant to section 363(f) of the Bankruptcy Code,

                                                   60
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 69 of 372




                 and (iii) constitutes a purchase in good faith by Zurich and the Rio Tinto Captive
                 Insurers pursuant to section 363(m) of the Bankruptcy Code, rendering the
                 provisions of section 363(m) applicable. The Rio Tinto/Zurich Settlement is
                 accordingly approved pursuant to section 363(b) of the Bankruptcy Code and
                 Bankruptcy Rule 9019.

                         (xxiii) The Cyprus Settlement. The Cyprus Settlement represents a sound
                 exercise of the Debtors’ business judgment, is in the best interest of the Debtors’
                 Estates, complies with section 1123 of the Bankruptcy Code, and is approved
                 pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019.

        9.2     Conditions Precedent to the Effective Date of the Plan. Notwithstanding any other
provision of the Plan or the Confirmation Order, the Effective Date of the Plan shall occur on the
first Business Day on which each of the following conditions has been satisfied or waived pursuant
to Section 9.3:

                9.2.1     Confirmation Order and Affirmation Order. The Confirmation Order
        shall have been submitted to the District Court for affirmation on or before June 30, 2021,
        and the Affirmation Order in form and substance acceptable to each of the Plan Proponents
        shall have been entered by the District Court, and the Confirmation Order and the
        Affirmation Order shall have become Final Orders; provided, however, that, subject to
        Section 10.10.1 with respect to the Cyprus Settlement, the Effective Date may occur at a
        point in time when the Confirmation Order and/or the Affirmation Order are not Final
        Orders at the sole option of the Plan Proponents unless the effectiveness of the
        Confirmation Order or the Affirmation Order, as applicable, has been stayed or vacated, in
        which case the Effective Date may be the first Business Day immediately following the
        expiration or other termination of any stay of effectiveness of the Confirmation Order or
        the Affirmation Order.

                9.2.2      Sale Order. The Sale Order shall have (i) been entered on or before the
        date the Confirmation Order is entered, and (ii) recognized by the Canadian Court in the
        Canadian Proceeding on or before a date that is no later than fourteen (14) Business Days
        after entry of the Sale Order by the Bankruptcy Court.

                9.2.3      Talc Personal Injury Trust. The Talc Personal Injury Trust Assets shall,
        simultaneously with the occurrence of the Effective Date or as otherwise provided herein,
        be transferred to, vested in, and assumed by the Talc Personal Injury Trust in accordance
        with Article IV of the Plan.

               9.2.4      Plan Documents. The Talc Personal Injury Trust Agreement (and related
        documents), and the other applicable Plan Documents necessary or appropriate to
        implement the Plan shall have been executed, delivered and, where applicable, filed with
        the appropriate governmental authorities.

               9.2.5      Allowed Non-Talc Claims. The Reserves shall be adequately funded as
        determined by each of the Plan Proponents so as to permit the Debtors to make
        Distributions relating to Allowed Non-Talc Claims in accordance with the Plan.


                                                 61
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1    Filed 01/27/21    Page 70 of 372




                9.2.6     Imerys Contribution. Imerys S.A. shall have disbursed, or satisfied all
        conditions of, the Imerys Contribution to the Debtors, the Reorganized North American
        Debtors, or the Talc Personal Injury Trust, as applicable, in accordance with Article X
        hereof.

              9.2.7     United States Trustee’s Fees. The fees of the United States Trustee then
        owing by the Debtors shall have been paid in full.

               9.2.8      Ancillary Proceeding in Canada. The Canadian Court shall have entered
        an order in the Canadian Proceeding recognizing the Confirmation Order in its entirety and
        ordering the Confirmation Order and the Plan to be implemented and effective in Canada
        in accordance with their terms.

        9.3    Waiver of Conditions Precedent. To the greatest extent permitted by law, each of
the conditions precedent in this Article IX may be waived or modified, in whole or in part, but
only with the unanimous written consent of each of the Plan Proponents; provided, however, that
Section 9.2.1 can only be waived as provided therein. Any waiver or modification of a condition
precedent under this Section 9.3 may be effected at any time, without notice, without leave or order
of the Bankruptcy Court or District Court, and without any other formal action.

        9.4    Notice of Effective Date. The Debtors shall file with the Bankruptcy Court a notice
of the occurrence of the Effective Date within five (5) Business Days thereafter, which notice shall
confirm that the foregoing conditions have been satisfied or waived.

                                    ARTICLE X
                      MEANS FOR IMPLEMENTATION OF THE PLAN

        10.1 General. On or after the Confirmation Date, each of the Plan Proponents shall be
empowered and authorized to take or cause to be taken, prior to the Effective Date, all actions
necessary to enable them to implement the provisions of the Plan on the Effective Date, including,
without limitation, the creation of the Talc Personal Injury Trust and the preparations for the
transfer of the Talc Personal Injury Trust Assets to the Talc Personal Injury Trust.

       10.2 Operations of the Debtors Between Confirmation and the Effective Date. The
Debtors shall continue to operate as debtors and debtors-in-possession during the period from the
Confirmation Date through and until the Effective Date.

        10.3     Charter and Bylaws.

                10.3.1    From and after the Effective Date, each of the Reorganized North
        American Debtors shall be governed pursuant to their respective Amended Charter
        Documents. The Amended Bylaws and the Amended Certificates of Incorporation shall
        contain such provisions as are necessary to satisfy the provisions of the Plan and, to the
        extent necessary to prohibit the issuance of non-voting equity securities as required by
        section 1123(a)(6) of the Bankruptcy Code, subject to further amendment of the Amended
        Charter Documents after the Effective Date, as permitted by applicable law. On or prior
        to the Effective Date, ITA will change its name to Ivory America, Inc. (or such other name
        as set forth in the Amended Charter Documents), ITV will change its name to Ivory

                                                62
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 71 of 372




        Vermont, Inc. (or such other name as set forth in the Amended Charter Documents), and
        ITC will change its name to Ivory Canada, Inc. (or such other name as set forth in the
        Amended Charter Documents).

              10.3.2    From and after the Effective Date, Reorganized ITI shall continue to be
        governed pursuant to its existing bylaws and certificate of incorporation.

        10.4 Corporate Action. On the Effective Date, the matters under the Plan involving or
requiring corporate action of the Debtors, including, but not limited to, actions requiring a vote of
the boards of directors or shareholders and execution of all documentation incident to the Plan,
shall be deemed to have been authorized by the Confirmation Order and to have occurred and be
in effect from and after the Effective Date without any further action by the Bankruptcy Court or
the officers or directors of the Debtors.

        10.5 Surrender of Existing Equity Interests. The Plan provides that holders of Equity
Interests in Class 6 shall be deemed to have surrendered such Equity Interests and other
documentation underlying such Equity Interests and all such surrendered Equity Interests and other
documentation shall be deemed to be canceled in accordance with Article III of the Plan.

      10.6 Post-Effective Date Governance, Continued Existence of the Reorganized North
American Debtors, and the Reorganized North American Debtor Stock.

               10.6.1      On the Effective Date, after the Reserves have been funded and all Talc
        Personal Injury Trust Assets have been transferred to the Talc Personal Injury Trust (as
        applicable): (a) all North American Debtor Stock will be canceled, and (b) simultaneously
        with the cancellation of such shares, the North American Debtors will issue the
        Reorganized North American Debtor Stock to the Talc Personal Injury Trust.

                10.6.2   Except as otherwise provided herein or as may be provided in the Plan
        Supplement or the Confirmation Order, each of the Reorganized North American Debtors
        shall continue their existence as separate entities after the Effective Date, with all the
        powers thereof, pursuant to the applicable law in the jurisdiction in which each
        Reorganized North American Debtor is incorporated and pursuant to the Amended Charter
        Documents and any other formation documents in effect following the Effective Date, and
        such documents are deemed to be adopted pursuant to the Plan and require no further action
        or approval.

               10.6.3  On the Effective Date, the officers and directors of the Reorganized
        North American Debtors shall consist of the individuals that will be identified in the Plan
        Supplement.

                10.6.4    Except as otherwise provided in the Plan or any agreement, instrument,
        or other document incorporated in the Plan or the Plan Supplement, on the Effective Date,
        all property in the Reorganized North American Debtors’ Estates other than property
        constituting Talc Personal Injury Trust Assets, including, but not limited to, all North
        American Debtor Causes of Action and any property acquired by the North American
        Debtors pursuant to the Plan, shall vest in the Reorganized North American Debtors, free
        and clear of all Claims, interests, Liens, other Encumbrances, and liabilities of any kind.

                                                 63
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1      Filed 01/27/21     Page 72 of 372




        On and after the Effective Date, except as otherwise provided in the Plan, the Reorganized
        North American Debtors may operate their businesses and may use, acquire, or dispose of
        property and compromise or settle any Claims, interests, or North American Debtor Causes
        of Action without supervision or approval by the Bankruptcy Court, or notice to any other
        Entity, and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                 10.6.5     On the Effective Date, and if applicable, pursuant to sections 1141(b) and
        1141(c) of the Bankruptcy Code, all assets of the North American Debtors that constitute
        Talc Personal Injury Trust Assets shall vest in the Talc Personal Injury Trust pursuant to
        the terms of the Plan. The Talc Personal Injury Trust shall own such assets, as of the
        Effective Date, free and clear of all Claims, interests, Liens, other Encumbrances, and
        liabilities of any kind.

        10.7     Post-Effective Date Governance and Continued Existence of Reorganized ITI.

                10.7.1     On the Effective Date, Reorganized ITI shall remain a direct subsidiary
        of Mircal Italia and all Equity Interests in ITI shall be reinstated. On the Effective Date,
        (i) Imerys S.A. and ITI shall also issue the Talc PI Note to the Talc Personal Injury Trust,
        and (ii) Mircal Italia shall execute the Talc PI Pledge Agreement.

                10.7.2    Except as otherwise provided herein or as may be provided in the Plan
        Supplement or the Confirmation Order, Reorganized ITI shall continue to exist after the
        Effective Date as a separate corporate entity from each of the Reorganized North American
        Debtors, with all the powers thereof, pursuant to the applicable law in the jurisdiction in
        which Reorganized ITI is incorporated and pursuant to its existing bylaws and certificate
        of incorporation and any other formation documents in effect prior to the Petition Date,
        and such documents are deemed to be adopted pursuant to the Plan and require no further
        action or approval.

                10.7.3    Except as otherwise provided in the Plan or any agreement, instrument,
        or other document incorporated in the Plan or the Plan Supplement, on the Effective Date,
        all property in ITI’s Estate, all ITI Causes of Action, and any property acquired by ITI
        pursuant to the Plan, shall vest in Reorganized ITI, free and clear of all Claims, interests,
        Liens, other Encumbrances, and liabilities of any kind. On and after the Effective Date,
        except as otherwise provided in the Plan, Reorganized ITI may operate its business and
        may use, acquire, or dispose of property and compromise or settle any Claims, interests, or
        ITI Causes of Action without supervision or approval by the Bankruptcy Court, or notice
        to any other Entity, and free of any restrictions of the Bankruptcy Code or Bankruptcy
        Rules.

        10.8     Imerys Settlement.

                 10.8.1    Compromise and Settlement of Claims.

                         10.8.1.1       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 and in consideration of the distributions and other
                 benefits provided under the Plan, the provisions of the Plan effect a compromise
                 and settlement of all Imerys Released Claims against the Imerys Protected Parties,

                                                 64
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21     Page 73 of 372




                 and the Plan constitutes a request for the Bankruptcy Court to authorize and approve
                 the Imerys Settlement, to release all of the Imerys Released Claims, including,
                 without limitation, the Estate Causes of Action, against each of the Imerys
                 Protected Parties.

                          10.8.1.2        As further described in the Disclosure Statement, the
                 provisions of the Plan (including the release and injunctive provisions contained in
                 Article XII of the Plan) and the other documents entered into in connection with
                 the Plan constitute a good faith compromise and settlement among the Plan
                 Proponents of Claims and controversies among such parties. The Plan, including
                 the explanation set forth in the Disclosure Statement, shall be deemed a motion to
                 approve the Imerys Settlement and the good faith compromise and settlement of all
                 of the Claims and controversies described in the Plan pursuant to Bankruptcy Rule
                 9019, and entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                 approval of the Imerys Settlement under section 1123 of the Bankruptcy Code and
                 Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that the Imerys
                 Settlement is fair, equitable, reasonable, and in the best interests of the Debtors and
                 their Estates. Entry of the Confirmation Order shall confirm the Bankruptcy
                 Court’s approval, as of the Effective Date of the Plan, of all components of the
                 Imerys Settlement and the Bankruptcy Court’s finding that the Imerys Settlement
                 is in the best interests of the Debtors, their respective Estates, and is fair, equitable
                 and reasonable.

                         10.8.1.3       Upon (i) satisfaction of all conditions of the Imerys
                 Contribution in accordance with the terms of the Plan, (ii) the funding of the
                 Reserves from Cash on hand and/or the Imerys Cash Contribution, and (iii) the
                 transfer of the Talc Personal Injury Trust Assets to the Talc Personal Injury Trust,
                 the Plan shall be deemed to be substantially consummated, notwithstanding any
                 contingent obligations arising from the foregoing. For the avoidance of doubt,
                 Imerys S.A.’s satisfaction of the Imerys Contribution is on behalf of itself and the
                 other Imerys Protected Parties.

                 10.8.2    Imerys Contribution.

                         10.8.2.1       Imerys Settlement Funds. On, prior to, or as soon as
                 reasonably practicable after the Effective Date, the Imerys Non-Debtors will
                 contribute, or cause to be contributed, the Imerys Settlement Funds to the Debtors
                 or the Reorganized Debtors, as applicable, which the Debtors or the Reorganized
                 Debtors, as applicable, will contribute to the Talc Personal Injury Trust upon
                 receipt. For the avoidance of doubt, the proceeds from the Sales will be paid by the
                 Buyer to the North American Debtors or the Reorganized North American Debtors,
                 as applicable, upon the close of the Sales.

                        10.8.2.2      Imerys Cash Contribution. On or prior to the Effective Date,
                 the Imerys Non-Debtors will contribute, or cause to be contributed, the following
                 to the Debtors or the Reorganized Debtors, as applicable (the “Imerys Cash
                 Contribution”):

                                                    65
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 74 of 372




                                a.      the balance of the Intercompany Loan to fund administrative
                        expenses during the pendency of the Chapter 11 Cases, as well as certain of
                        the Reserves (with any remaining balance of the Intercompany Loan not
                        otherwise used to fund the Reserves or pay administrative expenses to be
                        contributed to the Talc Personal Injury Trust on or as soon as reasonably
                        practicable after the Effective Date);

                                b.     $5 million (less any amounts already paid and noted in an
                        accounting to the Tort Claimants’ Committee and the FCR) for payment of
                        Allowed Claims in Class 3a through inclusion in the Reorganized North
                        American Debtor Cash Reserve or the Disputed Claims Reserve, as
                        applicable (with any remaining balance of the $5 million not otherwise used
                        to fund the Reorganized North American Debtor Cash Reserve or the
                        Disputed Claims Reserve, as applicable, to be contributed to the Talc
                        Personal Injury Trust on or as soon as reasonably practicable after the
                        Effective Date) (the “Unsecured Claim Contribution”); and

                                 c.      the lesser of (x) $15 million and (y) fifty percent (50%) of
                        the sum of (I) any administrative expenses paid by the Debtors with the
                        proceeds of the DIP Facility plus (II) any administrative expenses paid by
                        the Debtors from the Sale Closing Date through the Effective Date plus (III)
                        any amounts necessary to fund all reserves, costs or expenses required in
                        connection with the Debtors’ emergence from bankruptcy separate from the
                        Unsecured Claim Contribution (the “Contingent Contribution”); provided
                        that if the Plan is confirmed before June 25, 2021 and the Sale does not
                        close before the Effective Date (such that the DIP Facility Claims have been
                        satisfied in full from the Sale Proceeds and discharged in accordance with
                        the DIP Loan Documents), then (A) the outstanding principal amount of
                        any DIP Loans (excluding any PIK Interest (as defined in the DIP Loan
                        Documents)) shall be applied as a dollar-for-dollar reduction of the amount
                        of the Contingent Contribution required to be contributed by Imerys S.A. to
                        the Debtors or the Reorganized Debtors (in an amount not to exceed
                        $15,000,000), and (B) the remaining outstanding principal amount of any
                        DIP Loans (excluding any PIK Interest), after giving effect to the
                        application in clause (A) above, shall be applied as a dollar-for dollar
                        reduction of the $75 million in Cash that is part of the Imerys Settlement
                        Funds.

                        10.8.2.3        Talc Trust Contribution. On or prior to the Effective Date,
                 the Imerys Non-Debtors have agreed to contribute, or cause to be contributed, the
                 following to the Talc Personal Injury Trust (the “Talc Trust Contribution”):

                                a.     rights and interests of the Imerys Non-Debtors to the
                        proceeds of the Shared Talc Insurance Policies and all rights against third
                        parties held by the Imerys Non-Debtors relating to Talc Personal Injury
                        Claims, including any related indemnification rights, which for the
                        avoidance of doubt include the J&J Indemnification Obligations, each of

                                                 66
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 75 of 372




                          which is to be identified in the Plan Supplement (the “Contributed
                          Indemnity and Insurance Interests”); and

                                 b.     the Talc PI Pledge Agreement.

                        10.8.2.4       Additional Contribution. On or prior to the Effective Date,
                 the Imerys Non-Debtors have agreed to take the following actions (the “Additional
                 Contribution,” and together with the Imerys Settlement Funds, the Imerys Cash
                 Contribution, and the Talc Trust Contribution, the “Imerys Contribution”):

                                 a.    waive all Non-Debtor Intercompany Claims against the
                          Debtors; and

                                  b.      unless otherwise assumed by the Buyer, assume any Pension
                          Liabilities of the North American Debtors through and after the Effective
                          Date of the Plan.

               10.8.3     Cooperation Agreement. The Debtors, the Imerys Non-Debtors, and the
        Talc Personal Injury Trust shall enter into the Cooperation Agreement, which shall be
        included in the Plan Supplement.

        10.9     Rio Tinto/Zurich Settlement.

                 10.9.1     Compromise and Settlement of Claims.

                         10.9.1.1       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 and in consideration of the Rio Tinto/Zurich
                 Contribution and other benefits provided pursuant to the Rio Tinto/Zurich
                 Settlement, the provisions of the Plan effect a compromise and settlement of all Rio
                 Tinto/Zurich Released Claims against the Rio Tinto Protected Parties and the
                 Zurich Protected Parties as provided in Section 12.2.1(c) of the Plan, and the Plan
                 constitutes a request for the Bankruptcy Court to authorize and approve the Rio
                 Tinto/Zurich Settlement and to release all of the Rio Tinto/Zurich Released Claims
                 as provided in Section 12.2.1(c) of the Plan.

                          10.9.1.2       The provisions of the Plan (including the release and
                 injunctive provisions contained in Article XII of the Plan) and the other documents
                 entered into in connection with the Plan constitute a good faith compromise and
                 settlement among: (i) Rio Tinto, on behalf of itself and the Rio Tinto Captive
                 Insurers, and for the benefit of the Rio Tinto Protected Parties, and Zurich, on behalf
                 of itself and for the benefit of the Zurich Protected Parties, on the one hand, and
                 (ii) the Debtors, on the other hand, and consented to by the Tort Claimants’
                 Committee and the FCR, of claims and controversies among such parties. The Plan,
                 including the explanation set forth in the Disclosure Statement, shall be deemed a
                 motion to approve the Rio Tinto/Zurich Settlement, including the Rio Tinto/Zurich
                 Settlement Agreement, and the good faith compromise and settlement of all of the
                 claims and controversies described in the Plan pursuant to Bankruptcy Rule 9019,
                 and entry of the Confirmation Order shall constitute the Bankruptcy Court’s

                                                   67
US-DOCS\120811676.4
            Case 19-10289-LSS           Doc 2853-1       Filed 01/27/21     Page 76 of 372




                 approval of the Rio Tinto/Zurich Settlement under section 1123 of the Bankruptcy
                 Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that
                 the Rio Tinto/Zurich Settlement is (i) fair, equitable, reasonable, and in the best
                 interests of the Debtors and their Estates and (ii) fair and equitable with respect to
                 the persons who might subsequently assert Talc Personal Injury Demands, in light
                 of the benefits provided, or to be provided, to the Talc Personal Injury Trust by and
                 on behalf of the Rio Tinto Protected Parties and the Zurich Protected Parties.

                 10.9.2     Rio Tinto/Zurich Settlement Contributions.

                        10.9.2.1         Rio Tinto/Zurich Contribution. Rio Tinto and Zurich will
                 make the following contributions, on behalf of themselves and (in the case of Rio
                 Tinto) on behalf of the Rio Tinto Captive Insurers and for the benefit of the Rio
                 Tinto Protected Parties and (in the case of Zurich) for the benefit of the Zurich
                 Protected Parties, to the Talc Personal Injury Trust, to be used for the payment of
                 Talc Personal Injury Claims in accordance with the Trust Distribution Procedures
                 and the Talc Personal Injury Trust Agreement:

                                  a.     Zurich Cash Contribution. On or prior to the date that is
                          thirty (30) days after the Rio Tinto/Zurich Trigger Date, Zurich will
                          contribute, or cause to be contributed, $260 million in Cash to the Talc
                          Personal Injury Trust.

                                 b.      Rio Tinto Cash Contribution. On or prior to the date that is
                          fourteen (14) days after the Rio Tinto/Zurich Trigger Date, Rio Tinto will
                          contribute, or cause to be contributed, $80 million in Cash to the Talc
                          Personal Injury Trust.

                                   c.      Rio Tinto/Zurich Credit Contribution.           On the Rio
                          Tinto/Zurich Trigger Date, or as soon as reasonably practicable thereafter
                          (not to exceed three (3) Business Days), the appropriate Rio Tinto Corporate
                          Parties and the appropriate Zurich Corporate Parties shall each execute and
                          deliver to the Talc Personal Injury Trust, in a form reasonably acceptable to
                          the Talc Personal Injury Trust, an assignment to the Talc Personal Injury
                          Trust of (i) all of their rights to or claims for indemnification, contribution
                          (whether via any “other insurance” clauses or otherwise), or subrogation
                          against any Person relating to the payment or defense of any Talc Personal
                          Injury Claim or any past talc-related claim against the Debtors prior to the
                          Effective Date (the “Credits”), and (ii) all of their other rights to or claims
                          for indemnification, contribution (whether via any “other insurance”
                          clauses or otherwise), or subrogation against any Person relating to any Talc
                          Personal Injury Claim (the “Future Credits”) (together, (i) and (ii), the
                          “Rio Tinto/Zurich Credit Contribution”), provided, however, that any
                          such claims for Credits or Future Credits against a Protected Party shall be
                          subject to the Channeling Injunction, and nothing herein shall impact the
                          injunctions and releases otherwise inuring to the benefit of the Protected
                          Parties under the terms of the Plan. Notwithstanding anything else

                                                    68
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21     Page 77 of 372




                          contained in this Section 10.9.2.1(c), the Rio Tinto Corporate Parties and
                          the Zurich Corporate Parties shall retain, and shall not transfer to the Talc
                          Personal Injury Trust, all rights of the Rio Tinto Corporate Parties and the
                          Zurich Corporate Parties against their reinsurers and/or retrocessionaires, in
                          their capacity as such.

                 10.9.3     Rio Tinto/Zurich Settlement Agreement.

                         10.9.3.1         Pursuant to the Rio Tinto/Zurich Settlement Agreement,
                 Zurich will acquire any and all rights of the Debtors in the Zurich Policies, free and
                 clear of any right, title, or interest of any other Entity, pursuant to sections 363(b)
                 and 363(f) of the Bankruptcy Code. Further, the Rio Tinto Captive Insurers will
                 acquire any and all rights of the Debtors in the Rio Tinto Captive Insurer Policies,
                 free and clear of any right, title, or interest of any other Entity, pursuant to sections
                 363(b) and 363(f) of the Bankruptcy Code.

                         10.9.3.2     Confirmation of the Plan will constitute approval of the Rio
                 Tinto/Zurich Settlement Agreement pursuant to section 363 of the Bankruptcy
                 Code and Bankruptcy Rule 9019 and a finding that the Rio Tinto Captive Insurers
                 and Zurich are good-faith purchasers entitled to the protections of section 363(m)
                 of the Bankruptcy Code.

                         10.9.3.3       For the avoidance of doubt, the Plan Proponents, on the one
                 hand, and Rio Tinto and Zurich, on the other hand, acknowledge that the Zurich
                 Policies in effect from May 2001 through May 2008 are exhausted.

                10.9.4     Withdrawal of Claims. On the Rio Tinto/Zurich Trigger Date, any and
        all Claims that the Rio Tinto Corporate Parties or the Zurich Corporate Parties have
        asserted or that have been asserted on their behalf in the Chapter 11 Cases shall be deemed
        withdrawn with prejudice. Further, the Rio Tinto Protected Parties and the Zurich
        Protected Parties shall not file or assert any additional Claims against any of the Debtors
        arising from any Debtor’s conduct prior to the Confirmation Date.

              10.9.5    Cooperation. Rio Tinto and Zurich shall use reasonable efforts to assist
        and cooperate with the Talc Personal Injury Trust, Talc Trustees, Talc Trust Advisory
        Committee, and FCR to pursue the Credits, as set forth in the Rio Tinto/Zurich Settlement
        Agreement.




                                                    69
US-DOCS\120811676.4
            Case 19-10289-LSS           Doc 2853-1       Filed 01/27/21    Page 78 of 372




                10.9.6     Releases and Injunctions. Notwithstanding anything to the contrary set
        forth in the Plan or elsewhere, the Injunctions and the releases contained in Article XII of
        the Plan shall not be effective as to the Rio Tinto Protected Parties, the Rio Tinto Captive
        Insurers, and the Zurich Protected Parties (as applicable) until the Rio Tinto/Zurich
        Contribution has been made to the Talc Personal Injury Trust in accordance with Section
        10.9.2.1 of the Plan.

        10.10 Cyprus Settlement.

               10.10.1 Conditions to Effectiveness of the Cyprus Settlement and the Cyprus
        Contribution. The Cyprus Settlement shall not be effective and binding upon the Debtors,
        the Cyprus Parties, the Tort Claimants’ Committee, or the FCR unless each of the following
        conditions has been satisfied or waived by the Debtors, the Tort Claimants’ Committee,
        the FCR, and the Cyprus Parties, as applicable:

                               a.     the Bankruptcy Court enters the Section 105 Injunction by
                        February 28, 2021;

                                 b.       approval by the Bankruptcy Court of the Plan, including
                           approval of the Cyprus Settlement, by June 30, 2021;

                                  c.     approval by a bankruptcy court of the Cyprus Mines Plan,
                           including approval of the Cyprus Settlement, by September 30, 2021;

                                  d.      the Affirmation Order shall have been entered by the District
                           Court with respect to the Plan and shall have become a Final Order;

                                  e.      an affirmation order shall have been entered by the District
                           Court with respect to the Cyprus Mines Plan and shall have become a Final
                           Order; and

                               f.      satisfaction of other conditions precedent set forth in
                        Section 9.2 of the Plan, as well as substantially similar conditions in the
                        Cyprus Mines Plan.

                 10.10.2     Compromise and Settlement of Claims.

                         10.10.2.1       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 and in consideration of the Cyprus Contribution and
                 other benefits provided pursuant to the Cyprus Settlement, the provisions of the
                 Plan effect a compromise and settlement of all Cyprus Released Claims against the
                 Cyprus Protected Parties as provided in Section 12.2.1(d) of the Plan, and the Plan
                 constitutes a request for the Bankruptcy Court to authorize and approve the Cyprus
                 Settlement and to release all of the Cyprus Released Claims as provided in
                 Section 12.2.1(d) of the Plan.

                         10.10.2.2      The provisions of the Plan (including the release and
                 injunctive provisions contained in Article XII of the Plan) and the other documents

                                                    70
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 79 of 372




                 entered into in connection with the Plan constitute a good faith compromise and
                 settlement between and among: (i) Cyprus Mines, CAMC, and Freeport on behalf
                 of themselves and for the benefit of the Cyprus Protected Parties, (ii) the Debtors
                 and their Estates, (iii) the Tort Claimants’ Committee, and (iv) the FCR of claims
                 and controversies between and among such parties, including, without limitation,
                 all Estate Causes of Action against any Cyprus Protected Party based on theories
                 of veil-piercing, successor liability, alter ego, conspiracy, or any other theory that
                 could be asserted by the Debtors’ Estates. The Plan, including the explanation set
                 forth in the Disclosure Statement, shall be deemed a motion to approve the Cyprus
                 Settlement, including the Cyprus Settlement Agreement, and the good faith
                 compromise and settlement of all of the claims and controversies described in the
                 Plan pursuant to Bankruptcy Rule 9019, and entry of the Confirmation Order shall
                 constitute the Bankruptcy Court’s approval of the Cyprus Settlement under section
                 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by
                 the Bankruptcy Court that the Cyprus Settlement is (i) fair, equitable, reasonable,
                 and in the best interests of the Debtors and their Estates and (ii) fair and equitable
                 with respect to the persons who might subsequently assert Talc Personal Injury
                 Demands, in light of the benefits provided, or to be provided, to the Talc Personal
                 Injury Trust by and on behalf of the Cyprus Protected Parties.

                          10.10.2.3     For the avoidance of doubt, none of (i) the Bankruptcy
                 Court’s approval of the Plan or the Plan Documents, (ii) the Confirmation Order or
                 any findings and conclusions entered with respect to confirmation, nor (iii) any
                 estimation or valuation of any Claims, either individually or in the aggregate in the
                 Chapter 11 Cases shall, absent occurrence of the Cyprus Trigger Date, affect or
                 impair any Cyprus Protected Party’s rights, causes of action or claims against J&J,
                 including any J&J Indemnification Obligations held by any Cyprus Protected
                 Parties.

               10.10.3 Cyprus Document Access Agreement. On the Cyprus Trigger Date,
        Cyprus Mines, CAMC, and the Talc Personal Injury Trust shall enter into a document
        access agreement as described in the Cyprus Settlement Agreement.

                10.10.4 Cyprus Cooperation. As more fully described in the Cyprus Settlement
        Agreement, the Cyprus Protected Parties shall assist and cooperate with the Talc Personal
        Injury Trust as may be reasonably necessary for the pursuit of coverage under the Cyprus
        Talc Insurance Policies, including with respect to the California coverage action, styled as
        Columbia Casualty Co., et al. v. Cyprus Mines Corp., et al., No. CGC-17-560919 (Cal.
        Super. Ct.). Such assistance shall include, but not be limited to, using commercially
        reasonable efforts to provide all information and documentation reasonably necessary to
        assert all rights under the Cyprus Talc Insurance Policies including: (a) non-privileged
        communications with the insurers regarding the Cyprus Talc Insurance Policies; (b)
        documents sufficient to show, and proof of, all amounts paid under the Cyprus Talc
        Insurance Policies, including for defense costs, judgments, or settlements of claims; and
        (c) non-privileged communications with other third parties relating to the Cyprus Talc
        Insurance Policies, any rights thereunder, or any claims or defenses related thereto. For
        the avoidance of doubt, nothing in this Section 10.10.4 shall require any of the Cyprus

                                                  71
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 80 of 372




        Protected Parties to take any action that would expose them to liability, including for breach
        of confidentiality obligations.

               10.10.5 Cyprus Contribution. Subject to the terms of the Cyprus Mines Plan and
        the Cyprus Settlement Agreement, and subject to the occurrence of the Cyprus Trigger
        Date, the Cyprus Protected Parties will make the following contributions (the “Cyprus
        Contribution”) to the Talc Personal Injury Trust, to be used for the payment of Talc
        Personal Injury Claims in accordance with the Trust Distribution Procedures and the Talc
        Personal Injury Trust Agreement:

                               a.     Cash Payments from CAMC. Pursuant to an unsecured
                       seven-year promissory note, issued by CAMC for and on behalf of itself,
                       Cyprus Mines, and all other Cyprus Protected Parties, in favor of the Talc
                       Personal Injury Trust, with a stated principal amount of $130 million as of
                       the Cyprus Trigger Date, CAMC will pay a total of $130 million to the Talc
                       Personal Injury Trust via wire transfers in seven installments (the “CAMC
                       Cash Payments”). The first three payments shall each consist of $21.67
                       million and shall total $65 million. The next four payments shall each
                       consist of $16.25 million and shall total $65 million. Each payment shall
                       be made no later than as set forth in the following schedule:

                              Within thirty (30) days after the Cyprus Trigger Date: $21.67
                               million (the “First Installment”);
                              1 year anniversary of the First Installment: $21.67 million;
                              2 year anniversary of the First Installment: $21.67 million;
                              3 year anniversary of the First Installment: $16.25 million;
                              4 year anniversary of the First Installment: $16.25 million;
                              5 year anniversary of the First Installment: $16.25 million; and
                              6 year anniversary of the First Installment: $16.25 million.

                               b.      Freeport Guarantee. Freeport shall provide a guarantee of
                       the CAMC Cash Payments, and shall be subject to a minimum liquidity
                       covenant of not less than $500 million tested as of the end of each of its
                       fiscal quarters. If Freeport fails to meet such covenant in respect of any
                       fiscal quarter before CAMC has paid the $130 million in full, Freeport will
                       post security in favor of the Talc Personal Injury Trust in respect of the
                       Cyprus Parties’ obligations under Section 10.10.5(a) in the form of a
                       performance bond, letter of credit, or other similar instrument for all
                       remaining cash payments. For purposes of this Section 10.10.5(b),
                       “liquidity” means the sum of unrestricted cash of Freeport and its
                       consolidated subsidiaries as of the applicable test date, plus availability
                       under Freeport’s revolving credit facilities at such time.

                              c.     Insurance and Other Rights. Upon the occurrence of the
                       Cyprus Trigger Date, and in accordance with the terms of the Cyprus
                       Settlement Agreement: (I) the Cyprus Protected Parties will assign the
                       Cyprus Talc Insurance Policy Rights to the Talc Personal Injury Trust; and

                                                 72
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 81 of 372




                        (II) the Talc Personal Injury Trust will assume all present and future
                        obligations associated with recovering proceeds under the Cyprus Talc
                        Insurance Policies; provided that solely to the extent that the Talc Personal
                        Injury Trust asserts any claim as assignee of a Cyprus Protected Party bound
                        by the PDC Agreement, the Talc Personal Injury Trust shall abide by the
                        terms of the PDC Agreement; provided further that unless otherwise stated
                        in the Plan or the Cyprus Settlement Agreement, such obligations shall not
                        include any obligations undertaken by any Cyprus Protected Party in any
                        settlement agreement or other contract compromising or releasing any
                        rights under any Cyprus Talc Insurance Policy.

                                d.       Indemnification, Contribution, and Subrogation Rights.
                        Upon the occurrence of the Cyprus Trigger Date, and in accordance with
                        the terms of the Cyprus Settlement Agreement, the appropriate Cyprus
                        Protected Parties shall each execute and deliver to the Talc Personal Injury
                        Trust, in a form reasonably acceptable to the Talc Personal Injury Trust, an
                        assignment to the Talc Personal Injury Trust of: (i) all of their rights to or
                        claims for indemnification, contribution (whether via any “other insurance”
                        clauses or otherwise), reimbursement, or subrogation against any Person
                        relating to the payment or defense of any Talc Personal Injury Claim or
                        other past talc-related claim channeled to the Talc Personal Injury Trust
                        prior to the Cyprus Trigger Date (the “Cyprus Credits”), and (ii) all of their
                        rights to or claims for indemnification, contribution (whether via any “other
                        insurance” clauses or otherwise), reimbursement, or subrogation against
                        any Person relating to any other Talc Personal Injury Claim or other claims
                        channeled to the Talc Personal Injury Trust (the “Cyprus Future
                        Credits”); provided, however, that the assertion of the Cyprus Credits or
                        Cyprus Future Credits against a Protected Party shall be subject to the
                        Channeling Injunction and nothing herein shall impact the injunctions and
                        releases otherwise inuring to the benefit of the Cyprus Protected Parties
                        under the terms of the Plan or the Cyprus Mines Plan; provided further that,
                        for the avoidance of doubt, the foregoing shall not include, and the
                        assignment of such rights shall not impair, the rights of any Talc Insurance
                        Company.

                 10.10.6   Dismissal of Actions, Stays of Proceedings, and Release of Claims.

                         10.10.6.1       On and after December 22, 2020, (a) the Cyprus Protected
                 Parties shall stay and cease prosecuting all adversary proceedings, proofs of claim,
                 objections, discovery demands and discovery disputes, and any other litigation
                 against the Debtors, the Tort Claimants’ Committee, and the FCR, and (b) the
                 Debtors, the Tort Claimants’ Committee, and the FCR shall stay and cease
                 prosecuting all adversary proceedings, proofs of claim, objections, discovery
                 demands and discovery disputes, and any other litigation against the Cyprus
                 Protected Parties; provided that the Debtors shall be permitted to file a proof of
                 claim in the Cyprus Mines Bankruptcy solely to preserve their rights pending the
                 Cyprus Trigger Date; provided further that, for the avoidance of doubt, the filing

                                                  73
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 82 of 372




                 of the Plan shall not stay, delay, or otherwise prevent the adjudication of any
                 adversary proceedings or claims of the Cyprus Protected Parties against J&J.

                         10.10.6.2        Upon occurrence of the Cyprus Trigger Date, (a) the Cyprus
                 Protected Parties shall release, dismiss and withdraw all claims against the Debtors,
                 the Tort Claimants’ Committee, and the FCR directly or indirectly arising out of,
                 with respect to, or in any way relating to any Talc Personal Injury Claim, including
                 without limitation all indemnity claims, and (b) the Debtors, the Tort Claimants’
                 Committee, and the FCR shall release, dismiss and withdraw all claims against
                 Cyprus Mines and the Cyprus Protected Parties directly or indirectly arising out of,
                 with respect to, or in any way relating to any Talc Personal Injury Claim, including
                 without limitation all indemnity claims. For the avoidance of doubt, the foregoing
                 dismissals and withdrawals shall be without prejudice to re-filing, and all releases
                 shall be void and all released claims may be reinstated, if and only if the Affirmation
                 Order or the affirmation order in the Cyprus Mines Bankruptcy is successfully
                 challenged on appeal.

                         10.10.6.3       Solely in the event the conditions to effectiveness described
                 in Section 10.10.1 do not occur and are not waived, the stay in Section 10.10.6.1
                 shall be lifted and the Cyprus Protected Parties, on the one hand, and the Debtors,
                 on the other hand: (a) shall be fully entitled to prosecute and seek recovery on all
                 claims against one another, including under the Trust Distribution Procedures (as
                 applicable), and in the interim may take any necessary action to avoid forfeitures
                 or waivers of such claims; and (b) may opt out of any consensual release in the
                 respective plans.

                        10.10.6.4       In no event shall any party be deemed to have released any
                 other party for breach of agreements adopted pursuant to the Cyprus Settlement.

                 10.10.7   Releases and Injunctions.

                        10.10.7.1       The Injunctions and the releases contained in Article XII of
                 the Plan shall not be effective as to the Cyprus Protected Parties until the Cyprus
                 Trigger Date.

                         10.10.7.2      Pursuant to the Cyprus Settlement, the Cyprus Mines Plan
                 will protect the Debtors with releases and injunctions substantially equivalent to
                 those received by the Cyprus Parties under the terms of the Plan, which shall be
                 effective as of the Cyprus Trigger Date.

                        10.10.7.3       The releases and Injunctions contained in the Plan and the
                 Confirmation Order with respect to the Cyprus Protected Parties shall dissolve
                 immediately should any of the CAMC Cash Payments (or, pursuant to the
                 guarantee, any payments from Freeport) not be received by the Talc Personal Injury
                 Trust within thirty (30) days of a true and accurate written notice from the Talc
                 Personal Injury Trust to CAMC and Freeport that such payment was due and not
                 made by the deadline set forth in Section 10.10.5(a).


                                                   74
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 83 of 372




                 10.10.8   Form of Certain Documents.

                         10.10.8.1      This plan of reorganization shall be in form and substance
                 acceptable to CAMC and Cyprus Mines, respectively and as applicable, with
                 respect to any provision that is material to CAMC’s or Cyprus Mines’ rights and
                 obligations in connection with the Cyprus Settlement.

                        10.10.8.2      The Affirmation Order and the Confirmation Order shall be
                 in form and substance acceptable to CAMC and Cyprus Mines, respectively and as
                 applicable, with respect to any provision that is material to CAMC’s or Cyprus
                 Mines’ rights and obligations in connection with the Cyprus Settlement.

                         10.10.8.3      The Cyprus Mines Plan, proposed confirmation order and
                 proposed affirmation order shall be in form and substance acceptable to the Debtors
                 and the Imerys Plan Proponents, respectively and as applicable, with respect to any
                 provision that is material to the Debtors’ or the Imerys Plan Proponents’ rights and
                 obligations in connection with the Cyprus Settlement.

                 10.10.9   Allocation of the Cyprus Contribution.

                         10.10.9.1      The Tort Claimants’ Committee has proposed the following
                 allocation of the Cyprus Contribution after extensive internal deliberations: (a) 55%
                 will be allocated to Mesothelioma Claimants; and (b) 45% will be allocated to
                 Ovarian Cancer Claimants. As between the Ovarian Cancer Claimants, 30.15% of
                 the Cyprus Contribution will be allocated to and become part of Fund A and 14.85%
                 of the Cyprus Contribution will become part of Fund C. The FCR continues to
                 examine the proposed allocation. Solely for purposes of this negotiated allocation,
                 the Cyprus Contribution is deemed to include all rights and obligations under the
                 Cyprus Talc Insurance Policies. For the avoidance of doubt, nothing in the Plan
                 Documents shall be interpreted as an admission, or adjudication on the merits of
                 any disputed issue related to the Cyprus Talc Insurance Policies, including, but not
                 limited to, the disputed rights at issue in the Cyprus Insurance Adversary
                 Proceeding (as defined in the Disclosure Statement).

                        10.10.9.2       Consummation of the proposed allocation of the Cyprus
                 Contribution remains subject to: (i) approval of any tort claimants’ committee to be
                 appointed in the Cyprus Mines Bankruptcy; (ii) approval of any future claimants’
                 representative to be appointed in the Cyprus Mines Bankruptcy; (iii) approval by
                 the Bankruptcy Court in the Debtors’ Chapter 11 Cases; (iv) approval by the
                 bankruptcy court in the Cyprus Mines Bankruptcy; (v) the Effective Date; and (vi)
                 the Cyprus Trigger Date.

                        10.10.9.3       The final allocation will be served on any party that has filed
                 an appearance requesting notices in the Chapter 11 Cases and any party that
                 receives a Ballot (as defined in the Voting Procedures) to vote in the Chapter 11
                 Cases. The Trust Distribution Procedures may be amended as appropriate to



                                                  75
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 84 of 372




                 address the Cyprus Contribution and the Cyprus Mines Plan, as set forth in footnote
                 1 therein.

                        10.10.9.4      Capitalized terms used in this Section 10.10.9 and not
                 otherwise defined herein, have the meanings ascribed to them in the Trust
                 Distribution Procedures.

        10.11 Good Faith Compromise and Settlement. The Plan (including its incorporation of
the Imerys Settlement, the Rio Tinto/Zurich Settlement, and the Cyprus Settlement), the Plan
Documents, and the Confirmation Order constitute a good faith compromise and settlement of
Claims and controversies based upon the unique circumstances of these Chapter 11 Cases, and
none of the foregoing documents, the Disclosure Statement, or any other papers filed in furtherance
of Plan Confirmation, nor any drafts of such documents, may be offered into evidence or deemed
as an admission in any context whatsoever beyond the purposes of the Plan, in any other litigation
or proceeding, except as necessary, and as admissible in such context, to enforce their terms before
the Bankruptcy Court or any other court of competent jurisdiction. The Plan, the Imerys
Settlement, the Plan Documents, and the Confirmation Order will be binding as to the matters and
issues described therein, but will not be binding with respect to similar matters or issues that might
arise in any other litigation or proceeding in which none of the Debtors, the Reorganized Debtors,
the Imerys Protected Parties, or the Talc Personal Injury Trust is a party. The Plan, the Rio
Tinto/Zurich Settlement, the Cyprus Settlement, the Plan Documents, and the Confirmation Order
will be binding as to the matters and issues described therein, but will not be binding with respect
to similar matters or issues that might arise in any other litigation or proceeding in which none of
the Debtors, the Reorganized Debtors, the Rio Tinto Protected Parties, the Zurich Protected Parties,
the Cyprus Protected Parties, or the Talc Personal Injury Trust is a party.

        10.12 Resolution of Talc Personal Injury Claims. Talc Personal Injury Claims shall be
channeled to and resolved by the Talc Personal Injury Trust in accordance with the Trust
Distribution Procedures, as applicable, subject to: (a) the right of any Talc Insurance Company to
raise any valid Talc Insurer Coverage Defense in response to a demand by the Talc Personal Injury
Trust that such insurer handle, defend, or pay any such claim; and (b) the right of J&J, as
indemnitor, to raise any valid J&J Indemnification Defense in response to a demand by the Talc
Personal Injury Trust that J&J handle, defend, or pay any such claim.

        10.13 Sources of Consideration for Plan Distributions.

               10.13.1 North American Debtor Claims. All Cash consideration necessary for
        payments or distributions on account of the North American Debtor Claims shall be
        obtained from (i) the Cash on hand of the North American Debtors on the Effective Date,
        including Cash derived from business operations, (ii) the Sale Proceeds, and (iii) the Imerys
        Cash Contribution.

                 10.13.2 Talc Personal Injury Claims. All Cash consideration necessary for
        payments or distributions on account of Talc Personal Injury Claims shall be obtained from
        (i) the Cash on hand of the North American Debtors on the Effective Date, including Cash
        derived from business operations, other than the Cash placed in the Reserves, if any, (ii) the
        Imerys Settlement Funds, (iii) the amount of the Imerys Cash Contribution, after such funds


                                                 76
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 85 of 372




         have been disbursed in accordance with Section 10.8.2; (iv) all Cash remaining in the
         Reserves, if applicable, as set forth in Section 10.14 of the Plan; (v) all proceeds from the
         Talc Personal Injury Trust Assets; (vi) the Rio Tinto/Zurich Contribution; and (vii) the
         Cyprus Contribution upon the occurrence of the Cyprus Trigger Date.

                 10.13.3 ITI Claims. All Cash consideration necessary for payments or
         distributions under the Plan on account of ITI Claims, for the avoidance of doubt, other
         than Talc Personal Injury Claims, shall be obtained from the Cash on hand at Reorganized
         ITI.

                 10.13.4 Transfer of Funds Between the North American Debtors. The North
         American Debtors will be entitled to transfer funds between and among themselves as they
         determine to be necessary or appropriate to enable them to satisfy their obligations under
         the Plan; provided that any transfer of funds from ITC to another North American Debtor
         shall be subject to review by the Information Officer. Except as set forth therein, any
         changes in intercompany account balances resulting from such transfers will be accounted
         for and settled in accordance with the Debtors’ historical intercompany account settlement
         practices and will not violate or otherwise be affected by the terms of the Plan.

                10.13.5 Funding by the Talc Personal Injury Trust. The Talc Personal Injury
         Trust shall have no obligation to fund costs and expenses other than those set forth in the
         Plan and/or the Talc Personal Injury Trust Documents, as applicable.

         10.14 Transfer of Remaining North American Debtors’ Assets to the Talc Personal Injury
Trust.

                10.14.1 After (i) all Disputed Claims against the North American Debtors have
         been resolved, and (ii) all Distributions required to be made by the Reorganized North
         American Debtors under the Plan have been made, all Cash remaining in the Disputed
         Claims Reserve shall be disbursed to the Talc Personal Injury Trust, in accordance with
         Section 7.10 of the Plan.

               10.14.2 Upon the final resolution of all Claims against and obligations of the
         Reorganized North American Debtors, all Cash remaining in the Reorganized North
         American Debtor Cash Reserve shall be disbursed to the Talc Personal Injury Trust.

                10.14.3 Any remaining balance in the Fee Claim Reserve and the Administrative
         Claim Reserve shall be disbursed to the Talc Personal Injury Trust subject to and in
         accordance with Sections 2.1 and 2.3 of the Plan.

        10.15 Modification of the Plan. To the extent permissible under section 1127 of the
Bankruptcy Code, any proposed amendments to or modifications of the Plan under section 1127
of the Bankruptcy Code or as otherwise permitted by law will be submitted jointly by the Plan
Proponents, without additional disclosure pursuant to section 1125 of the Bankruptcy Code at any
time prior to substantial consummation of the Plan, unless section 1127 of the Bankruptcy Code
requires additional disclosure; provided that no such amendment or modification of the Plan that
adversely affects the rights or obligations of the Cyprus Protected Parties or the Rio Tinto Protected
Parties, as applicable, shall be permitted hereunder without the prior written consent of CAMC,

                                                  77
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21     Page 86 of 372




Cyprus Mines, or Rio Tinto, as applicable. To the extent permissible under section 1127(b) of the
Bankruptcy Code, following substantial consummation of the Plan, the Reorganized Debtors may
remedy any defects or omissions or reconcile any inconsistencies in the Plan Documents for the
purpose of implementing the Plan in such manner as may be necessary to carry out the purposes
and intent of the Plan, so long as (a) the interests of the holders of Allowed Claims are not adversely
affected thereby; (b) any such modifications are non-material; (c) the Tort Claimants’ Committee
and the FCR or, following the Effective Date, the Talc Trust Advisory Committee and the FCR
consent; (d) Imerys S.A. consents; and (e) the United States Trustee does not object, unless such
objection is overruled by the Bankruptcy Court. Post-Effective Date, any holder of a Claim or
Equity Interest that has accepted the Plan shall be deemed to have accepted the Plan as amended,
modified or supplemented pursuant to this Section 10.15, unless the Bankruptcy Court rules
otherwise.

        10.16 Revocation or Withdrawal of the Plan. The Debtors, with the consent of each of
the other Plan Proponents, reserve the right to revoke and withdraw the Plan prior to entry of the
Confirmation Order. If the Debtors, with the consent of each of the other Plan Proponents, revoke
or withdraw the Plan, the Plan shall be deemed null and void and nothing contained herein shall
be deemed to constitute a waiver or release of any Claims by or against such Debtor, or any other
Entity (including the Plan Proponents), or to prejudice in any manner the rights of such Debtor, or
such Entity (including the Plan Proponents) in any further proceedings involving such Debtor until
the occurrence of the Effective Date. For the avoidance of doubt, unless and until the Plan is
confirmed and the Effective Date occurs, the Plan will have no force or effect.

        10.17 Certain Technical Modifications. Prior to the Effective Date, the Plan Proponents
collectively may make appropriate technical adjustments and modifications to the Plan without
further order or approval of the Bankruptcy Court, to the extent permissible under section 1127 of
the Bankruptcy Code; provided, however, that such technical adjustments and modifications do
not adversely affect in a material way the rights or protections of the Protected Parties or the
treatment of holders of Claims or Equity Interests under the Plan.

                                       ARTICLE XI
                                 EFFECT OF CONFIRMATION

        11.1     Preservation of Certain Estate Causes of Action.

                11.1.1    In accordance with section 1123(b) of the Bankruptcy Code, and except
        where such Estate Causes of Action have been expressly released, the Reorganized Debtors
        shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
        Non-Talc Causes of Action, whether arising before or after the Petition Date. Each
        Reorganized Debtor’s right to commence, prosecute or settle such Non-Talc Causes of
        Action shall be preserved notwithstanding the occurrence of the Effective Date. The
        Reorganized Debtors may pursue the Non-Talc Causes of Action, as appropriate, in
        accordance with the best interests of the Reorganized Debtors.

               11.1.2    No Entity may rely on the absence of a specific reference in the Plan, the
        Plan Supplement, or the Disclosure Statement to any Non-Talc Cause of Action against
        them as any indication that the Reorganized Debtors will not pursue the Non-Talc Causes


                                                  78
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 87 of 372




        of Action. The Reorganized Debtors expressly reserve all rights to prosecute any and all
        Non-Talc Causes of Action, except as otherwise expressly provided in the Plan. Unless
        any of the Non-Talc Causes of Action against an Entity are expressly waived, relinquished,
        exculpated, released, compromised or settled in the Plan or a Bankruptcy Court order, the
        Reorganized Debtors expressly reserve all such Non-Talc Causes of Action for later
        adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
        collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or
        otherwise), or laches, shall apply to such Non-Talc Causes of Action as a consequence of
        the Confirmation of the Plan.

                11.1.3     Upon the Effective Date, the Reorganized Debtors shall retain and
        enforce all defenses and counterclaims to all Claims that were or could have been asserted
        against the Debtors, respectively, or their respective Estates, including, but not limited to,
        setoff, recoupment and any rights under section 502(d) of the Bankruptcy Code. On or
        after the Effective Date, the Reorganized Debtors may pursue, settle or withdraw, without
        Bankruptcy Court approval, such claims, rights, or causes of action (other than the Talc
        Personal Injury Trust Causes of Action) as they determine in accordance with their best
        interests.

        11.2 Preservation of Talc Personal Injury Trust Causes of Action. On the Effective Date,
all Talc Personal Injury Trust Causes of Action shall be transferred to and vested in the Talc
Personal Injury Trust. Except as otherwise provided in the Plan or the Confirmation Order, the
Talc Personal Injury Trust shall retain and enforce, as the appointed estate representative in
accordance with section 1123(b) of the Bankruptcy Code, all Talc Personal Injury Trust Causes of
Action, including, but not limited to, setoff, recoupment, and any rights under section 502(d) of
the Bankruptcy Code. The transfer of the Talc Personal Injury Trust Causes of Action to the Talc
Personal Injury Trust, insofar as they relate to the ability to defend against or reduce the amount
of Talc Personal Injury Claims, shall be considered the transfer of a non-exclusive right enabling
the Talc Personal Injury Trust to defend itself against asserted Talc Personal Injury Claims, which
transfer shall not impair, affect, alter, or modify the right of any Person, including without
limitation, the Imerys Protected Parties, the Rio Tinto Protected Parties, the Zurich Protected
Parties, the Cyprus Protected Parties, an insurer or alleged insurer, or co-obligor or alleged co-
obligor, sued on account of a Talc Personal Injury Claim, to assert each and every defense or basis
for claim reduction such Person could have asserted had the Talc Personal Injury Trust Causes of
Action not been assigned to the Talc Personal Injury Trust.

        11.3 Talc Insurance Actions. Any Talc Insurance Action, or the claims and causes of
action asserted or to be asserted therein, shall be preserved for the benefit of the Talc Personal
Injury Trust, for prosecution by the applicable Debtor(s) until the Effective Date subject to the
consent of the FCR and the Tort Claimants’ Committee, which shall not be unreasonably withheld.
As of the Effective Date, such Talc Insurance Actions along with the rights and obligations of the
Debtors and the Reorganized Debtors, as applicable, and the Non-Debtor Affiliates with respect
to the Talc Insurance Policies and claims thereunder shall exclusively vest in the Talc Personal
Injury Trust in accordance with section 1123(a)(5)(B) of the Bankruptcy Code, and the Talc
Personal Injury Trust shall retain and enforce as the appointed estate representative in accordance
with section 1123(b)(3)(B)of the Bankruptcy Code all such Talc Insurance Actions. Such Talc
Insurance Actions shall be free and clear of all Liens, security interests, and other Claims or causes

                                                 79
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 88 of 372




of action, except for Talc Insurer Coverage Defenses. Upon vesting in the Talc Personal Injury
Trust, the prosecution of the Talc Insurance Actions shall be governed by the Talc Personal Injury
Trust Documents.

        11.4     Insurance Provisions.

               11.4.1     The provisions of this Section 11.4 shall apply to all Entities (including,
        without limitation, all Talc Insurance Companies).

                         11.4.1.1        Except as provided in the Rio Tinto/Zurich Settlement and
                 any Talc Insurance Settlement Agreement, nothing contained in the Plan, the Plan
                 Documents, or the Confirmation Order, including any provision that purports to be
                 preemptory or supervening, shall in any way operate to, or have the effect of,
                 impairing, altering, supplementing, changing, expanding, decreasing, or modifying
                 (a) the rights or obligations of any Talc Insurance Company; (b) any rights or
                 obligations of the Debtors arising out of or under any Talc Insurance Policy; or
                 (c) any rights or obligations of J&J arising out of or under any Talc Insurance Policy
                 (if any). For all issues relating to insurance coverage allegedly provided by the
                 Zurich Corporate Parties or the Rio Tinto Captive Insurers, the provisions, terms,
                 conditions, and limitations of the Rio Tinto/Zurich Settlement shall control. For all
                 other issues relating to insurance coverage, the provisions, terms, conditions, and
                 limitations of the Talc Insurance Policies or applicable Talc Insurance CIP
                 Agreements or Talc Insurance Settlement Agreements shall control. For the
                 avoidance of doubt, nothing contained in the Plan, the Plan Documents, or the
                 Confirmation Order shall operate to require any Talc Insurance Company to
                 indemnify or pay the liability of any Protected Party that it would not have been
                 required to pay in the absence of the Plan.

                         11.4.1.2        The Plan, the Plan Documents, and the Confirmation Order
                 shall be binding on the Debtors, the Reorganized Debtors, and the Talc Personal
                 Injury Trust. The obligations, if any, of the Talc Personal Injury Trust to pay
                 holders of Talc Personal Injury Claims shall be determined pursuant to the Plan and
                 the Plan Documents. Except as provided in Section 11.4.1.4, none of (a) the
                 Bankruptcy Court’s approval of the Plan or the Plan Documents, (b) the
                 Confirmation Order or any findings and conclusions entered with respect to
                 Confirmation, nor (c) any estimation or valuation of Talc Personal Injury Claims,
                 either individually or in the aggregate (including, without limitation, any agreement
                 as to the valuation of Talc Personal Injury Claims) in the Chapter 11 Cases shall,
                 with respect to any Talc Insurance Company, constitute a trial or hearing on the
                 merits or an adjudication or judgment, or accelerate the obligations, if any, of any
                 Talc Insurance Company under its Talc Insurance Policies.

                         11.4.1.3        No provision of the Plan, other than those provisions
                 contained in the applicable Injunctions set forth in Article XII of the Plan, shall be
                 interpreted to affect or limit the protections afforded to any Settling Talc Insurance
                 Company by the Channeling Injunction or the Insurance Entity Injunction.



                                                  80
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 89 of 372




                         11.4.1.4        Nothing in this Section 11.4.1 is intended or shall be
                 construed to preclude otherwise applicable principles of res judicata or collateral
                 estoppel from being applied against any Talc Insurance Company with respect to
                 any issue that is actually litigated by such Talc Insurance Company as part of its
                 objections, if any, to Confirmation of the Plan or as part of any contested matter or
                 adversary proceeding filed by such Talc Insurance Company in conjunction with
                 or related to Confirmation of the Plan. Plan objections that are withdrawn prior to
                 the conclusion of the Confirmation Hearing shall be deemed not to have been
                 actually litigated.

                         11.4.1.5        No provision of the Plan shall be interpreted to assign or
                 transfer the rights of any Cyprus Protected Party, or to resolve disputes between
                 Cyprus and the Debtors regarding ownership or control of rights to insurance or
                 indemnity rights, absent occurrence of the Cyprus Trigger Date. For the avoidance
                 of doubt, any such rights being assigned under the Cyprus Settlement shall not be
                 assigned prior to the Cyprus Trigger Date.

        11.5     J&J Indemnification Rights and Obligations.

               11.5.1     The provisions of this Section 11.5 shall apply to all Entities (including,
        without limitation, J&J).

                         11.5.1.1       Subject to Section 11.5.1.5, nothing contained in the Plan,
                 the Plan Documents (including the Trust Distribution Procedures), or the
                 Confirmation Order, including any provision that purports to be preemptory or
                 supervening, shall in any way operate to, or have the effect of, impairing, fixing,
                 adjudicating, determining, altering, supplementing, changing, decreasing,
                 modifying, or releasing the rights (if any) or obligations of J&J, including the J&J
                 Indemnification Rights and Obligations and J&J’s rights (if any) and obligations
                 under any Talc Insurance Policy. For all issues relating to the J&J Indemnification
                 Rights and Obligations, the provisions, terms, conditions, and limitations of any
                 agreements underlying the J&J Indemnification Rights and Obligations shall
                 control.

                         11.5.1.2       For the avoidance of doubt, nothing contained in the Plan,
                 the Plan Documents (including the Trust Distribution Procedures), or the
                 Confirmation Order (including any findings of fact or conclusions of law set forth
                 therein, or any expert reports or FCR findings or conclusions) shall operate to
                 require J&J to indemnify or pay the liability of any Debtor, the Reorganized
                 Debtors, or any Protected Party that it would not have been required to pay in the
                 absence of the Plan. This Section 11.5.1.2 in no way modifies, alters or limits the
                 rights and/or obligations set forth in Section 11.5.1.1 above. Likewise, nothing
                 contained in the Plan, the Plan Documents (including the Trust Distribution
                 Procedures), or the Confirmation Order shall be interpreted to grant the Debtors or
                 any Protected Party any right to access any insurance policies issued to J&J or
                 naming J&J as an insured.



                                                  81
US-DOCS\120811676.4
            Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 90 of 372




                         11.5.1.3         The Plan, the Plan Documents (including the Trust
                 Distribution Procedures), and the Confirmation Order shall be binding on the
                 Debtors, the Reorganized Debtors, and the Talc Personal Injury Trust. The
                 obligations, if any, of the Talc Personal Injury Trust to pay holders of Talc Personal
                 Injury Claims shall be determined pursuant to the Plan and the Plan Documents.
                 Subject to Sections 11.5.1.4 and 11.5.1.5, none of (a) the Bankruptcy Court’s
                 approval of the Plan or the Plan Documents (including the Trust Distribution
                 Procedures), (b) the Confirmation Order or any findings and conclusions entered
                 with respect to Confirmation, nor (c) any estimation or valuation of Talc Personal
                 Injury Claims, either individually or in the aggregate (including, without limitation,
                 any agreement as to the valuation of Talc Personal Injury Claims) in the Chapter
                 11 Cases shall, with respect to J&J, constitute a trial or hearing on the merits or an
                 adjudication or judgment, or accelerate the obligations, if any, of J&J.

                         11.5.1.4        Nothing in this Section 11.5.1 is intended or shall be
                 construed to preclude otherwise applicable principles of res judicata or collateral
                 estoppel from being applied against J&J with respect to any issue that is actually
                 litigated by J&J as part of its objections, if any, to Confirmation of the Plan or as
                 part of any contested matter or adversary proceeding filed by J&J in conjunction
                 with or related to Confirmation of the Plan. Plan objections that are withdrawn
                 prior to the conclusion of the Confirmation Hearing shall be deemed not to have
                 been actually litigated.

                         11.5.1.5       The provisions of Sections 11.5.1.1, 11.5.1.3, and 11.5.1.6
                 shall not apply to any claim by or against J&J to indemnification, defense,
                 contribution, or any other right to recovery vis-à-vis any Rio Tinto Protected Party
                 or any Zurich Protected Party or any Cyprus Protected Party, or under any Rio Tinto
                 Captive Insurer Policy or any Zurich Policy, arising out of or relating to any Talc
                 Personal Injury Claim.

                         11.5.1.6       Nothing in the Plan, the Plan Documents (including the Trust
                 Distribution Procedures), or the Confirmation Order shall seek the Bankruptcy
                 Court’s determination or opinion as to (nor be construed to represent the
                 Bankruptcy Court’s determination or opinion as to) (i) any right, obligation,
                 defense, claim or any other provision or entitlement of any alleged indemnification
                 obligation of J&J, or (ii) the effect, if any, of applicable non-bankruptcy law
                 regarding any requirement or provision (or the rights, obligations, defenses, or
                 claims which may inure thereto or therefrom) in any contracts or in underlying
                 proceedings by and between and/or among the Debtors, the Reorganized Debtors,
                 and/or the Talc Personal Injury Trust and J&J.

        11.6 Institution and Maintenance of Legal and Other Proceedings. As of the Effective
Date, the Talc Personal Injury Trust shall be empowered to initiate, prosecute, defend, settle,
maintain, administer, preserve, pursue, and resolve all legal actions and other proceedings related
to any asset, liability or responsibility of the Talc Personal Injury Trust, including without
limitation the Talc Insurance Actions, Talc Personal Injury Claims, Indirect Talc Personal Injury
Claims, the Talc Personal Injury Trust Causes of Action, and the J&J Indemnification Obligations.

                                                  82
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 91 of 372




Without limiting the foregoing, on and after the Effective Date, the Talc Personal Injury Trust shall
be empowered to initiate, prosecute, defend, settle, maintain, administer, preserve, pursue and
resolve all such actions, in the name of either of the Debtors or the Reorganized Debtors, if deemed
necessary or appropriate by the Talc Personal Injury Trust. The Talc Personal Injury Trust shall
be responsible for the payment of all damages, awards, judgments, settlements, expenses, costs,
fees and other charges incurred subsequent to the Effective Date arising from or associated with
any legal action or other proceeding which is the subject of Article IV of the Plan and shall pay or
reimburse all deductibles, self-insured retentions, retrospective premium adjustments, or other
charges (not constituting Indirect Talc Personal Injury Claims) which may arise from the receipt
of any insurance proceeds by the Talc Personal Injury Trust. Furthermore, without limiting the
foregoing, the Talc Personal Injury Trust shall be empowered to maintain, administer, preserve, or
pursue the Talc-In-Place Insurance Coverage and the Talc Insurance Action Recoveries.
Notwithstanding anything to the contrary herein, the Talc Personal Injury Trust shall comply with
the Cyprus Insurance Protocol.

        11.7     Terms of Injunctions and Automatic Stay.

                11.7.1    All of the injunctions and/or automatic stays provided for in or in
        connection with the Chapter 11 Cases, whether pursuant to sections 105, 362, or any other
        provision of the Bankruptcy Code, Bankruptcy Rules, or other applicable law in existence
        immediately prior to the Confirmation Date, shall remain in full force and effect until the
        injunctions become effective pursuant to a Final Order, and shall continue to remain in full
        force and effect thereafter as and to the extent provided by the Plan, the Confirmation
        Order, or by their own terms. In addition, on and after Confirmation, the Debtors, with the
        consent of each of the Plan Proponents, may collectively seek such further orders as they
        deem necessary or appropriate to preserve the status quo during the time between the
        Confirmation Date and the Effective Date.

                11.7.2    Each of the Injunctions contained in the Plan or the Confirmation Order
        shall become effective on the Effective Date and shall continue in effect at all times
        thereafter unless otherwise provided by the Plan or the Confirmation Order.

        11.8     The FCR and the Tort Claimants’ Committee.

                11.8.1     The FCR and the Tort Claimants’ Committee shall continue in their
        official capacities until the Effective Date. The Debtors shall pay the reasonable fees and
        expenses incurred by the FCR and the Tort Claimants’ Committee through the Effective
        Date, in accordance with the Compensation Procedures Order, the Fee Examiner Order,
        and the terms of the Plan, including Section 2.3 of the Plan.

                 11.8.2     After the Effective Date, the official capacities of the FCR and the Tort
        Claimants’ Committee in the Chapter 11 Cases shall be limited to having standing and
        capacity to (i) prosecute their pre-Effective Date intervention in any adversary proceedings;
        (ii) object to any proposed modification of the Plan; (iii) object to or defend the Fee Claims
        of professionals employed by or on behalf of the Estate, or by or on behalf of members of
        the Tort Claimants’ Committee; and (iv) participate in any pending appeals or appeals of
        the Confirmation Order. Except for the foregoing, the FCR and the members of the Tort


                                                 83
US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 92 of 372




        Claimants’ Committee shall be released and discharged from all further authority, duties,
        responsibilities, liabilities, and obligations involving the Chapter 11 Cases. Upon the
        closing of the Chapter 11 Cases, the Tort Claimants’ Committee shall be dissolved. The
        fees and expenses incurred by the FCR and the Tort Claimants’ Committee relating to any
        post-Effective Date activities authorized hereunder shall be payable from the
        Administrative Claim Reserve.

                11.8.3    Nothing in this Section 11.8 of the Plan shall limit or otherwise affect the
        rights of the United States Trustee under section 502 of the Bankruptcy Code or otherwise
        to object to Claims or requests for allowance of DIP Facility Claims, or Fee Claims and
        other Administrative Claims.

                                    ARTICLE XII
                      RELEASES, INJUNCTION AND EXCULPATION

        12.1     Discharge and Injunctions.

                12.1.1    Discharge of Claims Against and Termination of Equity Interests in the
        Debtors. Except as otherwise provided in the Plan or the Confirmation Order, as of the
        Effective Date, Confirmation of the Plan shall afford each Debtor a discharge to the fullest
        extent permitted by Bankruptcy Code sections 524 and 1141(d)(1).

                12.1.2    Discharge Injunction. Except as specifically provided in the Plan or
        the Confirmation Order, from and after the Effective Date, to the maximum extent
        permitted under applicable law, all Persons that hold, have held, or may hold a Claim,
        demand or other debt or liability that is discharged, or an Equity Interest or other
        right of an equity security holder that is terminated pursuant to the terms of the Plan,
        are permanently enjoined from taking any of the following actions on account of, or
        on the basis of, such discharged Claims, debts or liabilities, or terminated Equity
        Interests or rights: (i) commencing or continuing any action or other proceeding of
        any kind against the Debtors, the Reorganized Debtors, the Talc Personal Injury
        Trust, or their respective property; (ii) enforcing, attaching, collecting, or recovering
        by any manner or means of any judgment, award, decree, or order against the
        Debtors, the Reorganized Debtors, the Talc Personal Injury Trust, or their respective
        property; (iii) creating, perfecting, or enforcing any Lien or Encumbrance of any kind
        against the Debtors, the Reorganized Debtors, the Talc Personal Injury Trust, or their
        respective property; and (iv) commencing or continuing any judicial or
        administrative proceeding, in any forum and in any place in the world, that does not
        comply with or is inconsistent with the provisions of the Plan or the Confirmation
        Order (the “Discharge Injunction”). The foregoing injunction shall extend to the
        successors of the Debtors (including, without limitation, the Reorganized Debtors)
        and their respective properties and interests in property. The discharge provided in
        this provision shall void any judgment obtained against any Debtor at any time, to
        the extent that such judgment relates to a discharged Claim or demand.




                                                 84
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1      Filed 01/27/21   Page 93 of 372




        12.2     Releases.

                 12.2.1      Releases by Debtors, their Estates, and Certain Protected Parties.

                        (a)     As of the Effective Date (or, with respect to the Cyprus
        Protected Parties, as of the Cyprus Trigger Date), for good and valuable
        consideration, the adequacy of which is hereby confirmed, including, without
        limitation, the service of the Released Parties before and during the Chapter 11 Cases
        to facilitate the implementation of the Talc Personal Injury Trust, and except as
        otherwise explicitly provided in the Plan or in the Confirmation Order, the Released
        Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
        forever released, to the maximum extent permitted by law, as such law may be
        extended subsequent to the Effective Date, by the Debtors and the Estates from any
        and all Claims, counterclaims, disputes, obligations, suits, judgments, damages,
        demands, debts, rights, causes of action, Liens, remedies, losses, contributions,
        indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever, including any
        derivative claims, asserted or assertable on behalf of the Debtors or their Estates
        (including any Estate Causes of Action), whether liquidated or unliquidated, fixed or
        contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
        asserted or unasserted, accrued or unaccrued, existing or hereinafter arising, whether
        in law or equity, whether sounding in tort or contract, whether arising under federal
        or state statutory or common law, or any other applicable international, foreign, or
        domestic law, rule, statute, regulation, treaty, right, duty, requirement or otherwise,
        that the Debtors or their Estates would have been legally entitled to assert in their
        own right (whether individually or collectively) or on behalf of the holder of any
        Claim or Equity Interest or other Person, based on or relating to, or in any manner
        arising from, in whole or in part, the Debtors, their Estates, the Chapter 11 Cases, the
        purchase, sale, or rescission of the purchase or sale of any security of the Debtors, the
        subject matter of, or the transactions or events giving rise to, any Claim or Equity
        Interest that is treated in the Plan, the business or contractual arrangements between
        any Debtor and any Released Party (including the exercise of any common law or
        contractual rights of setoff or recoupment by any Released Party at any time on or
        prior to the Effective Date), the restructuring of any Claim or Equity Interest before
        or during the Chapter 11 Cases, the Disclosure Statement, the Plan, and related
        agreements, instruments, and other documents, and the negotiation, formulation,
        preparation or implementation thereof, the solicitation of votes with respect to the
        Plan, or any other act or omission; provided, however, that the Debtors do not release,
        and the Reorganized Debtors shall retain, the Non-Talc Causes of Action arising out
        of, or related to, any act or omission of a Released Party that is a criminal act or
        constitutes fraud, gross negligence, or willful misconduct. The Debtors, and any other
        newly-formed entities that shall be continuing the Debtors’ businesses after the
        Effective Date shall be bound, to the same extent the Debtors are bound, by the
        releases set forth in this Section 12.2.1 of the Plan. For the avoidance of doubt, Claims
        or causes of action arising out of, or related to, any act or omission of a Released Party
        prior to the Effective Date that is later found to be a criminal act or to constitute
        fraud, gross negligence, or willful misconduct, including findings after the Effective
        Date, are not released pursuant to this Section 12.2.1 of the Plan.

                                                  85
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1      Filed 01/27/21   Page 94 of 372




                        (b)     In furtherance of the Imerys Settlement, on the Effective Date,
        for good and valuable consideration, the adequacy of which is hereby confirmed, the
        Debtors, on their own behalf and as representatives of their respective Estates, the
        Reorganized Debtors, and the Tort Claimants’ Committee and FCR, solely on their
        own behalf, are deemed to irrevocably and unconditionally, fully, finally, and forever
        waive, release, acquit, and discharge each and all of the Imerys Protected Parties of
        and from (a) all Estate Causes of Action and (b) any and all claims, causes of action,
        suits, costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings,
        bonds, bills, covenants, contracts, controversies, agreements, promises, damages,
        judgments, executions and demands whatsoever, of whatever kind or nature
        (including, without limitation, those arising under the Bankruptcy Code), whether
        known or unknown, suspected or unsuspected, in law or in equity, which the Debtors,
        their Estates, the Reorganized Debtors, the Tort Claimants’ Committee, or the FCR
        have, had, may have, or may claim to have against any of the Imerys Protected Parties
        including without limitation with respect to any Talc Personal Injury Claim (clauses
        (a) and (b) collectively, the “Imerys Released Claims”).

                        (c)      In furtherance of the Rio Tinto/Zurich Settlement, effective
        upon the Talc Personal Injury Trust’s receipt of the Rio Tinto/Zurich Contribution,
        for good and valuable consideration, the adequacy of which is hereby confirmed, the
        Talc Personal Injury Trust, the Debtors, on their own behalf and as representatives
        of their respective Estates, the Reorganized Debtors, and the Tort Claimants’
        Committee and FCR, solely on their own behalf, are deemed to irrevocably and
        unconditionally, fully, finally, and forever waive, release, acquit, and discharge each
        and all of the Rio Tinto Protected Parties and the Zurich Protected Parties of and
        from (a) all Estate Causes of Action and (b) any and all claims, causes of action, suits,
        costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds,
        bills, covenants, contracts, controversies, agreements, promises, damages, judgments,
        executions and demands whatsoever, of whatever kind or nature (including those
        arising under the Bankruptcy Code), whether known or unknown, suspected or
        unsuspected, in law or in equity, which the Talc Personal Injury Trust, the Debtors,
        their Estates, the Reorganized Debtors, the Tort Claimants’ Committee, or the FCR
        have, had, may have, or may claim to have against any of the Rio Tinto Protected
        Parties and/or the Zurich Protected Parties, directly or indirectly arising out of, with
        respect to, or in any way relating to any Talc Personal Injury Claim (collectively, the
        “Rio Tinto/Zurich Released Claims”).

                       (d)    In furtherance of the Cyprus Settlement, effective upon the
        Cyprus Trigger Date (and subject to Section 10.10.6.4), for good and valuable
        consideration, the adequacy of which is hereby confirmed, the Talc Personal Injury
        Trust, the Debtors, on their own behalf and as representatives of their respective
        Estates, the Reorganized Debtors, the Tort Claimants’ Committee and FCR, and any
        Cyprus Settling Talc Insurance Company (regardless of when it enters into any
        settlement with the Debtors, the Tort Claimants’ Committee, the FCR, or the Talc
        Personal Injury Trust), each solely on its own behalf, are deemed to irrevocably and
        unconditionally, fully, finally, and forever waive, release, acquit, and discharge each
        and all of the Cyprus Protected Parties of and from (a) all Estate Causes of Action

                                               86
US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21     Page 95 of 372




        and (b) any and all claims, causes of action, suits, costs, debts, liabilities, obligations,
        dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
        controversies, agreements, promises, damages, judgments, executions and demands
        whatsoever, of whatever kind or nature (including those arising under the
        Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or
        in equity, which the Talc Personal Injury Trust, the Debtors, their Estates, the
        Reorganized Debtors, the Tort Claimants’ Committee, the FCR, or any Cyprus
        Settling Talc Insurance Company have, had, may have, or may claim to have against
        any of the Cyprus Protected Parties, directly or indirectly arising out of, with respect
        to, or in any way relating to any Talc Personal Injury Claim (collectively, the “Cyprus
        Released Claims”).

                 12.2.2    Releases by Holders of Claims. As of the Effective Date (or, with
        respect to the Cyprus Protected Parties, as of the Cyprus Trigger Date), for good and
        valuable consideration, the adequacy of which is hereby confirmed, including,
        without limitation, the service of the Released Parties before and during the Chapter
        11 Cases to facilitate the implementation of the Talc Personal Injury Trust, and
        except as otherwise explicitly provided in the Plan or in the Confirmation Order, the
        Released Parties shall be deemed conclusively, absolutely, unconditionally,
        irrevocably and forever released, to the maximum extent permitted by law, as such
        law may be extended subsequent to the Effective Date, except as otherwise explicitly
        provided herein, by the Releasing Claim Holders from any and all Claims,
        counterclaims, disputes, obligations, suits, judgments, damages, demands, debts,
        rights, causes of action, Liens, remedies, losses, contributions, indemnities, costs,
        liabilities, attorneys’ fees and expenses whatsoever, including any derivative claims,
        asserted or assertable on behalf of the Debtors or their Estates (including any Estate
        Causes of Action), whether liquidated or unliquidated, fixed or contingent, matured
        or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
        accrued or unaccrued, existing or hereinafter arising, whether in law or equity,
        whether sounding in tort or contract, whether arising under federal or state statutory
        or common law, or any other applicable international, foreign, or domestic law, rule,
        statute, regulation, treaty, right, duty, requirement or otherwise, that such holders or
        their estates, Affiliates, heirs, executors, administrators, successors, assigns,
        managers, accountants, attorneys, representatives, consultants, agents, and any other
        Persons or parties claiming under or through them would have been legally entitled
        to assert in their own right (whether individually or collectively) or on behalf of the
        holder of any Claim or Equity Interest or other Person, based on or relating to, or in
        any manner arising from, in whole or in part, the Debtors (as such entities existed
        prior to or after the Petition Date), their Estates, the Chapter 11 Cases, the purchase,
        sale, or rescission of the purchase or sale of any security of the Debtors, the subject
        matter of, or the transactions or events giving rise to, any Claim or Equity Interest
        that is treated in the Plan, the business or contractual arrangements or interactions
        between any Debtor and any Released Party (including the exercise of any common
        law or contractual rights of setoff or recoupment by any Released Party at any time
        on or prior to the Effective Date), the restructuring of any Claim or Equity Interest
        before or during the Chapter 11 Cases, the Disclosure Statement, the Plan, and
        related agreements, instruments, and other documents, and the negotiation,

                                                87
US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21    Page 96 of 372




        formulation, preparation or implementation thereof, the solicitation of votes with
        respect to the Plan, or any other act or omission, other than Claims or causes of action
        arising out of, or related to, any act or omission of a Released Party that constitutes
        fraud, gross negligence or willful misconduct. For the avoidance of doubt, Claims or
        causes of action arising out of, or related to, any act or omission of a Released Party
        prior to the Effective Date that is later found to be a criminal act or to constitute
        fraud, gross negligence, or willful misconduct, including findings after the Effective
        Date, are not released pursuant to this Section 12.2.2 of the Plan.

               12.2.3     Injunction Related to Releases. Except as otherwise provided in the
        Plan, the Confirmation Order shall permanently enjoin the commencement or
        prosecution by any Entity, whether directly, derivatively or otherwise, of any claims,
        commitments, obligations, suits, judgments, damages, demands, debts, causes of
        action and liabilities released pursuant to the Plan (the “Release Injunction”).

      12.3 The Channeling Injunction and the Insurance Entity Injunction. In order to
supplement the injunctive effect of the Discharge Injunction, and pursuant to sections 524(g)
and 105(a) of the Bankruptcy Code, the Confirmation Order shall provide for the following
permanent injunctions to take effect as of the Effective Date.

                 12.3.1     Channeling Injunction.

                       (a)    Terms. To preserve and promote the settlements contemplated
        by and provided for in the Plan, including the Imerys Settlement, the Rio
        Tinto/Zurich Settlement, and the Cyprus Settlement, and pursuant to the exercise of
        the equitable jurisdiction and power of the Bankruptcy Court and the District Court
        under sections 105(a) and 524(g) of the Bankruptcy Code, the sole recourse of any
        holder of a Talc Personal Injury Claim against a Protected Party (on account of such
        Talc Personal Injury Claim) shall be the Talc Personal Injury Trust pursuant to the
        Talc Personal Injury Trust Documents, and such holder shall have no right
        whatsoever at any time to assert its Talc Personal Injury Claim against any Protected
        Party or any property or interest in property of any Protected Party. On and after
        the Effective Date – or, as to the Cyprus Protected Parties, on or after the Cyprus
        Trigger Date – all holders of Talc Personal Injury Claims shall be permanently and
        forever stayed, restrained, barred, and enjoined from taking any action for the
        purpose of, directly or indirectly or derivatively collecting, recovering, or receiving
        payment of, on, or with respect to any Talc Personal Injury Claim against a Protected
        Party other than from the Talc Personal Injury Trust pursuant to the Talc Personal
        Injury Trust Documents, including, but not limited to:

                                 (i)     commencing, conducting, or continuing in any manner,
                          directly, indirectly, or derivatively, any suit, action, or other proceeding
                          of any kind (including a judicial, arbitration, administrative, or other
                          proceeding) in any forum in any jurisdiction around the world against
                          or affecting any Protected Party or any property or interests in
                          property of any Protected Party;



                                                   88
US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2853-1       Filed 01/27/21   Page 97 of 372




                            (ii)    enforcing, levying, attaching (including any prejudgment
                      attachment), collecting, or otherwise recovering, by any manner or
                      means, whether directly or indirectly, any judgment, award, decree, or
                      order against any Protected Party or any property or interests in
                      property of any Protected Party;

                             (iii) creating, perfecting, or otherwise enforcing in any
                      manner, directly or indirectly, any Lien of any kind against any
                      Protected Party or any property or interests in property of any
                      Protected Party;

                             (iv)   asserting, implementing, or effectuating any setoff, right
                      of reimbursement, subrogation, contribution, or recoupment of any
                      kind, in any manner, directly or indirectly, against any obligation due
                      to any Protected Party or against any property or interests in property
                      of any Protected Party; and

                             (v)    taking any act in any manner, and in any place
                      whatsoever, that does not conform to, or comply with, the provisions of
                      the Plan, the Plan Documents, or the Talc Personal Injury Trust
                      Documents or with regard to any matter that is within the scope of the
                      matters designated by the Plan to be subject to resolution by the Talc
                      Personal Injury Trust, except in conformity and compliance with the
                      Talc Personal Injury Trust Documents.

                      (b)      Reservations. Notwithstanding anything to the contrary in
        Section 12.3.1(a) of the Plan, this Channeling Injunction shall not impair:

                             (i)    the rights of holders of Talc Personal Injury Claims to
                      assert such Talc Personal Injury Claims solely against the Talc
                      Personal Injury Trust or otherwise in accordance with the Trust
                      Distribution Procedures;

                              (ii)   the rights of holders of Talc Personal Injury Claims to
                      assert such claims against anyone other than a Protected Party;

                              (iii) the rights of Persons to assert any Claim, debt, obligation
                      or liability for payment of Talc Personal Injury Trust Expenses solely
                      against the Talc Personal Injury Trust or otherwise in accordance with
                      the Trust Distribution Procedures; or

                              (iv)   the Talc Personal Injury Trust from enforcing its rights
                      explicitly provided to it under the Plan and the Talc Personal Injury
                      Trust Documents.

                      (c)    Modifications. There shall be no modification, dissolution, or
        termination of the Channeling Injunction, which shall be a permanent injunction.


                                              89
US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2853-1       Filed 01/27/21   Page 98 of 372




                      (d)    Non-Limitation of Channeling Injunction. Nothing in the Plan
        or the Talc Personal Injury Trust Agreement shall be construed in any way to limit
        the scope, enforceability, or effectiveness of the Channeling Injunction issued in
        connection with the Plan, the releases provided in the Imerys Settlement, the Rio
        Tinto/Zurich Settlement, and the Cyprus Settlement, or the Talc Personal Injury
        Trust’s assumption of all liability with respect to Talc Personal Injury Claims.

                      (e)    Bankruptcy Rule 3016 Compliance. The Plan Proponents’
        compliance with the formal requirements of Bankruptcy Rule 3016(c) shall not
        constitute an admission that the Plan provides for an injunction against conduct not
        otherwise enjoined under the Bankruptcy Code.

                       (f)    Any Protected Party may enforce the Channeling Injunction as
        a defense to any Claim brought against such Protected Party that is enjoined under
        the Plan as to such Protected Party and may seek to enforce such injunction in a court
        of competent jurisdiction.

                       (g)     If a non-Settling Talc Insurance Company asserts that it has
        rights whether legal, equitable, contractual, or otherwise, of contribution, indemnity,
        reimbursement, subrogation or other similar claims directly or indirectly arising out
        of or in any way relating to such insurer’s payment of loss on behalf of one or more
        of the Debtors in connection with any Talc Personal Injury Claim (collectively,
        “Contribution Claims”) against a Settling Talc Insurance Company, (i) such
        Contribution Claims may be asserted as a defense or counterclaim against the Talc
        Personal Injury Trust in any Talc Insurance Action involving such non-Settling Talc
        Insurance Company, and the Talc Personal Injury Trust may assert the legal or
        equitable rights (if any) of the Settling Talc Insurance Company, and (ii) to the extent
        such Contribution Claims are determined to be valid, the liability (if any) of such non-
        Settling Talc Insurance Company to the Talc Personal Injury Trust shall be reduced
        by the amount of such Contribution Claims.

                 12.3.2   Insurance Entity Injunction.

                       (a)    Purpose. In order to protect the Talc Personal Injury Trust and
        to preserve the Talc Personal Injury Trust Assets, pursuant to the equitable
        jurisdiction and power of the Bankruptcy Court, the Bankruptcy Court shall issue
        the Insurance Entity Injunction; provided, however, that the Insurance Entity
        Injunction is not issued for the benefit of any Talc Insurance Company, and no Talc
        Insurance Company is a third-party beneficiary of the Insurance Entity Injunction,
        except as otherwise specifically provided in any Talc Insurance CIP Agreement or
        Talc Insurance Settlement Agreement.

                      (b)    Terms Regarding Claims Against Talc Insurance Companies.
        Subject to the provisions of Sections 12.3.1 and 12.3.2 of the Plan, all Entities that
        have held or asserted, that hold or assert, or that may in the future hold or assert any
        claim, demand or cause of action (including any Talc Personal Injury Claim or any
        claim or demand for or respecting any Talc Personal Injury Trust Expense) against


                                               90
US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2853-1       Filed 01/27/21   Page 99 of 372




        any Talc Insurance Company based upon, attributable to, arising out of, or in any
        way connected with any such Talc Personal Injury Claim, whenever and wherever
        arising or asserted, whether in the United States of America or anywhere else in the
        world, whether sounding in tort, contract, warranty, or any other theory of law,
        equity, or admiralty, shall be stayed, restrained, and enjoined from taking any action
        for the purpose of directly or indirectly collecting, recovering, or receiving payments,
        satisfaction, or recovery with respect to any such claim, demand, or cause of action
        including, without limitation:

                              (i)    commencing, conducting, or continuing, in any manner,
                      directly or indirectly, any suit, action, or other proceeding of any kind
                      (including a judicial, arbitration, administrative, or other proceeding)
                      in any forum with respect to any such claim, demand, or cause of action
                      against any Talc Insurance Company, or against the property of any
                      Talc Insurance Company, with respect to any such claim, demand, or
                      cause of action; provided, however, that to the extent any Talc Insurance
                      Company asserts a claim against J&J, nothing in the Plan shall affect
                      J&J’s ability to assert any defense or counterclaim;

                              (ii)  enforcing, levying, attaching, collecting, or otherwise
                      recovering, by any means or in any manner, whether directly or
                      indirectly, any judgment, award, decree, or other order against any
                      Talc Insurance Company, or against the property of any Talc
                      Insurance Company, with respect to any such claim, demand, or cause
                      of action;

                             (iii) creating, perfecting, or enforcing in any manner, directly
                      or indirectly, any Encumbrance against any Talc Insurance Company,
                      or the property of any Talc Insurance Company, with respect to any
                      such claim, demand, or cause of action; and

                             (iv)   except as otherwise specifically provided in the Plan,
                      asserting or accomplishing any setoff, right of subrogation, indemnity,
                      contribution, or recoupment of any kind, directly or indirectly, against
                      any obligation of any Talc Insurance Company, or against the property
                      of any Talc Insurance Company, with respect to any such claim,
                      demand or cause of action;

        provided, however, that (a) the injunction set forth in this Section 12.3.2(b) shall not
        impair in any way any (i) actions brought by the Talc Personal Injury Trust against
        any Talc Insurance Company and (ii) the rights of any co-insured of the Debtors (x)
        with respect to any Talc Insurance Policy or Talc Insurance CIP Agreement or
        against any Talc Insurance Company and (y) as specified under any Final Order of
        the Bankruptcy Court approving a Talc Insurance CIP Agreement; and (b) the Talc
        Personal Injury Trust shall have the sole and exclusive authority at any time to
        terminate, or reduce or limit the scope of, the injunction set forth in this
        Section 12.3.2(b) with respect to any Talc Insurance Company upon express written

                                               91
US-DOCS\120811676.4
           Case 19-10289-LSS      Doc 2853-1       Filed 01/27/21   Page 100 of 372




        notice to such Talc Insurance Company, except that the Talc Personal Injury Trust
        shall not have any authority to terminate, reduce or limit the scope of the injunction
        herein with respect to any Settling Talc Insurance Company so long as, but only to
        the extent that, such Settling Talc Insurance Company complies fully with its
        obligations under any applicable Talc Insurance Settlement Agreement.

                      (c)    Reservations. Notwithstanding anything to the contrary above,
        this Insurance Entity Injunction shall not enjoin:

                            (i)    the rights of Entities to the treatment accorded them
                      under the Plan, as applicable, including the rights of holders of Talc
                      Personal Injury Claims to assert such Claims, as applicable, in
                      accordance with the Trust Distribution Procedures;

                             (ii)   the rights of Entities to assert any claim, debt, obligation,
                      cause of action or liability for payment of Talc Personal Injury Trust
                      Expenses against the Talc Personal Injury Trust;

                             (iii) the rights of the Talc Personal Injury Trust to prosecute
                      any action based on or arising from the Talc Insurance Policies;

                              (iv)   the rights of the Talc Personal Injury Trust to assert any
                      claim, debt, obligation, cause of action or liability for payment against
                      a Talc Insurance Company based on or arising from the Talc Insurance
                      Policies or Talc Insurance CIP Agreements; and

                             (v)    the rights of any Talc Insurance Company to assert any
                      claim, debt, obligation, cause of action or liability for payment against
                      any other Talc Insurance Company that is not a Settling Talc Insurance
                      Company, or as otherwise specifically provided in any Talc Insurance
                      CIP Agreement.

                     (d)     Subject to the terms of the Rio Tinto/Zurich Settlement, nothing
        in the Plan will preclude J&J from pursuing any rights it has under any Talc
        Insurance Policy that was issued to J&J as a named insured.

       12.4 Supplemental Settlement Injunction Order. In order to preserve and promote
the (i) Imerys Settlement, (ii) the Rio Tinto/Zurich Settlement, and (iii) the Cyprus
Settlement (subject to the occurrence of the Cyprus Trigger Date), each of which is
incorporated herein, and pursuant to the exercise of the equitable jurisdiction and power of
the Bankruptcy Court under section 105(a) of the Bankruptcy Code, the Confirmation
Order shall provide for the following permanent injunction to take effect as of the Effective
Date.

                      (a)    Terms.

                              (i)    All Persons that have held or asserted, that hold or
                      assert, or that may in the future hold or assert any Imerys Released

                                              92
US-DOCS\120811676.4
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 101 of 372




                       Claims directly or indirectly against the Imerys Protected Parties (or
                       any of them) shall be permanently stayed, restrained, and enjoined
                       from pursuing now, or at any time in the future, any Imerys Released
                       Claims.

                               (ii)   All Persons that have held or asserted, that hold or
                       assert, or that may in the future hold or assert any Rio Tinto/Zurich
                       Released Claims directly or indirectly against the Rio Tinto Protected
                       Parties (or any of them) and/or the Zurich Protected Parties (or any of
                       them) shall be permanently stayed, restrained, and enjoined from
                       pursuing now, or at any time in the future, any Rio Tinto/Zurich
                       Released Claims.

                              (iii) Subject to the occurrence of the Cyprus Trigger Date, all
                       Persons that have held or asserted, that hold or assert, or that may in
                       the future hold or assert any Cyprus Released Claims directly or
                       indirectly against the Cyprus Protected Parties (or any of them) shall
                       be permanently stayed, restrained, and enjoined from pursuing now,
                       or at any time in the future, any Cyprus Released Claims.

                      (b)    Any Imerys Protected Party, Rio Tinto Protected Party, Zurich
        Protected Party, or Cyprus Protected Party may enforce the Supplemental
        Settlement Injunction Order as a defense to any Claim brought against such Imerys
        Protected Party, Rio Tinto Protected Party, Zurich Protected Party, or Cyprus
        Protected Party that is enjoined under the Plan as to such Imerys Protected Party,
        Rio Tinto Protected Party, Zurich Protected Party, or Cyprus Protected Party and
        may seek to enforce such injunction in a court of competent jurisdiction.

        12.5 Reservation of Rights. Notwithstanding any other provision of the Plan to the
contrary, the satisfaction, release and discharge and the Injunctions set forth in this Article XII
shall not be deemed or construed to satisfy, discharge, release or enjoin claims by the Talc Personal
Injury Trust, the Reorganized Debtors, or any other Entity, as the case may be, against (a) the Talc
Personal Injury Trust for payment of Talc Personal Injury Claims in accordance with the Trust
Distribution Procedures, (b) the Talc Personal Injury Trust for the payment of Talc Personal Injury
Trust Expenses, or (c) any Talc Insurance Company that has not performed under a Talc Insurance
Policy, a Talc Insurance Settlement Agreement, or a Talc Insurance CIP Agreement. Nothing in
this Section 12.5 is intended or shall be construed to limit the assertion, applicability, or effect of
any Talc Insurer Coverage Defense.

        12.6 Disallowed Claims and Disallowed Equity Interests. On and after the Effective
Date, the Debtors and the Reorganized Debtors shall have no liability or obligation on a Disallowed
Claim or a Disallowed Equity Interest, and any order disallowing a Claim or an Equity Interest
which is not a Final Order as of the Effective Date solely because of an Entity’s right to move for
reconsideration of such Final Order pursuant to section 502 of the Bankruptcy Code or Bankruptcy
Rule 3008 shall, nevertheless, become and be deemed to be a Final Order on the Effective Date.
The Confirmation Order, except as otherwise provided herein, shall constitute a Final Order: (a) in
relation to each Debtor disallowing all Claims (other than Talc Personal Injury Claims) and Equity

                                                  93
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21    Page 102 of 372




Interests to the extent such Claims and Equity Interests are not allowable under any provision of
section 502 of the Bankruptcy Code, including, but not limited to, time-barred Claims and Equity
Interests, and Claims for unmatured interest, and (b) in relation to each Debtor disallowing or
subordinating to all other Claims, as the case may be, any Claims for penalties, punitive damages
or any other damages not constituting compensatory damages.

        12.7 Exculpation. None of the Debtors, the Reorganized Debtors, the Imerys
Protected Parties, the Tort Claimants’ Committee, the members of the Tort Claimants’
Committee in their capacities as such, the FCR, the Information Officer nor any of their
respective officers, directors and employees, members, agents, attorneys, accountants,
financial advisors or restructuring professionals, nor any other professional Person
employed by any one of them, shall have or incur any liability to any Person or Entity for
any act or omission in connection with, relating to, or arising out of the Chapter 11 Cases,
the negotiation of the Plan, the Disclosure Statement, the releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Person’s or Entity’s
gross negligence, bad faith or willful misconduct); provided, however, that this exculpation
shall not apply to Talc Insurer Coverage Defenses; provided further that this Section 12.7
shall also apply to any former officer or director of the Debtors that was an officer or director
at any time during the Chapter 11 Cases but is no longer an officer or director. In all
respects, each and all of such Persons, firms and Entities shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the Chapter 11 Cases, the Plan, and the administration of each of them.

        12.8 No Successor Liability. Except as otherwise expressly provided in the Plan, the
Reorganized Debtors do not, pursuant to the Plan or otherwise, assume, agree to perform, pay or
indemnify any Entity or Person, or otherwise have any responsibility for any liabilities or
obligations of the Debtors relating to or arising out of the operations of or assets of the Debtors,
whether arising prior to, on or after the Effective Date. Neither the Plan Proponents, the
Reorganized Debtors, nor the Talc Personal Injury Trust is, or shall be deemed to be, a successor
to any of the Debtors by reason of any theory of law or equity (except as otherwise provided in
Article IV of the Plan), and none shall have any successor or transferee liability of any kind or
character; provided, however, the Reorganized Debtors and the Talc Personal Injury Trust shall
assume and remain liable for their respective obligations specified in the Plan and the Confirmation
Order.

        12.9     Corporate Indemnities.

                 12.9.1    Prepetition Indemnification and Reimbursement Obligations. The
        respective obligations of the Debtors to indemnify and reimburse Persons who are or were
        directors, officers or employees of the Debtors on the Petition Date or at any time thereafter
        through the Effective Date, against and for any obligations pursuant to the articles of
        incorporation, codes of regulation, bylaws, applicable state or non-bankruptcy law, or
        specific agreement or any combination of the foregoing, (i) shall survive Confirmation of
        the Plan and remain unaffected thereby, (ii) are assumed by the Imerys Non-Debtors, and
        (iii) shall not be discharged under section 1141 of the Bankruptcy Code, irrespective of

                                                 94
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21   Page 103 of 372




        whether indemnification or reimbursement is owed in connection with any event occurring
        before, on or after the Petition Date. In furtherance of, and to implement the foregoing, as
        of the Effective Date the Imerys Non-Debtors shall obtain and maintain in full force
        insurance for the benefit of each and all of the above-indemnified directors, officers and
        employees, at levels no less favorable than those existing as of the date of entry of the
        Confirmation Order, and for a period of no less than three (3) years following the Effective
        Date.

                12.9.2     Plan Indemnity. In addition to the matters set forth above and not by way
        of limitation thereof, the Imerys Non-Debtors shall indemnify and hold harmless all
        Persons who are or were officers or directors of the Debtors on the Petition Date or at any
        time thereafter through the Effective Date on account of and with respect to any claim,
        cause of action, liability, judgment, settlement, cost or expense (including attorney’s fees)
        on account of claims or causes of action threatened or asserted by any third party against
        such officers or directors that seek contribution, indemnity, equitable indemnity, or any
        similar claim, based upon or as the result of the assertion of primary claims against such
        third party by any representative of the Debtors’ Estates.

                 12.9.3    Limitation on Indemnification. Notwithstanding anything to the contrary
        set forth in the Plan or elsewhere, the Debtors, the Reorganized Debtors, and the Imerys
        Non-Debtors, as applicable, shall not be obligated to indemnify and hold harmless any
        Entity for any claim, cause of action, liability, judgment, settlement, cost or expense that
        results primarily from (i) such Entity’s bad faith, gross negligence or willful misconduct or
        (ii) a Talc Personal Injury Claim.

        12.10 ERISA Pension Plans.

                12.10.1 The Debtors are Affiliates of Imerys USA, Inc., C-E Minerals Inc.,
        Kerneos Inc., and IMERYS Fused Minerals Niagara Falls, Inc. (collectively “ERISA
        Pension Plan Sponsors”), and members of each of the ERISA Pension Plan Sponsors’
        controlled group. Specifically, (i) Imerys USA, Inc. is the contributing sponsor of the
        IMERYS USA Pension Plan, and the IMERYS USA, Inc. Retirement Growth Account
        Plan, (ii) C-E Minerals, Inc. is the contributing sponsor of the C-E Minerals Inc. Retiree
        Health Capital Accumulation Plan, (iii) Kerneos, Inc. is the contributing sponsor of the
        Kerneos Inc. Pension Plan for Hourly Employees, and (iv) IMERYS Fused Minerals
        Niagara Falls, Inc. is the contributing sponsor of the IMERYS Fused Minerals Niagara
        Falls, Inc. USW Local 4-277 Pension Plan, and the Treibacher Schleifmittel North
        America, Inc. Pension Plan For Iam Local 1420. These six pension plans (“ERISA
        Pension Plans”) are covered by ERISA and are not modified or affected by any provision
        of the Plan.

               12.10.2 Notwithstanding any provision to the contrary, no provision contained in
        the Plan, Confirmation Order, the Bankruptcy Code (including section 1141 of the
        Bankruptcy Code), or any other document filed in the Chapter 11 Cases shall be construed
        to exculpate, discharge, release or relieve the Debtors, or any other party (other than the
        Buyer, unless otherwise provided for in the Asset Purchase Agreement), in any capacity,
        from any liability or responsibility to PBGC with respect to the ERISA Pension Plans under

                                                 95
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21    Page 104 of 372




        any law, governmental policy, or regulatory provision. PBGC and the ERISA Pension
        Plans shall not be enjoined or precluded from enforcing such liability or responsibility, as
        a result of any of the provisions of the Plan (including those provisions providing for
        exculpation, satisfaction, release and discharge of Claims), the Confirmation Order, the
        Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any other document
        filed in the Chapter 11 Cases. Notwithstanding anything to the contrary herein, the
        Reorganized Debtors and the Talc Personal Injury Trust shall have no liability on account
        of the ERISA Pension Plans including but not limited to: (i) any liability as a member of
        a “Controlled Group” as defined in 29 U.S.C. §1301(a)(14)(A); (ii) pursuant to the federal
        successor doctrine; or (iii) otherwise.

                                   ARTICLE XIII
                        JURISDICTION OF BANKRUPTCY COURT

         13.1 Jurisdiction. Until the Chapter 11 Cases are closed, the Bankruptcy Court shall
retain the fullest and most extensive jurisdiction that is permissible, including the jurisdiction
necessary to ensure that the purposes and intent of the Plan are carried out. Except as otherwise
provided in the Plan or the Talc Personal Injury Trust Agreement, the Bankruptcy Court shall
retain jurisdiction to hear and determine all Claims against and Equity Interests in the Debtors, and
to adjudicate and enforce the Talc Insurance Actions, the Talc Personal Injury Trust Causes of
Action, and all other causes of action which may exist on behalf of the Debtors. Nothing contained
herein shall prevent the Reorganized Debtors or the Talc Personal Injury Trust, as applicable, from
taking such action as may be necessary in the enforcement of any Estate Cause of Action, Talc
Insurance Action, Talc Personal Injury Trust Cause of Action, or other cause of action which the
Debtors have or may have and which may not have been enforced or prosecuted by the Debtors,
which actions or other causes of action shall survive Confirmation of the Plan and shall not be
affected thereby except as specifically provided herein. Nothing contained herein concerning the
retention of jurisdiction by the Bankruptcy Court shall be deemed to be a finding or conclusion
that (i) the Bankruptcy Court in fact has jurisdiction with respect to any Talc Insurance Action,
(ii) any such jurisdiction is exclusive with respect to any Talc Insurance Action, or (iii) abstention
or dismissal of any Talc Insurance Action pending in the Bankruptcy Court or the District Court
as an adversary proceeding is or is not advisable or warranted, so that another court can hear and
determine such Talc Insurance Action(s). Any court other than the Bankruptcy Court that has
jurisdiction over a Talc Insurance Action shall have the right to exercise such jurisdiction.

        13.2 General Retention. Following Confirmation of the Plan, the administration of the
Chapter 11 Cases will continue until the Chapter 11 Cases are closed by a Final Order of the
Bankruptcy Court. The Bankruptcy Court shall also retain jurisdiction for the purpose of
classification of any Claims and the re-examination of Claims which have been Allowed for
purposes of voting, and the determination of such objections as may be filed with the Bankruptcy
Court with respect to any Claims. The failure by the Plan Proponents to object to, or examine, any
Claim for the purposes of voting, shall not be deemed a waiver of the rights of the Debtors, the
Reorganized Debtors, or the Talc Personal Injury Trust, as the case may be, to object to or re-
examine such Claim in whole or part.

        13.3 Specific Purposes. In addition to the foregoing, the Bankruptcy Court shall retain
jurisdiction for each of the following specific purposes after Confirmation of the Plan:

                                                 96
US-DOCS\120811676.4
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 105 of 372




                      (a)    to modify the Plan after Confirmation, pursuant to the provisions of
        the Bankruptcy Code and the Bankruptcy Rules;

                      (b)      to correct any defect, cure any omission, reconcile any inconsistency
        or make any other necessary changes or modifications in or to the Plan, the Talc Personal
        Injury Trust Agreement, or the Confirmation Order as may be necessary to carry out the
        purposes and intent of the Plan;

                     (c)      to assure the performance by the Talc Personal Injury Trust and the
        Disbursing Agent of their respective obligations to make Distributions under the Plan;

                        (d)    to enforce and interpret the terms and conditions of the Plan, the
        Plan Documents and the Talc Personal Injury Trust Agreement; to enter such orders or
        judgments, including, but not limited to, injunctions (i) as are necessary to enforce the title,
        rights and powers of the Reorganized Debtors and the Talc Personal Injury Trust, and (ii) as
        are necessary to enable holders of Claims to pursue their rights against any Entity that may
        be liable therefor pursuant to applicable law or otherwise;

                        (e)     to hear and determine any motions or contested matters involving
        taxes, tax refunds, tax attributes, tax benefits and similar or related matters, including
        without limitation contested matters arising on account of transactions contemplated by the
        Plan, or relating to the period of administration of the Chapter 11 Cases;

                       (f)    to hear and determine all applications for compensation of
        Professionals and reimbursement of expenses under sections 330, 331, or 503(b) of the
        Bankruptcy Code;

                        (g)     to hear and determine any causes of action arising during the period
        from the Petition Date through the Effective Date, or in any way related to the Plan or the
        transactions contemplated hereby, against the Debtors, the Reorganized Debtors, the other
        Plan Proponents, or the Talc Personal Injury Trust, and their respective current and former
        officers, directors, stockholders, employees, members, attorneys, accountants, financial
        advisors, representatives and agents;

                        (h)  to determine any and all motions for the rejection, assumption or
        assignment of Executory Contracts or Unexpired Leases and the allowance of any Claims
        resulting therefrom;

                       (i)    to determine such other matters and for such other purposes as may
        be provided in the Confirmation Order;

                       (j)      to determine the allowance and/or disallowance of any Claims,
        including Administrative Claims, against or Equity Interests in the Debtors or their Estates,
        including, without limitation, any objections to any such Claims and/or Equity Interests,
        and the compromise and settlement of any Claim, including Administrative Claims, against
        or Equity Interest in the Debtors or their Estates;



                                                  97
US-DOCS\120811676.4
           Case 19-10289-LSS         Doc 2853-1         Filed 01/27/21    Page 106 of 372




                       (k)     to hear and resolve disputes concerning any reserves under the Plan
        or the administration thereof;

                       (l)     to determine all questions and disputes regarding title to the assets
        of the Debtors or their Estates, or the Talc Personal Injury Trust;

                       (m)    to determine all questions and disputes regarding, and to enforce,
        the Imerys Settlement;

                       (n)    to determine all questions and disputes regarding, and to enforce,
        the Rio Tinto/Zurich Settlement;

                      (o)    to determine all questions and disputes regarding, and to enforce,
        the Cyprus Settlement;

                       (p)     to hear and determine the Talc Insurance Actions, any Talc Personal
        Injury Trust Cause of Action and any similar claims, causes of action or rights of the Talc
        Personal Injury Trust to construe and take any action to enforce any Talc Insurance Policy
        or Talc Insurance CIP Agreement, and to issue such orders as may be necessary for the
        execution, consummation and implementation of any Talc Insurance Policy or Talc
        Insurance CIP Agreement, and to determine all questions and issues arising thereunder;

                      (q)   to hear and determine any other matters related hereto, including the
        implementation and enforcement of all orders entered by the Bankruptcy Court in the
        Chapter 11 Cases;

                       (r)    to resolve any disputes concerning whether a Person had sufficient
        notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
        connection with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or
        any deadline for responding or objecting to a Cure Amount, in each case, for the purpose
        of determining whether a Claim or Equity Interest is discharged hereunder or for any other
        purpose;

                       (s)    to enter in aid of implementation of the Plan such orders as are
        necessary, including, but not limited to, the implementation and enforcement of the
        Releases and the Injunctions described herein; and

                         (t)     to enter and implement such orders as may be necessary or
        appropriate if any aspect of the Plan, the Talc Personal Injury Trust, or the Confirmation
        Order is, for any reason or in any respect, determined by a court to be inconsistent with,
        violative of, or insufficient to satisfy any of the terms, conditions, or other duties associated
        with any Talc Insurance Policies, provided however, (i) such orders shall not impair the
        Talc Insurer Coverage Defenses or the rights, claims, or defenses, if any, of any Talc
        Insurance Company that are set forth or provided for in the Plan, the Plan Documents, the
        Confirmation Order, or any other Final Orders entered in the Debtors’ Chapter 11 Cases,
        (ii) this provision does not, in and of itself, grant this Court jurisdiction to hear and decide
        disputes arising out of or relating to the Talc Insurance Policies, and (iii) all interested


                                                   98
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21    Page 107 of 372




        parties, including any Talc Insurance Company, reserve the right to oppose or object to any
        such motion or order seeking such relief.

Notwithstanding anything herein to the contrary, however, such retention of jurisdiction by the
Bankruptcy Court in this Section 13.3 shall not be deemed to be a retention of exclusive
jurisdiction with respect to any matter described in this Section 13.3; rather, any court other than
the Bankruptcy Court which has jurisdiction over any matter described in this Section 13.3 shall
have the right to exercise such jurisdiction. To the extent that the Bankruptcy Court is not
permitted under applicable law to preside over any of the foregoing matters, the reference to the
“Bankruptcy Court” in this Article shall be deemed to be replaced by the “District Court.” Nothing
contained in this Section shall expand the exclusive jurisdiction of the Bankruptcy Court beyond
that provided by applicable law.

       13.4 District Court Jurisdiction. The District Court shall, without regard to the amount
in controversy, retain exclusive jurisdiction after entry of the Affirmation Order to hear and
determine any motion to extend the Channeling Injunction to a Talc Insurance Company, and shall
be deemed to have withdrawn the reference to the Bankruptcy Court for such purpose.

        13.5 Reservation of Rights. Nothing contained in the Plan will (i) constitute a waiver of
any claim, right or cause of action that a Debtor, the Reorganized Debtors, or the Talc Personal
Injury Trust, as the case may be, may hold against the insurer under any policy of insurance or
insurance agreement, except to the extent the insurer is a Settling Insurance Company; or (ii) limit
the assertion, applicability or effect of any Talc Insurer Coverage Defense.

       13.6 Compromises of Controversies. From and after the Effective Date, the Reorganized
Debtors and/or the Talc Personal Injury Trust, as appropriate based on assets and liabilities retained
or owed by each respectively, shall be authorized to compromise controversies in their discretion
in a manner not inconsistent with the terms of the Plan, without notice to any other party or
approval of or notice to the Bankruptcy Court.

                                      ARTICLE XIV
                               MISCELLANEOUS PROVISIONS

        14.1 Closing of Chapter 11 Cases. The Reorganized Debtors shall, promptly after the
full administration of each Chapter 11 Case, file with the Bankruptcy Court all documents required
by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close such Chapter
11 Case.

        14.2 Timing of Distributions or Actions. If any payment or act under the Plan is required
to be made or performed on a date that is not a Business Day, then the making of such payment or
the performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

        14.3 Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules), or an instrument, agreement or other
document executed under the Plan provides otherwise, the rights, duties and obligations arising
under the Plan, and the instruments, agreements and other documents executed in connection with


                                                 99
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1         Filed 01/27/21   Page 108 of 372




the Plan, shall be governed by, and construed and enforced in accordance with, the internal laws
of the State of Delaware without giving effect to the principles of conflicts of law thereof.

        14.4 Entire Agreement. The Plan Documents set forth the entire agreement and
undertakings relating to the subject matter thereof and supersede all prior discussions, negotiations,
understandings and documents. No Entity shall be bound by any terms, conditions, definitions,
warranties, understandings, or representations with respect to the subject matter hereof, other than
as expressly provided for in the Plan or the other Plan Documents or as may hereafter be agreed
to by the affected parties in writing.

       14.5 Headings. Headings are utilized in the Plan for convenience and reference only
and shall not constitute a part of the Plan for any other purpose.

         14.6 Severability. If, prior to entry of the Confirmation Order, any term or provision of
the Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy
Court, at the request of the Debtors (with the consent of Imerys S.A., the Tort Claimants’
Committee, and the FCR, which consent shall not be unreasonably withheld), shall have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation by the Bankruptcy Court, the
remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with this Section, is
valid and enforceable pursuant to its terms.

        14.7 Notices. All notices, requests and demands required or permitted to be provided to
the Debtors, the Reorganized Debtors, or the Plan Proponents under the Plan, in order to be
effective, shall be in writing, and unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, to the addresses set forth below:

 THE DEBTORS:

 IMERYS TALC AMERICA, INC.,
 Attention: Ryan Van Meter, Esq.
 100 Mansell Court East, Suite 300
 Roswell, Georgia 3007
 Telephone: (770) 645-3739
 Facsimile: (770) 645-3475
 Email: ryan.vanmeter@imerys.com

 COUNSEL FOR THE DEBTORS:

 RICHARDS, LAYTON & FINGER, P.A.                  LATHAM & WATKINS LLP
 Mark D. Collins, Esq.                            Jeffrey E. Bjork, Esq.
 Michael J. Merchant, Esq.                        Kimberly A. Posin, Esq.

                                                 100
US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1     Filed 01/27/21   Page 109 of 372




 Amanda R. Steele, Esq.                   Helena G. Tseregounis, Esq.
 Brett M. Haywood, Esq.                   Shawn P. Hansen, Esq.
 One Rodney Square                        355 South Grand Avenue, Suite 100
 920 North King Street                    Los Angeles, California 90071-1560
 Wilmington, DE 19801                     Telephone: (213) 485-1234
 Telephone: (302) 651-7700                Facsimile: (213) 891-8763
 Facsimile: (302) 651-7701                E-mail: jeff.bjork@lw.com
 E-mail: collins@rlf.com                          kim.posin@lw.com
         merchant@rlf.com                         helena.tseregounis@lw.com
         steele@rlf.com                           shawn.hansen@lw.com
         haywood@rlf.com
                                          - and -

                                          Richard A. Levy, Esq.
                                          330 North Wabash Avenue, Suite 2800
                                          Chicago, Illinois 60611
                                          Telephone: (312) 876-7700
                                          Facsimile: (312) 993-9767
                                          E-mail: richard.levy@lw.com

 COUNSEL FOR THE TORT                     COUNSEL FOR THE FCR:
 CLAIMANTS’ COMMITTEE:

 ROBINSON & COLE LLP                      YOUNG CONAWAY STARGATT &
 Natalie D. Ramsey, Esq.                  TAYLOR LLP
 Mark A. Fink, Esq.                       Robert S. Brady, Esq.
 1201 North Market Street, Suite 1406     Edwin J. Harron, Esq.
 Wilmington, Delaware 19801               Sharon M. Zieg, Esq.
 Telephone: (302) 516-1700                Rodney Square
 Facsimile: (302) 516-1699                1000 North King Street
 E-mail: nramsey@rc.com                   Wilmington, Delaware 19801
          mfink@rc.com                    Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
 - and -
                                          E-mail: rbrady@ycst.com
 Michael R. Enright, Esq.                         eharron@ycst.com
 280 Trumbull Street                              szieg@ycst.com
 Hartford, Connecticut 06103
 Telephone: (860) 275-8290
 Facsimile: (860) 275-8299
 E-mail: menright@rc.com




                                          101
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1         Filed 01/27/21   Page 110 of 372




 COUNSEL FOR THE IMERYS PLAN PROPONENTS:

 HUGHES HUBBARD & REED LLP
 Christopher Kiplok, Esq.
 Dustin P. Smith, Esq.
 Erin Diers, Esq.
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726

 E-mail: christopher.kiplok@hugheshubbard.com
         dustin.smith@hugheshubbard.com
         erin.diers@hugheshubbard.com

        14.8 Notice to Other Entities. After the occurrence of the Effective Date, the
Reorganized Debtors have authority to send a notice to entities providing that to continue to receive
documents pursuant to Bankruptcy Rule 2002, such entities must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002; provided, that neither of: (i) the U.S. Trustee and
(ii) counsel of record to Imerys S.A., need not file such a renewed request and shall continue to
receive documents without any further action being necessary. After the occurrence of the
Effective Date, the Reorganized Debtors are authorized to limit the list of entities receiving
documents pursuant to Bankruptcy Rule 2002 to: (i) the U.S. Trustee; (ii) counsel of record to
Imerys S.A.; (iii) counsel of record to CAMC; and (iv) those entities that have filed such renewed
requests.

        14.9 Plan Supplement. Any and all exhibits, lists, or schedules referred to herein but not
filed with the Plan shall be contained in the Plan Supplement to be filed with the Clerk of the
Bankruptcy Court prior to the Confirmation Hearing on the Plan, and such Plan Supplement is
incorporated into and is part of the Plan as if set forth in full herein. The Plan Supplement will be
available for inspection in the office of the Clerk of the Bankruptcy Court during normal court
hours, at the website maintained by the Claims Agent (https://case.primeclerk.com/imerystalc),
and at the Bankruptcy Court’s website (ecf.deb.uscourts.gov).

       14.10 Inconsistencies. To the extent the Plan is inconsistent with the Disclosure
Statement or other Plan Documents, the provisions of the Plan shall be controlling. To the extent
the Plan is inconsistent with the Confirmation Order on the Plan, the provisions of such
Confirmation Order shall be controlling.

        14.11 Withholding of Taxes. The Disbursing Agent, the Talc Personal Injury Trust or
any other applicable withholding agent, as applicable, shall withhold from any assets or property
distributed under the Plan any assets or property which must be withheld for foreign, federal, state
and local taxes payable with respect thereto or payable by the Person entitled to such assets to the
extent required by applicable law.

        14.12 Transfer Taxes. Pursuant to section 1146 of the Bankruptcy Code, and to the fullest
extent permitted by law, no stamp tax, transfer tax, filing fee, sales or use tax or other similar tax


                                                 102
US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1         Filed 01/27/21   Page 111 of 372




shall be imposed or assessed by any taxing authority on account of (i) the transfer of any assets or
property pursuant to the Plan; (ii) the making or delivery of an instrument of transfer under the
Plan; or (iii) the termination or extinguishment of any Equity Interests. The appropriate state or
local government officials or agents shall be directed to forego the collection of any such tax and
to accept for filing or recordation of any of the foregoing instruments or other documents without
the payment of any such tax.

        14.13 Binding Effect. The rights, duties and obligations of any Entity named or referred
to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns of
such Entity.

        14.14 Payment of Statutory Fees. All fees payable under section 1930 of title 28 of the
United States Code, as determined by the Bankruptcy Court at the Confirmation Hearing, shall be
paid on or before the Effective Date. The Reorganized Debtors shall pay all such fees that arise
after the Effective Date, but before the closing of the Chapter 11 Cases, and shall comply with all
applicable statutory reporting requirements.

        14.15 Duty to Cooperate. Nothing in the Plan, the other Plan Documents or the
Confirmation Order shall relieve (by way of injunction or otherwise) any Entity that is or claims
to be entitled to indemnity under a Talc Insurance Policy from any duty to cooperate that may be
required by any such insurance policy or under applicable law with respect to the defense and/or
settlement of any Claim for which coverage is sought under such Talc Insurance Policy. To the
extent that any Entity incurs costs in satisfying such duty to cooperate with respect to Talc Personal
Injury Claims, the Talc Personal Injury Trust shall reimburse such Entity for all such reasonable
out-of-pocket expenses.

        14.16 Effective Date Actions Simultaneous. Unless the Plan or the Confirmation Order
provides otherwise, actions required to be taken on the Effective Date shall take place and be
deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action.

       14.17 Consent to Jurisdiction. Upon default under the Plan, the Reorganized Debtors, the
Talc Personal Injury Trust, the Talc Trustees, the Tort Claimants’ Committee, the FCR, and the
Imerys Protected Parties, respectively, consent to the jurisdiction of the Bankruptcy Court, or any
successor thereto, and agree that it shall be the preferred forum for all proceedings relating to any
such default.




                                                 103
US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21     Page 112 of 372




 Dated: January 27, 2021          IMERYS TALC AMERICA, INC.
        Wilmington, Delaware      (On behalf of itself and each of the Debtors)

                                  /s/ Ryan Van Meter
                                  Ryan Van Meter
                                  Secretary of Imerys Talc America, Inc., Imerys Talc
                                  Vermont, Inc. and Imerys Talc Canada Inc.

                                  TORT CLAIMANTS’ COMMITTEE

                                  /s/ Maura Kolb, Esq. of The Lanier Law Firm
                                  As attorney for Robin Alander,
                                  a member of the Official Committee of Tort Claimants

                                  /s/ Steven T. Baron, Esq. of Baron & Budd, P.C.
                                  As attorney for Lloyd Fadem,
                                  as representative of the estate of Margaret Ferrell,
                                  a member of the Official Committee of Tort Claimants

                                  /s/ Ted Meadows, Esq. of Beasley, Allen, Crow,
                                  Methvin, Portis & Miles, P.C.
                                  As attorney for Deborah Giannecchini,
                                  a member of the Official Committee of Tort Claimants

                                  FUTURE CLAIMANTS’ REPRESENTATIVE

                                  /s/ James L. Patton, Jr., Esq.
                                  James L. Patton Jr.
                                  Legal Representative for Future Talc Personal Injury
                                  Claimants

                                  IMERYS S.A.
                                  (On behalf of itself and each of the Imerys Plan
                                  Proponents)

                                  /s/ Frédérique Berthier-Raymond
                                  Frédérique Berthier-Raymond
                                  Group General Counsel & Company Secretary of
                                  Imerys S.A.




US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1   Filed 01/27/21   Page 113 of 372




                       COUNSEL FOR THE PLAN PROPONENTS

 COUNSEL FOR THE DEBTORS:

 RICHARDS, LAYTON & FINGER, P.A.          LATHAM & WATKINS LLP
 Mark D. Collins, Esq.                    Jeffrey E. Bjork, Esq.
 Michael J. Merchant, Esq.                Kimberly A. Posin, Esq.
 Amanda R. Steele, Esq.                   Helena G. Tseregounis, Esq.
 Brett M. Haywood, Esq.                   Shawn P. Hansen, Esq.
 One Rodney Square                        355 South Grand Avenue, Suite 100
 920 North King Street                    Los Angeles, California 90071-1560
 Wilmington, DE 19801                     Telephone: (213) 485-1234
 Telephone: (302) 651-7700                Facsimile: (213) 891-8763
 Facsimile: (302) 651-7701                E-mail: jeff.bjork@lw.com
 E-mail: collins@rlf.com                           kim.posin@lw.com
         merchant@rlf.com                          helena.tseregounis@lw.com
         steele@rlf.com                            shawn.hansen@lw.com
         haywood@rlf.com
                                          - and -

                                          Richard A. Levy, Esq.
                                          330 North Wabash Avenue, Suite 2800
                                          Chicago, Illinois 60611
                                          Telephone: (312) 876-7700
                                          Facsimile: (312) 993-9767
                                          E-mail: richard.levy@lw.com


 COUNSEL FOR THE TORT                     COUNSEL FOR THE FCR:
 CLAIMANTS’ COMMITTEE:

 ROBINSON & COLE LLP                      YOUNG CONAWAY STARGATT &
 Natalie D. Ramsey, Esq.                  TAYLOR LLP
 Mark A. Fink, Esq.                       Robert S. Brady, Esq.
 1201 North Market Street, Suite 1406     Edwin J. Harron, Esq.
 Wilmington, Delaware 19801               Sharon M. Zieg, Esq.
 Telephone: (302) 516-1700                Rodney Square
 Facsimile: (302) 516-1699                1000 North King Street
 E-mail: nramsey@rc.com                   Wilmington, Delaware 19801
          mfink@rc.com                    Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
 - and -                                  E-mail: rbrady@ycst.com
                                                  eharron@ycst.com
 Michael R. Enright, Esq.                         szieg@ycst.com
 280 Trumbull Street
 Hartford, Connecticut 06103



US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1       Filed 01/27/21   Page 114 of 372




 Telephone: (860) 275-8290
 Facsimile: (860) 275-8299
 E-mail: menright@rc.com


 COUNSEL FOR THE IMERYS PLAN PROPONENTS:

 HUGHES HUBBARD & REED LLP
 Christopher Kiplok, Esq.
 Dustin P. Smith, Esq.
 Erin Diers, Esq.
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726
 E-mail: christopher.kiplok@hugheshubbard.com
         dustin.smith@hugheshubbard.com
         erin.diers@hugheshubbard.com




US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1    Filed 01/27/21   Page 115 of 372




                                       EXHIBIT A

                               Trust Distribution Procedures




US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 116 of 372




                       IVORY AMERICA PERSONAL INJURY
                       TRUST DISTRIBUTION PROCEDURES




21044188-v74
            Case 19-10289-LSS                    Doc 2853-1              Filed 01/27/21              Page 117 of 372


                                                 TABLE OF CONTENTS

                                                                                                                                      Page


                               IVORY AMERICA PERSONAL INJURY TDP

SECTION I INTRODUCTION ..................................................................................................... 1
          1.1          Purpose .............................................................................................................. 1
          1.2          Interpretation ..................................................................................................... 1
          1.3          Definitions ......................................................................................................... 2
SECTION II OVERVIEW........................................................................................................... 25
          2.1          Trust Purpose ................................................................................................... 25
          2.2          Sub-Funds ........................................................................................................ 25
          2.3          Treatment of Indemnified Claims ................................................................... 26
          2.4          Treatment of Ovarian Cancer A-D Claims...................................................... 28
          2.5          Treatment of Mesothelioma Claims ................................................................ 29
          2.6          Claim Treatment Summary ............................................................................. 30
          2.7          Necessity of Filing a Trust Claim Form .......................................................... 31
          2.8          Application of the Payment Percentages ......................................................... 31
          2.9          Determination of the Maximum Annual Payments ......................................... 31
          2.10         Indirect Talc Personal Injury Claims............................................................... 32
SECTION III TDP ADMINISTRATION ................................................................................... 32
          3.1          TAC and FCR .................................................................................................. 32
          3.2          Consent and Consultation Procedures ............................................................. 33
SECTION IV PAYMENT PERCENTAGE; PERIODIC ESTIMATES..................................... 33
          4.1          Uncertainty of Debtors’ Talc Liabilities ......................................................... 33
          4.2          Computation of Payment Percentage .............................................................. 33
          4.3          Applicability of the Payment Percentage ........................................................ 35
SECTION V RESOLUTION OF TALC PERSONAL INJURY CLAIMS ................................ 36
          5.1          Ordering, Processing and Payment of Claims ................................................. 36
          5.2          Resolution of Unliquidated Talc Personal Injury Claims ............................... 39
          5.3          Categorizing Claims as Exigent ...................................................................... 49
          5.4          Indirect Talc Personal Injury Claims............................................................... 50
          5.5          Evidentiary Requirements ............................................................................... 53
          5.6          Claims Audit Program ..................................................................................... 55
                                                                     i
            Case 19-10289-LSS                    Doc 2853-1              Filed 01/27/21             Page 118 of 372


                                                 TABLE OF CONTENTS
                                                      (continued)
                                                                                                                                     Page


          5.7          Arbitration ....................................................................................................... 57
          5.8          Litigation ......................................................................................................... 58
SECTION VI CLAIMS MATERIALS ....................................................................................... 59
          6.1          Claims Materials.............................................................................................. 59
          6.2          Withdrawal or Deferral of Claims ................................................................... 59
          6.3          Filing Requirements and Fees ......................................................................... 60
          6.4          English Language ............................................................................................ 61
          6.5          Confidentiality of Talc Personal Injury Claimants’ Submissions ................... 61
SECTION VII GENERAL GUIDELINES FOR LIQUIDATING AND PAYING
             CLAIMS .......................................................................................................... 62
          7.1          Claims Processing ........................................................................................... 62
          7.2          Acceptance and Release .................................................................................. 63
          7.3          Claims Disputes ............................................................................................... 64
          7.4          Costs Considered ............................................................................................. 64
          7.5          Discretion to Vary the Order and Amounts of Payments in the Event of
                       Limited Liquidity ............................................................................................ 65
          7.6          Punitive Damages ............................................................................................ 65
          7.7          Sequencing Adjustments ................................................................................. 66
          7.8          Payment of Judgments for Money Damages ................................................... 67
          7.9          Third-Party Services ........................................................................................ 68
          7.10         Trust Disclosure of Information ...................................................................... 68
SECTION VIII MISCELLANEOUS .......................................................................................... 68
          8.1          Non-Binding Effect of Trust and/or Litigation Outcome ................................ 68
          8.2          Independence of the Trust ............................................................................... 68
          8.3          Amendments .................................................................................................... 69
          8.4          Severability ...................................................................................................... 69
          8.5          Governing Law ................................................................................................ 69
          8.6          Administration with Other Comparable Trusts ............................................... 70




                                                                    ii
           Case 19-10289-LSS              Doc 2853-1          Filed 01/27/21       Page 119 of 372




    IVORY AMERICA PERSONAL INJURY TRUST DISTRIBUTION PROCEDURES1

         The Ivory America Personal Injury Trust Distribution Procedures (“TDP”) contained

herein provide the means for resolving all Talc Personal Injury Claims under the Plan for which

the Protected Parties have or are alleged to have legal responsibility for or on account of Imerys

Talc America, Inc., Imerys Talc Vermont, Inc., Imerys Talc Canada Inc. and/or Imerys Talc Italy

S.p.A. as provided in and required by the Plan and the Trust Agreement for Ivory America, Inc.

(f/k/a Imerys Talc America, Inc.), Ivory Vermont, Inc. (f/k/a Imerys Talc Vermont, Inc.), Ivory

Canada, Inc. (f/k/a Imerys Talc Canada Inc.) and Imerys Talc Italy S.p.A. (the “Trust

Agreement”).

         The Plan and the Trust Agreement establish the Ivory America Personal Injury Trust (the

“Trust”). The trustees as set forth in the Plan and the Trust Agreement (“Trustees”) shall

implement and administer these TDP in accordance with the Trust Agreement.

                                                   SECTION I

                                              INTRODUCTION

         1.1          Purpose. These TDP have been adopted pursuant to the Trust Agreement.

These TDP are intended to provide reasonable assurance that the Trust will value, and be in a

financial position to pay, Talc Personal Injury Claims that involve similar claims in substantially

the same manner.




1
  Capitalized terms used but not defined in these TDP have the meanings ascribed to them in Article I of the Plan
(defined herein). To the extent that a term is defined in these TDP and the Plan, the definition contained in these
TDP controls. It is intended that these TDP will be utilized in the Cyprus Mines Bankruptcy and will be modified
accordingly. Such modifications are not intended to change the rights and obligations of holders of Talc Personal
Injury Claims in the Imerys Chapter 11 Cases under these TDPs but rather to ensure that the holders of talc personal
injury claims in the anticipated Cyprus Bankruptcy will use these procedures. For example, and not by way of
limitation, there may need to be definitions added to reflect the appointment of a future claimants representative in
the Cyprus Bankruptcy and the date of commencement of the Cyprus Bankruptcy.



                                                          1
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 120 of 372




       1.2         Interpretation. Except as expressly provided below, nothing in these TDP

shall be deemed to create a substantive right for the holder of any Talc Personal Injury Claim.

To the extent these TDP provide certain rights and benefits to holders of Talc Personal Injury

Claims, such rights and benefits shall vest as of the Effective Date.

       1.3         Definitions. The following capitalized terms used in these TDP shall have the

meanings set forth below:

               1. “Acceptance and Release” shall have the meaning set forth in Section 7.2 of

these TDP.

               2. “ADR Procedures” shall mean the binding arbitration procedures that have or

will be instituted by the Trust, with the consent of the TAC and FCR, for resolving disputes as

set forth in Section 5.7 of these TDP.

               3. “Affiliate” shall mean, with respect to any specified entity: (a) an “affiliate,”

as defined in Section 101(2) of the Bankruptcy Code, of such specified entity; or (b) any other

entity that, directly or indirectly through one or more intermediaries or otherwise, controls, is

controlled by or is under common control with the specified entity. As used in clause (b) of the

prior sentence, “control” shall include the possession, directly or indirectly, of the power to

direct or cause the direction of the management or policies of the specified entity (whether

through the ownership of equity, by contract or otherwise).

               4. “Average Value” shall mean, as to each disease as applicable, the targeted

average of the value of existing and projected future Talc Personal Injury Claims.

               5. “Bankruptcy Code” shall mean title 11 of the United States Code, as in effect

on February 13, 2019.




                                                  2
         Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21   Page 121 of 372




               6. “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

District of Delaware which has jurisdiction over the Debtors’ chapter 11 cases captioned and

jointly administered as In re Imerys Talc America, Inc., et al., Case No. 19-10289 (LSS).

               7. “Basic Claim Submission” shall mean the submission of Identifying

Information to the Trust.

               8. “BRCA Reduction” shall mean (a) a 30% reduction in the value assigned to

the claim of an Ovarian Cancer Claimant who is positive for the BRCA 1 or BRCA 2 mutation;

or (b) a 15% reduction in the value assigned to the claim of an Ovarian Cancer Claimant who has

not undergone BRCA testing but has a family history of a first-degree relative (parent, sibling, or

child) having epithelial ovarian cancer or breast cancer.

               9. “Canadian Claims” shall mean Talc Personal Injury Claims of individuals

exposed in Canada or who were resident in Canada at the time such claims are filed.

               10. “Claims Audit Program” shall have the meaning set forth in Section 5.6 of

these TDP.

               11. “Claims Bar Date” shall mean (i) October 15, 2019, for North American

Debtor Claims (subject to the exceptions contained in the General Bar Date Order), (ii) January

9, 2020, for Indirect Talc Personal Injury Claims against the North American Debtors, or (iii)

such other period of limitation as may be specifically fixed by an order of the Bankruptcy Court

for objecting to certain Claims.

               12. “Claims Materials” shall have the meaning set forth in Section 6.1 of these

TDP.

               13. “Claims Processor” shall have the meaning set forth in Section 5.6 of these

TDP.




                                                 3
          Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21     Page 122 of 372




               14. “Claimant’s Jurisdiction” shall mean either (a) the jurisdiction in which the

Talc Personal Injury Claim was filed against the Debtors or any of their Affiliates in the tort

system prior to the Petition Date or, (b) if the Talc Personal Injury Claim was not filed against

the Debtors or any of their Affiliates in the tort system prior to the Petition Date, then at the

claimant’s election (i) the jurisdiction in which the claimant resides or resided at the time of

diagnosis or when the claim is filed with the Trust; (ii) a jurisdiction in which the claimant

experienced Debtor Exposure; or (iii) any other jurisdiction in the United States or Canada where

the claimant has or could have filed a Claim against either the Debtors or any of their Affiliates

or any other defendant in the tort system.

               15. “Clear Cell EOC Reduction” shall mean a 15% reduction in the value

assigned to a claim for an Ovarian Cancer Claimant involving clear cell epithelial ovarian

cancer.

               16. “Complete Claim Submission” shall mean the substantially complete

submission of all required materials by a holder of a Talc Personal Injury Claim to the Trust.

               17. “Confirmation Order” shall mean the order of the District Court; the

Bankruptcy Court and the District Court acting jointly; or, if an order is entered by the

Bankruptcy Court, the order of the District Court affirming the Bankruptcy Court’s order, that

confirms the Plan pursuant to Section 1129 of the Bankruptcy Code.

               18. “Cosmetic Talc” shall mean talc that contains at least 90% talc mineral

and/or was used in pharmaceutical, cosmetic and/or hygiene products.

               19. “Cross-Trust Audit Program” shall mean an audit program designed to

compare claims filed with the Trust against claims filed with all other trusts administered by the




                                                  4
          Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21     Page 123 of 372




Claims Processor that participate in the Cross-Trust Audit Program but shall include no fewer

than four other trusts.

                20. “Cyprus” shall mean, collectively, Cyprus Mines Corporation and Cyprus

Amax Minerals Company, a Delaware corporation (“CAMC”).

                21. “Cyprus Contribution” shall mean, subject to the terms of the Cyprus

Mines Plan and the Cyprus Settlement Agreement, and subject to the occurrence of the Cyprus

Trigger Date, the Cyprus Protected Parties will make the following contributions to the Trust, to

be used for the payment of Talc Personal Injury Claims in accordance with these TDP and the

Trust Agreement:

                          (a)   Cash Payments from CAMC. CAMC will pay a total of $130

million to the Trust in seven installments (the “CAMC Cash Payments”). The first three

payments shall each consist of $21.67 million and shall total $65 million. The next four

payments shall each consist of $16.25 million and shall total $65 million. Each payment shall be

made no later than as set forth in the following schedule: (i) within 30 days after the Cyprus

Trigger Date: $21.67 million (the “First Installment”); (ii) 1-year anniversary of the First

Installment: $21.67 million; (iii) 2-year anniversary of the First Installment: $21.67 million; (iv)

3-year anniversary of the First Installment: $16.25 million; (v) 4-year anniversary of the First

Installment: $16.25 million; (vi) 5-year anniversary of the First Installment: $16.25 million; and

(vii) 6-year anniversary of the First Installment: $16.25 million.

                          (b)   Freeport Guarantee. Freeport shall provide a guarantee of the

CAMC Cash Payments and shall be subject to a minimum liquidity covenant of not less than

$500 million tested as of the end of each of its fiscal quarters. If Freeport fails to meet such

covenant in respect of any fiscal quarter before CAMC has paid the $130 million in full, Freeport




                                                  5
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21     Page 124 of 372




will post security in favor of the Trust in respect of CAMC’s obligations under Section

10.10.5(a) of the Plan in the form of a performance bond, letter of credit, or other similar

instrument for all remaining cash payments. For purposes of Section 10.10.5(b) of the Plan,

“liquidity” means unrestricted cash of Freeport and its consolidated subsidiaries as of the

applicable test date, plus availability under Freeport’s revolving credit facilities at such time.

                        (c)     Insurance and Other Rights. Upon the occurrence of the Cyprus

Trigger Date, and in accordance with the terms of the Cyprus Settlement Agreement: (i) the

Cyprus Protected Parties will assign any and all rights to and in connection with any Cyprus Talc

Insurance Policies to the Trust; (ii) the Trust will assume all present and future obligations

associated with recovering proceeds under the Cyprus Talc Insurance Policies; provided that solely

to the extent that the Trust asserts any claim as assignee of a Cyprus Protected Party bound by the

PDC Agreement, the Trust shall abide by the terms of the PDC Agreement; provided further that

unless otherwise stated in the Plan or the Cyprus Settlement Agreement, such obligations shall not

include any obligations undertaken by any Cyprus Protected Party in any settlement agreement or

other contract compromising or releasing any rights under any Cyprus Talc Insurance Policy; and

(iii) the Cyprus Protected Parties shall transfer and assign to the Trust any and all other rights of

reimbursement, contribution, or indemnification relating to or in connection with the Talc Personal

Injury Claims as to which the Cyprus Protected Parties are being protected under the Plan and/or

the Cyprus Mines Plan.

                        (d)     Indemnification, Contribution, and Subrogation Rights. Upon the

occurrence of the Cyprus Trigger Date, and in accordance with the terms of the Cyprus

Settlement Agreement, the appropriate Cyprus Protected Parties shall each execute and deliver to

the Trust, in a form reasonably acceptable to the Trust, an assignment to the Trust of: (i) all of




                                                   6
          Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21     Page 125 of 372




their rights to or claims for indemnification, contribution (whether via any “other insurance”

clauses or otherwise), or subrogation against any Person relating to the payment or defense of

any Talc Personal Injury Claim or any past talc-related claim against the Debtors or the Cyprus

Protected Parties prior to the Cyprus Trigger Date, and (ii) all of the other rights to or claims for

indemnification, contribution (whether via any “other insurance” clauses or otherwise), or

subrogation against any Person relating to any Talc Personal Injury Claim or other claims

channeled to the Trust. The Cyprus Contribution shall be allocated 55% to Mesothelioma Claims

and 45% to Ovarian Cancer Claims. The FCR is currently examining the allocation described in

this paragraph. For the avoidance of doubt and solely for purposes of allocations among the

Funds, the Cyprus Contribution includes 100% of the proceeds of the Cyprus Talc Insurance

Policies. This allocation is for internal bookkeeping only and is not an adjudication or agreement

of the relative rights of Cyprus or Imerys to the Cyprus Talc Insurance Policies.

               22. “Cyprus Industrial Talc” shall mean Cyprus Talc that was intended to be

incorporated into and/or was incorporated into products other than pharmaceutical, cosmetic

and/or hygiene products.

               23. “Cyprus Parties” shall mean, collectively, Cyprus and Freeport.

               24. “Cyprus Settlement” shall mean that certain comprehensive settlement by

and among the Cyprus Parties, the Debtors, the Tort Claimants’ Committee, the FCR, and the

Imerys Plan Proponents, the terms of which are set forth in and implemented by the Plan, the

Cyprus Mines Plan, and the Cyprus Settlement Agreement, pursuant to which, in exchange for

the Cyprus Contribution and other good and valuable consideration, the Cyprus Protected Parties

receive the benefit of the releases, Injunctions, and other protections set forth in the Plan, the

Cyprus Mines Plan, and the Cyprus Settlement Agreement.




                                                  7
         Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 126 of 372




               25. “Cyprus Settlement Agreement” shall mean the Settlement Agreement and

Release among the Cyprus Parties, the Debtors, the Tort Claimants’ Committee, the FCR, and

the Imerys Plan Proponents, in substantially the form contained in the Plan Supplement.

               26.“Cyprus Talc” shall mean talc mined, processed, manufactured, sold, and/or

distributed by Cyprus Mines Corporation or any of its predecessors or affiliates including but not

limited to United Sierra Corporation, Cyprus Industrial Minerals Corporation, CMC-Sierra

Corporation or Cyprus Georesearch Company.

               27. “Cyprus Trigger Date” means the later of (i) the later of the Effective Date

or the date the Affirmation Order becomes a Final Order or (ii) the Cyprus Mines Plan Trigger

Date.

               28. “Debtors” shall mean Ivory America, Inc. (f/k/a Imerys Talc America, Inc.),

Ivory Vermont, Inc. (f/k/a Imerys Talc Vermont, Inc.), Ivory Canada, Inc. (f/k/a Imerys Talc

Canada Inc.) and Imerys Talc Italy S.p.A. individually, collectively or in any combination.

               29. “Debtor Exposure” shall mean credible evidence (a) of exposure to talc or a

product containing talc mined, processed, manufactured, sold and/or distributed by the Debtors,

or for which the Debtors otherwise have legal responsibility, or (b) of conduct for which the

Debtors have legal responsibility that exposed the claimant to such product.

               30. “Direct Claimant” shall mean the holder of a Direct Talc Personal Injury

Claim to whom the Trust has a liability or obligation under the Plan and these TDP.

               31. “Direct Talc Personal Injury Claim” shall mean a Talc Personal Injury

Claim that is not an Indirect Talc Personal Injury Claims.

               32. “Effective Date” shall mean the date on which the Plan becomes effective.




                                                8
          Case 19-10289-LSS          Doc 2853-1         Filed 01/27/21   Page 127 of 372




                33. “Exigent Claim” shall mean an Exigent Health Claim or an Exigent

Hardship Claim.

                34. “Exigent Hardship Claim” shall mean a Direct Talc Personal Injury Claim

that is compensable hereunder, for which the Trust, in its sole discretion, determines that (i) the

claimant needs immediate financial assistance based on the claimant’s expenses and all sources

of available income, and (ii) there is a causal connection between the claimant’s dire financial

condition, and the claimant’s talc-related disease.

                35. “Exigent Health Claim” shall mean a Direct Talc Personal Injury Claim

filed by a claimant who is living when the Direct Talc Personal Injury Claim is filed and that is

compensable hereunder, and as to which the claimant provides a declaration or affidavit made

under penalty of perjury by a physician who has examined the claimant within one hundred

twenty (120) days of the date of declaration or affidavit in which the physician states that (a)

there is substantial medical doubt that the claimant will survive beyond six (6) months from the

date of the declaration or affidavit, and (b) the claimant’s terminal condition is caused, in whole

or in part, by the relevant talc-related disease.

                36. “Expedited Review Process” shall mean the claims-resolution method by

which Talc Personal Injury Claims for Ovarian Cancer or Mesothelioma are evaluated to

determine whether they are entitled to receive the applicable Scheduled Values as described in

Section 5.2(a) hereof.

                37. “FIFO” shall mean “first-in-first-out” and refers to the impartial basis for

establishing a sequence pursuant to which all Talc Personal Injury Claims shall be valued and

paid by the Trust.




                                                    9
          Case 19-10289-LSS         Doc 2853-1         Filed 01/27/21   Page 128 of 372




               38. “FIFO Processing Queue” shall mean the FIFO line-up on which the Trust

reviews Complete Claim Submissions.

               39. “FIFO Payment Queue” shall have the meaning assigned set forth in

Section 5.1(b) of these TDP.

               40. “Final Order” shall mean, as applicable, an order or judgment of the

Bankruptcy Court or other court of competent jurisdiction with respect to the relevant subject

matter, which has not been reversed, stayed, modified or amended, and as to which the time to

appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely

taken, or as to which any appeal that has been taken or any petition for certiorari that has been or

may be filed has been resolved by the highest court to which the order or judgment could be

appealed or from which certiorari could be sought or the new trial, reargument or rehearing shall

have been denied, resulted in no modification of such order or has otherwise been dismissed with

prejudice.

               41. “Foreclosed Jurisdiction” shall mean a jurisdiction which describes a claim

for compensatory damages under these TDP as a claim for “exemplary” or “punitive” damages

thereby foreclosing a claimant from a remedy or compensation under these TDP if the law for

that jurisdiction were to be applied hereunder.

               42. “Foreign Claim” shall mean a Talc Personal Injury Claim with respect to

which: (i) the purchase of a product containing talc mined, processed, manufactured, sold and/or

distributed by the Debtors, or for which the Debtors otherwise have legal responsibility occurred

outside of the United States or Canada and their territories and possessions, and (ii) the Debtor

Exposure occurred outside of the United States or Canada and their territory and possessions. For

the avoidance of doubt, a Canadian Claim is not a Foreign Claim.




                                                  10
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 129 of 372




               43. “Freeport” shall mean Freeport-McMoRan Inc.

               44. “FCR” shall mean James L. Patton, Jr., Esquire, the legal representative for

persons who might subsequently assert talc-related demands, who was appointed pursuant to an

order of the Bankruptcy Court dated June 3, 2019 [Docket No. 647] and continues in that

capacity in connection with the Trust, and any validly appointed successor.

               45. “Identifying Information” shall mean, with respect to the holder of a Talc

Personal Injury Claim, the holder’s: (i) name, (ii) address; (iii) social security number (if the

holder has one); and (iv) counsel serving as the holder’s Representative (if any) and such

counsel’s address.

               46. “Imerys Affiliated Parties” shall mean, in each case during the times the

Debtors were direct or indirect subsidiaries of Imerys S.A. and solely in their capacities as such:

(i) direct or indirect shareholders of Imerys S.A.; (ii) current and former officers, directors,

principals, members, partners, managers, employees, agents, advisory board members, financial

advisors, attorneys, accountants, investment bankers, consultants, representatives, experts, and

other professionals of the Imerys Corporate Parties and/or the Debtors; and (iii) with respect to

each of the foregoing Persons in clauses (i) and (ii), each such Persons’ respective heirs,

executors, estates, and nominees, as applicable. For the avoidance of doubt, the Imerys Affiliated

Parties exclude J&J, Rio Tinto, and Cyprus.

               47. “Imerys Corporate Parties” shall mean Imerys S.A. and all Persons listed

on Schedule I to the Plan, each of which are or were Affiliates of Imerys S.A. during the time

that the Debtors were owned or controlled by Imerys S.A., hereto, and the successors and assigns

of such Persons, solely in their capacity as such. Schedule I is an exclusive list. For avoidance of

doubt, Imerys Corporate Parties does not include, among others, J&J, Rio Tinto, or Cyprus.




                                                  11
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 130 of 372




               48. “Imerys Industrial Talc” shall mean Imerys Talc that was intended to be

incorporated into and/or was incorporated into products other than pharmaceutical, cosmetic

and/or hygiene products.

               49. “Imerys Protected Parties” shall mean the Imerys Corporate Parties and the

Imerys Affiliated Parties.

               50. “Imerys Settlement” shall mean that certain comprehensive settlement by

and among the Plan Proponents, the terms of which are set forth and implemented in the Plan.

               51. “Imerys Settlement Proceeds” shall mean (i) $75 million, consisting of

$74.5 million in Cash and the Talc PI Note, plus (ii) the Sale Proceeds, plus (iii) a contingent

purchase price enhancement of up to $102.5 million, subject to the Cash value of the Sale

Proceeds provided that in the event the Sale contemplated by and pursuant to the Sale Order

closes, no contingent purchase price enhancement shall be payable, less (iv) if the DIP Order is

entered, amounts required to pay the DIP Facility Claims pursuant to the terms of the DIP Loan

Documents and Allowed by the DIP Order, less (v) if the DIP Order is not entered, Imerys S.A.’s

reasonable and documented out-of-pocket costs and expenses of negotiation and preparation of

the DIP Loan Documents estimated to be $400,000 as of December 10, 2020.

               52. “Imerys Talc” shall mean talc mined, processed, manufactured, sold, and/or

distributed by the Debtors and any of their predecessors including but not limited to (i) Imerys

Talc Vermont, Inc f/k/a Windsor Minerals, Inc., and Cyprus Windsor Minerals Corp.; (ii)

Imerys Talc America, Inc, f/k/a Cyprus Talc Corporation and Luzenac America, Inc.; and (iii)

Imerys Talc Canada Inc. f/k/a Luzenac, Inc. Notwithstanding anything contained here, neither

J&J nor any Affiliate of J&J shall be treated as or considered a predecessor to any of the

Debtors, Rio Tinto, or Cyprus.




                                                 12
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 131 of 372




               53. “Indemnified” shall mean, when used to describe any Talc Personal Injury

Claim or any category of Talc Personal Injury Claims, in respect of which the Debtors, the Trust,

and/or any other person or entity who could have asserted, or may assert, rights under and to the

J&J Indemnities.

               54. “Indemnified Claims” shall mean Talc Personal Injury Claims that are

Indemnified, including, without limitation, any claims asserting exposure to cosmetic talc

manufactured, distributed or sold by J&J during the time periods covered by the J&J

Indemnities.

               55. “Indemnified Claimants” shall mean the holders of Indemnified Claims.

               56. “Indirect Talc Personal Injury Claim” shall mean a Talc Personal Injury

Claim of any corporation (as defined in section 101(9) of the Bankruptcy Code), co-defendant of

a Debtor, or predecessor of a Debtor for contribution, reimbursement, subrogation, or indemnity,

whether contractual or implied by law (as those terms are defined by applicable non-bankruptcy

law of the relevant jurisdiction), and any other derivative Talc Personal Injury Claim of any

corporation (as defined in section 101(9) of the Bankruptcy Code), co-defendant of a Debtor, or

predecessor of a Debtor, whether in the nature of or sounding in contract, tort, warranty, or other

theory of law. For the avoidance of doubt, an Indirect Talc Personal Injury Claim shall not

include any claim for or otherwise relating to death, injury, or damages caused by talc or a

product or material containing talc that is asserted by or on behalf of any injured individual, the

estate, legal counsel, relative, assignee, or other representative of any injured individual, or an

individual who claims injury or damages as a result of the injury or death of another individual

regardless of whether such claim is seeking compensatory, special, economic, non-economic,

punitive, exemplary, administrative, or any other costs or damages, or any legal, equitable or




                                                  13
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 132 of 372




other relief whatsoever, including pursuant to a settlement, judgment, or verdict. By way of

illustration and not limitation, an Indirect Talc Personal Injury Claim shall not include any claim

for loss of consortium, loss of companionship, services and society, or wrongful death.

                57. “Indirect Claimant” shall mean the holder of an Indirect Talc Personal

Injury Claim.

                58. “Individual Review Process” shall mean the claims-resolution method in

which a Talc Personal Injury Claim is individually evaluated as described in Section 5.2(b).

                59. “Initial Claims Filing Date” shall mean the date on which the Trust first

begins to accept claims.

                60. “Initial Payment Percentages” shall mean the initial payment percentages

established herein based upon (i) an equitable distribution of the Trust with respect to existing

and projected future claims, (ii) the assumption that generally the Average Values will be

achieved with respect to existing and projected future Talc Personal Injury Claims; and (iii) the

funding of the Trust.

                61. “J&J” shall mean Johnson & Johnson, Johnson & Johnson Baby Products

Company, Johnson & Johnson Consumer Companies, Inc., Johnson & Johnson Consumer Inc.,

Johnson & Johnson Consumer Products, Inc., and each of their past and present parents,

subsidiaries and Affiliates, direct and indirect equity holders, and the successors and assigns of

each, excluding the Debtors and the Imerys Non-Debtors.

                62. “J&J Indemnities” shall mean any and all indemnity rights of the Debtors,

the Protected Parties, and the Imerys Non-Debtors against J&J for Talc Personal Injury Claims,

including, without limitation, pursuant to: (i) that certain Agreement, between Cyprus Mines

Corporation and Johnson & Johnson, dated as of January 6, 1989; (ii) that certain Talc Supply




                                                 14
          Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 133 of 372




Agreement, between Windsor Minerals Inc. and Johnson & Johnson Baby Products Company, a

division of Johnson & Johnson Consumer Products, Inc., dated as of January 6, 1989; (iii) that

certain Supply Agreement between Johnson & Johnson Consumer Companies, Inc. and Luzenac

America, Inc., dated as of April 15, 2001; (iv) that certain Material Purchase Agreement,

between Johnson & Johnson Consumer Companies, Inc. and Luzenac America, Inc., dated as of

January 1, 2010; (v) that certain Material Purchase Agreement, between Johnson & Johnson

Consumer Companies, Inc. and Luzenac America, Inc., dated as of January 1, 2011; or (vi) any

other applicable agreement, order, or law.

               63. “J&J Product” shall mean any product manufactured, distributed or sold by

J&J containing or allegedly containing Cyprus Talc or Imerys Talc, including without limitation

Johnson’s Baby Powder and Shower to Shower.

               64. “Maximum Annual Payments” shall mean the maximum allowable

amounts to be paid out for Talc Personal Injury Claims by the Trust for each Fund annually.

               65. “Maximum Value” shall mean the maximum amount payable by the Trust

for a Talc Personal Injury Claim for a specific category of disease under the Trust Agreement.

               66. “Medical/Exposure Criteria” shall mean the presumptive medical and

exposure requirements for a Talc Personal Injury Claimant to receive an offer under the

Expedited Review Process or the Individual Review Process.

               67. “Mesothelioma” shall mean a type of cancer caused by exposure to asbestos

that develops from the thin layer of tissue that covers many of the internal organs known as the

mesothelium, including that found in the lining of the lungs and chest wall, abdomen, heart, and

testes.




                                               15
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 134 of 372




                68. “Mesothelioma Claim” shall mean a Talc Personal Injury Claim for

Mesothelioma A or Mesothelioma B.

                69. “Mesothelioma A” shall mean a Mesothelioma Claim alleging Regular and

Routine Exposure to Cosmetic Talc.

                70. “Mesothelioma B” shall mean Mesothelioma Claim alleging Regular and

Routine Exposure to Industrial Talc.

                71. “Mesothelioma __ Claim” shall mean in reference to Mesothelioma A or

Mesothelioma B, a Talc Personal Injury Claim for Mesothelioma A or Mesothelioma B,

respectively.

                72. “Mesothelioma __ Claimant” shall mean a Talc Personal Injury Claimant

for the applicable Mesothelioma Claim.

                73. “Mixed Claim” shall mean a Talc Personal Injury Claim for Ovarian Cancer

or Mesothelioma that is both an Indemnified Claim and a Non-Indemnified Claim.

                74. “Non-Indemnified Claim” shall mean any Talc Personal Injury Claim that is

not an Indemnified Claim.

                75. “Other Disease” shall mean any Talc Personal Injury Claim that is not for

Ovarian Cancer A-D or Mesothelioma A-B.

                76. “Ovarian Cancer” shall mean epithelial ovarian cancer (serous,

endometrioid, undifferentiated, clear cell, borderline and mucinous), fallopian tube cancer, or

primary peritoneal cancer. For the avoidance of doubt, Ovarian Cancer includes Ovarian Cancer

A through D.




                                                16
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 135 of 372




               77. “Ovarian Cancer A” shall mean: (a) a diagnosis of Stage IV Ovarian Cancer

of a person with serous, endometrioid, clear cell and/or undifferentiated Ovarian Cancer, or (b)

recurrence of or death from serous, endometrioid, clear cell, or undifferentiated Ovarian Cancer.

               78. “Ovarian Cancer B” shall mean a diagnosis of Stage III Ovarian Cancer of a

person with serous, endometrioid, clear cell, or undifferentiated Ovarian Cancer.

               79. “Ovarian Cancer C” shall mean a diagnosis of Stage II Ovarian Cancer of a

person with serous, endometrioid, clear cell, or undifferentiated Ovarian Cancer.

               80. “Ovarian Cancer D” shall mean (i) a diagnosis of Stage I Ovarian Cancer of

a person with serous, endometrioid, clear cell, or undifferentiated Ovarian Cancer, and (ii) all

borderline serous Ovarian Cancers.

               81. “Ovarian Cancer __ Claim” shall mean in reference to Ovarian Cancer A

through D, a Talc Personal Injury Claim for Ovarian Cancer A through D, respectively.

               82. “Ovarian Cancer __ Claimant” shall mean a Talc Personal Injury Claimant

for the applicable Ovarian Cancer Claim.

               83. “Ovarian Cancer A-D Claim” shall mean all Talc Personal Injury Claims

for Ovarian Cancer A, Ovarian Cancer B, Ovarian Cancer C and Ovarian Cancer D.

               84. “Ovarian Cancer Claim” shall mean a Talc Personal Injury Claim for

Ovarian Cancer.

               85. “Payment Percentage” shall have the meaning set forth in Section 4.1 of

these TDP.

               86. “Personal Use Exposure” shall mean, in connection with Ovarian Cancer,

the regular or routine application of body powder containing Imerys Talc to the genital area by




                                                17
          Case 19-10289-LSS          Doc 2853-1         Filed 01/27/21    Page 136 of 372




girls who have reached puberty or women, for a period of three-years, which period does not

have to be continuous.

                87. “Petition Date” shall mean February 13, 2019 for each of the Debtors except

Imerys Talc Italy S.p.A. for which the date is __[TBD]____.

                88. “Plan” shall mean the Ninth Amended Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code, as the same may be amended or modified from time to time.

                89. “Protected Parties” shall mean any of the following: (a) the Debtors and

any Person who served as a director or officer of any Debtor at any time during the Chapter 11

Cases, but solely in such Person’s capacity as such; (b) the Reorganized Debtors; (c) the Imerys

Protected Parties; (d) any Person, except for the Trust, that, pursuant to the Plan or otherwise,

after the Effective Date, becomes a direct or indirect transferee of, or successor to, the Debtors,

the Reorganized Debtors, or any of their respective assets (but only to the extent that liability is

asserted to exist as a result of its becoming such a transferee or successor); (e) the Buyer (but

only to the extent that liability is asserted to exist as a result of its becoming a transferee or

successor to the Debtors); (f) the Settling Talc Insurance Companies; (g) the Rio Tinto Protected

Parties; and (h) the Cyprus Protected Parties (upon the Cyprus Trigger Date). For the avoidance

of doubt, J&J is not a Protected Party.

                90. “Regular and Routine Exposure” shall mean, as applicable, Regular and

Routine Exposure to Cosmetic Talc or Regular and Routine Exposure to Industrial Talc.

                91. “Regular and Routine Exposure to Cosmetic Talc” shall mean, in

connection with Mesothelioma, (a) a three-year period of the regular or routine use of a personal

care/cosmetic/hygiene product containing Cyprus Talc and/or Imerys Talc, and (b) no other




                                                   18
             Case 19-10289-LSS      Doc 2853-1        Filed 01/27/21    Page 137 of 372




significant occupational or industrial exposure (whether direct or bystander) to asbestos from a

source other than Cyprus Talc and/or Imerys Talc.

                92. “Regular and Routine Exposure to Industrial Talc” shall mean, in

connection with Mesothelioma, (a) a one-year period of the regular or routine (i) personal

occupational exposure (whether direct or bystander) to Cyprus and/or Imerys Industrial Talc not

incorporated in a product, or (ii) use of a product containing Cyprus and/or Imerys Industrial

Talc, and (b) no other significant occupational or industrial exposure (whether direct or

bystander) to asbestos from a source other than Cyprus and/or Imerys Talc.

                93. “Reorganized Debtors” shall mean the Debtors on and after the Effective

Date.

                94. “Representative” shall mean an individual or entity acting under legal

authority on behalf of a holder of a Talc Personal Injury Claim, which includes counsel. For the

avoidance of doubt, a representation of authority by counsel shall be sufficient evidence of

authority.

                95. “Rio Tinto” shall mean the Rio Tinto Corporate Parties identified in the Rio

Tinto/Zurich Settlement. For the avoidance of doubt, Rio Tinto does not include Zurich

American Insurance Company.

                96. “Rio Tinto/Zurich Settlement” shall mean that certain comprehensive

settlement set forth in the Plan and the Rio Tinto/Zurich Settlement Agreement and implemented

by the Plan by and among: (i) Rio Tinto, on behalf of itself and the Rio Tinto Captive Insurers,

and for the benefit of the Rio Tinto Protected Parties, and Zurich, on behalf of itself and for the

benefit of the Zurich Protected Parties, on the one hand, and (ii) the Debtors, on the other hand,

and consented to by the Tort Claimants’ Committee and the FCR, pursuant to which, in




                                                 19
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 138 of 372




exchange for the Rio Tinto/Zurich Contribution, the Rio Tinto Protected Parties, the Rio Tinto

Captive Insurers, and the Zurich Protected Parties receive the benefit of the Channeling

Injunction and other protections set forth herein and in the Rio Tinto/Zurich Settlement

Agreement.

               97. “Rio Tinto/Zurich Settlement Proceeds” shall mean the Cash proceeds of

the Rio Tinto/Zurich Settlement consisting of $340 million.

               98. “Scheduled Value” shall mean the specific value set forth in Section

5.2(a)(iii) of these TDP to be assigned to claims that elect the Expedited Review Process and

satisfy the applicable Medical/Exposure Criteria.

               99. “Secondary Mesothelioma Claim A” shall have the meaning set forth in

Section 5.2(b)(v) of these TDP.

               100. “Secondary Mesothelioma Claim B” shall have the meaning set forth in

Section 5.2(b)(v) of these TDP.

               101. “Secondary Mesothelioma Claimant” shall mean the holder of a Talc

Personal Injury Claim for the applicable Secondary Mesothelioma Claim A or B.

               102. “Settled and Unpaid Talc Personal Injury Claim” shall mean a Talc

Personal Injury Claim that was settled and resolved prior to the Petition Date but for which

payment did not occur prior to the Petition Date.

               103. “Settling Talc Insurance Company” shall mean, solely with respect to

Settled Talc Insurance Policies: (a) the Zurich Protected Parties; (b) the Rio Tinto Captive

Insurers; (c) the Cyprus Settling Talc Insurance Companies; (d) prior to the Effective Date, any

other Talc Insurance Company that contributes funds, proceeds, or other consideration to or for

the benefit of the Talc Personal Injury Trust and is designated, with the consent of the Debtors,




                                                20
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 139 of 372




the Tort Claimants’ Committee, and the FCR, in the Confirmation Order and/or the Affirmation

Order, to be a Settling Talc Insurance Company; and (e) following the Effective Date, each Talc

Insurance Company that contributes funds, proceeds, or other consideration to or for the benefit

of the Talc Personal Injury Trust and is designated as a Settling Talc Insurance Company by the

Talc Personal Injury Trust, the Talc Trust Advisory Committee, and the FCR; provided,

however, that any post-Effective Date addition to the list of Protected Parties does not become

effective until entry of a Final Order approving the addition.

               104. “TAC” shall mean the Trust Advisory Committee that represents the

interests of holders of present Talc Personal Injury Claims pursuant to the Plan and Trust

Agreement.

               105. “Talc Insurance Company” shall mean any insurance company, insurance

syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty association, or

any other Entity that may have liability under a Talc Insurance Policy.

               106. “Talc Insurance Settlement Agreements” shall mean (a) the Rio

Tinto/Zurich Settlement Agreement and (b) any other settlement agreement entered into after

February 13, 2019 by and among any Talc Insurance Company and one or more of the Debtors

and consented to by the Tort Claimants’ Committee (or the TAC, after the Effective Date) and

the FCR, in which a Talc Insurance Policy and/or the Debtors’ rights thereunder with respect to

Talc Personal Injury Claims are released.

               107. “Talc Insurance Proceeds” shall mean the proceeds of the Talc Insurance

Settlement Agreements.

               108. “Talc Personal Injury Claim” shall mean any Claim and any Talc Personal

Injury Demand against one or more of the Debtors or any other Protected Party whether known




                                                21
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21     Page 140 of 372




or unknown, including with respect to any manner of alleged bodily injury, death, sickness,

disease or alleged disease process, emotional distress, fear of cancer, medical monitoring, or any

other alleged personal injuries (whether physical, emotional or otherwise), directly or indirectly

arising out of or relating to the presence of or exposure to talc or talc-containing products based

on the alleged pre-Effective Date acts or omissions of the Debtors or any other entity for whose

conduct the Debtors have or are alleged to have liability (but only to the extent such Claim or

Talc Personal Injury Demand directly or indirectly arises out of or relates to the alleged pre-

Effective Date acts or omissions of the Debtors), including, without limitation any claims

directly or indirectly arising out of or relating to: (a) any products previously mined, processed,

manufactured, sold (including, without limitation, any Sale pursuant to the Sale Order) and/or

distributed by the Debtors or any other entity for whose conduct the Debtors have or are alleged

to have liability, but in all cases only to the extent of the Debtors’ liability; (b) any materials

present at any premises owned, leased, occupied or operated by any entity for whose products,

acts, omissions, business or operations the Debtors have, or are alleged to have, liability; or (c)

any talc in any way connected to the Debtors alleged to contain asbestos or other constituent.

Talc Personal Injury Claims include all such claims, whether: (1) in tort, contract, warranty,

restitution, conspiracy, contribution, indemnity, guarantee, subrogation, or any other theory of

law, equity or admiralty, whether brought, threatened or pursued in any United States court or

court anywhere in the world; (2) seeking compensatory, special, economic, non-economic,

punitive, exemplary, administrative or any other costs, fees, injunctive or similar relief or any

other measure of damages; (3) seeking any legal, equitable or other relief of any kind

whatsoever, including, for the avoidance of doubt, any claims arising out of or relating to the

presence of or exposure to talc or talc-containing products assertable against one or more




                                                  22
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 141 of 372




Debtors or any other Protected Party; or (4) held by claimants residing within the United States

or in a foreign jurisdiction. Talc Personal Injury Claims also include any such claims that have

been resolved or are subject to resolution pursuant to any agreement, or any such claims that are

based on a judgment or verdict. Talc Personal Injury Claims do not include any claim by any

present or former employee of a predecessor or Affiliate of the Debtors for benefits under a

policy of workers’ compensation insurance or for benefits under any state or federal workers’

compensation statute or other statute providing compensation to an employee from an employer.

For the avoidance of doubt, the term Talc Personal Injury Claim includes, without limitation (i)

all claims, debts, obligations, or liabilities for compensatory damages (such as, without

limitation, loss of consortium, medical monitoring, personal or bodily injury, wrongful death,

survivorship, proximate, consequential, general, and special damages) and punitive damages; and

(ii) Indirect Talc Personal Injury Claims. Notwithstanding the foregoing, Talc Personal Injury

Claims do not include any claim that a Settling Talc Insurance Company may have against its

reinsurers and/or retrocessionaires in their capacities as such, and nothing in the Plan, the Plan

Documents, or the Confirmation Order shall impair or otherwise affect the ability of a Settling

Talc Insurance Company to assert any such claim against its reinsurers and/or retrocessionaires

in their capacities as such.

                109. “Talc Personal Injury Claimant” shall mean the holder of a Talc Personal

Injury Claim.

                110. “Talc Personal Injury Demand” shall mean a demand for payment,

present or future, against one or more of the Debtors or any other Protected Party that (A) falls

within the meaning of “demand” in section 524(g) of the Bankruptcy Code; (B) (i) manifests

after the Effective Date, (ii) arises out of the same or similar conduct or events that gave rise to a




                                                  23
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 142 of 372




Claim that is a Talc Personal Injury Claim, and (iii) is caused or allegedly caused by any

constituent other than asbestos; and/or (C) (i) was not a claim prior to the Effective Date, (ii)

arises out of the same or similar conduct or events that gave rise to a Claim that is a Talc

Personal Injury Claim, and (iii) is to be resolved pursuant to the terms of the Talc Personal Injury

Trust.

               111. “Talc Personal Injury Trust Assets” shall mean the following assets and

any income, profits, and proceeds derived from such assets subsequent to the transfer of such

assets to the Talc Personal Injury Trust: (a) the Imerys Settlement Funds; (b) the right to receive

the Rio Tinto/Zurich Contribution pursuant to the Rio Tinto/Zurich Settlement; (c) the right to

receive the Cyprus Contribution pursuant to the Cyprus Settlement, subject to the terms of the

Cyprus Settlement Agreement and conditioned upon occurrence of the Cyprus Trigger Date; (d)

all Cash held by the North American Debtors as of the Effective Date, not including the Cash

used to fund the Reserves; (e) all non-Cash assets included in the Imerys Contribution, including

the Contributed Indemnity and Insurance Interests; (f) the Talc Personal Injury Trust Causes of

Action and any and all proceeds thereof; (g) the Talc Insurance Actions; (h) the Talc Insurance

Action Recoveries; (i) the rights of the Debtors with respect to Talc Insurance Policies, Talc

Insurance CIP Agreements, Talc Insurance Settlement Agreements, and Claims thereunder; (j)

the Reorganized North American Debtor Stock; (k) all Cash remaining in the Reserves, if any, to

be distributed to the Talc Personal Injury Trust in accordance with the Plan; (l) any and all other

funds, proceeds, or other consideration otherwise contributed to the Talc Personal Injury Trust

pursuant to the Plan and/or the Confirmation Order or other order of the Bankruptcy Court; (m)

the rights of the Debtors with respect to the J&J Indemnification Obligations; and (n) the income

or earnings realized or received in respect to items (a) to (m) above. The rights of any Cyprus




                                                 24
          Case 19-10289-LSS           Doc 2853-1      Filed 01/27/21   Page 143 of 372




Protected Parties under the J&J Agreements, including any J&J Indemnification Obligations, or

under any Cyprus Talc Insurance Policy or with respect to the Talc Insurance Actions, shall not

constitute “Talc Personal Injury Trust Assets” for any purpose until the occurrence of the Cyprus

Trigger Date (and then as provided for under the Cyprus Settlement).

               112. “Tort System Election Claim” shall mean the Talc Personal Injury Claim

of a Tort System Election Claimant.

               113. “Tort System Election Claimant” shall mean the holder of an Indemnified

Claim or Mixed Claim who elects to pursue such claim against one or more of the Debtors in the

tort system in any court of competent jurisdiction selected by such Talc Personal Injury

Claimant, in their sole discretion.

               114. “Trust Claim Form” shall mean the form issued by the Trust for

submitting a claim, which form shall be subject to the consent of the TAC and FCR.

               115. “Trust Election Claim” shall mean the Talc Personal Injury Claim of a

Trust Election Claimant.

               116. “Trust Election Claimant” shall mean the holder of an Indemnified Claim

that elects to seek recovery from the Trust in lieu of proceeding in the tort system.

               117. “Trust Fund” shall mean the Talc Personal Injury Trust Assets but not

including the Cyprus Contribution.

                                           SECTION II

                                           OVERVIEW

       2.1         Trust Purpose. The purpose of the Trust is to assume the liability for Talc

Personal Injury Claims pursuant to the terms of the Plan, and to use the Talc Personal Injury

Trust Assets to resolve and, if appropriate, promptly pay Talc Personal Injury Claims in such a

way that holders of similar Talc Personal Injury Claims are valued and paid in substantially the


                                                 25
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 144 of 372




same manner and otherwise comply with the requirements of a trust set forth in section 524(g) of

the Bankruptcy Code. To this end, these TDP set forth procedures for processing, resolving, and

paying (as appropriate) Ovarian Cancer A-D Claims and Mesothelioma Claims A and B through

the Expedited Review Process in Section 5.2(a) or the Individual Review Process in Section

5.2(b). The Trust has established Medical/Exposure Criteria in recognition of the unique and

widespread consumer and commercial nature of the use of Imerys Talc and Imerys Talc

containing products and in recognition of the limited Talc Personal Injury Trust Assets and

Cyprus Contribution.

       2.2         Sub-Funds. The Trust Fund and Cyprus Contribution shall be divided into

three funds within the Trust (each, a “Fund”). Each Fund operates entirely separately and any

changes to the administration of one Fund, such as changes to Medical/Exposure Criteria,

Scheduled, Average or Maximum Values, Payment Percentage or Maximum Annual Payment,

shall not affect or require changes to the other Funds. Each Fund shall be subject to the terms set

forth herein for such Fund, and each Fund shall be operated for the exclusive benefit of the

respective beneficiaries of each Fund. Administrative expenses attributable to the operation of

one Fund (including the processing of claims asserted against such Fund) shall be allocated to

that Fund separately. Common administrative expenses incurred by the Trust that cannot be

attributed to the operation of a single Fund shall be split among the three Funds in a manner to

ensure that each Fund is responsible for a pro rata share of the common administrative expense.

                (a)    Fund A: Ovarian Cancer A Claimants may seek a distribution from Fund

A. Fund A shall consist of a separate sub-account within the Trust equal to 40% of the total

Trust Fund and 30% of the Cyprus Contribution.




                                                26
             Case 19-10289-LSS            Doc 2853-1          Filed 01/27/21        Page 145 of 372




                    (b)     Fund B: Mesothelioma Claimants and Secondary Mesothelioma

    Claimants may seek a distribution from Fund B. Fund B shall consist of a separate sub-account

    within the Trust equal to 40% of the total Trust Fund and 55% of the Cyprus Contribution.

                    (c)     Fund C: Ovarian Cancer B, C, and D Claimants may seek a distribution

    from Fund C. Fund C shall consist of a separate sub-account within the Trust equal to 20% of

    the total Trust Fund and 15% of the Cyprus Contribution.

           2.3            Treatment of Indemnified Claims.

                    (a)     All holders of Indemnified Claims (irrespective of cancer, disease or other

    personal injury) shall elect to either:

                             (i)    seek recovery for such claim solely from the Trust under the

applicable Fund through the Expedited Review Process (if available) or the Individual Review

Process as set forth in Sections 2.4 and 2.5 as a Trust Election Claim; or

                             (ii)   (x) pursue such claim against one or more of the Reorganized

Debtors nominally in the tort system in any court of competent jurisdiction selected by such Talc

Personal Injury Claimant, in their sole discretion, and (y) seek recovery for such claim as against

one or more of the non-Debtor Protected Parties under the applicable Fund through the

Expedited Review Process (if available) or the Individual Review Process as set forth in Sections

2.4 and 2.5 as a Tort System Election Claim.2

                    (b)     The Trust shall make available to Talc Personal Injury Claimants copies of

    all agreements governing the J&J Indemnities. It shall be the responsibility of each Talc

    Personal Injury Claimant to determine the scope of the J&J Indemnities prior to making the



2
 As set forth in Sections 5.2(a)(iii) and 5.2(b)(vii) below, the Scheduled, Average and Maximum Values provided
for Tort System Election Claims are reduced to reflect the election to pursue recovery in the tort system in lieu of
sharing in the cash assets contributed by the Debtors to the Trust.


                                                         27
         Case 19-10289-LSS            Doc 2853-1       Filed 01/27/21    Page 146 of 372




election set forth in Section 2.3(a)(ii)(x). The defense of such claims shall be tendered to J&J

and the Trust shall have no obligation to defend any such claims in the tort system. Any

settlement of or judgment in the tort system of an Indemnified Claim shall be remitted to the

Talc Personal Injury Claimant and shall not be subject to any Payment Percentage or Maximum

Annual Payment. The Trust may enforce the provisions of the J&J Indemnities with respect to

such claim and/or may assign the right to enforce such provisions of the J&J Indemnities with

respect to such claim solely to the extent permitted by applicable law and contract.

                (c)     Upon J&J’s settlement of the Debtors’ liability (if any) with respect to a

Tort System Election Claim or entry of a judgment by Final Order in respect of such liability,

none of the Trust, the Debtors or the Reorganized Debtors shall have any obligation to pay such

settlement or judgment.

                (d)     The Trust reserves the right to pursue indemnification from J&J for any or

all Indemnified Claims. In such event, the costs of such pursuit shall be borne in the first

instance by the Trust; provided, however, that the Trust reserves the right to charge against any

recovery the costs and expenses incurred by the Trust directly or indirectly for fees and

expenses incurred in pursuit of the indemnification.

               (e)     Holders of Mixed Claims shall receive the right to (i) in respect of their

Indemnified Claims, make the same election as Indemnified Claimants set forth above in Section

2.3(a); and (ii) in respect of their Non-Indemnified Claims seek recovery from Funds A, B, or C

whichever is applicable, as set forth in Sections 2.4 and 2.5 below.

       2.4            Treatment of Ovarian Cancer A-D Claims.

                (a)     Ovarian Cancer A Claimants who elect to seek recovery from Fund A

through the Expedited Review Process or the Individual Review Process, shall be subject to the




                                                  28
         Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 147 of 372




review and valuation procedures set forth herein and shall be subject to the applicable

Scheduled, Average and/or Maximum Values and Payment Percentage.

               (b)     Ovarian Cancer B through D Claimants who elect to seek recovery from

Fund C through the Expedited Review Process or the Individual Review Process, shall be

subject to the review and valuation procedures set forth herein and shall be subject to the

applicable Scheduled, Average and/or Maximum Values and Payment Percentage.

               (c)     Holders of Mixed Claims for Ovarian Cancer who elect to seek recovery

from the applicable Fund in respect of their Non-Indemnified claims also retain the right to

pursue recovery on their Indemnified Claims as set forth in Section 2.3(a) above.

      2.5            Treatment of Mesothelioma Claims.

               (a)     Mesothelioma A Claimants and Mesothelioma B Claimants with Regular

and Routine Exposure who elect to seek recovery from Fund B through the Expedited Review

Process or the Individual Review Process, shall be subject to the review and valuation

procedures set forth herein and shall be subject to the applicable Scheduled, Average and/or

Maximum Values and Payment Percentage.

               (b)     Mesothelioma A Claimants and Mesothelioma B Claimants without

Regular and Routine Exposure and Secondary Mesothelioma Claimants who elect to seek

recovery from Fund B through the Individual Review Process, shall be subject to the review and

valuation procedures set forth herein (including the terms set forth in Sections 5.2(b)(iv) and

(v)) and shall be subject to the applicable Scheduled, Average and/or Maximum Values and

Payment Percentage.




                                               29
         Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 148 of 372




               (c)     Holders of Mixed Claims for Mesothelioma who elect to seek recovery

from the applicable Fund in respect of their Non-Indemnified claims also retain the right to

pursue recovery on their Indemnified Claims as set forth in Section 2.3(a) above.

       2.6           Claim Treatment Summary. The following chart summarizes the

information contained in Sections 2.3 to 2.5 above:

 Disease          Indemnified (J&J Product)           Non-Indemnified (No J&J Product)
 Mesothelioma     May elect either: (a) to proceed May file a claim with the Trust under
 Claims with      against the Debtors in the tort     Expedited Review or Individual
 Regular and      system AND seek recovery            Review, as set forth herein, for
 Routine Exposure from the Trust as a Tort System distribution from the Trust as a Non-
                  Election Claimant; OR (b) to        Indemnified Claim.
                  seek recovery solely from the
                  Trust as a Trust Election
                  Claimant.
 Mesothelioma     May elect either: (a) to proceed May file a claim with the Trust under
 Claims without   against the Debtors in the tort     Individual Review, as set forth herein,
 Regular and      system AND seek recovery            for distribution from the Trust as a
 Routine Exposure from the Trust as a Tort System Non-Indemnified Claim.
 and Secondary    Election Claimant; OR (b) to
 Mesothelioma     seek recovery solely from the
 Claims           Trust as a Trust Election
                  Claimant.
 Ovarian Cancer A May elect either: (a) to proceed May file a claim with the Trust under
 through D        against the Debtors in the tort     Expedited Review or Individual
                  system AND seek recovery            Review, as set forth herein, for
                  from the Trust as a Tort System distribution from the Trust as a Non-
                  Election Claimant; OR (b) to        Indemnified Claim.
                  seek recovery solely from the
                  Trust as a Trust Election
                  Claimant.
 Mixed Claim      In respect of the Indemnified Claim, may elect either: (a) to proceed
                  against the Debtors in the tort system AND seek recovery from the Trust
                  as a Tort System Election Claimant; OR (b) may file a claim with the
                  Trust under Expedited Review or Individual Review, as set forth herein,
                  for distribution from the Trust as a Mixed Claimant. In respect of the
                  Non-Indemnified Claim, may file a claim with the Trust under Expedited
                  Review or Individual Review, as set forth herein, for distribution from the
                  Trust as a Trust Election Claimant.




                                               30
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 149 of 372




       2.7         Necessity of Filing a Trust Claim Form. All holders of Talc Personal Injury

Claims, including Indemnified Claims and Mixed Claims, must file a Trust Claim Form with the

Trust. Holders of Indemnified Claims shall make the election set forth in Section 2.3(a) above.

Consent from the Trust shall be required before an Indemnified Claimant or Mixed Claimant

may pursue their Indemnified Claims against the Debtors in the tort system (including claimants

asserting a Talc Personal Injury Claim that is not for Mesothelioma or Ovarian Cancer). Notice

of such consent shall be provided to J&J. Indemnified Claimants and Mixed Claimants may then

commence litigation as set forth herein provided he or she thereafter files a Basic Claims

Submission.

       2.8         Application of the Payment Percentages. Any adjustments to Payment

Percentages shall be made only pursuant to Section 4.2 below, and any adjustments to paid

claims are governed by Section 4.3 below. Because there is uncertainty in the prediction of both

the total amount of the Trust’s talc-related liabilities and the amount of the Talc Personal Injury

Trust Assets, no guarantee can be made of the Payment Percentage that will be applicable to any

Talc Personal Injury Claim.

       2.9         Determination of the Maximum Annual Payments. The Trust shall model

the cash flow, principal, and income year-by-year to be paid over its entire life of each Fund to

ensure that each Fund shall be available to treat all present and future holders of Talc Personal

Injury Claims as similarly as possible. In each year, based upon the model of cash flow for each

Fund, the Trust shall be empowered to make offers to Talc Personal Injury Claimants up to the

Maximum Annual Payment for each Fund considering the Payment Percentage provisions set

forth in Sections 4.2 and 4.3 below. The Maximum Annual Payments for each Fund shall be

determined annually by the Trustees with the consent of the TAC and the FCR. The Trust’s




                                                 31
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 150 of 372




offers to all Talc Personal Injury Claimants from a given Fund shall not exceed the applicable

Fund’s Maximum Annual Payment so determined for that year. Should the Maximum Annual

Payment for a particular Fund not be reached in any year, the portion of the Maximum Annual

Payment for each Fund that is not exhausted in that year shall be added to the Maximum Annual

Payment for the applicable Fund for the following year and any subsequent year until exhausted

or an adjustment is made to the Payment Percentage applicable to such Fund. Should the

Maximum Annual Payment for the applicable Fund be reached in any Trust year before all

claimants in the applicable FIFO Payment Queue have been paid, such claimants shall be paid in

the following year in the order they appear in such Fund’s FIFO Payment Queue. The Payment

Percentages and the Maximum Annual Payment amounts are based on projections over the

lifetime of the Trust. If such long-term projections are revised, that may result in a new model of

the Trust’s anticipated cash flow and a new calculation of a Maximum Annual Payment for one

or more of the Funds.

       2.10        Indirect Talc Personal Injury Claims. As set forth in Section 5.4 below,

Indirect Talc Personal Injury Claims, if any, shall be subject to all the same limitations and

provisions relating to categorization, evaluation and payment of these TDP as all other Talc

Personal Injury Claims, including the applicable Payment Percentage.

                                          SECTION III

                                   TDP ADMINISTRATION

       3.1         TAC and FCR. Pursuant to the Plan, the Trust Agreement, and these TDP,

the Trustees shall obtain the consent of the TAC and the FCR with respect to any amendment,

change or modification to these TDP pursuant to Sections 4.1, 4.2, 5.2 and 8.3, and on such other

matters as are required herein or in the Trust Agreement. On all other matters, the Trust shall be

administered by the Trustees in consultation with the TAC and the FCR.


                                                 32
         Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21    Page 151 of 372




       3.2         Consent and Consultation Procedures. In those circumstances in which

consultation or consent of the TAC and FCR is required, the Trustees shall provide written notice

to the TAC and the FCR of the specific amendment or other action that is proposed. The Trustees

shall not implement such amendment or take such action unless and until the parties have

engaged in the Consultation Process described in Section 7.1(a) or the Consent Process described

in Section 7.1(b), as applicable, of the Trust Agreement.

                                          SECTION IV

                   PAYMENT PERCENTAGE; PERIODIC ESTIMATES

       4.1         Uncertainty of Debtors’ Talc Liabilities. Litigation arising from the use

and/or exposure to talc is a relatively new mass tort and there is inherent uncertainty regarding

the aggregate value of the Debtors’ total talc-related liabilities. The Trustees must determine

from time to time the percentage of value that holders of present and future Talc Personal Injury

Claims are likely to receive from the applicable Fund as reflected by the applicable Payment

Percentage to provide reasonable assurance that holders of similar Talc Personal Injury Claims

are valued and paid in substantially the same manner. Each Fund shall have its own Payment

Percentage. No Payment Percentage shall apply to the value of any payments owed by J&J by

operation of one or more of the J&J Indemnities to holders of Tort System Election Claims or

Mixed Claims determined by (a) settlement or (b) a judgment by Final Order.

       4.2         Computation of Payment Percentages. The Initial Payment Percentage for

each Fund shall be as follows:




                                                33
           Case 19-10289-LSS              Doc 2853-1          Filed 01/27/21       Page 152 of 372




                                                               Payment
                                         Fund
                                                              Percentage3
                                            A              0.40% - 2.34%
                                            B              3.70% - 6.24%
                                            C              0.30% - 1.48%


         The Initial Payment Percentages shall apply to all Talc Personal Injury Claims to be paid

by the Trust until the Trustees, with the consent of the TAC and the FCR, determine that one or

more of the Payment Percentages must be changed to assure that the Trust shall be in a financial

position to pay present and future holders of similar Talc Personal Injury Claims in substantially

the same manner.

         In making any such change to any Payment Percentage, the Trustees, the TAC and the

FCR shall take into account the fact that the holders of Talc Personal Injury Claims who voted

on the Plan relied on the findings of experts that the Initial Payment Percentages represented a

reasonably reliable estimate of the Trust’s total assets and liabilities over the Trust’s life based

on the best information available at the time, and shall therefore give due consideration to the

expectations of such claim holders that the applicable Initial Payment Percentage would be

applied to their Talc Personal Injury Claims.

         No less frequently than once every twelve (12) months, commencing on the Initial

Claims Filing Date, the Trustees shall compare the liability forecasts for each Fund on which the

then applicable Payment Percentage is based with the actual claims filing and payment

experience of each Fund to date. If the results of the comparison call into question the ability of

any Fund to continue to rely upon the current liability forecast, the Trustees shall undertake a



3
 The Initial Payment Percentage for each Fund has not been finalized. It is estimated that the Initial Payment
Percentage for each Fund will be within the ranges set forth in this chart.


                                                         34
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 153 of 372




reconsideration of the applicable Payment Percentage. The Trustees may also reconsider the

then-applicable Payment Percentages at shorter intervals if the Trustees deem such

reconsideration appropriate or if requested by the TAC or the FCR.

       The Trustees must base their determination of each of the Payment Percentages on

current estimates of the number, types, and values of present and future Talc Personal Injury

Claims, the value remaining in the applicable Fund, all anticipated administrative and legal

expenses, and any other material matters that are reasonably likely to affect the sufficiency of

funds available to pay the Trust’s liability to present and future holders of Talc Personal Injury

Claims.

       4.3         Applicability of the Payment Percentages. The Trust shall apply the

applicable Payment Percentages to all payments made to Talc Personal Injury Claimants. The

payment to a claimant shall reflect the applicable Payment Percentage in effect at the time a

Representative’s properly completed Acceptance and Release is received by the Trust.

       If the Trustees, with the consent of the TAC and the FCR, increase the Payment

Percentage applicable to any Fund, the Trustees shall make supplemental payments to all

claimants who previously liquidated their claims and received payments from such Fund based

on the lower Payment Percentage. The amount of any such supplemental payment shall be the

liquidated value of the claim in question times the applicable newly adjusted Payment

Percentage, less all amounts previously paid to the claimant with respect to the claim (but

excluding any such amounts attributable to any sequencing adjustment paid pursuant to Section

7.7 below).

       The Trustees’ obligation to make a supplemental payment to a claimant shall be

suspended in the event the payment in question would be less than $250 after application of the




                                                 35
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 154 of 372




Payment Percentage at that time, and the amount of the suspended payment to the holder of any

Talc Personal Injury Claim shall be added to the amount of any prior supplemental

payment/payments that was/were also suspended because it/they collectively would have been

less than $250. However, the Trustees’ obligation shall resume, and the Trustees shall pay any

such aggregate supplemental payments due the claimant at such time that the cumulative

aggregate exceeds $250.

                                            SECTION V

                  RESOLUTION OF TALC PERSONAL INJURY CLAIMS

       5.1         Ordering, Processing and Payment of Claims.

                (a)   Ordering of Claims.

                       (i)     Establishment of FIFO Processing Queues. The Trust shall

order all Trust Claim Forms to be reviewed for processing purposes on a FIFO basis in the order

each Basic Claim Submission is received, except as otherwise provided herein. For all Talc

Personal Injury Claims in respect of which a Basic Claim Submission is filed on or before the

date six (6) months after the Initial Claims Filing Date, a claimant’s position in the FIFO

Processing Queue shall be determined as of the earliest of (i) the date prior to the Petition Date

that the specific claim was filed against the Debtors in the tort system; (ii) the date prior to the

Petition Date that the claim was filed against another defendant in the tort system if at the time

the claim was subject to a tolling agreement with the Debtors; (iii) the date subsequent to the

Petition Date but prior to the date that the Trust first makes available the Trust Claim Form and

other claims materials required to file a claim with the Trust that the claim was filed against

another defendant in the tort system; and (iv) the date a ballot was submitted on behalf of the

claimant for purposes of voting to accept or reject the Plan pursuant to voting procedures

approved by the Bankruptcy Court.


                                                  36
          Case 19-10289-LSS           Doc 2853-1        Filed 01/27/21     Page 155 of 372




        For all Talc Personal Injury Claims in respect of which a Basic Claim Submission is filed

after the date six (6) months after the Initial Claims Filing Date, a claimant’s position in the

FIFO Processing Queue shall be determined by (i) the date of receipt of the claimant’s Basic

Claim Submission; or (ii) the date that the claim was filed against one or more Debtors in the tort

system. If any Basic Claim Submissions are filed on the same date, a claimant’s position in the

applicable FIFO Processing Queue vis-à-vis such other same-day claims shall be determined by

the date of the diagnosis of the disease with the earlier diagnosis having priority over the later

diagnosis. If any Basic Claim Submissions are filed and diagnosed on the same date, a claimant’s

position in the applicable FIFO Processing Queue vis-à-vis such other same-day claims shall be

determined by the claimant’s date of birth, with older claimants given priority over younger

claimants.

                        (ii)    Effect of Statutes of Limitations and Repose. To be considered

timely and eligible for compensation, all unliquidated Talc Personal Injury Claims filed against

the Trust must meet either: (i) in the case of claims first filed in the tort system against the

Debtors prior to the Petition Date, the applicable federal or state statute of limitations and repose

that was in effect at the time of the filing of the claim in the tort system; or (ii) in the case of

claims not filed against the Debtors in the tort system prior to the Petition Date, the applicable

federal or state statute of limitations and repose that was in effect at the time of the filing of a

Basic Claim Submission with the Trust. However, the running of the applicable statute of

limitations or repose shall be tolled as of the earliest of: (a) the actual filing of a claim against

one or more Debtors prior to the Petition Date in the tort system; (b) the date specified by

agreement or otherwise among the Debtors and/or the Trust, on the one hand, and the applicable

claimant, on the other hand, (or, if none, the date of the agreement) in the case of tolling prior to




                                                   37
          Case 19-10289-LSS          Doc 2853-1         Filed 01/27/21     Page 156 of 372




the Petition Date by an agreement or otherwise, provided such tolling was still in effect on the

Petition Date; or (c) the Petition Date.

        If a Talc Personal Injury Claim meets any of the tolling provisions described in the

preceding paragraph and the claim was not barred by the applicable federal or state statute of

limitations or repose at the time of the relevant tolling event, it shall be treated as timely filed if a

Basic Claim Submission in respect of such claim is filed with the Trust within three (3) years

after the Initial Claims Filing Date. In addition, any Talc Personal Injury Claim that is first

diagnosed after the Petition Date, irrespective of the application of any relevant federal or state

statute of limitations or repose, shall be treated as timely filed if a Basic Claim Submission in

respect of such claim is filed with the Trust within three (3) years after the date of diagnosis or

within three (3) years after the Initial Claims Filing Date, whichever is later. However, the

processing of any Talc Personal Injury Claim by the Trust may be deferred at the election of the

claimant pursuant to Section 6.2 below.

                 (b)   Payment of Claims. Talc Personal Injury Claims that have been

 liquidated in accordance with the terms hereof shall be paid from the applicable Fund in FIFO

 order based on the date their liquidation became final, all such payments being subject to the

 applicable Payment Percentage in accordance with Section 4.3, the applicable Maximum

 Annual Payment, and any sequencing adjustment provided for in Section 7.7 below, except as

 otherwise provided herein (the “FIFO Payment Queue”). For the avoidance of doubt, each

 Fund shall have its own FIFO Payment Queue.

        Where a claimant is deceased or incompetent, and the settlement and payment of his or

her claim must be approved by a court of competent jurisdiction or through a probate process

prior to submission of the Acceptance and Release by the Representative, an offer made by the




                                                   38
          Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21    Page 157 of 372




Trust on the claim shall remain open so long as proceedings before that court or in that probate

process remain pending, provided that the Trust has been furnished with evidence that the

settlement offer has been submitted to such court or in that probate process for approval. If the

offer is ultimately approved by the court or through the probate process and a properly

completed Acceptance and Release is submitted to the Trust, the Trust shall pay the claim in the

amount so offered, multiplied by the greater of (a) the applicable Payment Percentage in effect at

the time the offer was first made, or (b) the applicable Payment Percentage in effect at the time

the Trust received the properly completed Acceptance and Release.

       If any claims are liquidated on the same date, the claimant’s position in the applicable

FIFO Payment Queue shall be determined by the date of the diagnosis of the claimant’s talc-

related disease with the earlier diagnosis having priority over the later diagnosis. If any claims

are liquidated on the same date and the respective claimants’ talc-related diseases were

diagnosed on the same date, the position of those claimants in the applicable FIFO Payment

Queue shall be determined by the Trust based on the claimants’ dates of births, with older

claimants given priority over younger claimants.

               (c)      Settled and Unpaid Talc Personal Injury Claims. The holder of a Settled

and Unpaid Talc Personal Injury Claim may: (i) resubmit such claim for qualification and

valuation under the Trust pursuant to the procedures set forth in these TDP; or (ii) agree to accept

the settled amount of their claim up to the Maximum Value multiplied by the Initial Payment

Percentage of the applicable Fund.

       5.2           Resolution of Unliquidated Talc Personal Injury Claims. Within sixty

(60) days after the establishment of the Trust, the Trustees, with the consent of the TAC and the

FCR, shall adopt procedures for reviewing and liquidating all unliquidated Ovarian Cancer A-D




                                                 39
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 158 of 372




Claims and Mesothelioma Claims, which shall include deadlines for processing such claims.

Such procedures shall also require that claimants seeking compensation from the Trust in respect

of unliquidated Talc Personal Injury Claims must first file a Complete Claim Submission, in

accordance with the provisions of Sections 6.1 below.

       The Trust Claim Form for claimants seeking to recover from the Trust shall require, in

addition to a Basic Claim Submission: (i) Disease; (ii) Debtor Exposure; and (iii) election to

proceed through the Expedited Review Process or the Individual Review Process.

       Upon filing a Basic Claim Submission and electing the Expedited Review Process or the

Individual Review Process (as applicable), a Talc Personal Injury Claimant seeking to recover

from the Trust shall be placed in the FIFO Processing Queue in accordance with the ordering

criteria described in Section 5.1(a) above.

                (a)   Expedited Review Process.

                       (i)    In General. The Expedited Review Process is designed to provide

qualifying claimants (a) an expeditious, efficient, and inexpensive method for liquidating

applicable, compensable Talc Personal Injury Claims where the claim, after meeting the

applicable Medical/Exposure Criteria, can easily be verified by the Trust; and (b) a fixed and

certain claim value. If, after completing its review, the Trust does not offer the claimant

Scheduled Value, the claimant may provide additional evidence and request that the claim be

reviewed pursuant to Individual Review Process in accordance with Section 5.2(b) below or

proceed to ADR in accordance with Section 5.7.

                       (ii)   Claims Processing Under the Expedited Review Process. All

claimants seeking liquidation of a Talc Personal Injury Claim pursuant to the Expedited Review

Process shall file the Trust Claim Form. Following receipt of a Complete Claim Submission, the




                                                40
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 159 of 372




Trust shall determine whether the claim described therein meets the Medical/Exposure Criteria

for any claim category eligible for the Expedited Review Process and shall advise the claimant

whether the submitted Trust Claim Form is compensable or deficient. If the Trust determines

that a claim meets the Medical/Exposure Criteria for a claim category eligible for the Expedited

Review Process, the Trust shall tender to the claimant an offer of payment equal to the

Scheduled Value for such disease set forth in Section 5.2(a)(iii) below, subject to the applicable

Payment Percentage in accordance with Section 4.3. Offers tendered to Ovarian Cancer A-D

Claimants shall be subject to both the BRCA Reduction and the Clear Cell Reduction, as

applicable, after application of the Payment Percentage. The Trust’s offer shall be delivered

together with the form of Acceptance and Release. Upon the Trust’s receipt of a properly

completed Acceptance and Release, the claim shall be placed in the applicable FIFO payment

queue, and the Trust shall make payment on the claim subject to the limitations, if any, of the

applicable Maximum Annual Payment.

                       (iii)   Ovarian Cancer A-D Claims and Mesothelioma Claims:

Scheduled Value and Medical/Exposure Criteria. The Scheduled Values and

Medical/Exposure Criteria set forth below shall apply to all applicable claims for Ovarian Cancer

A through D and Mesothelioma filed with the Trust on or before the Initial Claims Filing Date

for which the claimant elects the Expedited Review Process and shall continue to apply unless

and until changed in accordance with these TDP. On or after the Initial Claims Filing Date, the

Trustees, with the consent of the TAC and FCR, may add to, change or eliminate Scheduled

Values and/or Medical/Exposure Criteria for Ovarian Cancer A-D Claims and Mesothelioma

Claims except that in no event shall the Scheduled Value for Ovarian Cancer A or Mesothelioma

be reduced to an amount less than the Scheduled Value identified below. In addition,




                                                41
         Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21   Page 160 of 372




commencing on January 1, 2022, the Trust shall modify these valuations annually for inflation

based on the CPI-U published by the United States Department of Labor, Bureau of Labor

Statistics. Any such changes shall apply to such Talc Personal Injury Claims filed after the date

of such change.

                          Expedited Review Medical/Exposure Criteria

 Disease/Category                         Medical/Exposure Criteria for Trust Distribution
 Mesothelioma A                           (i) Diagnosis of Mesothelioma; (ii) Debtor Exposure;
                                          and (iii) Regular and Routine Exposure to Cosmetic
                                          Talc.
 Mesothelioma B                           (i) Diagnosis of Mesothelioma; (ii) Debtor Exposure;
                                          and (iii) Regular and Routine Exposure to Industrial
                                          Talc.
 Ovarian Cancer A                         (i) Diagnosis of Ovarian Cancer A; (ii) Debtor
                                          Exposure; and (iii) Personal Use Exposure.
 Ovarian Cancer B                         (i) Diagnosis of Ovarian Cancer B; (ii) Debtor
                                          Exposure; and (iii) Personal Use Exposure.
 Ovarian Cancer C                         (i) Diagnosis of Ovarian Cancer C; (ii) Debtor
                                          Exposure; and (iii) Personal Use Exposure.
 Ovarian Cancer D                         (i) Diagnosis of Ovarian Cancer D; (ii) Debtor
                                          Exposure; and (iii) Personal Use Exposure.


                   Scheduled Values of Claims Eligible for Expedited Review

                                                      Scheduled Values
      Disease Level                               Trust Election Claims
                               Tort System
                                                  and Non-Indemnified            Mixed Claims
                              Election Claims
                                                         Claims
 Mesothelioma A                    $140,000                   $400,000               $400,000
 Mesothelioma B                    $140,000                   $400,000               $400,000
 Ovarian Cancer A                  $140,000                   $400,000               $400,000
 Ovarian Cancer B                   $ 91,000                  $260,000               $260,000
 Ovarian Cancer C                   $ 49,000                  $140,000               $140,000
 Ovarian Cancer D                   $ 21,000                  $ 60,000               $ 60,000



                  (b)   Individual Review Process.


                                                42
          Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21   Page 161 of 372




                      (i)     In General. Subject to the provisions set forth below, a claimant

may elect to have his or her Talc Personal Injury Claim reviewed under the Individual Review

Process to determine whether (A) for Ovarian Cancer A-D Claims and Mesothelioma Claims

that meet the relevant Medical and Exposure Criteria, whether the value of the claim differs from

the Scheduled Value provided (see Section 5.2(b)(iii)) below; and (B) for Mesothelioma Claims

without Regular and Routine Exposure, and Secondary Mesothelioma Claims, whether the claim

is compensable hereunder and the value of such claim (see Sections 5.2(b)(iv) and (v) below,

respectively). A Talc Personal Injury Claim liquidated in the Individual Review Process may be

determined to be more or less than the Scheduled Value the claimant would have received under

the Expedited Review Process. Until such time as the Trust has made an offer on a claim

pursuant to the Individual Review Process, the claimant may change his or her election to

proceed with the Individual Review Process and have the claim liquidated pursuant to the

Expedited Review Process. In the event of such a change in the processing election, the claimant

shall nevertheless retain his or her place in the applicable FIFO Processing Queue. If, after

completing its review, the Trust does not extend an offer, the claimant may provide additional

evidence and request that the claim be re-reviewed or proceed to ADR in accordance with

section 5.7.

                      (ii)    Foreign Claims. Notwithstanding anything to the contrary herein,

based on the fact that there is no history of Foreign Claims asserted against the Debtors, no

Foreign Claims shall be paid from the Trust or under these TDP.

                      (iii)   Ovarian Cancer A-D Claims and Mesothelioma Claims that

meet the Medical and Exposure Criteria. Ovarian Cancer A-D Claimants and Mesothelioma

Claimants that meet the Medical and Exposure Criteria set forth in Section 5.2(a)(iii) and believe




                                                43
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 162 of 372




they are entitled to greater than the applicable Scheduled Value, shall be eligible to seek the

Individual Review Process to determine the value of their claims. The Individual Review Process

is intended to result in payments equal to the full liquidated value for each claim (subject to the

applicable Payment Percentage) which may be determined to be more or less than the Scheduled

Value the claimant would have received under the Expedited Review Process. Because the

detailed examination and valuation process pursuant to the Individual Review Process requires

substantial time and effort, claimants electing to undergo the Individual Review Process may be

paid on the basis of the liquidated value of their Talc Personal Injury Claims later than would

have been the case had the claimant elected the Expedited Review Process. The liquidated

values of Ovarian Cancer A-D Claims or Mesothelioma Claims that undergo the Individual

Review Process in accordance with the factors set forth in Section 5.2(b)(vi) below may be

determined to be less than the Scheduled Value for the applicable disease, and, in any event,

shall not exceed the Maximum Value for such disease as set forth herein.

                       (iv)    Mesothelioma Claims without Regular and Routine Exposure.

The Individual Review Process provides Mesothelioma Claimants that do not satisfy the Regular

and Routine Exposure criteria with an opportunity for individual consideration and evaluation. If

a Mesothelioma Claimant fails to meet the exposure period criteria in prong “a” of the Regular

and Routine Exposure criteria, but such Claimant otherwise has regular or routine exposure

equivalent to the applicable time period and no other exposure to asbestos, the Trust shall

consider and evaluate the nature, intensity and duration of the exposure to Cyprus Talc and/or

Imerys Talc. If the Trust is satisfied that the claimant has presented a claim that would be

compensable in the tort system, the Trust may offer the claimant a liquidated value up to the

applicable Scheduled Value for Mesothelioma, subject to the applicable Payment Percentage. If a




                                                 44
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 163 of 372




Mesothelioma Claimant fails to meet prong “b” of the Regular and Routine Exposure criteria, the

Trust shall consider and evaluate the nature, intensity and duration of all other exposures to

asbestos as well as the nature, intensity and duration of the exposure to Cyprus and/or Imerys

Talc. If the Trust is satisfied that the claimant has presented a claim that would be compensable

in the tort system, the Trust may offer the claimant a liquidated value up to the applicable

Scheduled Value for Mesothelioma, subject to the applicable Payment Percentage.

                       (v)    Mesothelioma Secondary Exposure Claims. If a claimant

alleges Mesothelioma from Debtor Exposure based on exposure to Cyprus and/or Imerys

Industrial Talc from close physical contact to a person who was occupationally exposed (whether

direct or bystander) to Cyprus Talc and/or Imerys Industrial Talc (i.e., a “Secondary

Mesothelioma Claim”), the claimant must seek the Individual Review Process for his or her

claim pursuant to Section 5.2(b) above. In such a case, the claimant must establish that the

occupationally exposed person would have met the exposure requirements under these TDP that

would have been applicable had the occupationally exposed person filed a Mesothelioma Claim

against the Trust, including the requirement of Debtor Exposure. In addition, the claimant with a

Secondary Mesothelioma Claim must establish that he or she is suffering from Mesothelioma,

that his or her own Debtor Exposure to the occupationally exposed person occurred within the

same time frame that the occupationally exposed person was exposed to Cyprus and/or Imerys

Talc, and that such secondary exposure was a cause of the Mesothelioma. If the Trust is satisfied

that the claimant has presented a claim that would be compensable in the tort system, the Trust

may offer the claimant a liquidated value up to the applicable Scheduled Value for

Mesothelioma, subject to the applicable Payment Percentage.




                                                45
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 164 of 372




                       (vi)    Valuation Factors to Be Considered in the Individual Review

Process. The Trust shall liquidate the value of each Talc Personal Injury Claim that undergoes

the Individual Review Process based on the historic liquidated values of other similarly situated

claims in the tort system as it exists on the Effective Date for similar claims or an analogous

disease, or upon such criteria as the Trust may develop in consultation with the TAC and the

FCR based upon its claims administrative experience and information available on values

through continued litigation in the tort system. Accordingly, the Trust shall take into

consideration all of the factors that affect the amount of damages and values in the tort system,

including, but not limited to, credible evidence of (i) the degree to which the characteristics of a

claim differ from the Medical/Exposure Criteria for the disease in question; (ii) factors such as

the claimant’s age, disability, employment status, disruption of household, family or recreational

activities, dependencies, special damages, and pain and suffering; (iii) whether the claimant’s

damages were (or were not) caused by Debtor Exposure (for example, possible alternative causes

and the strength of documentation of injuries); (iv) settlement and verdict histories in the

Claimant’s Jurisdiction for similarly situated or analogous claims; (v) the greater of (a)

settlement and verdict histories for the claimant’s law firm in the Claimant’s Jurisdiction for

similarly situated or analogous claims, and (b) settlement and verdict histories for the claimant’s

law firm, including all cases where the claimant’s law firm satisfies the Trust on the basis of

clear and convincing evidence provided to the Trust that the claimant’s law firm played a

substantial role in the prosecution and resolution of the cases, such as actively participating in

court appearances, discovery and/or trial of the cases, irrespective of whether a second law firm

was also involved and would also be entitled to include the cases in its “settlement and verdict

histories.” For the avoidance of doubt, mere referral of a case, without further direct




                                                 46
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 165 of 372




involvement, will not be viewed as having played a substantial role in the prosecution and

resolution of a case. In liquidating the value of a Talc Personal Injury Claim that undergoes the

Individual Review Process, the Trust shall treat a claimant as living if the claimant was alive at

the time the initial pre-petition complaint was filed or the Trust Claim Form was filed with the

Trust even if the claimant has subsequently died.

       With respect to Claimant’s Jurisdiction, if the claim was not filed against the Debtors in

the tort system prior to the Petition Date, the claimant may elect as the Claimant’s Jurisdiction (i)

the jurisdiction in which the claimant resides or resided at the time of diagnosis or when the

claim is filed with the Trust; (ii) a jurisdiction in which the claimant experienced exposure to

Cyprus and/or Imerys Talc or a product containing Cyprus and/or Imerys Talc; (iii) a jurisdiction

in which the claimant experienced conduct which exposed a claimant to a product containing

Cyprus and/or Imerys Talc for which the Debtors have legal responsibility; or (iv) any other

jurisdiction in which the claimant could have brought suit in the absence of the bankruptcy case.

       With respect to the Claimant’s Jurisdiction, in the event a claim is made under these TDP

for compensatory damages that would otherwise satisfy the criteria for payment under these

TDP, but Claimant’s Jurisdiction is a Foreclosed Jurisdiction, the claimant may elect the

Commonwealth of Pennsylvania as the Claimant’s Jurisdiction, and such claimant’s damages

shall be determined pursuant to the statutory and common laws of the Commonwealth of

Pennsylvania without regard to its choice of law principles. The choice of law provision in

Section 8.6 below applicable to any claim with respect to which, but for this choice of law

provision, the applicable law of the Claimant’s Jurisdiction pursuant to Section 5.2(b)(vi) is

determined to be the law of a Foreclosed Jurisdiction, shall govern only the rights between the




                                                 47
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 166 of 372




Trust and the claimant, and, to the extent the Trust seeks recovery from any entity that provided

insurance coverage to the Debtors, the law of the Foreclosed Jurisdiction shall govern.

                      (vii)   Average and Maximum Values for Talc Personal Injury

Claims. Average and Maximum Values for Talc Personal Injury Claims shall be as follows:




                                                48
       Case 19-10289-LSS    Doc 2853-1       Filed 01/27/21   Page 167 of 372




                                                Average Values
                                                 Trust Election
     Disease Level          Tort System         Claims and Non-
                                                                     Mixed Claims
                           Election Claims        Indemnified
                                                    Claims
Mesothelioma Claims with       $175,000              $500,000           $500,000
Regular and Routine
Exposure
Mesothelioma Claims             $52,500              $150,000           $150,000
without Regular and
Routine Exposure
Secondary Mesothelioma          $52,500              $150,000           $150,000
Claims
Ovarian Cancer A Claims        $175,000              $500,000           $500,000
Ovarian Cancer B Claims        $113,750              $325,000           $325,000
Ovarian Cancer C Claims         $61,250              $175,000           $175,000
Ovarian Cancer D Claims         $26,250               $75,000             $75,000


                                                Maximum Values
                                                 Trust Election
     Disease Level          Tort System         Claims and Non-
                                                                     Mixed Claims
                           Election Claims        Indemnified
                                                    Claims
Mesothelioma Claims with       $472,500             $1,350,000         $1,350,000
Regular and Routine
Exposure
Mesothelioma Claims            $140,000              $400,000           $ 400,000
without Regular and
Routine Exposure
Secondary Mesothelioma         $140,000              $ 400,000           $400,000
Claims
Ovarian Cancer A Claims        $472,500             $1,350,000         $1,350,000
Ovarian Cancer B Claims        $307,125              $877,500            $877,500
Ovarian Cancer C Claims        $165,375              $472,500            $472,500
Ovarian Cancer D Claims         $70,875              $202,500            $202,500




                                       49
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 168 of 372




       The foregoing Average Values and Maximum Values shall apply to all Talc Personal

Injury Claims filed with the Trust on or before the Initial Claims Filing Date and shall continue

to apply unless and until changed in accordance with these TDP. On or after the Initial Claims

Filing Date, the Trust, with the consent of the TAC and FCR may change these values as set

forth in Section 4.1. Any such changes shall apply to such Talc Personal Injury Claims filed after

the date of such change.

                       (viii) Claims Processing under Individual Review. All claimants

seeking liquidation of a Talc Personal Injury Claim pursuant to the Individual Review Process

shall file the Trust Claim Form. Following receipt of a Complete Claim Submission, the Trust

shall determine the liquidated value, if any, of the claim (as set forth herein) and shall advise the

claimant of that determination. The Trust shall tender to the claimant an offer of payment equal

to the determined liquidated value subject to the applicable Payment Percentage in accordance

with Section 4.3. Offers tendered to Ovarian Cancer A-D Claimants shall be subject to both the

BRCA Reduction and the Clear Cell Reduction, as applicable, after application of the Payment

Percentage. The Trust’s offer shall be delivered together with the form of Acceptance and

Release. Upon the Trust’s receipt of a properly completed Acceptance and Release, the claim

shall be placed in the applicable FIFO Payment Queue and the Trust shall make payment on the

claim, subject to the limitations, if any, of the applicable Maximum Annual Payment.

       5.3         Categorizing Claims as Exigent.

                (a)   Exigent Claims. At any time, the Trust may liquidate and pay Direct Talc

Personal Injury Claims that qualify as Exigent Health Claims or Exigent Hardship Claims as set

forth below. Exigent Claims may be considered separately under the Individual Review Process

no matter what the order of processing otherwise would have been under these TDP. An




                                                 50
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 169 of 372




Exigent Claim, following its liquidation, shall be placed first in the applicable FIFO Payment

Queue ahead of all other Talc Personal Injury Claims and shall be subject to the applicable

Maximum Annual Payment.

                       (i)     Exigent Health Claims. A Direct Talc Personal Injury Claim

qualifies for payment as an Exigent Health Claim if the claim meets the Medical/Exposure

Criteria for Mesothelioma or Ovarian Cancer and the claimant is living when the claim is filed,

and the claimant provides a declaration or affidavit made under penalty of perjury by a physician

who has examined the claimant within one hundred twenty (120) days of the date of declaration

or affidavit in which the physician states (a) that there is substantial medical doubt that the

claimant will survive beyond six (6) months from the date of the declaration or affidavit, and (b)

that the claimant’s terminal condition is caused by the relevant talc-related disease.

                       (ii)    Exigent Hardship Claims. A Direct Talc Personal Injury Claim

qualifies for payment as an Exigent Hardship Claim if the claim meets the relevant

Medical/Exposure Criteria for Mesothelioma or Ovarian Cancer and the Trust, in its sole

discretion, determines (i) that the claimant needs immediate financial assistance based on the

claimant’s expenses and all sources of available income, and (ii) that there is a causal connection

between the claimant’s dire financial condition and the claimant’s talc-related disease.

       5.4         Indirect Talc Personal Injury Claims. Indirect Talc Personal Injury Claims

asserted against the Trust shall be treated as presumptively valid and paid by the Trust subject to

the applicable Payment Percentage (and all other limitations applicable to Direct Talc Personal

Injury Claims hereunder) if (a) such claim satisfied the requirements of the Claims Bar Date for

such claims established by the Bankruptcy Court, if applicable, and is not otherwise disallowed

by Section 502(e) of the Bankruptcy Code or subordinated under Section 509(c) of the




                                                 51
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 170 of 372




Bankruptcy Code, and (b) the Indirect Claimant establishes to the satisfaction of the Trustees that

(i) the Indirect Claimant has paid in full the liability and obligation of the Trust to the individual

claimant to whom the Trust would otherwise have had a liability or obligation under these TDP

(and which has not been paid by the Trust), (ii) the Direct Claimant and the Indirect Claimant

have forever and fully released the Trust and the Protected Parties from all liability to the Direct

Claimant and the Indirect Claimant, (iii) the claim is not otherwise barred by a statute of

limitations or repose or by other applicable law; and (iv) the Indirect Claimant does not owe the

Debtors, Reorganized Debtors, or the Trust an obligation to indemnify the liability so satisfied.

In no event shall any Indirect Claimant have any rights against the Trust superior to the rights of

the related Direct Claimant against the Trust, including any rights with respect to the timing,

amount or manner of payment. In addition, no claim of an Indirect Claimant may be liquidated

and paid in an amount that exceeds what the Indirect Claimant has paid the related Direct

Claimant in respect of such claim for which the Trust would have liability. Further, in no event

shall any Indirect Talc Personal Injury Claim exceed the Maximum Value of the compensable

injury. An Indirect Talc Personal Injury Claim shall be subject to the applicable Payment

Percentages and Average Value set forth herein.

       To establish a presumptively valid Indirect Talc Personal Injury Claim, the Indirect

Claimant’s aggregate liability for the Direct Claimant’s claim must also have been fixed,

liquidated and paid fully by the Indirect Claimant by settlement (with the consent of the Trust

and an appropriate full release in favor of the Trust and the Protected Parties) or a Final Order,

provided that such claim is valid under applicable state law. In any case where the Indirect

Claimant has satisfied the claim of a Direct Claimant against the Trust under applicable law by




                                                  52
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 171 of 372




way of a settlement, the Indirect Claimant shall obtain for the benefit of the Trust and the

Protected Parties a release in form and substance satisfactory to the Trustees.

       If an Indirect Claimant cannot meet the presumptive requirements set forth above,

including the requirement that the Indirect Claimant provide the Trust and the Protected Parties

with a full release of the Direct Claimant’s claim, and demonstrate that the Indirect Claimant

does not owe the Debtors, Reorganized Debtors or the Trust any indemnification obligation in

respect of such claim, the Indirect Claimant may request that the Trust review the Indirect Talc

Personal Injury Claim individually to determine whether the Indirect Claimant can establish

under applicable state law that the Indirect Claimant has paid all or a portion of a liability or

obligation that the Trust had to the Direct Claimant. If the Indirect Claimant can show that it has

paid all or a portion of such liability or obligation, the Trust shall reimburse the Indirect

Claimant the amount of the liability or obligation so paid, times the then applicable Payment

Percentage. However, in no event shall such reimbursement to the Indirect Claimant be greater

than the amount to which the Direct Claimant would have otherwise been entitled under these

TDP. Further, the liquidated value of any Indirect Talc Personal Injury Claim paid by the Trust

to an Indirect Claimant shall be treated as an offset to or reduction of the full liquidated value of

any Talc Personal Injury Claim that might be subsequently asserted by the Direct Claimant

against the Trust.

       Any dispute between the Trust and an Indirect Claimant over whether the Indirect

Claimant has a right to reimbursement for any amount paid to a Direct Claimant shall be subject

to the ADR Procedures. If such dispute is not resolved under the ADR Procedures, the Indirect

Claimant may litigate the dispute in the tort system pursuant to Section 5.8 below.




                                                  53
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 172 of 372




       Indirect Claimants holding Indirect Talc Personal Injury Claims that have not been

disallowed, discharged, or otherwise resolved by Final Order shall have such claims processed in

accordance with procedures to be developed and implemented by the Trustees consistent with

the provisions of this Section 5.4, which procedures (a) shall determine the validity, allowability

and enforceability of such claims, and (b) shall otherwise provide the same liquidation and

payment procedures and rights to the holders of such claims as the Trust would have afforded the

holders of the underlying valid Talc Personal Injury Claims.

       The Trustees may develop and approve a separate claim form for Indirect Claimants with

the consent of the TAC and FCR.

       5.5         Evidentiary Requirements.

                (a)   Mesothelioma Medical Evidence.

                       (i)     In General. All diagnoses of Mesothelioma shall be

accompanied by either (i) a statement by the physician providing the diagnosis that at least ten

(10) years have elapsed between the date of first exposure to asbestos to onset of disease, or (ii) a

history of the claimant’s Debtor Exposure, which may be by affidavit, sales receipts,

photographs, product possession, invoices, employment, construction records, hospital records,

or similar records, or by other credible evidence, sufficient to establish a 10-year latency period

from date of first exposure to asbestos to onset of disease.

                       (ii)    Credibility of Medical Evidence. Before making any payment to

a claimant, the Trust must have reasonable confidence that the medical evidence provided in

support of the claim is credible and consistent with recognized medical standards. Diagnosis by a

physician competent to make a diagnosis of Mesothelioma shall be sufficient medical evidence.




                                                 54
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 173 of 372




       In addition, claimants who otherwise meet the requirements of these TDP for payment of

a Talc Personal Injury Claim shall be paid irrespective of the results in any litigation at any time

between the claimant and any other defendant in the tort system. However, any relevant evidence

submitted in a proceeding in the tort system, other than any findings of fact, a verdict, or a

judgment, involving another defendant may be introduced by either the claimant or the Trust in

any Individual Review Process proceeding conducted pursuant to Section 5.2(b) or any Exigent

Claim proceeding conducted pursuant to Section 5.3(a). The Trust may take any action it deems

appropriate to protect the interests of the Trust in response to the submission of Medical

Evidence it deems unreliable.

                (b)   Ovarian Cancer Medical Evidence.

                       (i)      In General. All diagnoses of Ovarian Cancer shall be

accompanied by either (i) a statement by the physician providing the diagnosis that at least ten

(10) years have elapsed between the date of first exposure to Imerys Talc or an Imerys Talc-

containing product and the diagnosis, or (ii) a history of the claimant’s Debtor Exposure, which

may be by affidavit, sales receipts, photographs, product possession, invoices, hospital records or

similar records, or by other credible evidence, sufficient to establish a 10-year latency period.

                       (ii)     Credibility of Medical Evidence. Before making any payment to

a claimant, the Trust must have reasonable confidence that the medical evidence provided in

support of the claim is credible and consistent with recognized medical and scientific standards.

The Trust may require the submission of pathology reports, laboratory tests, surgical reports,

hospitalization records, results of medical examinations or reviews of other medical evidence.

Medical evidence that is proof of diagnosis, subtype, and stages of epithelial ovarian cancer,

fallopian tube cancer, or primary peritoneal cancer by a gynecologic oncologist, medical




                                                 55
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 174 of 372




oncologist, or pathologist, is presumptively reliable, although the Trust may seek to rebut the

presumption.

       In addition, claimants who otherwise meet the requirements of these TDP for payment of

a Talc Personal Injury Claim shall be paid irrespective of the results in any litigation at any time

between the claimant and any other defendant in the tort system. However, any relevant evidence

submitted in a proceeding in the tort system, other than any findings of fact, a verdict, or a

judgment, involving another defendant may be introduced by either the claimant or the Trust in

any Individual Review Process proceeding conducted pursuant to Section 5.2(b) or any Exigent

Claim proceeding conducted pursuant to Section 5.3(a). The Trust may take any action it deems

appropriate to protect the interests of the Trust in response to the submission of Medical

Evidence it deems unreliable.

                (c)   Exposure Evidence. To receive compensation from the Trust, a claim

must demonstrate Debtor Exposure. Claims based on conspiracy theories that involve no

exposure to talc or talc-containing products sold, distributed, marketed, handled, processed or

manufactured by the Debtors are not compensable under these TDP. To meet the presumptive

exposure requirements of the Expedited Review Process, the holder of a claim for Ovarian

Cancer A-D must also establish Personal Use Exposure in addition to Debtor Exposure. To

meet the presumptive exposure requirements of the Expedited Review Process, the holder of a

Mesothelioma Claim must establish Regular and Routine Exposure in addition to Debtor

Exposure. Credible exposure evidence may be established by an affidavit or sworn statement

based on personal knowledge or by other credible evidence. The Trust may, but is not required

to, ask for the submission of other or additional evidence of exposure when it deems such to be

necessary.




                                                 56
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 175 of 372




       Evidence submitted to establish proof of exposure is for the sole benefit of the Trust, not

third parties or defendants in the tort system. The Trust has no need for, and therefore claimants

are not required to furnish the Trust with, evidence of exposure to specific products other than

those for which the Debtors have legal responsibility, except to the extent such evidence is

required elsewhere in these TDP. Similarly, failure to identify Debtor Exposure in the claimant’s

underlying tort action, or to other bankruptcy trusts, does not preclude the claimant from

recovering from the Trust, provided that the claimant satisfies the medical and exposure

requirements of these TDP.

       5.6     Claims Audit Program. The Trust, with the consent of the TAC and the FCR,

shall develop a Claims Audit Program. Such Claims Audit Program shall include methods for

auditing the reliability of medical evidence, as well as the reliability of evidence of exposure to

talc or talc-containing products for which the Trust has legal responsibility. The Trust shall

utilize the services of a third-party claims processing facility (the “Claims Processor”) to assist

in the evaluation of claims submitted to the Trust and shall participate in a Cross-Trust Audit

Program. The filing of any claim with the Trust, regardless of the treatment sought, shall

constitute consent for each other trust participating in the Cross-Trust Audit Program to release

to the entity overseeing the Cross-Trust Audit Program (the “Auditor”) all information

submitted to such other trusts by or on behalf of the claimant pursuant to the provisions of the

Cross-Trust Audit Program and to disclose the status of any such claim and the amount and date

of any payment on the claim to the Auditor.

       To the extent that the Trustees believe that it is relevant, nothing herein shall preclude the

Trust or its Auditor, in the Trustees’ sole discretion, from reviewing or taking into consideration

filed state court complaints or other claims filed against other mass tort trusts. Any claimant




                                                 57
            Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 176 of 372




subject to the Claims Audit Program shall cooperate and, provide the Trust with non-privileged

information reasonably requested by the Trust and, if requested by the Trustees, authorization to

obtain from other mass tort trusts any information such claimant has submitted to such other

trusts.

          In the event that an audit reveals that fraudulent information has been provided to the

Trust, the Trust may penalize any claimant or claimant’s attorney by rejecting the Talc Personal

Injury Claim or by other means including, but not limited to, requiring the source of such

fraudulent information to pay the costs associated with the audit and any future audit or audits,

reordering the priority of payment of all affected claimants’ Talc Personal Injury Claims and any

other appropriate action or sanction.

          5.7        Arbitration.

                  (a)   Establishment of ADR Procedures. The Trust, with the consent of the

 TAC and the FCR, shall develop and adopt ADR Procedures, which shall provide for binding or

 non-binding arbitration to resolve disputes concerning (a) the valuation of a claim by the Trust,

 (b) whether the Trust’s determination that a claim would not receive an offer was proper, or (c)

 whether the claimant’s medical condition or exposure history meets the requirements of these

 TDP for purposes of categorizing a claim. In addition, disputes over the validity of an Indirect

 Talc Personal Injury Claim shall be eligible for ADR.

          In all arbitrations, the arbitrator shall consider the same medical and exposure evidentiary

requirements that are set forth in Section 5.5 above. In an arbitration involving any such claim,

the Trust shall not offer into evidence or describe any model or assert that any information

generated by the model has any evidentiary relevance or should be used by the arbitrator in

determining the presumed correct liquidated value in the arbitration. The underlying data that




                                                   58
           Case 19-10289-LSS           Doc 2853-1       Filed 01/27/21    Page 177 of 372




was used to create the model may be relevant and may be made available to the arbitrator but

only if provided to the claimant or his or her counsel ten days prior to the arbitration proceeding.

The claimant and his or her counsel may use the data that is provided by the Trust in the

arbitration and shall agree to otherwise maintain the confidentiality of such information. Any

disputes regarding confidentiality shall be resolved by the arbitrator.

        With respect to all claims eligible for arbitration, the claimant shall elect either non-

binding or binding arbitration. The Trust will consent to the type of ADR elected by the

claimant. The ADR Procedures may be modified by the Trust with the consent of the TAC and

the FCR.

                 (b)     Claims Eligible for Arbitration. To be eligible for arbitration on the

 question of the appropriate liquidated value to be assigned to a claim, the Talc Personal Injury

 Claimant must first complete the Individual Review Process set forth in Section 5.2(b) above

 with respect to the disputed issue. The Individual Review Process shall be treated as completed

 for these purposes after the Trust has made an offer on the claim (or declined to make an offer

 on the claim) and the claimant has rejected the liquidated value resulting from the Individual

 Review Process in writing (or been notified that the Trust declined to make an offer).

                 (c)     Limitations on and Payment of Arbitration Awards. A claimant who

 submits to binding arbitration will receive payments in the same manner as one who accepts the

 Trust’s original valuation of the claim. If a claimant elects non-binding arbitration and both the

 claimant and the Trust agree to be bound by the award therein, then the claimant will receive

 payments in the same manner as one who accepts the Trust’s original valuation of the claim.

        5.8            Litigation. Claimants who elect non-binding arbitration and then reject their

arbitral awards retain the right to institute a lawsuit in the tort system against the Trust in the




                                                   59
          Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21    Page 178 of 372




Claimant’s Jurisdiction as defined in Section 5.2(b)(vi) above. Any such lawsuit must be filed

by the claimant in his or her own right and name and not as a member or representative of a

class, and no such lawsuit may be consolidated with any other lawsuit. All defenses (including,

with respect to the Trust, all defenses which could have been asserted by any Protected Party)

shall be available to both sides at trial; however, the Trust may waive any defense and/or

concede any issue of fact or law. If the claimant was alive at the time the initial pre-petition

complaint was filed or the Trust Claim Form was filed with the Trust, the Trust shall treat the

claims as a personal injury case with all personal injury damages to be considered even if the

claimant died during the pendency of the litigation. A claimant shall be eligible for payment of a

judgment for monetary damages obtained in the tort system from the Trust’s available Cash only

as set forth in Section 7.8 below.

                                           SECTION VI

                                     CLAIMS MATERIALS

       6.1         Claims Materials. The Trust shall prepare suitable and efficient Claims

Materials, consisting of (i) a detailed Trust Claim Form (or forms); (ii) instructions each as may

be prepared by the Trustees with the consent of the TAC and FCR; and (iii) a copy of these TDP

for all holders of Talc Personal Injury Claims and shall provide such Claims Materials upon a

written request for such materials to the Trust. In addition, a separate Trust Claim Form for

Indirect Talc Personal Injury Claims shall be developed. The Trust Claim Form shall also

include a certification by the claimant or his or her Representative sufficient to meet the

requirements of Rule 11(b) of the Federal Rules of Civil Procedure. In developing its claim filing

procedures, the Trust shall make every effort to provide claimants with the opportunity to utilize

currently available technology in their discretion, including filing claims and supporting

documentation over the internet and electronically. The Trust Claim Form shall be developed by


                                                 60
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 179 of 372




the Trust and submitted to the TAC and the FCR for approval; it may be changed by the Trustees

with the consent of the TAC and the FCR.

       6.2         Withdrawal or Deferral of Claims. A claimant may withdraw a Talc

Personal Injury Claim at any time upon written notice to the Trust and file another Talc Personal

Injury Claim subsequently without affecting the status of the claim for purposes of statutes of

limitations or repose. All such claims filed after withdrawal shall be given a place in the FIFO

Processing Queue based on the date of such subsequent filing. A claimant may also request that

the processing of his or her Talc Personal Injury Claim by the Trust be deferred for a period not

to exceed three (3) years without affecting the status of the claim for statute of limitations or

repose purposes, in which case the claimant shall also retain his or her original place in the

applicable FIFO Processing Queue. During the period of such deferral, a sequencing adjustment

on such claimant’s Talc Personal Injury Claim as provided in Section 7.7 hereunder shall not

accrue and payment thereof shall be deemed waived by the claimant. Except for Talc Personal

Injury Claims held by representatives of deceased or incompetent claimants for which court or

probate approval of the Trust’s offer is required, a claim shall be deemed to have been

withdrawn if the claimant neither accepts, rejects, nor initiates arbitration within six (6) months

of the Trust’s written offer of payment or of rejection of the claim. Upon written request, for

good cause, the Trust may extend the withdrawal or deferral period for an additional six (6)

months. During any period of deferral, a sequencing adjustment on such claimant’s Talc

Personal Injury Claim as provided in Section 7.7 hereunder shall not accrue and payment thereof

shall be deemed waived by the claimant.

       6.3         Filing Requirements and Fees. The Trustees shall have the discretion to

determine, with the consent of the TAC and the FCR, whether a filing fee should be required for




                                                 61
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 180 of 372




any Talc Personal Injury Claims, and in what amount. A filing fee shall not be required for any

Talc Personal Injury Claimant who has commenced litigation against any party based on Debtor

Exposure or for any Indemnified Claimant who, in connection with submission of a Trust Claim

Form, will commence litigation in respect of an Indemnified Claim. Any filing fee paid to the

Trust shall be reimbursed in full without application of the applicable Payment Percentage if and

when such claim is paid by the Trust.

       6.4         English Language. All claims, claims forms, submissions and evidence

submitted to the Trust or in connection with any claim or its liquidation not in the English

language shall be accompanied by an English translation.

       6.5         Confidentiality of Talc Personal Injury Claimants’ Submissions. All

submissions to the Trust by a holder of a Talc Personal Injury Claim, including a claim form and

materials related thereto, shall be treated as made in the course of settlement discussions between

the holder and the Trust and intended by the parties to be confidential and to be protected by all

applicable state and federal privileges, including, but not limited to, those directly applicable to

settlement discussions. The Trust will preserve the confidentiality of such claimant submissions

and shall disclose the contents thereof only, with the permission of the holder, to another trust

established for the benefit of talc or asbestos personal injury claimants pursuant to Sections

105(a) and 524(g) of the Bankruptcy Code or other applicable law, or to such other persons as

authorized by the holder, or in response to a valid subpoena of such materials issued by the

Bankruptcy Court, a Delaware state court, the United States District Court for the District of

Delaware or any other court of competent jurisdiction.

       Furthermore, the Trust shall provide counsel for the holder a copy of any such subpoena

immediately upon being served; provided, however, that if a subpoena seeks records or




                                                 62
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 181 of 372




information pertaining to more than fifty (50) claimants, the Trust may instead provide a copy of

the subpoena to counsel for the TAC and FCR and delay providing a copy of the subpoena to

counsel for individual holders of Talc Personal Injury Claims until, in the Trustees’ judgment, it

appears likely that information or records relating to the holders may have to be produced in

response to the subpoena. In such a case, the Trust shall ensure that the notice that is provided to

counsel for the holders allows such counsel sufficient time to object to the production. The Trust

shall on its own initiative or upon request of the claimant or claimants in question take all

necessary and appropriate steps to preserve any and all privileges.

       Notwithstanding anything in the foregoing to the contrary, with the consent of the TAC

and the FCR, the Trust may disclose information, documents, or other materials reasonably

necessary in the Trust’s judgment to preserve, litigate, resolve or settle coverage, or to comply

with an applicable obligation under an insurance policy, indemnity, or settlement agreement;

provided, however, that the Trust shall take any and all steps reasonably feasible in its judgment

to preserve the further confidentiality of such information, documents and materials, and prior to

the disclosure of such information, documents or materials to a third party, the Trust shall

receive from such third party a written agreement of confidentiality that (a) ensures that the

information, documents and materials provided by the Trust shall be used solely by the receiving

party for the purpose stated in the agreement and (b) prohibits any other use or further

dissemination of the information, documents and materials by the third party.

                                          SECTION VII

         GENERAL GUIDELINES FOR LIQUIDATING AND PAYING CLAIMS

       7.1         Claims Processing. The Trust may utilize the services of a Claims Processor.

All Talc Personal Injury Claims shall be resolved and, if determined to be eligible for payment,

paid on an impartial, FIFO basis.


                                                 63
          Case 19-10289-LSS         Doc 2853-1          Filed 01/27/21   Page 182 of 372




       A claimant may not assert more than one Talc Personal Injury Claim hereunder.

However, the holder of a Direct Talc Personal Injury Claim for Ovarian Cancer B, Ovarian

Cancer C, or Ovarian Cancer D who is paid from Fund C may assert a new claim for a higher

level of Ovarian Cancer or Mesothelioma that is subsequently diagnosed. Any additional

payments as to which such claimant may be entitled shall be paid from Fund A and shall be

reduced by the amount paid from Fund C for any earlier-diagnosed disease and the remaining

amount due shall be subject to the then applicable Payment Percentage.

       Talc Personal Injury Claims shall be processed based on their place or places in the

applicable FIFO Processing Queues based upon the election (Expedited Review Process or

Individual Review Process) the Talc Personal Injury Claimant selects (if such election is

available). The Trust shall take all reasonable steps to resolve Talc Personal Injury Claims as

efficiently and expeditiously as possible at each stage of claims processing, including mediation

and arbitration, which steps may include, in the Trust’s sole discretion, conducting settlement

discussions with Representatives with respect to more than one claim at a time, provided that the

claimants’ respective positions in the applicable FIFO Processing Queues are maintained, and

each claim is individually evaluated pursuant to the valuation factors set forth in Section

5.2(b)(vi) herein. Except as set forth herein, the Trust shall also make every effort to issue offers

each year to at least that number of Talc Personal Injury Claims required to exhaust the

applicable Maximum Annual Payment for each Fund.

       The Trustees shall use their reasonable best efforts to ensure that the Trust processes

claims such that over time the combination of settlements at the Scheduled Values (if applicable)

and those resulting from the Individual Review Process should generally result in the applicable

Average Values set forth in Section 5.2(b)(vii).




                                                   64
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 183 of 372




       Nothing herein shall prevent the Trust from settling multiple claims at one time.

       7.2         Acceptance and Release. A claimant may accept an offer of payment from

the Trust by completing the applicable acceptance and release form to be adopted by the Trust

with the consent of the TAC and FCR (the “Acceptance and Release”). The Acceptance and

Release form provided to holders of Non-Indemnified Claims and Trust Election Claimants shall

include a release of all Protected Parties. The Acceptance and Release form provided to Tort

System Election Claimants will explicitly provide that such claimant is not releasing the Debtors

but is solely releasing the Trust’s liability in respect of other Protected Parties and will provide

that such claimant’s right to pursue Indemnified Claims against the Debtors in the tort system is

preserved and unaffected as a result of any payment from the Trust. The applicable Acceptance

and Release shall be available for completion electronically and may be executed by the claimant

or the Representative through DocuSign or a similar authorized electronic signature program, or

such other simplified and expedient means as the Trust, with the consent of the TAC and FCR,

may adopt.

       7.3         Claims Disputes. All unresolved disputes regarding a claimant’s medical

condition, exposure history and/or the liquidated value of the claim may be subject to informal

mediation and then, at the election of the claimant, to binding or non-binding arbitration as set

forth in Section 5.7 herein under the ADR Procedures to be adopted by the Trust with the

consent of the TAC and FCR. Talc Personal Injury Claims that are the subject of a dispute with

the Trust that are not resolved by arbitration may enter the tort system solely as provided in

Sections 5.8.

       7.4         Costs Considered. Notwithstanding any provisions of these TDP to the

contrary, the Trustees shall always provide appropriate consideration to the cost of ensuring that




                                                  65
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 184 of 372




payment of valid Talc Personal Injury Claims is not further impaired by costs incurred related to

the Trust’s investigation of the validity of the medical and exposure evidence supporting any

claim for Ovarian Cancer or Mesothelioma. Nothing herein shall prevent the Trustees, in

appropriate circumstances, from contesting the validity of any claim against the Trust whatever

the costs or declining to accept medical evidence from sources that the Trustees have determined

to be unreliable pursuant to the Claims Audit Program described in Section 5.6 above.

       7.5         Discretion to Vary the Order and Amounts of Payments in the Event of

Limited Liquidity. Consistent with the provisions hereof and subject to the FIFO Processing

and Payment Queue and the applicable Maximum Annual Payments set forth above, the Trustees

shall proceed as quickly as possible to liquidate valid Talc Personal Injury Claims and shall

make payments to holders of such claims in accordance with these TDP promptly as funds

become available and as claims are liquidated, while maintaining sufficient resources to pay

future valid claims in substantially the same manner.

       Because the Trust’s assets and liabilities over time remain uncertain, and decisions about

payments must be based on estimates that cannot be made precisely, such decisions may have to

be revised in light of experiences over time, and there can be no guarantee of any specific level

of payment to claimants. However, the Trustees shall use their best efforts to treat similar claims

in substantially the same manner, consistent with their duties as Trustees, the purposes of the

Trust, and the practical limitations imposed by the inability to predict the future with precision.

       In the event that the Trust faces issues with respect to liquidity, the Trustees may, with

the consent of the TAC and the FCR, (a) suspend the normal order of payment, or (b)

temporarily limit or suspend payments altogether.




                                                 66
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 185 of 372




       7.6         Punitive Damages. Except to the extent that punitive damages are the sole

recovery provided under applicable law, in determining the value of any liquidated or

unliquidated Talc Personal Injury Claim, punitive or exemplary damages (i.e., damages other

than compensatory damages) shall not be considered or allowed, notwithstanding their

availability in the tort system. Similarly, no punitive or exemplary damages shall be payable with

respect to any claim litigated against the Trust in the tort system pursuant to Sections 5.8 herein.

       For the avoidance of doubt, this Section 7.5 shall not affect in any way any claimant’s or

the Trust’s ability to recover from any entity other than the Trust or the Protected Parties,

including, by way of example and not limitation, J&J.

       7.7         Sequencing Adjustments.

                (a)   General. Subject to the limitations set forth below, a sequencing

adjustment shall be paid on all Talc Personal Injury Claims with respect to which the claimant

has had to wait a year or more for payment, provided, however, that no claimant shall receive a

sequencing adjustment for a period in excess of seven (7) years, for the period when the claim

was deferred or withdrawn at the claimant’s request, or during any period where the Trust’s

provision of payment to a claimant is delayed as the result of the claimant’s failure to provide

the Trust with additional information as requested on an unliquidated Talc Personal Injury

Claim. The sequencing adjustment factor shall be equal to the federal funds rate per annum for

each of the first five (5) years after the Effective Date; thereafter, the Trust shall have the

discretion to change the annual sequencing adjustment factor with the consent of the TAC and

the FCR.

                (b)   Unliquidated Talc Personal Injury Claims. A sequencing adjustment

shall be payable on the Scheduled Value of any unliquidated Talc Personal Injury Claim




                                                 67
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 186 of 372




whether the claim is liquidated under Expedited Review Process, Individual Review Process, or

by arbitration. No sequencing adjustment shall be available to or paid on any claim liquidated in

the tort system pursuant to Section 5.8 above herein. Sequencing adjustments on all such

unliquidated claims shall be measured from the date of payment back to the date that is one (1)

year after the date on which the claim was placed in the FIFO Payment Queue, subject to the

limitation that no claimant shall receive a sequencing adjustment for a period in excess of seven

(7) years. Notwithstanding the provisions hereof, a sequencing adjustment shall not accrue

during any period where the Trust’s provision of payment to a claimant is delayed as the result

of the claimant’s failure to provide the Trust with information necessary to process a Talc

Personal Injury Claim.

       7.8         Payment of Judgments for Money Damages. This section does not apply to

Indemnified Claims pursued in the tort system pursuant to Section 2.3(a)(ii) hereof. If and when

a claimant who elected non-binding arbitration and rejected the arbitral award subsequently

obtains a judgment in the tort system, the claim shall be placed in the applicable FIFO Payment

Queue based on the date on which the judgment became final. Thereafter, the claimant shall

receive from the Trust an initial payment (subject to the applicable Payment Percentage and the

applicable Maximum Annual Payment) of an amount equal to the greater of (i) the Trust’s last

offer to the claimant, or (ii) the award that the claimant declined in non-binding arbitration;

provided, however, that in no event shall such payment amount exceed the amount of the

judgment obtained in the tort system. The claimant shall receive the balance of the judgment, if

any, in five (5) equal installments in years six (6) through ten (10) following the year of the

initial payment (also subject to the applicable Payment Percentage, Maximum Value, and the




                                                 68
          Case 19-10289-LSS           Doc 2853-1       Filed 01/27/21   Page 187 of 372




applicable Maximum Annual Payment, if applicable, in effect on the date of the payment of the

subject installment).

       The total amounts paid with respect to such claims shall not exceed the relevant

Maximum Values for such Disease Levels as set forth in Section 5.2(a)(iii) above, subject to the

applicable Payment Percentage. Under no circumstances shall (a) sequencing adjustments be

paid pursuant to Section 7.7, or (b) interest be paid under any statute on any judgments obtained

in the tort system.

       7.9            Third-Party Services. Nothing in these TDP shall preclude the Trust from

contracting with another claims resolution organization to provide services to the Trust so long

as decisions about the categorization and liquidated value of Talc Personal Injury Claims are

based on the relevant provisions of these TDP, including the Disease Levels, Scheduled Values,

Average Values, Maximum Values, and Medical/Exposure Criteria set forth above.

       7.10           Trust Disclosure of Information. Periodically, but not less often than once a

year, the Trust shall make available to claimants and other interested parties, the number of

claims by each disease that have been resolved both by the Individual Review Process and by

arbitration as well as by litigation in the tort system indicating the amounts of the awards and the

averages of the awards by jurisdiction.

                                           SECTION VIII

                                        MISCELLANEOUS

       8.1            Non-Binding Effect of Trust and/or Litigation Outcome. Notwithstanding

any other provision of these TDP, a decision by the Trust to pay or not to pay any claim shall not

be used in, be admissible as evidence in, binding in, or have any res judicata, collateral estoppel,

or other preclusive effect in any lawsuit or other proceeding against J&J or any other entity other

than the Trust. Notwithstanding any other provision of these TDP, the outcome of litigation


                                                  69
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 188 of 372




against the Debtors by the holder of an Indemnified Claim shall not be used in, be admissible as

evidence in, binding in or have any other preclusive effect in connection with the Trust’s

resolution or valuation of an Indemnified Claim.

       8.2         Independence of the Trust. Neither J&J nor any of its Affiliates shall have

any rights or involvement whatsoever in the Trust, including without limitation its management

or operation, or in connection with this TDP. Neither J&J nor any of its Affiliates are a third-

party beneficiary of the Trust or these TDP, and nothing herein creates any rights or obligations

that may give rise to a claim or cause of action by J&J or any of its Affiliates against the Trust or

any claimant.

       8.3         Amendments. Except as otherwise provided herein, the Trustees may not

amend, modify, delete, or add to any provisions of these TDP, without the written consent of the

TAC and the FCR. Nothing herein is intended to preclude the TAC or the FCR from proposing

to the Trustees, in writing, amendments to these TDP. For the avoidance of doubt, these TDP

may not be amended to alter the allocation of the assets of the Trust between or among Funds.

       8.4         Severability. Should any provision contained in these TDP be determined to

be unenforceable, such determination shall in no way limit or affect the enforceability and

operative effect of any and all other provisions of these TDP. Should any provision contained in

these TDP be determined to be inconsistent with or contrary to Debtors’ obligations to any

insurance company providing insurance coverage to the Debtors in respect of claims for personal

injury based on exposure to talc and/or a talc-containing product, or to conduct that exposed the

claimant to talc and/or a talc product, for which the Debtors have legal responsibility or products

containing talc for which the Debtors have legal responsibility, the Trustees, with the consent of

the TAC and the FCR, may amend these TDP and/or the Trust Agreement to make the




                                                 70
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 189 of 372




provisions of either or both documents consistent with the duties and obligations of the Debtors

to said insurance company.

       8.5          Governing Law. Except for purposes of determining the liquidated value of

any Talc Personal Injury Claim, administration of these TDP shall be governed by, and construed

in accordance with, the laws of the State of Delaware. The law governing the liquidation of Talc

Personal Injury Claims in the case of the Individual Review Process, mediation, arbitration or

litigation in the tort system shall be the law of the Claimant’s Jurisdiction as described in Section

5.2(b)(vi) above.

       8.6          Administration with Other Comparable Trusts. In order to efficiently

administer the Talc Personal Injury Trust Assets, the Trustees may determine, with the consent

of the TAC and the FCR, to provide for the administration of the Talc Personal Injury Trust

Assets and/or these TDP by or in conjunction with another trust or trusts established under

Sections 105 and/or 524(g) of the Bankruptcy Code, provided, however, that appropriate

accounting, trust, confidentiality, or other procedures shall be adopted and followed to ensure

that the Talc Personal Injury Assets are maintained separate and segregated from any other

trust’s assets or res and the Trust’s value can be separately ascertained at all appropriate times,

and all claimant information is maintained on a confidential basis.




                                                 71
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21     Page 190 of 372




                                    EXHIBIT B

                        Talc Personal Injury Trust Agreement




US-DOCS\120811676.4
              Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 191 of 372




                IVORY AMERICA PERSONAL INJURY TRUST AGREEMENT




20877240v16
              Case 19-10289-LSS                 Doc 2853-1               Filed 01/27/21             Page 192 of 372


                                                TABLE OF CONTENTS

                                                                                                                                      Page


ARTICLE I             AGREEMENT OF TRUST ............................................................................. 3
        1.1      Creation and Name ................................................................................................ 3
        1.2      Purpose................................................................................................................... 3
        1.3      Transfer of Assets .................................................................................................. 3
        1.4      Acceptance of Assets and Assumption of Liabilities ............................................ 4
ARTICLE II            POWERS AND TRUST ADMINISTRATION .............................................. 5
        2.1      Powers .................................................................................................................... 5
        2.2      General Administration .......................................................................................... 9
        2.3      Claims Administration ......................................................................................... 13
ARTICLE III           ACCOUNTS, INVESTMENTS, AND PAYMENTS .................................. 13
        3.1      Accounts .............................................................................................................. 13
        3.2      Investments .......................................................................................................... 13
        3.3      Source of Payments.............................................................................................. 16
ARTICLE IV            TRUSTEES; DELAWARE TRUSTEE......................................................... 16
        4.1      Number ................................................................................................................ 16
        4.2      Term of Service.................................................................................................... 16
        4.3      Appointment of Successor Trustees..................................................................... 17
        4.4      Liability of Trustees, Members of the TAC and the FCR ................................... 18
        4.5      Compensation and Expenses of Trustees and Delaware Trustee......................... 18
        4.6      Indemnification .................................................................................................... 19
        4.7      Lien ...................................................................................................................... 20
        4.8      Trustees’ Employment of Experts; Delaware Trustees’ Employment of
                 Counsel ................................................................................................................ 21
        4.9      Trustees’ Independence ....................................................................................... 21
        4.10     Bond ..................................................................................................................... 21
        4.11     Delaware Trustee ................................................................................................. 22
        4.12     Medicare Reporting Obligations .......................................................................... 24
ARTICLE V             TRUST ADVISORY COMMITTEE ............................................................ 24
        5.1      Members .............................................................................................................. 24
        5.2      Duties ................................................................................................................... 25

                                                                   -i-
20877240v15
              Case 19-10289-LSS                Doc 2853-1                Filed 01/27/21             Page 193 of 372


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                     Page


        5.3      Term of Office ..................................................................................................... 25
        5.4      Appointment of Successor ................................................................................... 26
        5.5      TAC’s Employment of Professionals .................................................................. 27
        5.6      Compensation and Expenses of the TAC ............................................................ 28
        5.7      Procedures for Consultation with and Obtaining the Consent of the TAC.......... 29
ARTICLE VI            THE FCR ....................................................................................................... 31
        6.1      Duties ................................................................................................................... 31
        6.2      Term of Office ..................................................................................................... 32
        6.3      Appointment of Successor ................................................................................... 32
        6.4      FCR’s Employment of Professionals ................................................................... 33
        6.5      Compensation and Expenses of the FCR ............................................................. 34
        6.6      Procedures for Consultation with and Obtaining the Consent of the FCR .......... 34
ARTICLE VII           GENERAL PROVISIONS ............................................................................ 36
        7.1      Irrevocability ........................................................................................................ 36
        7.2      Term; Termination ............................................................................................... 36
        7.3      Amendments ........................................................................................................ 38
        7.4      Meetings ............................................................................................................... 39
        7.5      Severability .......................................................................................................... 39
        7.6      Notices ................................................................................................................. 39
        7.7      Successors and Assigns........................................................................................ 41
        7.8      Limitation on Claim Interests for Securities Laws Purposes ............................... 41
        7.9      Entire Agreement; No Waiver ............................................................................. 41
        7.10     Headings .............................................................................................................. 42
        7.11     Governing Law .................................................................................................... 42
        7.12     Settlors’ Representative and Cooperation ............................................................ 43
        7.13     Dispute Resolution ............................................................................................... 43
        7.14     Enforcement and Administration ......................................................................... 44
        7.15     Effectiveness ........................................................................................................ 44
        7.16     Counterpart Signatures......................................................................................... 44



                                                                  -ii-
20877240v15
              Case 19-10289-LSS            Doc 2853-1         Filed 01/27/21         Page 194 of 372




                IVORY AMERICA PERSONAL INJURY TRUST AGREEMENT


         This Ivory America Personal Injury Trust Agreement (this “Trust Agreement”), dated

the date set forth on the signature page hereof and effective as of the Effective Date, is entered

into pursuant to the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc

America, Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.

_______] (as may be further amended or modified, the “Plan”),1 by Imerys Talc America, Inc.

and its Debtor affiliates (referred to as the “Debtors”)2, the debtors and debtors-in-possession

whose Chapter 11 Cases are administered under Case No. 19-10289 (LSS) in the United States

Bankruptcy Court for the District of Delaware (“Bankruptcy Court”); the Tort Claimants’

Committee (“TCC”); the Legal Representative of Future Claimants (the “FCR”); [__________]

(the “Delaware Trustee”); the Trustees identified on the signature pages hereof (the

“Trustees”); and the members of the Talc Trust Advisory Committee identified on the signature

pages hereof (the “TAC” and, together with the Debtors, the TCC, the FCR, the Delaware

Trustee, and the Trustees, the “Parties”);

         WHEREAS, the Debtors have reorganized under the provisions of Chapter 11 of the

Bankruptcy Code in the cases filed in the Bankruptcy Court jointly administered and known as

In re: Imerys Talc America, Inc., et al., Case No. 19-10289 (LSS); and

         WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court and the

Affirmation Order entered by the District Court; and


1
  All capitalized terms not otherwise defined herein shall have their respective meanings as set forth in the Plan, and
such definitions are incorporated herein by reference. All capitalized terms not defined herein or in the Plan, but
defined in the Bankruptcy Code or Bankruptcy Rules, shall have the meanings ascribed to them by the Bankruptcy
Code and Bankruptcy Rules, and such definitions are incorporated herein by reference.
2
 To the extent Imerys Talc Italy S.p.A. (“ITI”) seeks protection pursuant to the terms of the Bankruptcy Code in the
Bankruptcy Court, the defined term Debtors shall include ITI.



20877240v15
              Case 19-10289-LSS     Doc 2853-1      Filed 01/27/21     Page 195 of 372




        WHEREAS, the Plan provides, inter alia, for the creation of the Ivory America Personal

Injury Trust (the “Talc Personal Injury Trust” or the “Talc Trust”); and

        WHEREAS, pursuant to the Plan, the Talc Trust is to use its assets and income to

resolve all Talc Personal Injury Claims (“Talc Claims”); and

        WHEREAS, it is the intent of the TCC, the Debtors, the FCR, the Trustees, and the TAC

that the Talc Trust will value, and be in a financial position to pay, Talc Claims that involve

similar claims in substantially the same manner and in accordance with the terms of this Trust

Agreement and the Trust Distribution Procedures (the “TDP”) attached to the Plan as Exhibit A;

and

        WHEREAS, all rights of the holders of Talc Claims arising under this Trust Agreement

and the TDP shall vest upon the Effective Date; and

        WHEREAS, pursuant to the Plan, the Talc Trust is intended to qualify as a “qualified

settlement fund” (a “Qualified Settlement Fund”) within the meaning of section 1.468B-1 et

seq. of the Treasury Regulations promulgated under section 468B of the Internal Revenue Code

(the “QSF Regulations”); and

        WHEREAS, the Bankruptcy Court has determined that the Talc Trust and the Plan

satisfy all the prerequisites for issuance of an injunction pursuant to sections 524(g) and 105(a)

of the Bankruptcy Code with respect to any and all Talc Claims, and such injunction has been

entered in connection with the Confirmation Order;

        NOW, THEREFORE, it is hereby agreed as follows:

                                           ARTICLE I

                                   AGREEMENT OF TRUST

        1.1      Creation and Name. The Debtors as settlors (“Settlors”) hereby create a trust

known as the “Imerys America Personal Injury Trust,” which is the Talc Trust provided for and
                                            -2-
20877240v15
              Case 19-10289-LSS      Doc 2853-1        Filed 01/27/21    Page 196 of 372




referred to in the Plan. The Trustees of the Talc Trust may transact the business and affairs of

the Talc Trust in the name of the Talc Trust, and references herein to the Talc Trust shall include

the Trustees acting on behalf of the Talc Trust. It is the intention of the Parties that the Talc

Trust constitutes a statutory trust under Chapter 38 of title 12 of the Delaware Code, 12 Del. C.

§ 3801 et seq. (the “Act”) and that this document constitute the governing instrument of the Talc

Trust. The Trustees and the Delaware Trustee are hereby authorized and directed to execute and

file a Certificate of Trust with the Delaware Secretary of State in the form attached hereto as

Exhibit 1.

        1.2      Purpose. The purpose of the Talc Trust is to assume all liabilities and

responsibility for all Talc Claims and, among other things, to: (a) direct the processing,

liquidation, and payment of all Talc Claims in accordance with the Plan, the TDP, and the

Confirmation Order; (b) preserve, hold, manage, and maximize the assets of the Talc Trust for

use in paying and resolving Talc Claims; and (c) qualify at all times as a Qualified Settlement

Fund. The Talc Trust is to use the Talc Trust’s assets and income to pay the holders of all Talc

Claims in accordance with this Trust Agreement and the TDP in such a way that such holders of

Talc Claims are treated fairly, equitably, and reasonably in light of the assets available to resolve

such claims, and to otherwise comply in all respects with the requirements of a trust set forth in

section 524(g)(2)(B) of the Bankruptcy Code.

        1.3      Transfer of Assets. Pursuant to, and in accordance with Article IV of the Plan,

the Talc Trust has received the Talc Personal Injury Trust Assets to fund the Talc Trust and settle

or discharge all Talc Claims. In all events, the Talc Personal Injury Trust Assets or any other

assets to be transferred to the Talc Trust under the Plan will be transferred to the Talc Trust free

and clear of any liens or other claims by the Debtors, the Reorganized Debtors, the other


                                                 -3-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 197 of 372




Protected Parties, any creditor, or other entity except as otherwise provided in the Plan. Article

IV, Section 4.6 of the Plan provides for the Debtors and the Reorganized Debtors, among others,

to execute and deliver such documents to the Talc Trust as the Trustees may request to effectuate

the transfer and assignment of any Talc Personal Injury Trust Assets to the Talc Trust.

        1.4      Acceptance of Assets and Assumption of Liabilities.

                 (a)   In furtherance of the purposes of the Talc Trust, the Talc Trust hereby

expressly accepts the transfer to the Talc Trust of the Talc Personal Injury Trust Assets or any

other transfers contemplated by the Plan in the time and manner as, and subject to the terms,

contemplated in the Plan.

                 (b)   In furtherance of the purposes of the Talc Trust, the Talc Trust expressly

assumes all liabilities and responsibility for all Talc Claims (except as set forth in the Plan) and

the indemnification obligations in Section 4.12 of the Plan in substitution for the financial or

other responsibility or liability of the Reorganized Debtors therefor and neither the Reorganized

Debtors nor any of the Protected Parties shall have any further financial or other responsibility or

liability therefor except as explicitly set forth in the Plan. Except as otherwise provided in this

Trust Agreement and the TDP, the Talc Trust shall have all defenses, cross-claims, offsets, and

recoupments, as well as rights of indemnification, contribution, subrogation, and similar rights,

regarding such claims that the Debtors or the Reorganized Debtors have or would have had

under applicable law. Regardless of the foregoing, however, a claimant must meet otherwise

applicable federal and state statutes of limitations and repose, except as otherwise provided in

Section 5.1(a)(ii) of the TDP.




                                                 -4-
20877240v15
              Case 19-10289-LSS      Doc 2853-1       Filed 01/27/21     Page 198 of 372




                 (c)   Notwithstanding anything to the contrary herein, no provision herein or in

the TDP shall be construed or implemented in a manner that would cause the Talc Trust to fail to

qualify as a Qualified Settlement Fund under the QSF Regulations.

                 (d)   Nothing in this Trust Agreement shall be construed in any way to limit

(i) the scope, enforceability, or effectiveness of the Injunctions or (ii) the Talc Trust’s

assumption of liability for all Talc Claims subject to the provisions of Section 1.4(b) above and

the Plan.

                 (e)   In this Trust Agreement and the TDP, the words “must,” “will,” and

“shall” are intended to have the same mandatory force and effect, while the word “may” is

intended to be permissive rather than mandatory.

                 (f)   To the extent required by the Act, the beneficial owners (within the

meaning of the Act) of the Talc Trust (the “Beneficial Owners”) shall be deemed to be the

holders of Talc Claims; provided that (i) the holders of Talc Claims, as such Beneficial Owners,

shall have only such rights with respect to the Talc Trust and its assets as are set forth in the TDP

and (ii) no greater or other rights, including upon dissolution, liquidation, or winding up of the

Talc Trust, shall be deemed to apply to the holders of Talc Claims in their capacity as Beneficial

Owners.

                                            ARTICLE II

                           POWERS AND TRUST ADMINISTRATION

        2.1      Powers.

                 (a)   The Trustees are and shall act as fiduciaries to the Talc Trust in

accordance with the provisions of this Trust Agreement, the Plan and the Confirmation Order.

The Trustees shall, at all times, administer the Talc Trust and the Talc Personal Injury Trust

Assets in accordance with the purposes set forth in Section 1.2 above. Subject to the limitations
                                               -5-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 199 of 372




set forth in this Trust Agreement, the Trustees shall have the power to take any and all actions

that, in the judgment of the Trustees, are necessary or proper to fulfill the purposes of the Talc

Trust, including, without limitation, each power expressly granted in this Section 2.1, any power

reasonably incidental thereto and not inconsistent with the requirements of Section 2.2, and any

trust power now or hereafter permitted under the laws of the State of Delaware.

                 (b)   Except as required by applicable law or otherwise specified herein, the

Trustees need not obtain the order or approval of any court in the exercise of any power or

discretion conferred hereunder.

                 (c)   Without limiting the generality of Section 2.1(a) above, and except as

limited below or by the Plan, the Trustees shall have the power to:

                       (i)     receive and hold the Talc Personal Injury Trust Assets and exercise

all rights with respect thereto, including the right to vote and sell any securities that are included

in the Talc Personal Injury Trust Assets;

                       (ii)    invest the monies held from time to time by the Talc Trust;

                       (iii)   enter into leasing and financing agreements with third parties to the

extent such agreements are reasonably necessary to permit the Talc Trust to operate;

                       (iv)    pay liabilities and expenses of the Talc Trust including the

indemnification obligations set forth in section 4.12 of the Plan;

                       (v)     establish such funds, reserves, and accounts within the Talc Trust

estate, the Trustees deem useful in carrying out the purposes of the Talc Trust;

                       (vi)    sue and be sued and participate, as a party or otherwise, in any

judicial, administrative, arbitrative, or other proceeding;




                                                  -6-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21    Page 200 of 372




                       (vii)   establish, supervise, and administer the Talc Trust in accordance

with this Trust Agreement and the TDP and the terms thereof;

                       (viii) appoint such officers, hire such employees, engage such legal,

financial, accounting, investment, auditing, forecasting, and other consultants, advisors, and

agents as the business of the Talc Trust requires, and delegate to such persons such powers and

authorities as the fiduciary duties of the Trustees permit and as the Trustees, in their discretion,

deem advisable or necessary in order to carry out the terms of the Talc Trust;

                       (ix)    pay reasonable compensation to those employees, legal, financial,

accounting, investment, auditing, forecasting, and other consultants, advisors, and agents

(including those engaged by the Talc Trust in connection with its alternative dispute resolution

activities);

                       (x)     as provided below, (a) compensate the Trustees, the Delaware

Trustee, and the FCR, and the employees, legal, financial, accounting, investment, auditing,

forecasting, and other consultants, advisors, and agents of each of them, and (b) reimburse the

Trustees, the Delaware Trustee, and the FCR for all reasonable out-of-pocket costs and expenses

incurred by such persons in connection with the performance of their duties hereunder;

                       (xi)    execute and deliver such instruments as the Trustees deem proper

in administering the Talc Trust;

                       (xii)   enter into such other arrangements with third parties as the

Trustees deem useful in carrying out the purposes of the Talc Trust, provided such arrangements

do not conflict with any other provision of this Trust Agreement;

                       (xiii) in accordance with Sections 4.4 and 4.6 below, defend, indemnify,

and hold harmless (and purchase insurance indemnifying) (A) the Trustees, (B) the Delaware


                                                 -7-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 201 of 372




Trustee, (C) the TAC and its members, (D) the FCR, and (E) the officers, employees,

consultants, advisors, and agents of each of the Talc Trust, the TAC, and the FCR (each of those

in (E) herein, the “Additional Indemnitees”), to the fullest extent that a statutory trust organized

under the laws of the State of Delaware is from time to time entitled to defend, indemnify, hold

harmless, and/or insure its directors, trustees, officers, employees, consultants, advisors, agents,

and representatives. No party shall be indemnified in any way for any liability, expense, claim,

damage, or loss for which he or she is liable under Section 4.4 below;

                       (xiv)   consult with the TAC and the FCR at such times and with respect

to such issues relating to the purpose, conduct, and affairs of the Talc Trust as the Trustees

consider desirable;

                       (xv)    make, pursue (by litigation or otherwise), collect, compromise, or

settle, in the name of the Talc Trust, any claim, right, action, or cause of action included in the

Talc Personal Injury Trust Assets or which may otherwise hereafter accrue in favor of the Talc

Trust, including, but not limited to, insurance recoveries, before any court of competent

jurisdiction; and

                       (xvi)   exercise any and all other rights, and take any and all other actions

as are permitted, of the Trustees in accordance with the terms of this Trust Agreement.

                 (d)   The Trustees shall not have the power to guarantee any debt of other

persons.

                 (e)   The Trustees agree to take the actions of the Talc Trust required

hereunder.




                                                 -8-
20877240v15
              Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21   Page 202 of 372




                 (f)   The Trustees shall give the TAC and the FCR prompt notice of any act

performed or taken pursuant to Sections 2.1(c)(i) or (vi) above, and any act proposed to be

performed or taken pursuant to Section 2.2(f) below.

        2.2      General Administration.

                 (a)   The Trustees shall act in accordance with this Trust Agreement, the Plan,

the Confirmation Order and the TDP. In the event of a conflict between the terms of this Trust

Agreement and the TDP, the terms of this Trust Agreement shall control. In the event of a

conflict between the terms or provisions of the (i) Plan and (ii) this Trust Agreement or the TDP,

the terms of the Plan shall control.

                 (b)   The Trustees shall (i) timely file such income tax and other returns and

statements required to be filed and shall timely pay all taxes required to be paid by the Talc

Trust, (ii) comply with all applicable reporting and withholding obligations, (iii) satisfy all

requirements necessary to qualify and maintain qualification of the Talc Trust as a Qualified

Settlement Fund within the meaning of the QSF Regulations, and (iv) take no action that could

cause the Talc Trust to fail to qualify as a Qualified Settlement Fund within the meaning of the

QSF Regulations.

                 (c)   The Trustees shall timely account to the Bankruptcy Court as follows:

                       (i)     The Trustees shall cause to be prepared and filed with the

Bankruptcy Court, as soon as available, and in any event within one hundred and twenty (120)

days following the end of each fiscal year, an annual report (the “Annual Report”) containing

financial statements of the Talc Trust (including, without limitation, a balance sheet of the Talc

Trust as of the end of such fiscal year and a statement of operations for such fiscal year) audited

by a firm of independent certified public accountants selected by the Trustees and accompanied


                                                 -9-
20877240v15
              Case 19-10289-LSS       Doc 2853-1        Filed 01/27/21   Page 203 of 372




by an opinion of such firm as to the fairness of the financial statements’ presentation of the cash

and investments available for the payment of claims. The Trustees shall provide a copy of such

Annual Report to the TAC and the FCR when such reports are filed with the Bankruptcy Court.

                         (ii)    Simultaneously with the filing of the Annual Report, the Trustees

shall cause to be prepared and filed with the Bankruptcy Court a report containing a summary

regarding the number and type of claims resolved during the period covered by the financial

statements. The Trustees shall provide a copy of such report to the TAC and the FCR when such

report is filed.

                         (iii)   All materials required to be filed with the Bankruptcy Court by this

Section 2.2(c) shall be available for inspection by the public in accordance with procedures

established by the Bankruptcy Court and shall be filed with the Office of the United States

Trustee for Region Three (the “UST”).

                   (d)   The Trustees shall cause to be prepared as soon as practicable prior to the

commencement of each fiscal year a budget and cash flow projections covering such fiscal year.

The budget and cash flow projections shall include a determination of the Maximum Annual

Payment pursuant to Section 2.9 of the TDP. The Trustees shall provide a copy of the budget

and cash flow projections to the TAC and the FCR.

                   (e)   The Trustees shall consult with the TAC and the FCR on (i) the general

implementation and administration of the Talc Trust; (ii) the general implementation and

administration of the TDP; and (iii) such other matters as may be required under this Trust

Agreement or the TDP.




                                                 -10-
20877240v15
              Case 19-10289-LSS      Doc 2853-1        Filed 01/27/21   Page 204 of 372




                 (f)   The Trustees shall be required to obtain the consent of the TAC and the

FCR pursuant to the consent process set forth in Section 7.1(b) below, in addition to any other

instances elsewhere enumerated, in order:

                       (i)      to reduce the number of Trustees as provided in Section 4.1 below;

                       (ii)     to determine, establish, or change the Payment Percentage

described in Section 2.8 of the TDP as provided in Section 4.2 of the TDP;

                       (iii)    to change the Scheduled Values and/or Medical/Exposure Criteria

set forth in Section 5.3(a)(iii) of the TDP;

                       (iv)     to establish and/or to change the Claims Materials to be provided

to holders of Talc Claims under Section 6.1 of the TDP;

                       (v)      to require that claimants provide additional kinds of medical

evidence pursuant to Section 6.1 of the TDP;

                       (vi)     to change the form of Acceptance and Release to be provided

pursuant to Section 7.2 of the TDP;

                       (vii)    to terminate the Talc Trust pursuant to Section 7.3 below;

                       (viii) to settle the liability of any insurer under any insurance policy or

legal action related thereto;

                       (ix)     to change the compensation and/or expense reimbursement

limitations of the members of the TAC, the FCR, the Delaware Trustee, or the Trustees, other

than to reflect cost-of-living increases or to reflect changes approved by the Bankruptcy Court as

otherwise provided herein;

                       (x)      to take actions to minimize any tax on the Talc Personal Injury

Trust Assets, provided that no such action may be taken if it prevents the Talc Trust from


                                                -11-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 205 of 372




qualifying as a Qualified Settlement Fund within the meaning of the QSF Regulations or requires

an election for the Talc Trust to be treated as a grantor trust for tax purposes;

                       (xi)    to amend any provision of this Trust Agreement or the TDP in

accordance with the terms thereof; provided that no such amendment shall be in contravention of

the Plan;

                       (xii)   to acquire an interest in, or to merge any claims resolution

organization formed by the Talc Trust with, another claims resolution organization that is not

specifically created by this Trust Agreement or the TDP, or to contract with another claims

resolution organization or other entity that is not specifically created by this Trust Agreement or

the TDP, or permit any other party to join in any claims resolution organization that is formed by

the Talc Trust pursuant to this Trust Agreement or the TDP; provided that such acquisition,

merger, contract, or joinder shall not (a) subject the Reorganized Debtors, or any successors in

interest thereto, or the Protected Parties to any risk of having any Talc Claim asserted against it

or them, or (b) otherwise jeopardize the validity or enforceability of the Injunctions or any other

injunction or release issued or granted in connection with the Plan and/or the Confirmation

Order, (c) permit the surviving organization to make decisions about the allowability and value

of claims that are not in accordance with the TDP, or (d) cause the Talc Trust to fail to qualify as

a Qualified Settlement Fund under the QSF Regulations;

                       (xiii) if and to the extent required by Section 6.5 of the TDP, to disclose

any information, documents, or other materials to preserve, litigate, resolve, or settle coverage,

or to comply with an applicable obligation under an insurance policy or settlement agreement

pursuant to Section 6.5 of the TDP;




                                                 -12-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 206 of 372




                       (xiv)   sell, transfer, or exchange any or all of the Talc Personal Injury

Trust Assets at such prices and upon such terms as the Trustees may consider proper, consistent

with the other terms of this Trust Agreement;

                       (xv)    delegate any or all of the authority herein conferred with respect to

the investment of all or any portion of the Talc Trust Assets to any one or more reputable

individuals or recognized institutional investment advisors or investment managers without

liability for any action taken or omission made because of any such delegation, except as

provided in Section 4.4 below; or

                       (xvi)   to approve any release or abandonment of the J&J Indemnification

Obligations.

                 (g)   The Trustees shall meet with the TAC and the FCR no less often than

quarterly. The Trustees shall meet in the interim with the TAC and the FCR when so requested

by either. Meetings may be held in person, by telephone conference call, or by a combination of

the two.

                 (h)   The Trustees, upon notice from either the TAC or the FCR, if practicable

in view of pending business, shall at their next meeting with the TAC or the FCR consider issues

submitted by the TAC or the FCR. The Trustees shall keep the TAC and the FCR reasonably

informed regarding all aspects of the administration of the Talc Trust.

        2.3      Claims Administration. The Trustees shall promptly proceed to implement the

TDP.

        2.4      Medicare Reporting Obligations.




                                                -13-
20877240v15
              Case 19-10289-LSS     Doc 2853-1       Filed 01/27/21     Page 207 of 372




                 (a)   The Talc Trust shall register as a Responsible Reporting Entity (“RRE”)

under the reporting provisions of section 111 of the Medicare, Medicaid, and SCHIP Extension

Act of 2007 (Pub. L. 110-173) (“MMSEA”).

                 (b)   The Talc Trust shall, at its sole expense, timely submit all reports that are

required under MMSEA on account of any claims settled, resolved, paid, or otherwise liquidated

by the Talc Trust or with respect to contributions to the Talc Trust. The Talc Trust, in its role as

RRE, shall follow all applicable guidance published by the Centers for Medicare & Medicaid

Services of the United States Department of Health and Human Services and/or any other agent

or successor entity charged with responsibility for monitoring, assessing, or receiving reports

made under MMSEA (collectively, “CMS”) to determine whether or not, and, if so, how, to

report to CMS pursuant to MMSEA.

                 (c)   Before remitting funds to claimants’ counsel, or to the claimant if such

claimant is acting pro se, in respect of any Talc Claim, the Trustees shall obtain a certification

that said claimant (or such claimant’s authorized representative) has or will provide for the

payment and/or resolution of any obligations owing or potentially owing under 42 U.S.C.

§ 1395y(b), or any related rules, regulations, or guidance, in connection with, or relating to, such

Talc Claim.

                                           ARTICLE III

                       ACCOUNTS, INVESTMENTS, AND PAYMENTS

        3.1      Accounts.

                 (a)   The Trustees may, from time to time, create such accounts and reserves

within the Talc Trust estate as they deem necessary, prudent, or useful in order to provide for the

payment of expenses and payment of Talc Claims and may, with respect to any such account or

reserve, restrict the use of monies therein, and the earnings or accretions thereto.
                                                 -14-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 208 of 372




                 (b)    The Trustees shall include a reasonably detailed description of the creation

of any account or reserve in accordance with this Section 3.1 and, with respect to any such

account, the transfers made to such account, the proceeds of or earnings on the assets held in

each such account, and the payments from each such account in the reports to be filed with the

Bankruptcy Court and provided to the TAC and the FCR pursuant to Section 2.2(c)(i) above.

        3.2      Investments. Investment of monies held in the Talc Trust shall be administered

in a manner consistent with the standards set forth in the Uniform Prudent Investor Act, subject

to the following limitations and provisions;

                 (a)    With respect to equity investments, the Talc Trust may invest only in

diversified equity portfolios whose benchmark is a broad equity market index such as, but not

limited to, the S&P 500 Index, Russell 1000 Index, S&P ADR Index, or MSCI EAFE Index.

The Talc Trust shall not acquire, directly or indirectly, equity in any entity (other than the

Reorganized Debtors or any successor to the Reorganized Debtors) or business enterprise if,

immediately following such acquisition, the Talc Trust would hold more than 5% of the equity in

such entity or business enterprise. The Talc Trust shall not hold, directly or indirectly, more than

5% of the equity in any entity (other than the Reorganized Debtors, or any successor to the

Reorganized Debtors) or business enterprise.

                 (b)    The Talc Trust shall not acquire or hold any long-term debt securities

unless (i) such securities are Talc Trust Assets under the Plan, (ii) such securities are rated “Baa”

or higher by Moody’s, “BBB” or higher by Standard & Poor’s (“S&P”), or have been given an

equivalent investment grade rating by another nationally recognized statistical rating agency, or

(iii) have been issued or fully guaranteed as to principal and interest by the United States of

America or any agency or instrumentality thereof. This restriction does not apply to any pooled


                                                -15-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 209 of 372




investment vehicles where pooled assets receive an investment grade rating (i.e., “BBB” rating

or above) by a nationally recognized rating agency.

                 (c)    The Talc Trust shall not acquire or hold for longer than ninety (90) days

any commercial paper unless such commercial paper is rated “Prime-l” or higher by Moody’s or

“A-l” or higher by S&P or has been given an equivalent rating by another nationally recognized

statistical rating agency.

                 (d)    The Talc Trust shall not acquire any debt securities or other debt

instruments issued by any entity if, following such acquisition, the aggregate market value of all

such debt securities and/or other debt instruments issued by such entity held by the Talc Trust

would exceed 5% of the then current aggregate value of the Talc Trust’s assets. There is no

limitation on holding debt securities or other debt instruments issued or fully guaranteed as to

principal and interest by the United States of America or any agency or instrumentality thereof.

                 (e)    The Talc Trust shall not acquire or hold any certificates of deposit in an

amount exceeding any federal insurance on such certificates of deposit unless all publicly held,

long-term debt securities, if any, of the financial institution issuing the certificate of deposit and

the holding company, if any, of which such financial institution is a subsidiary, meet the

standards set forth in Section 3.2(b) above.

                 (f)    The Talc Trust may acquire and hold any securities or instruments issued

by the Reorganized Debtors or any successor to the Reorganized Debtors or obtained as proceeds

of litigation or otherwise to resolve disputes, without regard to the limitations set forth in

Subsections (a)-(e) above.

                 (g)    The Talc Trust shall not acquire or hold any repurchase obligations unless,

in the opinion of the Trustees, such obligations are adequately collateralized.


                                                 -16-
20877240v15
              Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21    Page 210 of 372




                 (h)    The Talc Trust may allow its investment managers to acquire or hold

derivative instruments—including, without limitation, options, futures, and swaps—in the

normal course of portfolio management to help hedge, manage, or mitigate portfolio risk,

including, without limitation, interest rate risk and equity market risk. However, using derivative

instruments to speculate or to leverage a portfolio at a much greater risk to the portfolio is

prohibited.

                 (i)    The Talc Trust may lend securities on a short-term basis, subject to

adequate, normal, and customary collateral arrangements.

                 (j)    Notwithstanding (a) above, the Talc Trust may acquire and hold an equity

interest in a claims resolution organization without limitation as to the size of the equity interest

acquired and held if prior to such acquisition, the Talc Trust complies with the provisions of

Section 2.2(f)(xii) hereof with respect to the acquisition.

        3.3      Source of Payments.

                 (a)    All Talc Trust expenses and payments and all liabilities with respect to

Talc Claims shall be payable solely by the Talc Trust out of the Talc Personal Injury Trust

Assets. Neither the Trustees, the Delaware Trustee, the TAC, the FCR, nor any of their officers,

employees, consultants, advisors, and agents, nor the Debtors, the Reorganized Debtors, nor any

other Protected Party, shall be liable for the payment of any Talc Trust expense or any other

liability of the Talc Trust, except to the extent explicitly provided for in (i) the Plan or, (ii) solely

with respect to the Trustees, the Delaware Trustee, the TAC, the FCR, and any of their officers,

employees, consultants, advisors, and agents, the Plan Documents.

                 (b)    The Trustees shall include in the Annual Report a reasonably detailed

description of any payments made in accordance with this Section 3.3


                                                  -17-
20877240v15
              Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21       Page 211 of 372




                 (c)    The Trustees, with the consent of the TAC and the FCR, shall establish

and implement billing guidelines applicable to the Trustees, the TAC, and the FCR as well as

their respective professionals who seek compensation from the Talc Trust.

                                             ARTICLE IV

                              TRUSTEES; DELAWARE TRUSTEE

        4.1      Number. In addition to the Delaware Trustee appointed pursuant to Section 4.11,

there shall be three (3) Trustees who shall be those persons named on the signature pages hereof.

Upon the unanimous vote of the Trustees, with the consent of the TAC and the FCR, the number

of Trustees may be reduced to two (2) or one (1) at such time as the Trustees see fit.

        4.2      Term of Service.

                 (a)    The initial Trustees named pursuant to Section 4.1 above shall serve an

initial term of service of three-, four-, or five years from the date on the signature pages hereof.

Thereafter, each term of service shall be for five (5) years. The initial Trustees shall serve from

the Effective Date until the earliest of (i) the end of his or her term, (ii) his or her death, (iii) his

or her mandatory retirement at the end of the year in which he or she reaches the age of 70

(unless, and for so long as, this mandatory retirement requirement is waived by the agreement of

the TAC and the FCR), (iv) his or her resignation pursuant to Section 4.2(b) below, (v) his or her

removal pursuant to Section 4.2(c) below, or (vi) the termination of the Talc Trust pursuant to

Section 7.3 below.

                 (b)    A Trustee may resign at any time by written notice to the TAC and the

FCR. Such notice shall specify a date when such resignation shall take effect, which shall not be

less than ninety (90) days after the date such notice is given, where practicable.

                 (c)    A Trustee may be removed by the Bankruptcy Court on the motion of the

other Trustees, the TAC or the FCR, in the event that he or she becomes unable to discharge his
                                              -18-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 212 of 372




or her duties hereunder due to accident, physical deterioration, mental incompetence, or for other

good cause. Good cause shall be deemed to include, without limitation, any substantial failure to

comply with the general administration provisions of Section 2.2 above, a consistent pattern of

neglect and failure to perform or participate in performing the duties of a Trustee hereunder, or

repeated non-attendance at scheduled meetings. Such removal shall take effect at such time as

the Bankruptcy Court shall determine.

        4.3      Appointment of Successor Trustees.

                 (a)   In the event of a vacancy in a Trustee position, whether by term

expiration, death, retirement, resignation, or removal, the vacancy shall be filled by the

unanimous vote of the remaining Trustees, with the consent of the TAC and FCR. In the event

that the remaining Trustees cannot agree on the successor Trustee or the TAC and FCR do not

consent, the Bankruptcy Court shall select the successor Trustee.

                 (b)   Immediately upon the appointment of any successor Trustee, all rights,

titles, duties, powers, and authority of the predecessor Trustee hereunder shall be vested in, and

undertaken by, the successor Trustee without any further act. No successor Trustee shall be

liable personally for any act or omission of his or her predecessor Trustee. No successor Trustee

shall have any duty to investigate the acts or omissions of his or her predecessor Trustee.

                 (c)   Each successor Trustee shall serve until the earliest of (i) the end of the

term of five (5) years for which he or she was appointed if his or her immediate predecessor

Trustee completed his or her term pursuant to Section 4.2(a) above, (ii) the end of the term of the

Trustee whom he or she replaced if his or her predecessor Trustee did not complete such term,

(iii) his or her death, (iv) his or her mandatory retirement at the end of the year in which the

Trustee reaches the age of 70 (unless, and for so long as, this mandatory retirement requirement


                                                -19-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 213 of 372




is waived by the agreement of the TAC and the FCR), (v) his or her resignation pursuant to

Section 4.2(b) above, (vi) his or her removal pursuant to Section 4.2(c) above, or (vii) the

termination of the Talc Trust pursuant to Section 7.3 below.

                 (d)    Nothing in this Trust Agreement shall prevent the reappointment of an

individual serving as a Trustee for one or more additional terms.

        4.4      Liability of Trustees and Others. The Trustees, the members of the TAC, the

FCR, and each of their officers, employees, consultants, advisors, and agents shall not be liable

to the Talc Trust, to any individual holding a Talc Claim, or to any other person, except for their

own acts or omissions that constitute a bad faith violation of the implied contractual covenant of

good faith and fair dealing within the meaning of 12 Del. C. § 3806(e).

        4.5      Compensation and Expenses of the Trustees.

                 (a)    Each Trustee shall receive a retainer from the Talc Trust for his or her

service as a Trustee in the amount of [$____] per annum, paid annually. Hourly time, as

described below, shall first be billed and applied to the annual retainer. Hourly time in excess of

the annual retainer shall be paid by the Talc Trust. For all time expended as Trustees, including

attending meetings, preparing for such meetings, and working on authorized special projects, the

Trustees shall receive the sum of [$____] per hour. For all non-working travel time in

connection with Talc Trust business, the Trustees shall receive the sum of [$___] per hour. All

time shall be computed on a decimal (1/10th) hour basis. The Trustees shall record all hourly

time to be charged to the Talc Trust on a daily basis. The hourly compensation payable to the

Trustees hereunder shall be reviewed every year by the Trustees and, after consultation with the

members of the TAC and the FCR, appropriately adjusted for changes in the cost of living.




                                                -20-
20877240v15
              Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21   Page 214 of 372




                 (b)      The Talc Trust will promptly reimburse the Trustees for all reasonable

out-of-pocket costs and expenses incurred by the Trustees in connection with the performance of

their duties hereunder.

                 (c)      The Talc Trust shall include in the Annual Report a description of the

amounts paid under this Section 4.5.

        4.6      Indemnification of Trustees and Others.

                 (a)      The Talc Trust shall indemnify and defend the Trustees, the members of

the TAC, the Delaware Trustee, and the FCR in the performance of their duties hereunder to the

fullest extent that a statutory trust organized under the laws of the State of Delaware (after the

application of Section 7.11) is from time to time entitled to indemnify and defend such persons

against any and all liabilities, expenses, claims, damages, or losses incurred by them in the

performance of their duties hereunder or in connection with activities undertaken by them prior

to the Effective Date in connection with the formation, establishment, or funding of the Talc

Trust. The Talc Trust shall indemnify to the fullest extent permitted by applicable law any of the

Additional Indemnitees in the performance of their duties hereunder against any and all

liabilities, expenses, claims, damages, or losses incurred by them in the performance of their

duties hereunder or in connection with activities undertaken by them prior to the Effective Date

in connection with the formation, establishment, or funding of the Talc Trust, except for their

own acts or omissions that constitute a bad faith violation of the implied contractual covenant of

good faith and fair dealing within the meaning of 12 Del. C. § 3806(e). Notwithstanding the

foregoing, no individual shall be indemnified or defended in any way for any liability, expense,

claim, damage, or loss for which he or she is ultimately liable under Section 4.4 above.




                                                  -21-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 215 of 372




                 (b)   Reasonable expenses, costs and fees (including attorneys’ fees and costs)

incurred by or on behalf of the Trustees, a member of the TAC, the Delaware Trustee, the FCR,

or an Additional Indemnitee in connection with any action, suit, or proceeding, whether civil,

administrative, or arbitrative, from which they are indemnified by the Talc Trust pursuant to

Section 4.6(a) above, shall be paid by the Talc Trust in advance of the final disposition thereof

upon receipt of an undertaking, by or on behalf of the Trustees, the member of the TAC, the

Delaware Trustee, the FCR, or the Additional Indemnitee (as applicable), to repay such amount

in the event that it shall be determined ultimately by final order that the Trustees, the member of

the TAC, the Delaware Trustee, the FCR, or the Additional Indemnitee (as applicable) is not

entitled to be indemnified by the Talc Trust.

                 (c)   The Talc Trust must purchase and maintain reasonable amounts and types

of insurance on behalf of each individual who is or was a Trustee, a member of the TAC, the

Delaware Trustee, the FCR, or an Additional Indemnitee, including against liability asserted

against or incurred by such individual in that capacity or arising from his or her status as a

Trustee, TAC member, Delaware Trustee, FCR, or Additional Indemnitee.

                 (d)   From and after the Effective Date, the Talc Trust shall indemnify, to the

fullest extent permitted by applicable law, each of the Debtors, the Reorganized Debtors, and the

other Protected Parties for reasonable documented out-of-pocket expenses (including, without

limitation, attorney’s fees and expenses) that occur after the Effective Date attributable to the

defense of any Talc Claim asserted against the Debtors, Reorganized Debtors, or the other

Protected Parties to the extent set forth in Section 4.12 of the Plan. Nothing provided in this

Trust Agreement or the TDP shall obligate the Trust to indemnify or pay any liabilities, fees, or




                                                -22-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21    Page 216 of 372




expenses that Johnson & Johnson and/or Johnson & Johnson Consumer Inc. is obligated to pay

or indemnify.

        4.7      Lien. The Trustees, members of the TAC, the FCR, and the Additional

Indemnitees shall have a first priority lien upon the Talc Personal Injury Trust Assets to secure

the payment of any amounts payable to them pursuant to Section 4.6 above or any undisputed

compensation.

        4.8      Trustees’ Employment of Experts. The Trustees may, but are not required to,

retain and/or consult counsel, accountants, appraisers, auditors, forecasters, experts, financial and

investment advisors, and such other parties deemed by the Trustees to be qualified as experts on

the matters submitted to them (the “Trust Professionals”) regardless of whether any such party

is affiliated with any of the Trustees in any manner (except as otherwise expressly provided in

this Trust Agreement). In the absence of a bad faith violation of the implied contractual

covenant of good faith and fair dealing within the meaning of 12 Del. C. § 3806(e), the written

opinion of or information provided by any such party deemed by the Trustees to be an expert on

the particular matter submitted to such party shall be full and complete authorization and

protection in respect of any action taken or not taken by the Trustees hereunder in good faith and

in accordance with the written opinion of or information provided by any such party.

        4.9      Trustee Independence. The Trustees shall not, during the term of their service,

hold a financial interest in, act as attorney or agent for, or serve as an officer or as any other

professional for the Reorganized Debtors. Notwithstanding the foregoing, the Trustees may

serve, without any additional compensation other than the compensation to be paid by the Talc

Trust pursuant to Section 4.5(a) above, as a director of the Reorganized Debtors. The Trustees




                                                 -23-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 217 of 372




shall not act as an attorney, agent, or other professional for any person who holds a Talc Claim.

For the avoidance of doubt, this Section shall not be applicable to the Delaware Trustee.

        4.10     No Bond. Neither the Trustees nor the Delaware Trustee shall be required to post

any bond or other form of surety or security unless otherwise ordered by the Bankruptcy Court.

        4.11     Delaware Trustee.

                 (a)    There shall at all times be a Delaware Trustee to serve in accordance with

the requirements of the Act. The Delaware Trustee shall either be (i) a natural person who is at

least 21 years of age and a resident of the State of Delaware or (ii) a legal entity that has its

principal place of business in the State of Delaware in accordance with section 3807 of the Act,

otherwise meets the requirements of applicable Delaware law and shall act through one or more

persons authorized to bind such entity. If at any time the Delaware Trustee shall cease to be

eligible in accordance with the provisions of this Section 4.11, it shall resign immediately in the

manner and with the effect hereinafter specified in Section 4.11(c) below. For the avoidance of

doubt, the Delaware Trustee will only have such rights and obligations as expressly provided by

reference to the Delaware Trustee hereunder.

                 (b)    The Delaware Trustee shall not be entitled to exercise any powers, nor

shall the Delaware Trustee have any of the duties and responsibilities, of the Trustees set forth

herein. The Delaware Trustee shall be one of the trustees of the Talc Trust for the sole and

limited purpose of fulfilling the requirements of section 3807 of the Act and for taking such

actions as are required to be taken by a Delaware Trustee under the Act. The duties (including

fiduciary duties), liabilities and obligations of the Delaware Trustee shall be limited to

(i) accepting legal process served on the Talc Trust in the State of Delaware and (ii) the

execution of any certificates required to be filed with the Secretary of State of the State of


                                                 -24-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 218 of 372




Delaware that the Delaware Trustee is required to execute under section 3811 of the Act (acting

solely at the written direction of the Trustees) and there shall be no other duties (including

fiduciary duties) or obligations, express or implied, at law or in equity, of the Delaware Trustee.

To the extent that, at law or in equity, the Delaware Trustee has duties (including fiduciary

duties) and liabilities relating thereto to the Talc Trust, the other Parties hereto or any beneficiary

of the Talc Trust, it is hereby understood and agreed by the other Parties hereto that such duties

and liabilities are replaced by the duties and liabilities of the Delaware Trustee expressly set

forth in this Trust Agreement.

                 (c)   The Delaware Trustee shall serve until such time as the Trustees remove

the Delaware Trustee or the Delaware Trustee resigns, and a successor Delaware Trustee is

appointed by the Trustees in accordance with the terms of Section 4.11(d) below. The Delaware

Trustee may resign at any time upon the giving of at least sixty (60) days’ advance written notice

to the Trustees; provided, that such resignation shall not become effective unless and until a

successor Delaware Trustee shall have been appointed by the Trustees in accordance with

Section 4.11(d) below. If the Trustees do not act within such 60-day period, the Delaware

Trustee may apply to the Court of Chancery of the State of Delaware for the appointment of a

successor Delaware Trustee.

                 (d)   Upon the resignation or removal of the Delaware Trustee, the Trustees

shall appoint a successor Delaware Trustee by delivering a written instrument to the outgoing

Delaware Trustee. Any successor Delaware Trustee must satisfy the requirements of section

3807 of the Act. Any resignation or removal of the Delaware Trustee and appointment of a

successor Delaware Trustee shall not become effective until a written acceptance of appointment

is delivered by the successor Delaware Trustee to the outgoing Delaware Trustee and the


                                                 -25-
20877240v15
              Case 19-10289-LSS    Doc 2853-1      Filed 01/27/21     Page 219 of 372




Trustees and any undisputed fees and expenses due to the outgoing Delaware Trustee are paid.

Following compliance with the preceding sentence, the successor Delaware Trustee shall become

fully vested with all of the rights, powers, duties and obligations of the outgoing Delaware

Trustee under this Trust Agreement, with like effect as if originally named as Delaware Trustee,

and the outgoing Delaware Trustee shall be discharged of its duties and obligations under this

Trust Agreement.

                 (e)   The Delaware Trustee shall neither be required nor permitted to attend

meetings relating to the Talc Trust.

                 (f)   The Delaware Trustee shall be paid such compensation as agreed to

pursuant to a separate fee agreement.

                 (g)   The Talc Trust will promptly reimburse the Delaware Trustee for all

reasonable out-of-pocket costs and expenses incurred by the Delaware Trustee in connection

with the performance of their duties hereunder.

                 (h)   The Delaware Trustee shall be permitted to retain counsel only in such

circumstances as required in the exercise of its obligations hereunder, and compliance with the

advice of such counsel shall be full and complete authorization and protection for actions taken

or not taken by the Delaware Trustee in good faith in compliance with such advice.

                                          ARTICLE V

                              TRUST ADVISORY COMMITTEE

        5.1      Members. The original TAC shall consist of the eleven (11) members who were

appointed to serve as members of the Tort Claimants’ Committee. To the extent that a member

of the TAC elects to resign from the TAC in accordance with Section 5.3(b) below or is removed

pursuant to Section 5.3(c) below, that member shall not be replaced; provided, however, that: (i)

this Section 5.1 shall not prevent the appointment of a successor pursuant to Section 5.4(a); and
                                               -26-
20877240v15
              Case 19-10289-LSS      Doc 2853-1          Filed 01/27/21   Page 220 of 372




(ii) notwithstanding anything contained herein, the membership in the TAC shall not be less than

five (5) members.

        5.2      Duties. The members of the TAC shall serve in a fiduciary capacity, representing

the interests of all holders of present Talc Claims. The TAC shall have no fiduciary obligations

or duties to any party other than the holders of present Talc Claims. The Trustees must consult

with the TAC on matters identified in Section 2.2(e) above and in other provisions herein and

must obtain the consent of the TAC on matters identified in Section 2.2(f) above. Where

provided in the TDP, certain other actions by the Trustees are also subject to the consent of the

TAC. Except for the duties and obligations expressed in this Trust Agreement and the

documents referenced herein (including the TDP), there shall be no other duties (including

fiduciary duties) or obligations, express or implied, at law or in equity, of the TAC. To the

extent that, at law or in equity, the TAC has duties (including fiduciary duties) and liabilities

relating thereto to the Talc Trust, the other Parties hereto or any beneficiary of the Talc Trust, it

is hereby understood and agreed by the other Parties hereto that such duties and liabilities are

replaced by the duties and liabilities of the TAC expressly set forth in this Trust Agreement and

the documents referenced herein (including the TDP, the Plan and the Confirmation Order).

        5.3      Term of Office.

                 (a)    The initial members of the TAC appointed in accordance with Section 5.1

above shall serve the staggered three-, four-, or five-year terms shown on the signature pages

hereof. Thereafter, each term of office shall be five (5) years. Each member of the TAC shall

serve until the earlier of (i) his or her death, (ii) his or her resignation pursuant to Section 5.3(b)

below, (iii) his or her removal pursuant to Section 5.3(c) below, (iv) the end of his or her term as

provided above, or (v) the termination of the Talc Trust pursuant to Section 7.3 below.


                                                  -27-
20877240v15
              Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21   Page 221 of 372




                 (b)   A member of the TAC may resign at any time by written notice to the

other members of the TAC, the Trustees, and the FCR. Such notice shall specify a date when

such resignation shall take effect, which shall not be less than ninety (90) days after the date such

notice is given, where practicable.

                 (c)   A member of the TAC may be removed in the event that he or she

becomes unable to discharge his or her duties hereunder due to accident, physical deterioration,

mental incompetence, or a consistent pattern of neglect and failure to perform or to participate in

performing the duties of such member hereunder, such as repeated non-attendance at scheduled

meetings, or for other good cause. Such removal may be made by the Bankruptcy Court on the

motion of the remaining members of the TAC, the Talc Trust, or the FCR.

        5.4      Appointment of Successors.

                 (a)   If, prior to the termination of service of a member of the TAC other than

as a result of removal, he or she has designated in writing an individual to succeed him or her as

a member of the TAC, such individual shall be his or her successor. If such member of the TAC

did not designate an individual to succeed him or her prior to the termination of his or her service

as contemplated above, such member’s law firm may designate his or her successor. If: (i) a

member of the TAC did not designate an individual to succeed him or her prior to the

termination of his or her service and such member’s law firm does not designate his or her

successor as contemplated above or (ii) a member is removed pursuant to Section 5.3(c) above,

no successor will be appointed unless absent such appointment, the membership of the TAC

would be reduced to a number less than five (5). If, absent appointment of a successor, the TAC

will not have of at least five (5) members, the successor shall be appointed by a majority of the

remaining members of the TAC and if such members cannot agree on a successor, the


                                                -28-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 222 of 372




Bankruptcy Court. Nothing in this Trust Agreement shall prevent the reappointment of an

individual serving as a member of the TAC for an additional term, and there shall be no limit on

the number of terms that a TAC member may serve.

                 (b)   Each successor TAC member shall serve until the earlier of (i) the end of

the full term for which he or she was appointed, (ii) the end of the term of the member of the

TAC whom he or she replaced if his or her predecessor member did not complete such term,

(iii) his or her death, (iv) his or her resignation pursuant to Section 5.3(b) above, (v) his or her

removal pursuant to Section 5.3(c) above, or (vi) the termination of the Talc Trust pursuant to

Section 7.3 below.

                 (c)   No successor TAC member shall be liable personally for any act or

omission of his or her predecessor TAC member. No successor TAC member shall have any

duty to investigate the acts or omissions of his or her predecessor TAC member. No TAC

member shall be required to post any bond or other form of surety or security unless otherwise

ordered by the Bankruptcy Court.

        5.5      TAC’s Employment of Professionals.

                 (a)   The TAC may, but is not required to, retain and/or consult counsel,

accountants, appraisers, auditors, forecasters, experts, financial and investment advisors, and

such other parties deemed by the TAC to be qualified as experts on the matters submitted to

them (the “TAC Professionals”). The TAC and the TAC Professionals shall at all times have

complete access to the Talc Trust’s officers, employees, and agents, as well as to the Trust

Professionals, and shall also have complete access to all non-privileged information generated by

them or otherwise available to the Talc Trust or the Trustees. In the absence of a bad faith

violation of the implied contractual covenant of good faith and fair dealing within the meaning of


                                                 -29-
20877240v15
              Case 19-10289-LSS    Doc 2853-1         Filed 01/27/21   Page 223 of 372




12 Del. C. § 3806(e), the written opinion of or information provided by any TAC Professional or

Trust Professional deemed by the TAC to be an expert on the particular matter submitted to such

party shall be full and complete authorization and protection in respect of any action taken or not

taken by the TAC in good faith and in accordance with the written opinion of or information

provided by the TAC Professional or Trust Professional.

                 (b)   The Talc Trust shall promptly reimburse, or pay directly if so instructed,

the TAC for all reasonable fees and costs associated with the TAC’s employment of legal

counsel and forecasters (including estimation consultants and experts) pursuant to this provision

in connection with the TAC’s performance of its duties hereunder. The Talc Trust shall also

promptly reimburse, or pay directly if so instructed, the TAC for all reasonable fees and costs

associated with the TAC’s employment of any other TAC Professional pursuant to this provision

in connection with the TAC’s performance of its duties hereunder; provided, however, that (i) the

TAC has first submitted to the Talc Trust a written request for such reimbursement setting forth

(A) the reasons why the TAC desires to employ such TAC Professional, and (B) the basis upon

which the TAC seeks advice independent of the Trust Professionals to meet the need of the TAC

for such expertise or advice, and (ii) the Talc Trust has approved the TAC’s request for

reimbursement in writing, which approval must not be unreasonably withheld, delayed, or

denied. If the Talc Trust agrees to pay for the TAC Professional, such reimbursement shall be

treated as a Talc Trust expense. If the Talc Trust declines to pay for the TAC Professional, it

must set forth its reasons in writing. If the TAC still desires to employ the TAC Professional at

the Talc Trust’s expense, the TAC and/or the Trustees shall resolve the dispute pursuant to

Section 7.13 below.




                                               -30-
20877240v15
              Case 19-10289-LSS      Doc 2853-1      Filed 01/27/21     Page 224 of 372




                 (c)    In the event that the TAC retains counsel in connection with any matter

whether or not related to any claim that has been or might be asserted against the TAC and

irrespective of whether the Talc Trust pays such counsel’s fees and related expenses, any

communications between the TAC and such counsel shall be deemed to be within the attorney-

client privilege and protected by section 3333 of Title 12 of the Delaware Code, regardless of

whether such communications are related to any claim that has been or might be asserted by or

against the TAC and regardless of whether the Talc Trust pays such counsel’s fees and related

expenses.

        5.6      Compensation and Expenses of the TAC. The members of the TAC shall not:

(i) receive compensation from the Talc Trust for their services as TAC members; or (ii) receive

reimbursement for any out-of-pocket costs or expenses incurred in connection with the

performance of such member’s duties hereunder notwithstanding the reasonableness of such cost

or expense.

                                           ARTICLE VI

                                             THE FCR

        6.1      Duties. The initial FCR shall be the individual identified on the signature pages

hereof. He or she shall serve in a fiduciary capacity, representing the interests of the holders of

future Talc Claims for the purpose of protecting the rights of such persons. The FCR shall have

no fiduciary obligations or duties to any party other than holders of future Talc Claims. The

Trustees must consult with the FCR on matters identified in Section 2.2(e) above and in other

provisions herein and must obtain the consent of the FCR on matters identified in Section 2.2(f)

above. Where provided in the TDP, certain other actions by the Trustees are also subject to the

consent of the FCR. Except for the duties and obligations expressed in this Trust Agreement and

the documents referenced herein (including the TDP), there shall be no other duties (including
                                              -31-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 225 of 372




fiduciary duties) or obligations, express or implied, at law or in equity, of the FCR. To the extent

that, at law or in equity, the FCR has duties (including fiduciary duties) and liabilities relating

thereto to the Talc Trust, the other Parties hereto or any beneficiary of the Talc Trust, it is hereby

understood and agreed by the other Parties hereto that such duties and liabilities are replaced by

the duties and liabilities of the FCR expressly set forth in this Trust Agreement and the

documents referenced herein (including the TDP, the Plan and the Confirmation Order).

        6.2      Term of Office.

                 (a)   The FCR shall serve until the earlier of (i) his or her death, (ii) his or her

resignation pursuant to Section 6.2(b) below, (iii) his or her removal pursuant to Section 6.2(c)

below, or (iv) the termination of the Talc Trust pursuant to Section 7.3 below.

                 (b)   The FCR may resign at any time by written notice to the Trustees and the

TAC. Such notice shall specify a date when such resignation shall take effect, which shall not be

less than ninety (90) days after the date such notice is given, where practicable.

                 (c)   The FCR may be removed in the event that he or she becomes unable to

discharge his or her duties hereunder due to accident, physical deterioration, mental

incompetence, or a consistent pattern of neglect and failure to perform or to participate in

performing the duties hereunder, such as repeated non-attendance at scheduled meetings, or for

other good cause. Such removal may be made upon a unanimous vote of the Trustees and

consent of the TAC, or by the Bankruptcy Court on the motion of the Talc Trust, or the TAC.

        6.3      Appointment of Successor.

                 (a)   A vacancy caused by resignation or death shall be filled with an individual

nominated by the former FCR prior to the effective date of the resignation or death. A vacancy

caused by removal of the FCR based on inability of the FCR to discharge his or her duties due to


                                                 -32-
20877240v15
              Case 19-10289-LSS     Doc 2853-1        Filed 01/27/21   Page 226 of 372




accident, physical deterioration, or mental incompetence shall be filled with an individual

nominated by the FCR prior to the inability. In the event a nominee has not been pre-selected,

the successor shall be chosen by the Trustees in consultation with the TAC. A vacancy caused

by removal of the FCR for other reasons shall be filled by a successor selected by the Trustees in

consultation with the TAC.

                 (b)   No successor FCR shall be liable personally for any act or omission of his

or her predecessor. No successor FCR shall have any duty to investigate the acts or omissions of

his or her predecessor. No FCR shall be required to post any bond or other form of surety or

security unless otherwise ordered by the Bankruptcy Court.

        6.4      FCR’s Employment of Professionals.

                 (a)   The FCR may, but is not required to, retain and/or consult counsel,

accountants, appraisers, auditors, forecasters, experts, financial and investment advisors, and

such other parties deemed by the FCR to be qualified as experts on the matters submitted to them

(the “FCR Professionals”). The FCR and the FCR Professionals shall at all times have

complete access to the Talc Trust’s officers, employees, and agents, as well as to the Trust

Professionals, and shall also have complete access to all non-privileged information generated by

them or otherwise available to the Talc Trust or the Trustees. In the absence of a bad faith

violation of the implied contractual covenant of good faith and fair dealing within the meaning of

12 Del. C. § 3806(e), the written opinion of or information provided by any FCR Professional or

Trust Professional deemed by the FCR to be an expert on the particular matter submitted to such

party shall be full and complete authorization and protection in respect of any action taken or not

taken by the FCR in good faith and in accordance with the written opinion of or information

provided by the FCR Professional or Trust Professional.


                                               -33-
20877240v15
              Case 19-10289-LSS    Doc 2853-1         Filed 01/27/21   Page 227 of 372




                 (b)   The Talc Trust shall promptly reimburse, or pay directly if so instructed,

the FCR for all reasonable fees and costs associated with the FCR’s employment of legal counsel

and forecasters (including estimation consultants and experts) pursuant to this provision in

connection with the FCR’s performance of his or her duties hereunder. The Talc Trust shall also

promptly reimburse, or pay directly if so instructed, the FCR for all reasonable fees and costs

associated with the FCR’s employment of any other FCR Professionals pursuant to this provision

in connection with the FCR’s performance of his or her duties hereunder; provided, however,

that (i) the FCR has first submitted to the Talc Trust a written request for such reimbursement

setting forth (A) the reasons why the FCR desires to employ such FCR Professional, and (B) the

basis upon which the FCR seeks advice independent of the Trust Professionals to meet the need

of the FCR for such expertise or advice, and (ii) the Talc Trust has approved the FCR’s request

for reimbursement in writing, which approval must not be unreasonably withheld, delayed, or

denied. If the Talc Trust agrees to pay for the FCR Professional, such reimbursement shall be

treated as a Talc Trust expense. If the Talc Trust declines to pay for the FCR Professional, it

must set forth its reasons in writing. If the FCR still desires to employ the FCR Professional at

the Talc Trust’s expense, the FCR and/or the Trustees shall resolve the dispute pursuant to

Section 7.13 below.

                 (c)   In the event that the FCR retains counsel in connection with any matter

whether or not related to any claim that has been or might be asserted against the FCR and

irrespective of whether the Talc Trust pays such counsel’s fees and related expenses, any

communications between the FCR and such counsel shall be deemed to be within the attorney-

client privilege and protected by section 3333 of Title 12 of the Delaware Code, regardless of

whether such communications are related to any claim that has been or might be asserted by or


                                               -34-
20877240v15
              Case 19-10289-LSS    Doc 2853-1         Filed 01/27/21   Page 228 of 372




against the FCR and regardless of whether the Talc Trust pays such counsel’s fees and related

expenses.

        6.5      Compensation and Expenses of the FCR. The FCR shall receive compensation

from the Talc Trust in the form of payment at the FCR’s normal hourly rate for services

performed, as such may be adjusted from time to time. The Talc Trust will promptly reimburse

the FCR for all reasonable out-of-pocket costs and expenses incurred by the FCR in connection

with the performance of his or her duties hereunder. Such reimbursement or direct payment shall

be deemed a Talc Trust expense. The Talc Trust shall include a description of the amounts paid

under this Section 6.5 in the Annual Report to be filed with the Bankruptcy Court and provided

to the FCR and the TAC pursuant to Section 2.2(c)(i).

                                         ARTICLE VII

                                   GENERAL PROVISIONS

        7.1      Procedures for Consulting with or Obtaining Consent of the TAC and FCR.

                 (a)   Consultation Process.

                       (i)    In the event the Trustees are required to consult with the TAC and

FCR pursuant to Section 2.2(e) above, the TDP, the Plan, or otherwise, the Trustees shall provide

the TAC and FCR with written advance notice of the matter under consideration, and with all

relevant information concerning the matter as is reasonably practicable under the circumstances.

The Trustees shall also provide the TAC and FCR with such reasonable access to the Trust

Professionals and other experts retained by the Talc Trust and its staff (if any) as the TAC and

FCR may reasonably request during the time that the Trustees are considering such matter, and

shall also provide the TAC and FCR the opportunity, at reasonable times and for reasonable

periods of time, to discuss and comment on such matter with the Trustees.


                                               -35-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 229 of 372




                       (ii)    In determining when to take definitive action on any matter subject

to the consultation process set forth in this Section 7.1(a), the Trustees shall take into

consideration the time required for the TAC and FCR, if they so wish, to engage and consult

with their own independent financial or investment advisors as to such matter. In any event, the

Trustees shall not take definitive action on any such matter until at least thirty (30) days after

providing the TAC and FCR with the initial written notice that such matter is under

consideration by the Trustees, unless such period is waived by the TAC and FCR.

                 (b)   Consent Process.

                       (i)     In the event the Trustees are required to obtain the consent of the

TAC and FCR pursuant to Section 2.2(f) above, the TDP, the Plan, or otherwise, the Trustees

shall provide the TAC and FCR with a written notice stating that their consent is being sought

pursuant to that provision, describing in detail the nature and scope of the action the Trustees

propose to take, and explaining in detail the reasons why the Trustees desire to take such action.

The Trustees shall provide the TAC and FCR as much relevant additional information

concerning the proposed action as is reasonably practicable under the circumstances. The

Trustees shall also provide the TAC and FCR with such reasonable access to the Trust

Professionals and other experts retained by the Talc Trust and its staff (if any) as the TAC and

FCR may reasonably request during the time that the Trustees are considering such action, and

shall also provide the TAC and FCR the opportunity, at reasonable times and for reasonable

periods of time, to discuss and comment on such action with the Trustees.

                       (ii)    The TAC and FCR must consider in good faith and in a timely

fashion any request for their consent by the Trustees and must in any event advise the Trustees in

writing of their consent or objection to the proposed action within thirty (30) days of receiving


                                                 -36-
20877240v15
              Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21   Page 230 of 372




the original request for consent from the Trustees, or within such additional time as the Trustees

and TAC and FCR may agree. The TAC and FCR may not withhold their consent unreasonably.

If the TAC or FCR decides to withhold consent, they must explain in detail their objections to

the proposed action. If either the TAC or the FCR does not advise the Trustees in writing of its

consent or objections to the proposed action within thirty (30) days of receiving notice regarding

such request (or any additional time period agreed to by the Trustees), then consent of the TAC

or the FCR (as applicable) to the proposed action shall be deemed to have been affirmatively

granted.

                         (iii)   If, after following the procedures specified in this Section 7.1(b),

the TAC or FCR continues to object to the proposed action and to withhold its consent to the

proposed action, the Trustees and the TAC or FCR shall resolve their dispute pursuant to Section

7.13. The TAC or FCR (as applicable) shall bear the burden of proving that it reasonably

withheld its consent. If the TAC or FCR (as applicable) meets that burden, the Talc Trust shall

then bear the burden of showing why it should be permitted to take the proposed action

notwithstanding the TAC or the FCR’s reasonable objection.

        7.2       Irrevocability. To the fullest extent permitted by applicable law, the Talc Trust

is irrevocable.

        7.3       Term; Termination.

                  (a)    The term for which the Talc Trust is to exist shall commence on the date

of the filing of the Certificate of Trust and shall terminate pursuant to the provisions of Section

7.3 (b) - (d) below.

                  (b)    The Talc Trust shall automatically dissolve on the date (the “Dissolution

Date”) ninety (90) days after the first occurrence of any of the following events:


                                                  -37-
20877240v15
              Case 19-10289-LSS     Doc 2853-1         Filed 01/27/21   Page 231 of 372




                       (i)     the date on which the Trustees decide, with the consent of the TAC

and the FCR, to dissolve the Talc Trust because (A) the Trustees deem it unlikely that new Talc

Claims will be filed against the Talc Trust, (B) all Talc Claims duly filed with the Talc Trust

have been liquidated and paid or otherwise resolved, and (C) twelve (12) consecutive months

have elapsed during which no new Talc Claim has been filed with the Talc Trust; or

                       (ii)    if the Trustees, with the consent of the TAC and the FCR, have

procured and have in place irrevocable insurance policies and have established claims handling

agreements and other necessary arrangements with suitable third parties adequate to discharge all

expected remaining obligations and expenses of the Talc Trust in a manner consistent with this

Trust Agreement and the TDP, the date on which the Bankruptcy Court enters an order

approving such insurance and other arrangements and such order becomes a Final Order; or

                       (iii)   subject to the periods provided herein, the Talc Trust shall be

perpetual to the fullest extent permitted by Delaware law, provided however to the extent that

any property of the Talc Trust is subject to any rule against perpetuities then applicable to the

Talc Trust, then the Talc Trust shall terminate as to such property only on the date on which

twenty-one (21) years less ninety-one (91) days pass after the death of the last survivor of all of

the descendants of the late Joseph P. Kennedy, Sr., father of the late President John F. Kennedy,

living on the date hereof, or such other permissible last day of the perpetuities period.

                 (c)   On the Dissolution Date (or as soon thereafter as is reasonably

practicable), after the wind-up of the Talc Trust’s affairs by the Trustees and payment of all the

Talc Trust’s liabilities have been provided for as required by applicable law including section

3808 of the Act, all monies remaining in the Talc Trust shall be given to charitable

organization(s) exempt from federal income tax under section 501(c)(3) of the Internal Revenue


                                                -38-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 232 of 372




Code, which tax-exempt organization(s) shall be selected by the Trustees using their reasonable

discretion; provided, however, that (i) if practicable, the activities of the selected tax-exempt

organization(s) shall be related to the treatment of, research on the cure of, or other relief for

individuals suffering from talc-related disorders, and (ii) the tax-exempt organization(s) shall not

bear any relationship to the Reorganized Debtors within the meaning of section 468B(d)(3) of

the Internal Revenue Code. Notwithstanding any contrary provision of the Plan and related

documents, this Section 7.3(c) cannot be modified or amended.

                 (d)   Following the dissolution and distribution of the assets of the Talc Trust,

the Talc Trust shall terminate and the Trustees and the Delaware Trustee (acting solely at the

written direction of the Trustees) shall execute and cause a Certificate of Cancellation of the

Certificate of Trust of the Talc Trust to be filed in accordance with the Act. Notwithstanding

anything to the contrary contained in this Trust Agreement, the existence of the Talc Trust as a

separate legal entity shall continue until the filing of such Certificate of Cancellation.

        7.4      Amendments. The Trustees, after consultation with the TAC and the FCR, and

subject to the unanimous consent of the TAC and the FCR, may modify or amend this Trust

Agreement (except with respect to Section 7.3(c), which by its own terms is expressly not

subject to modification or amendment). The Trustees, after consultation with the TAC and the

FCR, and subject to the consent of the TAC and the FCR, may modify or amend the TDP;

provided, however, that no amendment to the TDP shall be inconsistent with the provisions

limiting amendments to that document provided therein, and in particular the provisions limiting

amendment of the Payment Percentage set forth in Section 4.2 of the TDP. Any modification or

amendment made pursuant to this Section must be done in writing. Notwithstanding anything

contained in this Trust Agreement or the TDP to the contrary, neither this Trust Agreement, the


                                                 -39-
20877240v15
              Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 233 of 372




TDP, nor any document annexed to the foregoing shall be modified or amended in any way that

could jeopardize, impair, or modify (i) the applicability of section 524(g) and section 105 of the

Bankruptcy Code to the Plan, the Confirmation Order, or the Talc Trust, (ii) the efficacy or

enforceability of the Injunctions or any other injunction or release issued or granted in

connection with the Plan, (iii) the Talc Trust’s Qualified Settlement Fund status under the QSF

Regulations, or (iv) except with the written advance consent of the Reorganized Debtors and the

Imerys Plan Proponents, the scope and the terms of the releases and injunctions included in

Article XII of the Plan. Any amendment affecting the rights, duties, immunities or liabilities of

the Delaware Trustee shall require the Delaware Trustee’s written consent.

        7.5      Severability. Should any provision in this Trust Agreement be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability and operative

effect of any and all other provisions of this Trust Agreement.

        7.6      Notices.

                 (a)    Notices to persons asserting claims shall be given by first class mail,

postage prepaid, at the address of such person, or, where applicable, such person’s

representative, in each case as provided on such person’s claim form submitted to the Talc Trust

in accordance with the TDP with respect to his or her Talc Claim, or by such other means,

including electronic notice, as may be agreed between the Talc Trust and the TAC.

                 (b)    Any notices or other communications required or permitted hereunder to

the following Parties shall be in writing and delivered to the addresses or e-mail addresses

designated below, or to such other addresses or e-mail addresses as may hereafter be furnished in

writing to each of the other Parties listed below in compliance with the terms hereof.




                                                 -40-
20877240v15
              Case 19-10289-LSS     Doc 2853-1        Filed 01/27/21   Page 234 of 372




        To the Talc Trust through the Trustees:

                 Ivory America Personal Injury Trust
                 c/o
                 [__________]

        With a copy to:

                 [__________]

        To the Delaware Trustee;

                 [__________]

        To the TAC:

                 [__________]


        To the FCR:

                 [__________]

        With a copy to:

                 [__________]

        To the Reorganized Debtors:

                 [__________]

        With a copy to:

                 [__________]

                 (c)    All such notices and communications if mailed shall be effective when

physically delivered at the designated addresses or, if electronically transmitted, when the

communication is received at the designated addresses and confirmed by the recipient by return

transmission.

        7.7      Successors and Assigns. The provisions of this Trust Agreement shall be

binding upon and inure to the benefit of the Debtors, the Talc Trust, the FCR, the TAC, the


                                               -41-
20877240v15
              Case 19-10289-LSS     Doc 2853-1          Filed 01/27/21   Page 235 of 372




Trustees, and the Reorganized Debtors, and their respective successors and assigns, except that

neither the Debtors, the Talc Trust, the FCR, the TAC, the Trustees, nor the Reorganized Debtors

may assign or otherwise transfer any of their rights or obligations, if any, under this Trust

Agreement except in the case of the Trustees in accordance with Section 4.3 above, the TAC

members in accordance with Section 5.4 above, and the FCR in accordance to Section 6.3 above.

        7.8      Limitation on Claim Interests for Securities Laws Purposes. Talc Claims, and

any interests therein, (a) shall not be assigned, conveyed, hypothecated, pledged, or otherwise

transferred, voluntarily or involuntarily, directly or indirectly, except by will or under the laws of

descent and distribution; (b) shall not be evidenced by a certificate or other instrument; (c) shall

not possess any voting rights; and (d) shall not be entitled to receive any dividends or interest;

provided, however, that clause (a) of this Section 7.8 shall not apply to the holder of a claim that

is subrogated to a Talc Claim as a result of its resolution of such Talc Claim.

        7.9      Entire Agreement; No Waiver. The entire agreement of the Parties relating to

the subject matter of this Trust Agreement is contained herein, and in the documents referred to

herein (including the Plan), and this Trust Agreement and such documents supersede any prior

oral or written agreements concerning the subject matter hereof. No failure to exercise or delay

in exercising any right, power, or privilege hereunder shall operate as a waiver thereof, nor shall

any single or partial exercise of any right, power, or privilege hereunder preclude any further

exercise thereof or of any other right, power, or privilege. The rights and remedies herein

provided are cumulative and are not exclusive of rights under law or in equity.

        7.10     Headings. The headings used in this Trust Agreement are inserted for

convenience only and do not constitute a portion of this Trust Agreement, nor in any manner

affect the construction of the provisions of this Trust Agreement.


                                                 -42-
20877240v15
              Case 19-10289-LSS      Doc 2853-1          Filed 01/27/21   Page 236 of 372




        7.11     Governing Law. The validity and construction of this Trust Agreement and all

amendments hereto and thereto shall be governed by the laws of the State of Delaware, and the

rights of all Parties hereto and the effect of every provision hereof shall be subject to and

construed according to the laws of the State of Delaware without regard to the conflicts of law

provisions thereof that would purport to apply the law of any other jurisdiction; provided,

however, that the Parties hereto intend that the provisions hereof shall control and there shall not

be applicable to the Talc Trust, the Trustees, the Delaware Trustee, the TAC, the FCR, or this

Trust Agreement, any provision of the laws (statutory or common) of the State of Delaware

pertaining to trusts that relate to or regulate in a manner inconsistent with the terms hereof:

(a) the filing with any court or governmental body or agency of Trustees accounts or schedules

of Trustees fees and charges; (b) affirmative requirements to post bonds for the Trustees,

officers, agents, or employees of a trust; (c) the necessity for obtaining court or other

governmental approval concerning the acquisition, holding, or disposition of real or personal

property; (d) fees or other sums payable to the Trustees, officers, agents, or employees of a trust;

(e) the allocation of receipts and expenditures to income or principal; (f) restrictions or

limitations on the permissible nature, amount, or concentration of trust investments or

requirements relating to the titling, storage, or other manner of holding of trust assets; (g) the

existence of rights or interests (beneficial or otherwise) in trust assets; (h) the ability of beneficial

owners or other persons to terminate or dissolve a trust; or (i) the establishment of fiduciary or

other standards or responsibilities or limitations on the acts or powers of the Trustees or

beneficial owners that are inconsistent with the limitations on liability or authorities and powers

of Trustees, the Delaware Trustee, the TAC, or the FCR set forth or referenced in this Trust

Agreement. Section 3540 of the Act shall not apply to the Talc Trust.


                                                  -43-
20877240v15
              Case 19-10289-LSS     Doc 2853-1        Filed 01/27/21   Page 237 of 372




        7.12     Settlors’ Representative and Cooperation. The Debtors are hereby irrevocably

designated as the Settlors and are hereby authorized to take any action required of the Settlors by

the Trustees in connection with the Trust Agreement. The Reorganized Debtors agree to

cooperate in implementing the goals and objectives of this Trust Agreement at the sole expense

of the Talc Trust.

        7.13     Dispute Resolution. Any disputes that arise under this Trust Agreement or under

the TDP among the Parties hereto shall be resolved by submission of the matter to an alternative

dispute resolution (“ADR”) process mutually agreeable to the Parties involved. Should any

Party to the ADR process be dissatisfied with the decision of the arbitrator(s), that Party may

apply to the Bankruptcy Court for a judicial determination of the matter. Any review conducted

by the Bankruptcy Court shall be de novo. In any case, if the dispute arose pursuant to the

consent provision set forth in Section 7.1, the Party or Parties who withheld consent shall bear

the burden of proving that it reasonably withheld its consent. If the objecting Party meets that

burden, the Talc Trust shall then bear the burden of showing why it should be permitted to take

the proposed action notwithstanding the reasonable objection. Should the dispute not be

resolved by the ADR process within thirty (30) days after submission, the Parties are relieved of

the requirement to pursue ADR prior to application to the Bankruptcy Court. If the Trustees

determine that the matter in dispute is exigent and cannot await the completion of the ADR

process, the Trustees shall have the discretion to elect out of the ADR process altogether or at

any stage of the process and seek resolution of the dispute in the Bankruptcy Court.

        7.14     Enforcement and Administration. The provisions of this Trust Agreement and

the TDP shall be enforced by the Bankruptcy Court pursuant to the Plan and the Confirmation

Order. The Parties hereby acknowledge and agree that the Bankruptcy Court shall have


                                               -44-
20877240v15
              Case 19-10289-LSS     Doc 2853-1        Filed 01/27/21   Page 238 of 372




continuing exclusive jurisdiction over the settlement of the accounts of the Trustees and over any

disputes that arise under this Trust Agreement or the TDP and are not resolved by alternative

dispute resolution in accordance with Section 7.13 above.

        7.15     Effectiveness. This Trust Agreement shall not become effective until the

Effective Date of the Plan and it has been executed and delivered by all the Parties hereto.

        7.16     Counterpart Signatures. This Trust Agreement may be executed in any number

of counterparts and by different Parties on separate counterparts (including by PDF transmitted

by e-mail), and each such counterpart shall be deemed to be an original, but all such counterparts

shall together constitute one and the same instrument.




                                               -45-
20877240v15
              Case 19-10289-LSS   Doc 2853-1     Filed 01/27/21   Page 239 of 372




        IN WITNESS WHEREOF, the Parties have executed this Trust Agreement this_____ day

of ________________, 2021.


SETTLORS:


IMERYS TALC AMERICA, INC.                         IMERYS TALC VERMONT, INC.



By:_____________________________                  By:_____________________________



IMERYS TALC CANADA INC.



By:_____________________________




OFFICIAL COMMITTEE OF TORT CLAIMANTS


By:




                                          -46-
20877240v15
              Case 19-10289-LSS   Doc 2853-1         Filed 01/27/21   Page 240 of 372




TRUSTEES                                          DELAWARE TRUSTEE
                                                  [________]

                                                  By:
Name:                                                Name:
Expiration Date of Initial Term:                     Title:
anniversary of the date of this Trust Agreement




Name:
Expiration Date of Initial Term:
anniversary of the date of this Trust Agreement



Name:
Expiration Date of Initial Term:
anniversary of the date of this Trust Agreement




                                              -47-
20877240v15
              Case 19-10289-LSS   Doc 2853-1     Filed 01/27/21   Page 241 of 372




TRUST ADVISORY COMMITTEE



Firm: Ashcraft & Gerel LLP                        Firm: Gori Julian & Assocs., P.C.
Name: Michelle A. Parfitt                         Name: Wendy M. Julian
Initial Term of ____(_) years                     Initial Term of ____(_) years


Firm: Barnes Law Group
Name: John R. Bevis                               Firm: The Lanier Law Firm
Initial Term of ____(_) years                     Name: Maura Kolb
                                                  Initial Term of ____(_) years


Firm: Baron & Budd P.C.
Name: Steve Baron                                 Firm: Levy Konigsberg LLP
Initial Term of ____(_) years                     Name: Audrey Raphael
                                                  Initial Term of ____(_) years


Firm: Beasley Allen Crow Methvin Portis
& Miles P.C.                                      Firm: OnderLaw, LLC
Name: Ted G. Meadows                              Name: James G. Onder
Initial Term of ____(_) years                     Initial Term of ____(_) years



Firm: Burns Charest LLP
Name: Amanda Klevorn                              Firm: Simon Greenstone Panatier, P.C.
Initial Term of ____(_) years                     Name: Leah Kagan
                                                  Initial Term of ____(_) years


Firm: Cohen Placitella Roth PC
Name: Christopher Placitella
Initial Term of ____(_) years




                                          -48-
20877240v15
              Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 242 of 372




FCR



Firm: Young Conaway Stargatt & Taylor LLP
Name: Sharon M. Zieg




20877240v15
              Case 19-10289-LSS   Doc 2853-1     Filed 01/27/21   Page 243 of 372




                                         Exhibit 1

                                     Certificate of Trust

                                       (TO COME)




20877240v15
Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 244 of 372




                         EXHIBIT C

            Rio Tinto / Zurich Settlement Agreement
         Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21    Page 245 of 372




                      SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (“Agreement”) is entered into by and between

Imerys Talc America, Inc. (“ITA”), Imerys Talc Vermont, Inc. (“ITV”), Imerys Talc Canada,

Inc. (“ITC”), and, to the extent it becomes a debtor in the Chapter 11 Cases, Imerys Talc Italy

S.p.A. (“ITI”) (collectively, the “Debtors”), on behalf of themselves and their Estates, on the one

hand, and Rio Tinto America Inc. (“Rio Tinto”), Three Crowns Insurance Company, formerly

known as Three Crowns Insurance Company Limited (“TCI”), Metals & Minerals Insurance

Company Pte. Ltd. (“MMI”), and Falcon Insurance Ltd. (“Falcon,” and together with TCI and

MMI, the “Rio Tinto Captive Insurers”) (Rio Tinto and the Rio Tinto Captive Insurers,

collectively, the “Rio Tinto Settling Parties”), and Zurich American Insurance Company, in its

own capacity and as successor-in-interest to Zurich Insurance Company, U.S. Branch (“Zurich”),

on the other hand. The Rio Tinto Settling Parties and Zurich are referred to collectively as the

“Insurer Parties” and, together with the Debtors, as the “Parties.” Capitalized terms appearing in

this Agreement that are not defined in this prefatory paragraph have the meanings set out in Section

1, Additional Definitions, below.

                                           RECITALS

       WHEREAS, ITA, ITV, ITC, and ITI were formerly owned by various corporate entities

affiliated with Rio Tinto (under the names Luzenac America, Inc., Windsor Minerals, Inc.,

Luzenac, Inc., and Luzenac Val Chisone S.p.A., respectively) and were sold pursuant to a stock

purchase agreement with Mircal S.A., a subsidiary of Imerys S.A., in 2011; and

       WHEREAS, numerous Talc Personal Injury Claims have been brought against one or

more of the Debtors seeking damages and other relief for injury allegedly caused by exposure to




                                                 1
         Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 246 of 372




talc, and the Debtors expect that such Talc Personal Injury Claims will continue to be made in the

future; and

       WHEREAS, before the 2011 sale, Zurich and other Zurich Corporate Parties issued the

Zurich Policies, liability insurance policies that included Luzenac America, Inc., Windsor

Minerals, Inc., and/or Luzenac, Inc. as insureds; and

       WHEREAS, before the 2011 sale, the Rio Tinto Captive Insurers issued the Rio Tinto

Captive Insurer Policies, liability insurance policies that included Luzenac America Inc.,

Windsor Minerals, Inc., Luzenac, Inc., and/or Luzenac Val Chisone, S.p.A. as insureds; and

       WHEREAS, disputes have arisen as to the existence and scope of any obligation of the

Zurich Corporate Parties and the Rio Tinto Captive Insurers to provide coverage for Talc

Personal Injury Claims under the Zurich Policies and Rio Tinto Captive Insurer Policies,

respectively; and

       WHEREAS, on February 13, 2019, ITA, ITV, and ITC filed voluntary petitions for relief

with the Bankruptcy Court under Chapter 11 of the Bankruptcy Code, commencing their

respective Chapter 11 Cases; and

       WHEREAS, on January 20, 2021, ITA, ITV, and ITC filed with the Bankruptcy Court

the Seventh Amended Plan, under which ITI will file its own Chapter 11 Case if the Seventh

Amended Plan is accepted by the requisite percentages of holders of Talc Personal Injury Claims;

and

       WHEREAS, the Debtors, on the one hand, and the Insurer Parties, on the other hand, wish

to fully and finally resolve their disputes, and to provide for the other consideration, promises,

releases, and covenants set forth in this Agreement; and




                                                2
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 247 of 372




       WHEREAS, as part of the compromise and resolution of the Parties’ disputes, the

Debtors have agreed to sell, and Zurich and the Rio Tinto Settling Parties have agreed to

purchase, any and all of the Debtors’ rights and interests in the Zurich Policies and the Rio Tinto

Captive Insurer Policies, respectively, pursuant to Section 363 of the Bankruptcy Code, subject

to the terms and conditions set forth in this Agreement;

       NOW THEREFORE, in consideration of the foregoing, and in consideration of the other

mutual considerations, promises, releases, and covenants set forth below, the sufficiency of

which is hereby acknowledged, the Parties hereby agree as follows:

1.     ADDITIONAL DEFINITIONS

       The following additional definitions apply to this Agreement. The singular form of a word

includes the plural and vice versa; the disjunctive “or” is not exclusive and thus includes the

conjunctive “and”; all pronouns apply to the male, female, and neutral genders; the word “any”

includes the word “all” and vice versa; the words “includes” and “including” are without

limitation; and the past tense of a word includes the present tense and vice versa.

       1.1.    “Affirmation Order” shall have the meaning set forth in the Plan.

       1.2.    “Agreement Effective Date” shall have the meaning set forth in Section 2 of this

Agreement.

       1.3.    “Bankruptcy Code” shall have the meaning set forth in the Plan.

       1.4.    “Bankruptcy Court” shall have the meaning set forth in the Plan.

       1.5.    “Bankruptcy Rules” shall have the meaning set forth in the Plan.

       1.6.    “Business Day” shall have the meaning set forth in the Plan.

       1.7.    “Cash” shall have the meaning set forth in the Plan.

       1.8.    “Channeling Injunction” shall have the meaning set forth in the Plan.

                                                 3
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 248 of 372




         1.9.   “Chapter 11 Cases” shall have the meaning set forth in the Plan.

         1.10. “Claim,” when capitalized, shall have the meaning set forth in the Plan.

         1.11. “Confirmation Date” shall have the meaning set forth in the Plan.

         1.12. “Confirmation Order” shall have the meaning set forth in the Plan.

         1.13. “Consenting Entities” means the Tort Claimants’ Committee and the FCR.

         1.14. “Contribution Claim” means any claim by any insurer against any Rio Tinto

Protected Party or Zurich Protected Party asserting any right, whether legal, equitable,

contractual, or otherwise, of contribution, indemnity, reimbursement, subrogation, or other

similar claim directly or indirectly arising out of or in any way relating to such insurer’s payment

of loss on behalf of one or more of the Debtors in connection with any Talc Personal Injury

Claim.

         1.15. “Coverage In Place Agreement” means the Settlement and Coverage In Place

Agreement (and any amendments thereto) executed by ITA, Zurich, and Rio Tinto and certain

of its affiliates in May 2014.

         1.16. “Credits” shall have the meaning set forth in the Plan and in Section 4.3.1 of this

Agreement.

         1.17. “Debtor Released Claims” shall have the meaning set forth in Section 6.2 of this

Agreement.

         1.18. “Direct Action Claim” means any claim by a Person against any Zurich Protected

Party or any Rio Tinto Protected Party on account of, based upon, directly or indirectly arising

from, or in any way relating to any alleged right or interest of the Debtors, or any of them, in any

Zurich Policy or any Rio Tinto Captive Insurer Policy, whether arising by contract, in tort, or under




                                                 4
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 249 of 372




the laws of any jurisdiction, including any statute that gives a third party a direct cause of action

against any Zurich Protected Party or any Rio Tinto Protected Party.

       1.19. “Disclosure Statement” means the Disclosure Statement for Seventh Amended

Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates

Under Chapter 11 of the Bankruptcy Code, dated January 20, 2021 (ECF No. 2810), or any

subsequently filed disclosure statement relating to the Plan, approved by the Bankruptcy Court

as containing adequate information, and distributed in accordance with such order of approval,

as such disclosure statement may be amended, modified, or supplemented from time to time.

       1.20. “District Court” shall have the meaning set forth in the Plan.

       1.21. “Estate” shall have the meaning set forth in the Plan.

       1.22. “Estate Causes of Action” shall have the meaning set forth in the Plan.

       1.23. “Excess Policies” means all excess liability insurance policies purchased by

corporate entities affiliated with Rio Tinto that included Luzenac America, Inc., Windsor

Minerals, Inc., Luzenac, Inc., and/or Luzenac Val Chisone, S.p.A. as insureds and provided

additional limits above the Rio Tinto Captive Insurer Policies, including the policies listed on

Exhibit C to this Agreement.

       1.24. “Execution Date” means the earliest date on which this Agreement has been

signed by each Party and consented to by the Consenting Entities.

       1.25. “Extra-Contractual Claim” means any claim against the Zurich Protected Parties

or Rio Tinto Protected Parties other than a claim for coverage or benefits under a Zurich Policy or

Rio Tinto Captive Insurer Policy, respectively, seeking any type of relief based upon conduct of

the Zurich Protected Parties or Rio Tinto Protected Parties prior to the Agreement Effective Date,

including statutory, compensatory, exemplary, or punitive damages on account of alleged bad

                                                 5
          Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21     Page 250 of 372




faith, failure to act in good faith, violation of any duty of good faith and fair dealing, violation of

any unfair claims practices act or similar statute, regulation, or code, any type of alleged

misconduct, or any other act or omission, or any claims for economic loss, general damages,

attorneys’ fees, or costs in connection with the handling of, or refusal to handle, any Talc Personal

Injury Claim.

        1.26. “FCR” shall have the meaning set forth in the Plan.

        1.27. “Final Order” shall have the meaning set forth in the Plan.

        1.28. “Future Credits” shall have the meaning set forth in the Plan and in Section 4.3.1

of this Agreement.

        1.29. “HDI Agreement” means the December 15, 2016 Confidential Settlement

Agreement and Mutual Releases among ITA, Rio Tinto, and HDI Global SE and the

accompanying Side Letter agreement between Rio Tinto and ITA dated December 4, 2016.

        1.30. “Indirect Talc Personal Injury Claim” shall have the meaning set forth in the

Plan.

        1.31. “Person” shall have the meaning set forth in the Plan.

        1.32. “Plan” means the Seventh Amended Plan, as the same may be amended or

modified from time to time pursuant to section 1127 of the Bankruptcy Code, consistent with

the terms of the Rio Tinto/Zurich Settlement set out in the Seventh Amended Plan.

        1.33. “Plan Effective Date” shall have the same meaning as the term “Effective Date”

in the Plan.

        1.34. “Protected Party” shall have the meaning set forth in the Plan.

        1.35. “Reorganized Debtors” shall have the meaning set forth in the Plan.




                                                  6
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 251 of 372




       1.36. “Rio Tinto Buyback” means the sale to the Rio Tinto Settling Parties, pursuant

to sections 363(b) and 363(f) of the Bankruptcy Code and as implemented by the Plan and this

Agreement, of any and all of the Debtors’ rights and interests in the Rio Tinto Captive Insurer

Policies, free and clear of any and all rights, claims, or interests of any other entity.

       1.37. “Rio Tinto Cash Contribution” means $80 million, which Rio Tinto will

contribute, or cause to be contributed, to the Talc Personal Injury Trust.

       1.38. “Rio Tinto Captive Insurer Policies” means any and all Talc Insurance Policies

issued by the Rio Tinto Captive Insurers, including the Talc Insurance Policies listed on Schedule

III to the Plan, attached as Exhibit B to this Agreement. For the avoidance of doubt, the Rio Tinto

Captive Insurer Policies shall not include any policy to the extent such policy provides reinsurance

to any Zurich Protected Party.

       1.39. “Rio Tinto Corporate Parties” shall have the meaning set forth in the Plan.

       1.40. “Rio Tinto Protected Parties” shall have the meaning set forth in the Plan.

       1.41. “Rio Tinto/Zurich Contribution” means, collectively, (a) the Rio Tinto Cash

Contribution, (b) the Zurich Cash Contribution, and (c) the Rio Tinto/Zurich Credit

Contribution.

       1.42. “Rio Tinto/Zurich Credit Contribution” shall have the meaning set forth in the

Plan and in Section 4.3.1 of this Agreement.

       1.43. “Rio Tinto/Zurich Released Claims” shall have the meaning set forth in the

Plan and in Section 6.1 of this Agreement.

       1.44. “Rio Tinto/Zurich Settlement” shall have the meaning set forth in the Plan.

       1.45. “Rio Tinto/Zurich Trigger Date” means the date that the Tort Claimants’

Committee or the Talc Personal Injury Trust provides Rio Tinto and/or Zurich (as applicable)

                                                  7
            Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21   Page 252 of 372




with notice of the occurrence of the later of (a) the Effective Date or (b) the date the Affirmation

Order becomes a Final Order.

       1.46. “Settling Talc Insurance Company” shall have the meaning set forth in the Plan.

       1.47. “Seventh Amended Plan” means the Seventh Amended Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code, dated January 20, 2021 (ECF No. 2809).

       1.48. “Supplemental Settlement Injunction Order” shall have the meaning set forth

in the Plan.

       1.49. “Talc Insurance Policy” shall have the meaning set forth in the Plan.

       1.50. “Talc Personal Injury Claim” shall have the meaning set forth in the Plan.

       1.51. “Talc Personal Injury Trust” shall have the meaning set forth in the Plan.

       1.52. “Talc Personal Injury Trust Documents” shall have the meaning set forth in

the Plan.

       1.53. “Tort Claimants’ Committee” shall have the meaning set forth in the Plan.

       1.54. “Trust” means the Talc Personal Injury Trust.

       1.55. “XL” means XL Insurance America, Inc.

       1.56. “XL Agreement”           means      the      “RIO    TINTO       DEFENSE        COSTS

REIMBURSEMENT AGREEMENT” among Rio Tinto and certain of its affiliates, XL, and

Zurich, dated on or about 20 March 2018.

       1.57. “Zurich Buyback” means the sale to Zurich, pursuant to sections 363(b) and

363(f) of the Bankruptcy Code and as implemented by the Plan and this Agreement, of any and

all of the Debtors’ rights and interests in the Zurich Policies, free and clear of any and all rights,

claims, or interests of any other entity.

                                                  8
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 253 of 372




         1.58. “Zurich Cash Contribution” means $260 million, which Zurich will contribute,

or cause to be contributed, to the Talc Personal Injury Trust.

         1.59. “Zurich Corporate Parties” shall have the meaning set forth in the Plan.

         1.60. “Zurich Policies” means any and all Talc Insurance Policies issued by the Zurich

Corporate Parties, including the Talc Insurance Policies listed on Schedule VI to the Plan, attached

as Exhibit A to this Agreement, provided, however, that Policy No. SXL 8129701, issued to

Standard Oil Company (Indiana) for the period August 17, 1983 to June 1, 1984, shall not be

considered a “Zurich Policy” for purposes of this Agreement. For the avoidance of doubt, the

Zurich Policies shall not include any policy to the extent such policy provides reinsurance to any

Rio Tinto Captive Insurer.

         1.61. “Zurich Protected Parties” shall have the meaning set forth in the Plan.

2.       EFFECTIVE DATE OF AGREEMENT

         This Agreement shall become effective on the earliest date on which all of the following

conditions precedent have occurred (the “Agreement Effective Date”), provided, however, that

any of the conditions precedent set out in Sections 2.3, 2.4, and 2.5 below may be waived

pursuant to a writing signed by each Party and consented to by the Consenting Entities (if before

the Plan Effective Date) or signed by the Insurer Parties and the Trust (if after the Plan Effective

Date):

         2.1.   Each Party has executed the Agreement.

         2.2.   Each Consenting Entity has consented to the Agreement in writing, and the

Debtors have provided Zurich and Rio Tinto with evidence of such written consent.

         2.3.   The Bankruptcy Court has entered a Confirmation Order and the District Court

has entered an Affirmation Order providing that:

                                                 9
  Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 254 of 372




       2.3.1. The Rio Tinto/Zurich Settlement and this Agreement are approved

pursuant to sections 363 and 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019.

       2.3.2. The Zurich Buyback and Rio Tinto Buyback are approved, and each (a)

represents a sound exercise of the Debtors’ business judgment, will yield a fair and

reasonable price for the assets being sold, is in the best interest of the Debtors’ Estates,

and otherwise complies with Section 363 of the Bankruptcy Code, (b) meets the

requirements for a sale of the Debtors’ property free and clear of any interests of third

parties in such property pursuant to section 363(f) of the Bankruptcy Code, and (c)

constitutes a purchase in good faith pursuant to section 363(m) of the Bankruptcy Code,

rendering the provisions of section 363(m) applicable.

       2.3.3.   The Zurich Protected Parties and the Rio Tinto Captive Insurers are

Settling Talc Insurance Companies, and hence Protected Parties, under the Plan, and the

Rio Tinto Protected Parties are Protected Parties under the Plan. As Protected Parties,

the Zurich Protected Parties, the Rio Tinto Captive Insurers, and the Rio Tinto Protected

Parties are entitled to the protection of the Channeling Injunction, which shall

permanently channel all Talc Personal Injury Claims, including any Indirect Talc

Personal Injury Claims, against any Protected Party to the Trust, and pursuant to which

any holder of a Talc Personal Injury Claim shall be permanently and forever stayed,

restrained, barred, and enjoined from taking any action against a Protected Party for the

purpose of directly, indirectly, or derivatively collecting, recovering, or receiving

payment of, on, or with respect to any Talc Personal Injury Claim.

       2.3.4. The Talc Personal Injury Trust, the Debtors and the Reorganized Debtors,

on their own behalf and as representatives of their respective Estates, and the Tort

                                        10
         Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21   Page 255 of 372




       Claimants’ Committee and FCR, solely on their own behalf, irrevocably and

       unconditionally release the Rio Tinto Protected Parties and the Zurich Protected Parties

       from all Rio Tinto/Zurich Released Claims.

              2.3.5. Pursuant to the Supplemental Settlement Injunction Order, all Persons are

       permanently enjoined from pursuing any Rio Tinto/Zurich Released Claim against any

       Rio Tinto Protected Party or Zurich Protected Party.

       2.4.   The Debtors (or the Tort Claimants’ Committee or the Trust) have provided notice

to Zurich and Rio Tinto that the Affirmation Order has become a Final Order.

       2.5.   The Debtors (or the Tort Claimants’ Committee or the Trust) have provided notice

to Zurich and Rio Tinto that the Plan Effective Date has occurred.

3.     VOIDABILITY

       3.1.   This Agreement shall not become effective, or shall be rendered null and void, as

applicable, upon the occurrence of any of the following contingencies, provided, however, that

any of the contingencies set out in Sections 3.1.1 through 3.1.6 may be waived by the Parties

pursuant to a writing signed by each Party and, if before the Plan Effective Date, consented to

by the Consenting Entities:

              3.1.1. The entry of a Confirmation Order by the Bankruptcy Court, or of an

       Affirmation Order by the District Court, confirming or affirming the confirmation of a

       Chapter 11 plan of reorganization for the Debtors that does not contain the provisions set

       out in Section 2.3 of this Agreement;

              3.1.2. The entry by the Bankruptcy Court or District Court of a Final Order

       denying approval of the Rio Tinto/Zurich Settlement or of this Agreement;




                                               11
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 256 of 372




               3.1.3. The entry by the Bankruptcy Court or District Court of a Final Order

       denying approval of the Zurich Buyback or the Rio Tinto Buyback, finding that the

       Zurich Buyback or Rio Tinto Buyback is not free and clear of all interests of third parties

       in the Zurich Policies or Rio Tinto Captive Insurer Policies, respectively, or finding that

       Zurich or the Rio Tinto Settling Parties are not entitled to the good-faith purchaser

       protections of section 363(m) of the Bankruptcy Code;

               3.1.4. The entry by the Bankruptcy Court or District Court of a Final Order stating

       that any Zurich Protected Party or Rio Tinto Captive Insurer is not a Settling Talc Insurance

       Company or is not a Protected Party, or that any Rio Tinto Protected Party is not a Protected

       Party, or that otherwise contravenes the designation of any Zurich Protected Party, Rio

       Tinto Captive Insurer, or Rio Tinto Protected Party as a Protected Party entitled to the

       protections of the Channeling Injunction;

               3.1.5. The entry by the Bankruptcy Court, prior to the Plan Effective Date, of a

       Final Order converting the Chapter 11 Cases into cases under Chapter 7 of the Bankruptcy

       Code or dismissing the Chapter 11 Cases;

               3.1.6. The entry by the Bankruptcy Court, prior to the Plan Effective Date, of a

       Final Order appointing a trustee or an examiner substantially possessing the rights, powers,

       and duties of a bankruptcy trustee in the Chapter 11 Cases; or

               3.1.7. The statement in writing, prior to the Plan Effective Date, by the Tort

       Claimants’ Committee or the FCR that such entity refuses to consent to this Agreement.

       3.2.    Notwithstanding anything in this Agreement to the contrary, in the event that one

of the contingencies listed in Section 3.1 above occurs and is not waived by the Parties:




                                                12
  Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 257 of 372




        3.2.1. This Agreement, except for this Section 3 and any definitions of capitalized

terms used herein (which shall remain in full force and effect), shall be vitiated and shall

be a nullity;

        3.2.2. None of the Parties shall be bound by the terms of the Rio Tinto/Zurich

Settlement or of this Agreement;

        3.2.3. Zurich and Rio Tinto shall not be obligated to pay the Zurich Cash

Contribution or the Rio Tinto Cash Contribution, or to make the Rio Tinto/Zurich Credit

Contribution;

        3.2.4. The Zurich Protected Parties and the Rio Tinto Captive Insurers shall not

be designated as Settling Talc Insurance Companies or as Protected Parties, and the Rio

Tinto Protected Parties shall not be designated as Protected Parties, in the Plan,

Confirmation Order, or Affirmation Order, and the Zurich Protected Parties, the Rio Tinto

Captive Insurers, and the Rio Tinto Protected Parties shall not be entitled to assert the

Channeling Injunction as a defense to any Talc Personal Injury Claim;

        3.2.5. The Parties shall have all of the same rights, defenses, and obligations under

or with respect to any and all of the Zurich Policies, the Rio Tinto Captive Insurance

Policies, the Excess Policies, the HDI Agreement, the XL Agreement, and the Coverage In

Place Agreement that they would have had absent this Agreement; and

        3.2.6. Any and all otherwise applicable statutes of limitations or repose, or other

time-related limitations, shall be deemed to have been tolled for the period from the

Execution Date through the date on which this Agreement becomes null and void in

accordance with Section 3.1 above, and no Party shall assert that any other Party’s failure

during said period to raise any claim that would have been resolved by this Agreement,

                                         13
       Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 258 of 372




     had this Agreement become effective or not been voided, as applicable, renders such claim

     time-barred.

4.   RIO TINTO/ZURICH CONTRIBUTION

     4.1.   Zurich Cash Contribution

            4.1.1. As consideration for the releases and injunctive protections set forth in this

     Agreement and in the Plan, on or prior to the date that is thirty (30) days after the Rio

     Tinto/Zurich Trigger Date, Zurich will irrevocably and indefeasibly pay, or cause to be

     paid, $260 million in Cash, via wire transfer, to the Talc Personal Injury Trust.

            4.1.2. Prior to the Rio Tinto/Zurich Trigger Date, the Trust shall provide all

     information needed by Zurich to pay the Zurich Cash Contribution, including providing

     Zurich with a Form W-9 containing the Talc Personal Injury Trust’s tax identification

     number and bank account information sufficient to make the required wire transfer.

            4.1.3. Zurich’s payment of the Zurich Cash Contribution is in addition to any and

     all payments the Zurich Corporate Parties may have made to or for the benefit of the

     Debtors under, arising out of, or related to the Zurich Policies prior to the Rio Tinto/Zurich

     Trigger Date, and all such payments are deemed final and irrevocable, except as provided

     in Section 3 hereto.

            4.1.4. The Parties expressly agree that the Zurich Cash Contribution, together with

     any amounts paid by the Zurich Corporate Parties prior to the Rio Tinto/Zurich Trigger

     Date as set out in Section 4.1.3 of this Agreement, fully satisfies any and all indemnity,

     defense, or other obligations the Zurich Protected Parties may have on account of claims

     by the Debtors or any other Person directly or indirectly arising from or in any way related

     to any rights of the Debtors under the Zurich Policies. The Parties further expressly agree

                                              14
  Case 19-10289-LSS          Doc 2853-1      Filed 01/27/21    Page 259 of 372




that the payment of the Zurich Cash Contribution fully exhausts the available limits of the

following Zurich Policies:

                   Policy Number               Policy Period
                   GLO 8210196-04         5/31/2001–5/31/2002
                   GLO 8210196-05         5/31/2002–5/31/2003
                   GLO 8210196-06         5/31/2003–5/31/2004
                   GLO 8210196-07         5/31/2004–5/31/2005
                   GLO 8210196-08         5/31/2005–5/31/2006
                   GLO 8210196-09         5/31/2006–5/31/2007
                   GLO 8210196-10         5/31/2007–5/31/2008


       4.1.5. The Zurich Cash Contribution shall not be subject to any claims for

deductions, setoffs, or charge-backs to the Debtors of any kind, including claims involving

recoupment of deductibles, allocated loss adjustment expenses, contribution, self-insured

retentions, additional premiums, or retrospective or reinstatement premiums under the

Zurich Policies.

4.2.   Rio Tinto Cash Contribution

       4.2.1. As consideration for the releases and injunctive protections set forth in this

Agreement and in the Plan, on or prior to the date that is fourteen (14) days after the Rio

Tinto/Zurich Trigger Date, Rio Tinto will irrevocably and indefeasibly pay, or cause to

be paid, $80 million in Cash, via wire transfer, to the Talc Personal Injury Trust.

       4.2.2. Prior to the Rio Tinto/Zurich Trigger Date, the Trust shall provide all

information needed by Rio Tinto to pay the Rio Tinto Cash Contribution, including

providing Rio Tinto with a Form W-9 containing the Talc Personal Injury Trust’s tax




                                        15
  Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 260 of 372




identification number and bank account information sufficient to make the required wire

transfer.

        4.2.3. Rio Tinto’s payment of the Rio Tinto Cash Contribution is in addition to

any and all payments the Rio Tinto Corporate Parties may have made to or for the benefit

of the Debtors under, arising out of, or related to the Rio Tinto Captive Insurer Policies

prior to the Rio Tinto/Zurich Trigger Date, and all such payments are deemed final and

irrevocable, except as provided for in Section 3 hereto.

        4.2.4. The Parties expressly agree that the Rio Tinto Cash Contribution, together

with any amounts paid by the Rio Tinto Corporate Parties prior to the Rio Tinto/Zurich

Trigger Date as set out in Section 4.2.3 above, fully satisfies any indemnity, defense, or

other obligations the Rio Tinto Protected Parties may have on account of claims by the

Debtors or any other Person directly or indirectly arising from or in any way related to any

rights of the Debtors under the Rio Tinto Captive Insurer Policies.

        4.2.5. The Rio Tinto Cash Contribution shall not be subject to any claims for

deductions, setoffs, or charge-backs to the Debtors of any kind, including claims involving

recoupment of deductibles, contribution, self-insured retentions, additional premiums, or

retrospective or reinstatement premiums under the Rio Tinto Captive Insurer Policies.

4.3.    Rio Tinto/Zurich Credit Contribution

        4.3.1. On the Rio Tinto/Zurich Trigger Date, or as soon as reasonably practicable

thereafter (not to exceed three (3) Business Days), the appropriate Rio Tinto Corporate

Party or Parties and the appropriate Zurich Corporate Party or Parties shall execute and

deliver to the Talc Personal Injury Trust an assignment, in substantially the form set forth

in Exhibit D to this Agreement, assigning to the Trust (a) all of their rights to or claims for

                                          16
  Case 19-10289-LSS          Doc 2853-1         Filed 01/27/21    Page 261 of 372




indemnification, contribution (whether via any “other insurance” clauses or otherwise), or

subrogation against any Person relating to the payment or defense of any Talc Personal

Injury Claim or any past talc-related claim against the Debtors prior to the Plan Effective

Date (the “Credits”) and (b) all of their other rights to or claims for indemnification,

contribution (whether via any “other insurance” clauses or otherwise), or subrogation

against any Person relating to any Talc Personal Injury Claim (the “Future Credits”) (the

Credits and the Future Credits, collectively, the “Rio Tinto/Zurich Credit

Contribution”); provided, however, that any such claims for Credits or Future Credits

against a Protected Party shall be subject to the Channeling Injunction, and nothing in the

Plan or this Agreement shall impact the injunctions and releases otherwise inuring to the

benefit of the Protected Parties under the terms of the Plan. Notwithstanding anything else

contained in this Section 4.3.1, the Rio Tinto Corporate Parties and the Zurich Corporate

Parties shall retain, and shall not transfer to the Talc Personal Injury Trust, all rights of the

Rio Tinto Corporate Parties and the Zurich Corporate Parties against their reinsurers and/or

retrocessionaires, in their capacities as such.

        4.3.2. The Rio Tinto Settling Parties and Zurich hereby represent their good

faith belief that they possess a legal entitlement to the Credits assigned in Exhibit D, and

that they are duly authorized to fully assign such Credits to the Talc Personal Injury Trust.

Rio Tinto hereby represents that it has provided the Debtors and the Consenting Entities

with its good-faith estimate, based on various calculations and assumptions, of the

amount of the Credits. All parties, however, acknowledge that the Rio Tinto Settling

Parties and Zurich are not representing or warranting that the Talc Personal Injury Trust

will recover that amount (or any amount) on the Credits.

                                           17
  Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 262 of 372




       4.3.3. The Insurer Parties shall assist and cooperate with the Talc Personal Injury

Trust as may be reasonably necessary for the pursuit of Credits and Future Credits assigned

to the Talc Personal Injury Trust under this Agreement. Such assistance shall include

providing all information and documentation reasonably necessary to assert and prove such

Credits and Future Credits, including: (a) documents sufficient to show, and proof of, all

amounts paid by the Insurer Parties under the Policies, including for defense costs,

judgments, or settlements of claims; (b) all communications with other potentially

responsible entities relating to amounts due or paid with respect to claims under the Zurich

Policies or Rio Tinto Captive Insurer Policies; and (c) communications with other

potentially responsible parties relating to the Insurer Parties’ claims to the Credits and

Future Credits and any defenses thereto, provided, however, that such assistance will not

extend to any documents or information of the Insurer Parties that are subject to any

applicable privilege, including attorney-client privilege, common-interest privilege, or

mediation privilege, or to the work-product doctrine, and will be provided subject to the

requirements of any existing confidentiality agreements, unless modified or waived. Such

cooperation shall be conditioned on the Talc Personal Injury Trust’s reimbursement of all

reasonable documented fees and expenses of outside professionals and vendors engaged

by Zurich or Rio Tinto to comply with requests made by the Talc Personal Injury Trust,

within thirty (30) days after Zurich or Rio Tinto provides documentation of such fees and

expenses to the Talc Personal Injury Trust.

       4.3.4. The Insurer Parties agree not to assert or file any new claim seeking

contribution, indemnity, or defense against any other Person in order to recover any portion

of the Credits or Future Credits assigned to the Trust under this Agreement.

                                        18
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 263 of 372




               4.3.5. On the Agreement Effective Date, the Talc Personal Injury Trust will

        assume the obligations of Zurich and of Rio Tinto and its affiliates (if any) to XL under the

        XL Agreement, if, or to the extent that, the XL Agreement provides any obligation to share

        with XL the proceeds of any recovery by the Talc Personal Injury Trust on any Credits or

        Future Credits assigned to the Trust pursuant to Section 4.3.1 of this Agreement.

        4.4.   Reinsurance. Notwithstanding any other provision of this Section 4 or of this

Agreement, nothing in this Agreement is intended to or shall be construed to prevent any Zurich

Corporate Party or any Rio Tinto Corporate Party from making any claim against, or seeking to

recover any part of the Rio Tinto/Zurich Contribution or any other payment from, any of the Zurich

Corporate Parties’ or Rio Tinto Corporate Parties’ reinsurers and/or retrocessionaires, in their

capacities as such.

5.      ZURICH AND RIO TINTO BUYBACKS

        5.1.   The Plan shall constitute a request by the Debtors for the Bankruptcy Court to

approve the Zurich Buyback and the Rio Tinto Buyback, as set out in the Plan and this Agreement,

pursuant to sections 363(b) and 363(f) of the Bankruptcy Code, and to find that Zurich and the Rio

Tinto Settling Parties are good-faith purchasers pursuant to section 363(m) of the Bankruptcy

Code.

        5.2.   Zurich Buyback. Subject to the approval of the Bankruptcy Court and to all the

terms and conditions of this Agreement, the Debtors shall sell and Zurich shall acquire, pursuant

to sections 363(b) and 363(f) of the Bankruptcy Code, any and all of the Debtors’ rights and

interests in the Zurich Policies, free and clear of any and all rights, claims, or interests of any

other entity, including (a) any claim by any alleged additional insured under the Zurich Policies

with respect to any Talc Personal Injury Claim, (b) any Contribution Claim, (c) any Direct Action

                                                 19
            Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21    Page 264 of 372




Claim, and (d) any other claim that directly or indirectly arises out of or relates to the Zurich

Policies.

       5.3.    Rio Tinto Buyback. Subject to the approval of the Bankruptcy Court and to all

the terms and conditions of this Agreement, the Debtors shall sell and the Rio Tinto Settling Parties

shall acquire, pursuant to sections 363(b) and 363(f) of the Bankruptcy Code, any and all of the

Debtors’ rights and interests in the Rio Tinto Captive Insurer Policies, free and clear of any and

all rights, claims, or interests of any other entity, including (a) any claim by any alleged

additional insured under the Rio Tinto Captive Insurer Policies with respect to any Talc Personal

Injury Claim, (b) any Contribution Claim, (c) any Direct Action Claim, and (d) any other claim

that directly or indirectly arises out of or relates to the Rio Tinto Captive Insurer Policies.

6. RELEASE

       6.1.    Release of Rio Tinto/Zurich Released Claims. Effective upon the Talc Personal

Injury Trust’s receipt of the Rio Tinto/Zurich Contribution, for good and valuable consideration,

the adequacy of which is hereby confirmed, the Trust, the Debtors, on their own behalf and as

representatives of their respective Estates, and the Reorganized Debtors shall be deemed to

irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and discharge

each and all of the Rio Tinto Protected Parties and the Zurich Protected Parties of and from (a) all

Estate Causes of Action and (b) any and all claims, causes of action, suits, costs, debts, liabilities,

obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,

controversies, agreements, promises, damages, judgments, executions and demands whatsoever,

of whatever kind or nature (including those arising under the Bankruptcy Code), whether known

or unknown, suspected or unsuspected, in law or in equity, which the Trust, the Debtors, their

Estates, or the Reorganized Debtors have, had, may have, or may claim to have against any of the

                                                  20
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 265 of 372




Rio Tinto Protected Parties and/or the Zurich Protected Parties, directly or indirectly arising out

of, with respect to, or in any way relating to any Talc Personal Injury Claim (collectively, the “Rio

Tinto/Zurich Released Claims”). For the avoidance of doubt, the Rio Tinto/Zurich Released

Claims include all Extra-Contractual Claims and any and all other claims directly or indirectly

arising out of, with respect to, or in any way relating to the Zurich Policies, the Rio Tinto Captive

Insurer Policies, the Excess Policies, the HDI Agreement, and the Coverage in Place Agreement,

excluding only claims against the Zurich Protected Parties arising under Policy No. SXL 8129701,

issued to Standard Oil Company (Indiana) for the period August 17, 1983 to June 1, 1984. Also

effective upon the Trust’s receipt of the Rio Tinto/Zurich Contribution, the Trust, the Debtors (on

their own behalf and as representatives of their respective Estates), and the Reorganized Debtors

shall withdraw any and all requests, demands, or tenders for defense or indemnity previously

submitted to any Zurich Protected Party or Rio Tinto Protected Party, and shall surrender,

relinquish, and release any further right to tender or present any Rio Tinto/Zurich Released Claim,

and the Zurich Protected Parties and Rio Tinto Protected Parties shall have no duty to defend or

indemnify the Trust, the Debtors or their Estates, or the Reorganized Debtors with respect to any

Rio Tinto/Zurich Released Claim.

       6.2.    Release of Debtor Released Claims. Effective upon the occurrence of the Rio

Tinto/Zurich Trigger Date, the Rio Tinto Settling Parties and Zurich shall be deemed to

irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and discharge

the Debtors, their Estates, the Reorganized Debtors, and the Trust from any and all claims, causes

of action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings,

bonds, bills, covenants, contracts, controversies, agreements, promises, damages, judgments,

executions and demands whatsoever, of whatever kind or nature (including those arising under the

                                                 21
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 266 of 372




Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or in equity,

which the Rio Tinto Settling Parties and Zurich have, had, may have, or may claim to have against

any of the Debtors, their Estates, the Reorganized Debtors, and the Trust directly or indirectly

arising out of, with respect to, or in any way relating to any Talc Personal Injury Claim

(collectively, the “Debtor Released Claims”), to the extent such Debtor Released Claims arise

on or prior to the Confirmation Date. Also effective upon the occurrence of the Rio Tinto/Zurich

Trigger Date, the Rio Tinto Settling Parties and Zurich shall withdraw any and all requests or

demands for payment of any Debtor Released Claim arising on or prior to the Confirmation Date,

and the Debtors, or their Estates, shall have no duty to indemnify, pay, or reimburse the Rio Tinto

Settling Parties and Zurich with respect to any Debtor Released Claim arising on or prior to the

Confirmation Date.

       6.3.    Unknown or Future Claims. The Parties expressly acknowledge that there may

be changes in the law or the Parties may hereafter discover facts different from, or in addition to,

those that they now believe to be true with respect to any and all of the claims released in Sections

6.1 and 6.2 above. Nevertheless, the Parties hereby agree that (subject to Section 3 of this

Agreement) the releases set forth in Sections 6.1 and 6.2 above shall be and remain effective in all

respects, notwithstanding any changes in the law or the discovery of such additional or different

facts. In addition, the Parties acknowledge that they have been advised by their respective legal

counsel regarding, and are familiar with, the provisions of section 1542 of the California Civil

Code, which provides:

       A general release does not extend to claims that the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of
       executing the release, and that, if known by him or her, would have
       materially affected his or her settlement with the debtor or released
       party.

                                                 22
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 267 of 372




Except with respect to claims of the Rio Tinto Settling Parties or Zurich arising after the

Confirmation Date, the Parties expressly waive and relinquish any and all rights or benefits they

have or may have under California Civil Code § 1542 and under any other federal or state statute,

rule, law, or common law principle of similar effect, as to the releases given in this Agreement, to

the full extent that such right or benefit may be lawfully waived. In connection with the waiver

and relinquishment of rights or benefits under California Civil Code § 1542, each Party

acknowledges that it fully understands that facts may later be discovered in addition to or different

from those facts which are now known or believed to be true with respect to the subject matter of

this Agreement, and that, except with respect to claims of the Rio Tinto Settling Parties or Zurich

arising after the Confirmation Date, it is that Party’s intention hereby to fully, finally and forever

release all claims and rights, known or unknown, suspected or unsuspected, which now exist, may

exist in the future, and/or have ever existed in the past, as to the matters released in Sections 6.1

and 6.2 of this Agreement.

       6.4.    Other Rights and Obligations Under This Agreement Not Affected. The

releases set forth in Sections 6.1 and 6.2 of this Agreement are not intended to, and shall not,

extend to or otherwise release any rights, privileges, benefits, duties, or obligations of the Parties

pursuant to or arising from this Agreement or the Plan.

7.     BANKRUPTCY-RELATED OBLIGATIONS

       7.1.    Prior to the Execution Date, the Debtors will seek and obtain the Consenting

Entities’ written consent to the Debtors’ entry into this Agreement and shall furnish evidence of

such written consent to each of Zurich and Rio Tinto.




                                                 23
          Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21   Page 268 of 372




        7.2.   The Parties shall cooperate in good faith to ensure that the Confirmation Order and

Affirmation Order are entered, contain and/or affirm the provisions set out in Section 2.3 of this

Agreement, as applicable, and become Final Orders.

        7.3.   Except to contend that the Debtors have breached this Agreement (including

Section 7.2), neither Zurich nor Rio Tinto shall object to the Plan or seek formal discovery from

the Debtors, the Tort Claimants’ Committee, or the FCR (and the Debtors, the Tort Claimants’

Committee, and the FCR shall not seek formal discovery from Zurich or Rio Tinto) with respect

to the Plan. Within five (5) days following the Execution Date, Zurich and Rio Tinto shall

withdraw any and all objections to the Plan and Disclosure Statement they have made in the

Chapter 11 Cases. Such withdrawals shall be without prejudice until the occurrence of the

Agreement Effective Date, at which time such withdrawals shall be deemed to be with prejudice.

        7.4.   On the Rio Tinto/Zurich Trigger Date, any and all Claims that the Rio Tinto

Corporate Parties or the Zurich Corporate Parties have asserted or that have been asserted on

their behalf in the Chapter 11 Cases shall be deemed withdrawn with prejudice. Further, the Rio

Tinto Protected Parties and the Zurich Protected Parties shall not file or assert any additional

Claims against any of the Debtors arising from any Debtor’s conduct prior to the Confirmation

Date.

        7.5.   On the Plan Effective Date, the rights and obligations of the Debtors under this

Agreement shall be deemed to have been assigned and transferred to the Talc Personal Injury Trust

without need of further action by any Party or Person, and the Talc Personal Injury Trust shall be

bound by all of the provisions of this Agreement. The Reorganized Debtors shall continue to be

bound by this Agreement and shall retain the obligations and benefits hereunder to the extent

consistent with the Plan.

                                               24
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 269 of 372




8.     CONTRIBUTION CLAIMS; JUDGMENT REDUCTION

       8.1.    To the extent that the Debtors or the Talc Personal Injury Trust reach a settlement

with any other insurer or other Person of any claim directly or indirectly arising out of or in any

way relating to any Talc Personal Injury Claim or Rio Tinto/Zurich Released Claim, the Debtors

or the Talc Personal Injury Trust, as applicable, will use their best efforts to obtain a waiver of any

and all of that other insurer’s or other Person’s Contribution Claims against any Zurich Protected

Party or Rio Tinto Protected Party based upon, arising out of, or in any way attributable to such

Talc Personal Injury Claim or Rio Tinto/Zurich Released Claim.                Such waiver may be

accomplished by an assignment of such claims to the Trust, which such claims will be subject to

the Release set forth in Section 6 herein.

       8.2.    In the event that any other entity asserts any Contribution Claim against any Zurich

Protected Party or Rio Tinto Protected Party and such claim is determined to be valid in any

judicial determination or binding arbitration award, the Talc Personal Injury Trust shall voluntarily

reduce its judgment(s) or claim(s) against, or settlement with, such other entity to the extent

necessary to eliminate such Contribution Claim. To ensure that such a reduction is accomplished,

any Zurich Protected Party or Rio Tinto Protected Party shall be entitled to assert this paragraph

as a defense to any action against them for any such Contribution Claim and shall be entitled to

have the court or appropriate tribunal issue such orders as are necessary to effectuate the judgment

reduction and to protect the Zurich Protected Party or Rio Tinto Protected Party from any liability

for the Contribution Claim.

9.     COOPERATION

       9.1.    Each Party shall use its reasonable efforts to obtain the outcomes sought by this

Agreement, and to take such steps and execute such documents as may be reasonably necessary

                                                  25
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 270 of 372




and proper to effectuate the purpose and intent of this Agreement and to preserve its validity and

enforceability. In the event that any action or proceeding is commenced or prosecuted by any

Person to invalidate or prevent the validation, enforcement, or carrying out of all or any provisions

of this Agreement, the Parties mutually agree to cooperate fully in opposing such action or

proceeding.

       9.2.    Each of the Parties shall reasonably cooperate with each of the other Parties in

responding to or opposing any motion, objection, claim, assertion, or argument by any third party

that this Agreement is not binding, or should be avoided, or that valuable and fair consideration or

reasonably equivalent value has not been exchanged pursuant to this Agreement.

       9.3.    To the extent required by Section 4.3.3 of this Agreement, the Insurer Parties shall

assist and cooperate with the Talc Personal Injury Trust as may be reasonably necessary for the

pursuit of Credits and Future Credits assigned to the Talc Personal Injury Trust under this

Agreement.

10.    NO ADMISSIONS OR WAIVER OF PRIVILEGE

       Nothing contained in this Agreement, or in any negotiations, discussions,

correspondence, or other materials of any kind relating to this Agreement or relating to the

negotiation of this Agreement, shall be deemed to be an admission by any Party with respect to

any matter or any factual or legal issue of any kind. Nothing in this Agreement waives or shall

be deemed to waive any Party’s work-product protection or right to claim the protections of any

applicable privilege, including attorney-client privilege, common-interest privilege, or

mediation privilege.




                                                 26
          Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21    Page 271 of 372




11.    BINDING EFFECT OF AGREEMENT

       Upon the Agreement Effective Date, all terms and provisions of this Agreement shall be

binding on, and shall inure to the benefit of, the Parties and their respective successors and assigns,

including the Talc Personal Injury Trust.

12.    DISPUTE RESOLUTION

       If any dispute should arise concerning the terms, meaning, or implementation of this

Agreement, the Parties agree to use their best efforts to reach a prompt resolution of such dispute.

If the Parties are unable to reach an agreement, they shall proceed to mediation. Either Party may

initiate litigation in the Bankruptcy Court to the extent the Bankruptcy Court has subject-matter

jurisdiction, or to the extent it does not, in any other appropriate forum, but no Party may initiate

litigation until 45 days after a mediation has commenced and the mediator has determined that the

Parties’ mediation has reached an impasse. All of the Parties consent to personal jurisdiction in

any federal court (including the Bankruptcy Court) or state court in the State of Delaware for

purposes of resolving any dispute concerning the terms, meaning, or implementation of this

Agreement.

13.    CONSTRUCTION OF AGREEMENT

       13.1.   The Parties represent and acknowledge that they have participated in the

preparation and drafting of this Agreement or have each given their approval to all of the language

contained in this Agreement, and it is expressly agreed and acknowledged that if any of the Parties

later asserts that there is an ambiguity in the language of this Agreement, such asserted ambiguity

shall not be presumptively construed for or against any Party on the basis that one Party drafted

the language of this Agreement or played a greater role in the drafting of the language.




                                                  27
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 272 of 372




       13.2.    The headings of this Agreement are included for convenience and are not part of

the provisions hereof and shall have no force or effect.

       13.3.    If any provision of this Agreement or application thereof is held to be invalid or

unenforceable, the remainder of this Agreement shall remain in effect and be interpreted so as best

to reasonably effect the intent of the Parties. Notwithstanding the foregoing, Sections 2, 3, 4.1,

4.2, 5, and 6 and the definitions of the capitalized terms that appear in those Sections shall not be

severable from this Agreement.

14.    MEDICARE AND OTHER THIRD-PARTY CLAIMS

       14.1.    Rio Tinto’s and Zurich’s payment obligations under this Agreement run solely to

the Talc Personal Injury Trust, as set forth in Section 4 above. In no event shall any Zurich

Corporate Party or Rio Tinto Corporate Party pay or be obligated to pay directly any claimant, any

representative of any claimant, or the Debtors’ defense counsel on account of any Talc Personal

Injury Claim.

       14.2.    The Parties agree that, given the buy-back nature of this settlement, Zurich and the

Rio Tinto Settling Parties are not “Responsible Reporting Entities,” and no Zurich Corporate Party

or Rio Tinto Corporate Party shall have any responsibility to make any reports (or to make any

payments owed or sums to be paid) to Medicare or to the United States Government or any agency

or instrumentality thereof pursuant to the Medicare Secondary Payer Act, 42 U.S.C. § 1395y(b)(2),

and/or under any related rules, regulations, or guidance issued in connection therewith or relating

thereto, including 42 C.F.R. § 411.20 et seq., with respect to any payment the Talc Personal Injury

Trust receives under this Agreement or makes on account of Talc Personal Injury Claims.

       14.3.    The Talc Personal Injury Trust shall be designated as the “RRE Agent.”




                                                 28
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 273 of 372




       14.4.   The RRE Agent shall, at its sole expense, act as Zurich’s and the Rio Tinto Settling

Parties’ reporting agent, and shall timely submit all reports that are required by a Responsible

Reporting Entity under the reporting provisions of Section III of the Medicare, Medicaid, and

SCHIP Extension Act of 2007 (P.L. 110-173) or any other similar statute or regulation

(“MMSEA”) on account of Talc Personal Injury Claims paid by the RRE Agent. The RRE Agent

shall follow all applicable guidance published by the Centers for Medicare & Medicaid Services

of the United States Department of Health and Human Services and/or any other agent or successor

entity charged with responsibility for monitoring, assessing, or receiving reports under MMSEA

(collectively, “CMS”) to determine whether or not and, if so, how to report to CMS pursuant to

MMSEA.

       14.5.   The RRE Agent shall provide a written notification to Rio Tinto and Zurich within

ten (10) Business Days following receipt of any notification from CMS that any report was rejected

or otherwise identified as noncompliant by CMS, along with the basis for such rejection or

noncompliance.

               14.5.1. With respect to any reports rejected or otherwise identified as noncompliant

       by CMS, the RRE Agent shall, at Rio Tinto’s or Zurich’s request, promptly provide copies

       of the original reports submitted to CMS, as well as any response received from CMS with

       respect to such reports. The RRE Agent shall reasonably undertake to remedy any issues

       of noncompliance that CMS identifies and to resubmit such reports to CMS. Upon request

       by Rio Tinto or Zurich, the RRE Agent shall provide copies of such resubmissions. With

       respect to copies of original reports and resubmissions provided under this Section 14.5.1,

       the RRE Agent may redact from such copies the names, social security numbers other than

       the last four digits, health insurance claim numbers, taxpayer identification numbers,

                                                29
         Case 19-10289-LSS          Doc 2853-1       Filed 01/27/21    Page 274 of 372




       employer identification numbers, mailing addresses, telephone numbers, and dates of birth

       of the injured parties, claimants, guardians, conservators, and/or other personal

       representatives, as applicable.

               14.5.2. All documentation that the RRE Agent relies upon in making a

       determination that a payment does not have to be reported to CMS shall be maintained for

       a minimum of six (6) years following such determination.

       14.6.   Absent guidance to the contrary from CMS, the Secretary of Health and Human

Services or a controlling court, including the United States Court of Appeals for the Third Circuit,

the RRE Agent is not required by this Agreement to report any Talc Personal Injury Claim for a

claimant who alleges that exposure to or ingestion of talc or talc-containing product for which

Debtors are allegedly responsible took place exclusively before December 5, 1980.

       14.7.   In the event that CMS concludes that reporting done by the RRE Agent in

accordance with this Section 14 is or may be deficient in any way, and has not been corrected to

the satisfaction of CMS in a timely manner, or if CMS communicates to the RRE Agent, any

Zurich Corporate Party, or any Rio Tinto Corporate Party a concern with respect to the sufficiency

or timeliness of such reporting or non-reporting, then Rio Tinto and Zurich shall have the right to

submit their own reports to CMS under MMSEA, and the RRE Agent shall provide to Rio Tinto

and Zurich such information as either may require to comply with MMSEA, including the full

reports filed by the RRE Agent without any redactions. Rio Tinto and Zurich shall keep any

information received from the RRE Agent pursuant to this Paragraph confidential and shall not

use such information for any purpose other than meeting obligations under MMSEA.

       14.8.   The Talc Personal Injury Trust shall obtain, prior to remittance of funds to

claimants’ counsel or the claimant, if pro se, in respect of any Talc Personal Injury Claim, a

                                                30
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 275 of 372




certification from the claimant to be paid that said claimant has or will provide for the payment

and/or resolution of any obligations owing or potentially owing under 42 U.S.C. § 1395y(b), or

any related rules, regulations, or guidance, in connection with, or relating to, such Talc Personal

Injury Claim. The Talc Personal Injury Trust shall provide a certification of its compliance with

this Section to Rio Tinto and Zurich upon either’s request, but not more often than quarterly.

       14.9.   Compliance with the requirements of this Section shall be a material obligation of

the Debtors and/or the Talc Personal Injury Trust in favor of Zurich and the Rio Tinto Settling

Parties under this Agreement.

15. REPRESENTATIONS, WARRANTIES, AND OTHER MISCELLANEOUS
PROVISIONS

       15.1.   Each Party represents and warrants that, subject to the preconditions set out in

Section 2 of this Agreement, it has taken all necessary corporate and legal action required to duly

approve the making and performance of this Agreement and that no further action is necessary

to make this Agreement binding and legally enforceable according to its terms.

       15.2.   Each Party represents and warrants that, to the best of its knowledge and belief, the

making and performance of this Agreement will not violate any provision of law or any of its

respective articles of incorporation or bylaws or any contract or agreement by which it is bound.

       15.3.   Each Party represents and warrants that (a) it is the owner of the rights and claims

to be compromised and released by it under this Agreement and (b) it has not assigned or

transferred to any Person any such right or claim or other matter to be compromised and released

hereunder.

       15.4.   Each Party represents and warrants that this Agreement is supported by valid and

lawful consideration sufficient to make all aspects of this Agreement legally binding and

enforceable on and after the Agreement Effective Date.
                                                31
          Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 276 of 372




       15.5.   Each Party represents and warrants that this Agreement has been entered into in

good faith, as a result of arm’s-length negotiations, with advice of counsel, and that this

Agreement represents a fair, reasonable, proportionate, and good faith compromise of disputed

claims, disputed liabilities, and disputed issues.

       15.6.   Each Party represents and warrants that it has read this Agreement in its entirety,

fully understands all of its terms and the consequences thereof, and that the individual signing this

Agreement on its behalf has full and complete authority and competency to legally bind it to all

terms and consequences of this Agreement.

       15.7.   The Rio Tinto Captive Insurers represent and warrant that they issued insurance

policies only to Rio Tinto plc, Rio Tinto Limited, and their respective past and present affiliated

companies, and did not issue insurance policies to any other entities on the open market.

       15.8.   This Agreement (including the exhibits attached to it) sets forth the entire

agreement among the Parties as to its subject matter, and supersedes any and all prior or

contemporaneous statements, agreements, negotiations, or understandings, whether written or oral,

except that the Agreement should be read in pari materia with the Plan and Disclosure Statement.

       15.9.   All notices, demands, or other communications to be provided pursuant to this

Agreement shall be in writing and sent by electronic mail and also by overnight mail (or United

States first-class mail, postage prepaid), to the other Parties and Consenting Entities at the

addresses set forth below, or to such other persons or addresses as the Parties or Consenting

Entities may designate in writing from time to time:




                                                 32
Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 277 of 372




   For Zurich:

   Robert Koscielniak
   Director, Latent & Environmental Claims
   Zurich North America
   1299 Zurich Way
   Schaumburg, IL 60196-1056
   robert.koscielniak@zurichna.com

   Mark D. Plevin, Esq.
   Crowell & Moring LLP
   Three Embarcadero Center
   26th Floor
   San Francisco, CA 94111
   mplevin@crowell.com

   Karen Dixon, Esq.
   Skarzynski Marick & Black LLP
   353 N. Clark Street, Suite 3650
   Chicago, IL 60654
   kdixon@skarzynski.com

   For Rio Tinto:

   Andrea Frost, Esq.
   Senior Counsel – Litigation
   Rio Tinto
   4700 W. Daybreak Parkway
   South Jordan, UT 84009
   Andrea.frost@riotinto.com

   With a copy to:

   CompanySecretaryNotices@riotinto.com and the subject line must start with the
   words: “RIO TINTO AMERICA INC.”

   John D. Green, Esq.
   Farella Braun + Martel LLP
   Russ Building
   235 Montgomery Street, 17th Floor
   San Francisco, CA 94104
   jgreen@fbm.com




                                     33
Case 19-10289-LSS      Doc 2853-1        Filed 01/27/21   Page 278 of 372




   Danielle Spinelli, Esq.
   Wilmer Cutler Pickering Hale and
   Dorr LLP
   1875 Pennsylvania Ave, N.W.
   Washington, DC 20006
   danielle.spinelli@wilmerhale.com

   For the Debtors:

   Ryan Van Meter, Esq.
   Imerys Talc America, Inc.
   100 Mansell Court East, Suite 300
   Roswell, Georgia 30076
   ryan.vanmeter@imerys.com

   With a copy to:

   Kimberly A. Posin, Esq.
   Latham & Watkins LLP
   355 S. Grand Avenue, Suite 100
   Los Angeles, CA 90071
   kim.posin@lw.com

   Angela R. Elbert, Esq.
   Neal, Gerber & Eisenberg LLP
   Two North La Salle Street, Suite 1700
   Chicago, IL 60602
   aelbert@nge.com

   For the Consenting Entities:

   Kami E. Quinn, Esq.
   Gilbert LLP
   700 Pennsylvania Ave. SE
   Washington, DC 20003
   quinnk@gilbertlegal.com

   with a copy to:




                                    34
          Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 279 of 372




              Tort Claimants’ Committee:

              Natalie D. Ramsey, Esq.
              Robinson & Cole LLP
              1201 North Market Street
              Suite 1406
              Wilmington, DE 19801
              Direct 302.516.1702
              nramsey@rc.com

              FCR:

              Edwin J. Harron, Esq.
              Young Conaway Stargatt & Taylor, LLP
              1000 North King Street
              Wilmington, DE 19801
              eharron@ycst.com

       15.10. This Agreement may be amended only by a writing signed by or on behalf of each

Party and, if before the Agreement Effective Date, each of the Consenting Entities.

       15.11. Zurich represents that it has made a good faith search and has located no evidence

of any liability policies issued by Zurich under which any Debtor is insured (excluding expired

claims-made policies), other than those listed on Exhibit A, and that it is not aware of any such

policy, secondary evidence of any such policy, or any reason to believe such policy exists (other

than Policy No. SXL 8129701, issued to Standard Oil Company (Indiana) for the period August

17, 1983 to June 1, 1984). Rio Tinto represents that it has made a good faith search and has located

no evidence of any liability policies issued by the Rio Tinto Captive Insurers under which any

Debtor is insured (excluding expired claims-made policies), other than those listed on Exhibit B,

and that it is not aware of any such policy, secondary evidence of any such policy, or any reason

to believe such policy exists.

       15.12. This Agreement may be executed in multiple counterparts, each of which shall be

deemed an original but all of which shall constitute one and the same instrument. Execution of

                                                35
         Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 280 of 372




this Agreement may be effected by PDF or other electronic transmission of executed copies of

the signature pages delivered to counsel for the Parties.

       IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the last

date indicated below.

 IMERYS TALC AMERICA, INC. (on                    IMERYS TALC ITALY S.P.A.
 behalf of itself and each of the Debtors in
 the Chapter 11 Cases)


 By:    _____________________________             By:       _____________________________
 Name: _____________________________              Name: _____________________________
 Title: _____________________________             Title: _____________________________
 Date: _____________________________              Date: _____________________________


 RIO TINTO AMERICA INC. (on behalf of             ZURICH AMERICAN INSURANCE
 itself, Three Crowns Insurance Company,          COMPANY
 Metals & Minerals Insurance Company
 Pte. Ltd., and Falcon Insurance Limited)


 By:    _____________________________             By:       _____________________________
 Name: _____________________________              Name: _____________________________
 Title: _____________________________             Title: _____________________________
 Date: _____________________________              Date: _____________________________




                                                36
          Case 19-10289-LSS         Doc 2853-1    Filed 01/27/21   Page 281 of 372




       IN WITNESS WHEREOF, the Consenting Entities have consented to this Agreement as

of the last date indicated below.



 TORT CLAIMANTS’ COMMITTEE                       FCR


 By:    _____________________________            By:   _____________________________

 Name: _____________________________             Name: _____________________________

 Title: _____________________________            Title: _____________________________

 Date: _____________________________             Date: _____________________________




                                             37
          Case 19-10289-LSS      Doc 2853-1      Filed 01/27/21      Page 282 of 372




                                       EXHIBIT A

                                      Zurich Policies

               Issuing Insurer                          Policy No.            Policy Period
     Zurich Insurance Company, US Branch          GLC 8209842-00/01        5/1/1996–5/31/1997

     Zurich Insurance Company, US Branch           GLO 8210069-00          5/31/1997–5/31/1998

     Zurich Insurance Company, US Branch           GLO 8210069-01          5/31/1998–5/31/1999

     Zurich American Insurance Company             GLO 8210069-02          5/31/1999–5/31/2000

     Zurich American Insurance Company             GLO 8210069-03          5/31/2000–5/31/2001

     Zurich American Insurance Company             GLO 8210196-04          5/31/2001–5/31/2002

     Zurich American Insurance Company             GLO 8210196-05          5/31/2002–5/31/2003

     Zurich American Insurance Company             GLO 8210196-06          5/31/2003–5/31/2004

     Zurich American Insurance Company             GLO 8210196-07          5/31/2004–5/31/2005

     Zurich American Insurance Company             GLO 8210196-08          5/31/2005–5/31/2006

     Zurich American Insurance Company             GLO 8210196-09          5/31/2006–5/31/2007

     Zurich American Insurance Company             GLO 8210196-10          5/31/2007–5/31/2008

     Zurich American Insurance Company             GLO 8210196-11          5/31/2008–5/31/2009

     Zurich American Insurance Company             GLO 8249662-00          5/31/2009–5/31/2010

     Zurich American Insurance Company             GLO 8249662-01          5/31/2010–5/31/2011

     Zurich American Insurance Company             GLO 8249662-02          5/31/2011–5/31/2012

Zurich Insurance Company Ltd (Canadian Branch)          8828308            5/31/1997-5/31/2007

Zurich Insurance Company Ltd (Canadian Branch)          8835547            5/31/2007-5/31/2009

Zurich Insurance Company Ltd (Canadian Branch)          8837911            5/31/2009-5/31/2011
        Case 19-10289-LSS       Doc 2853-1     Filed 01/27/21    Page 283 of 372




                                       EXHIBIT B

                            Rio Tinto Captive Insurer Policies

Issuing Insurer                              Policy Number         Policy Period
Metals and Minerals Insurance Pte. Limited   M&M GL/97-98/001      5/31/1997 - 5/31/1998
Three Crowns Insurance Company Limited       98162                 5/31/1998 - 5/31/1999
Three Crowns Insurance Company Limited       98162                 5/31/1999 - 5/31/2000
Three Crowns Insurance Company Limited       98162                 5/31/2000 - 5/31/2001
Three Crowns Insurance Company Limited       98162/01              5/31/2001 - 5/31/2002
Three Crowns Insurance Company Limited       98162/02              5/31/2002 - 5/31/2003
Three Crowns Insurance Company Limited       98162/02A             5/31/2002 - 5/31/2003
Three Crowns Insurance Company Limited       98162/02B             5/31/2002 - 5/31/2003
Three Crowns Insurance Company Limited       98162/03              5/31/2003 - 5/31/2004
Three Crowns Insurance Company Limited       98162/04              5/31/2004 - 5/31/2005
Three Crowns Insurance Company Limited       98162/05              5/31/2005 - 5/31/2006
Three Crowns Insurance Company Limited       98162/06/A            5/31/2006 - 5/31/2007
Falcon Insurance Ltd.                        98162/06/C            5/31/2006 - 5/31/2007
Metals and Minerals Insurance Pte. Limited   98162/07/B            5/31/2007 - 5/31/2008
Falcon Insurance Ltd.                        98162/07/C            5/31/2007 - 5/31/2008
Metals and Minerals Insurance Pte. Limited   98162/08/B            5/31/2008 - 5/31/2009
Falcon Insurance Ltd.                        98162/08/C            5/31/2008 - 5/31/2009
Metals and Minerals Insurance Pte. Limited   98162/09/B            5/31/2009 - 5/31/2010
Falcon Insurance Ltd.                        98162/09/C            5/31/2009 - 5/31/2010
Metals and Minerals Insurance Pte. Limited   98162/10/B            5/31/2010 - 5/31/2011
Falcon Insurance Ltd.                        98162/10/C            5/31/2010 - 5/31/2011
Metals and Minerals Insurance Pte. Limited   98162/11/B            5/31/2011 - 5/31/2012
Falcon Insurance Ltd.                        98162/11/C            5/31/2011 - 5/31/2012
           Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21   Page 284 of 372




                                          EXHIBIT C

                                         Excess Policies

Insurer Participant(s)                                                     Policy Period
Allianz SE                                                                 5/31/1997 – 5/31/1998
Zurich Insurance Group Ltd.                                                5/31/1997 – 5/31/1998
Lexington Insurance Co., Tamarack, CNA Insurance Company Ltd.,             5/31/1997 – 5/31/1998
USF&G Corporation
Reliance National Insurance Company                                        5/31/1997 – 5/31/1998
TIG Insurance Company                                                      5/31/1997 – 5/31/1998
Kemper Insurance Companies                                                 5/31/1997 – 5/31/1998
Starr Excess Insurance Company                                             5/31/1997 – 5/31/1998
XL Insurance Company Ltd.                                                  5/31/1997 – 5/31/1998
ACE Ltd.                                                                   5/31/1997 – 5/31/1998
Zurich Insurance Group Ltd.                                                5/31/1998 – 5/31/2001
Allianz SE                                                                 5/31/1998 – 5/31/2001
CNA Insurance Company Ltd.; Gulf Insurance Company; Kemper                 5/31/1998 – 5/31/2001
Insurance Companies; National Union; USF&G Corporation
XL Insurance Company Ltd.; Starr Excess Insurance Company                  5/31/1998 – 5/31/2001
ACE Ltd.                                                                   5/31/1998 – 5/31/2001
Aegis Security Insurance Company; National Union Fire Insurance Co.;       5/31/2001 – 5/31/2002
St. Paul Fire & Marine Insurance Company; Zurich Global Energy;
Kemper Insurance Companies
Starr Excess Liability Insurance International Ltd.                        5/31/2001 – 5/31/2002
ACE Ltd.; Oil Casualty Insurance Ltd.; XL Insurance Company Ltd.           5/31/2001 – 5/31/2002
Zurich Global Energy                                                       5/31/2002 – 5/31/2003
Kemper Insurance Companies                                                 5/31/2002 – 5/31/2003
Rock River Insurance Company                                               5/31/2002 – 5/31/2003
Athena                                                                     5/31/2002 – 5/31/2003
Great Lakes Reinsurance (UK) Ltd.                                          5/31/2002 – 5/31/2003
Arch Bermuda                                                               5/31/2002 – 5/31/2003
Endurance                                                                  5/31/2002 – 5/31/2003
XL (Sydney)                                                                5/31/2002 – 5/31/2003
         Case 19-10289-LSS         Doc 2853-1         Filed 01/27/21   Page 285 of 372




Insurer Participant(s)                                                     Policy Period
Starr Excess Liability Insurance International Ltd.                        5/31/2002 – 5/31/2003
Oil Casualty Insurance, Ltd.                                               5/31/2002 – 5/31/2003
ACE                                                                        5/31/2002 – 5/31/2003
Starr Excess Liability Insurance International Ltd.                        5/31/2003 – 5/31/2004
XL Insurance Company Ltd.                                                  5/31/2003 – 5/31/2004
Zurich Insurance Group Ltd.                                                5/31/2003 – 5/31/2004
XL Insurance Company Ltd.                                                  5/31/2004 – 5/31/2005
American Home Assurance Co.                                                5/31/2004 – 5/31/2005
Starr Excess Liability Insurance International Ltd.                        5/31/2004 – 5/31/2005
Zurich Insurance Group Ltd.                                                5/31/2004 – 5/31/2005
XL Insurance Company Ltd.                                                  5/31/2005 – 5/31/2006
American Home Assurance Co.                                                5/31/2005 – 5/31/2006
Starr Excess Liability Insurance International Ltd.                        5/31/2005 – 5/31/2006
Zurich Insurance Group Ltd.                                                5/31/2005 – 5/31/2006
Liberty Mutual Ins. Co.; XL Insurance Company Ltd.                         5/31/2006 – 5/31/2007
American Home Assurance Co.                                                5/31/2006 – 5/31/2007
Starr Excess Liability Insurance International Ltd.                        5/31/2006 – 5/31/2007
Zurich Insurance Group Ltd.                                                5/31/2006 – 5/31/2007
Liberty Mutual Ins. Co.; XL Insurance Company Ltd.                         5/31/2007 – 5/31/2008
American Home Assurance Co.                                                5/31/2007 – 5/31/2008
Starr Excess Liability Insurance International Ltd.                        5/31/2007 – 5/31/2008
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.            5/31/2007 – 5/31/2008
Catlin Underwriting Agencies, Ltd.; Liberty Mutual Insurance Co; XL        5/31/2008 – 5/31/2009
Insurance Company Ltd.
AIG Excess Liability Insurance International Ltd.                          5/31/2008 – 5/31/2009
Starr Excess Liability Insurance International Ltd.                        5/31/2008 – 5/31/2009
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.            5/31/2008 – 5/31/2009
AIG London; AIG Australia; DA Constable; Liberty Mutual Ins. Co.;          5/31/2009 – 5/31/2010
XL Insurance Company Ltd.
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.            5/31/2009 – 5/31/2010
         Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21       Page 286 of 372




Insurer Participant(s)                                                     Policy Period
AIG; American Home Assurance Co.; DA Constable; Liberty Mutual             5/31/2010 – 5/31/2011
Ins. Co.; XL Insurance Company Ltd.
Catlin Underwriting Agencies, Ltd.; Zurich Insurance Group Ltd.            5/31/2010 – 5/31/2011
AIG; American Home Assurance Co.; DA Constable; Liberty Mutual             5/31/2011 – 5/31/2012
Ins. Co.; XL Insurance Company Ltd.
Catlin Underwriting Agencies, Ltd.; Starr Excess Liability Insurance       5/31/2011 – 5/31/2012
International Ltd.; Zurich Insurance Group Ltd.
Arch Insurance Co.; Iron-Starr Underwriting Agency Ltd.                    5/31/2011 – 5/31/2012
         Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21     Page 287 of 372




                                           EXHIBIT D

                                      Assignment of Rights

       This Assignment of Rights (“Assignment”) is executed by Rio Tinto America Inc. (“Rio
Tinto”), on its own behalf and on behalf of the Rio Tinto Captive Insurers (Rio Tinto and the Rio
Tinto Captive Insurers, collectively, the “Rio Tinto Settling Parties”), and Zurich American
Insurance Company, in its own capacity and as successor-in-interest to Zurich Insurance
Company, U.S. Branch (“Zurich,” and collectively with the Rio Tinto Settling Parties, the
“Insurer Parties”). Except where otherwise specified, capitalized terms appearing in this
Assignment have the meanings set out in the accompanying Settlement Agreement and Release.

        WHEREAS, the Debtors and the Insurer Parties entered into the Rio Tinto/Zurich
Settlement, including the accompanying Settlement Agreement and Release dated [_________],
in order to fully and finally resolve their disputes, and to provide for other consideration,
promises, releases, and covenants set forth therein;

        WHEREAS, in exchange for consideration set out in the Rio Tinto/Zurich Settlement and
the Settlement Agreement and Release, the Insurer Parties agreed to make cash contributions to
the Talc Personal Injury Trust as set forth therein;

        WHEREAS, in addition to the foregoing cash contributions, as part of the Rio
Tinto/Zurich Settlement the Insurer Parties agreed to assign to the Talc Personal Injury Trust the
Credits and the Future Credits, as defined therein; provided, however, that the Insurer Parties did
not agree to assign to the Talc Personal Injury Trust, and will retain, all of their rights against
their reinsurers and/or retrocessionaires, in their capacities as such;

        WHEREAS, pursuant to an October 17, 2017 Assignment of Claims (the “Zurich
Assignment of Claims”), Zurich and its affiliated companies previously assigned to Rio Tinto
and its affiliated companies any and all rights of recovery against third parties with respect to
sums already paid or thereafter paid under the Zurich Policies in connection with any lawsuit
filed against Imerys Talc America, Inc. in which the plaintiff alleges ovarian cancer and/or
bodily injury caused by exposure to products containing talc provided, distributed, or mined by
Luzenac America, Inc. or other entities divested by Rio Tinto and its affiliated companies to
Imerys Talc America, Inc. and/or its affiliated companies;

        WHEREAS, Zurich acknowledges that, through the Zurich Assignment of Claims, it has
assigned to Rio Tinto and its affiliated companies any and all rights of subrogation, contribution
and/or indemnity arising out of the defense or payment of Talc Personal Injury Claims, but for
the avoidance of doubt, Zurich wishes to assign any remaining rights it may have;
         Case 19-10289-LSS         Doc 2853-1      Filed 01/27/21     Page 288 of 372




        THEREFORE, the Insurer Parties hereby assign to the Talc Personal Injury Trust the
Credits and the Future Credits; provided, however, that the Insurer Parties do not assign to the
Talc Personal Injury Trust, and do retain, all of their rights against their reinsurers and/or
retrocessionaires, in their capacities as such.

                                                   Rio Tinto America Inc.

                                                   By:

                                                   Printed Name:

                                                   Date:



                                                   Zurich American Insurance Company Inc.

                                                   By:

                                                   Printed Name:

                                                   Date:
Case 19-10289-LSS     Doc 2853-1   Filed 01/27/21   Page 289 of 372




                            EXHIBIT D

                    Cyprus Settlement Agreement
          Case 19-10289-LSS         Doc 2853-1      Filed 01/27/21   Page 290 of 372




                      SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (the “Cyprus Settlement Agreement”) is

entered into by and among Cyprus Mines Corporation (“Cyprus Mines”), Cyprus Amax

Minerals Company (“CAMC,” together with Cyprus Mines, “Cyprus”), Freeport-McMoRan

Inc. (“Freeport” and, together with Cyprus, the “Cyprus Parties”), on the one hand, and

Imerys Talc America, Inc. (“ITA”), Imerys Talc Vermont, Inc. (“ITV”), Imerys Talc Canada

Inc. (“ITC”), and, to the extent it becomes a debtor in the Imerys Chapter 11 Cases, Imerys

Talc Italy S.p.A. (“ITI”), the Tort Claimants’ Committee in the Imerys Chapter 11 Cases (the

“Tort Claimants’ Committee”), and James L. Patton as Future Claims Representative in the

Imerys Chapter 11 Cases (the “FCR”) on the other hand. Capitalized terms appearing in this

Cyprus Settlement Agreement that are not defined in this prefatory paragraph have the meanings

set out in Section 1 of this Cyprus Settlement Agreement.

                                           RECITALS

          WHEREAS, certain Talc Personal Injury Claims have been brought, and in the

future may be brought, against the Imerys Debtors and/or Cyprus seeking damages and other

relief for, among other things, alleged bodily injury;

       WHEREAS, disputes have arisen as to the liabilities or obligations of the Imerys Debtors

and of Cyprus for Talc Personal Injury Claims;

       WHEREAS, disputes have also arisen as to (a) the rights of the Imerys Debtors and of

Cyprus to seek coverage for Talc Personal Injury Claims under the Cyprus Talc Insurance

Policies and (b) the existence and scope of the rights of the Imerys Debtors and of Cyprus to

seek indemnification for Talc Personal Injury Claims from J&J;
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21    Page 291 of 372




        WHEREAS, on February 13, 2019, ITA, ITV, and ITC filed voluntary petitions for relief

with the Bankruptcy Court under Chapter 11 of the Bankruptcy Code, commencing their

respective chapter 11 cases;

        WHEREAS, pursuant to the Imerys Plan, ITI will file its own Chapter 11 Case if the

Imerys Plan is accepted by the requisite percentages of holders of Talc Personal Injury Claims;

        WHEREAS, the Imerys Debtors, on the one hand, and the Cyprus Parties, on the other

hand, while denying that they are liable for any injuries relating to the Talc Personal Injury Claims,

wish to fully and finally resolve their disputes as part of a global compromise and settlement to

be implemented through the Imerys Plan and the Cyprus Mines Plan; and

        WHEREAS, the global compromise and settlement is intended: (a) to provide the Cyprus

Protected Parties with a full and comprehensive resolution and release of – and an injunction

channeling to the Talc Personal Injury Trust – any and all current and future potential liabilities,

at law or equity, arising out of or related to talc-related litigation claims that may be channeled,

released and/or enjoined under the Bankruptcy Code (including sections 105(a), 524(g), and

1141(d) of the Bankruptcy Code) and Rule 9019 of the Bankruptcy Rules, and (b) to resolve any

and all estate claims (including claims based on theories of veil piercing, successor liability or

conspiracy) that any of the Imerys Debtors, or Cyprus Mines as a debtor, could assert against

Cyprus Mines (in the case of the Imerys Debtors), CAMC, or any other Cyprus Protected Party;

        NOW THEREFORE, in consideration of the foregoing, and in consideration of the other

mutual considerations, promises, releases, and covenants set forth below, the sufficiency of

which is hereby acknowledged, the Parties hereby agree as follows:




                                                  2
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 292 of 372




1.      ADDITIONAL DEFINITIONS

        The following definitions apply to this Cyprus Settlement Agreement. The singular form

of a word includes the plural and vice versa; the disjunctive “or” is not exclusive and thus includes

the conjunctive “and”; all pronouns apply to the male, female, and neutral genders; the word “any”

includes the word “all” and vice versa; and the words “includes” and “including” are without

limitation.

        1.1.     “Affirmation Order” shall have the meaning set forth in the Imerys Plan.

        1.2.     “ATA” shall mean that certain Agreement of Transfer and Assumption (as

amended) dated June 5, 1992 between Cyprus Mines and Cyprus Talc Corporation (n/k/a Imerys

Talc America, Inc.).

        1.3.     “Bankruptcy Code” shall have the meaning set forth in the Imerys Plan.

        1.4.     “Bankruptcy Court” shall have the meaning set forth in the Imerys Plan.

        1.5.     “Bankruptcy Rules” shall have the meaning set forth in the Imerys Plan.

        1.6.     “Business Day” shall have the meaning set forth in the Imerys Plan.

        1.7.     “California Coverage Action” means the action captioned as Columbia

Casualty Co., et al. v. Cyprus Mines Corp., et al., No. CGC-17-560919 (Cal. Super. Ct.).

        1.8.     “CAMC Cash Payments” shall have the meaning set forth in Section 3.1 of this

Cyprus Settlement Agreement.

        1.9.     “CAMC Funding Loan” shall have the meaning set forth in Section 5.7 of this

Cyprus Settlement Agreement.

        1.10. “Cash” shall have the meaning set forth in the Imerys Plan.

        1.11. “Channeling Injunction” shall mean the permanent injunction provided for in

the Imerys Plan and the Cyprus Plan with respect to Talc Personal Injury Claims against the


                                                 3
US-DOCS\120836835.1
           Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21   Page 293 of 372




Protected Parties to be issued pursuant to the Confirmation Order and the confirmation order in

the Cyprus Mines Bankruptcy, it being understood that the scope of the Channeling Injunction in

the Cyprus Mines Plan shall channel all Talc Personal Injury Claims as defined in the Cyprus

Mines Plan and shall otherwise be substantially similar to the Channeling Injunction in the Imerys

Plan.

        1.12. “Claim,” when capitalized, shall have the meaning set forth in the Imerys Plan.

        1.13. “CMAC” shall mean Climax Molybdenum Asia Corporation.

        1.14. “Confirmation Date” shall have the meaning set forth in the Imerys Plan.

        1.15. “Confirmation Order” shall have the meaning set forth in the Imerys Plan.

        1.16. “Cyprus Affiliated Parties” shall have the meaning set forth in the Imerys Plan.

        1.17. “Cyprus Contribution” shall have the meaning set forth in the Imerys Plan.

        1.18. “Cyprus Indemnity Adversary Proceeding” shall mean Cyprus Mines

Corporation and Cyprus Amax Minerals Company v. Imerys Talc America, Inc., Imerys Talc

Vermont, Inc., Johnson & Johnson and Johnson & Johnson Consumer Inc., Adv. Pro. No. 20-

50626 (Bankr. D. Del.).

        1.19. “Cyprus Indemnity Rights” shall mean (i) all of the Cyprus Parties’ rights to or

claims for indemnification, contribution (whether via any “other insurance” clauses or

otherwise), reimbursement or subrogation against any Person relating to the payment or defense

of any Talc Personal Injury Claim or other past talc-related claim channeled to the Talc Personal

Injury Trust prior to the Cyprus Trigger Date (the “Cyprus Credits”), and (ii) all of their rights

or claims for indemnification, contribution (whether via any “other insurance” clauses or

otherwise), reimbursement or subrogation against any Person relating to any other Talc Personal

Injury Claim or other claims channeled to the Talc Personal Injury Trust (the “Cyprus Future


                                                4
US-DOCS\120836835.1
           Case 19-10289-LSS      Doc 2853-1       Filed 01/27/21    Page 294 of 372




Credits”); provided, however, that the assertion of the Cyprus Credits or Cyprus Future Credits

against a Protected Party shall be subject to the Channeling Injunction, and nothing herein shall

impact the injunctions and releases otherwise inuring to the benefit of the Cyprus Protected

Parties under the terms of the Imerys Plan and Cyprus Plan; and provided further that, for the

avoidance of doubt, the Cyprus Indemnity Rights shall not include, and the assignment of such

rights shall not impair, the rights of any Talc Insurance Company.

        1.20. “Cyprus Insurance Adversary Proceeding” shall mean Imerys Talc America,

Inc., et al. v. Cyprus Amax Minerals Company and Cyprus Mines Corporation, Adv. Pro. No.

19-50115 (Bankr. D. Del.).

        1.21. “Cyprus Insurance Protocol” shall have the meaning set forth in the Imerys

Plan, it being understood that any changes to the Cyprus Insurance Protocol from that which is

set out in the Fifth Amended Imerys Plan must be consented to by the Parties hereto.

        1.22. “Cyprus Mines Bankruptcy” shall have the meaning set forth in the Imerys Plan.

        1.23. “Cyprus Mines Estate” means the estate created in the Cyprus Mines Bankruptcy

under section 541 of the Bankruptcy Code.

        1.24. “Cyprus Mines Plan” shall have the meaning set forth in the Imerys Plan.

        1.25. “Cyprus Mines Released Claims” shall have the meaning set forth in Section 4.3

of this Cyprus Settlement Agreement.

        1.26. “Cyprus Parties” shall have the meaning set forth in the Imerys Plan.

        1.27. “Cyprus Protected Parties” shall have the meaning set forth in the Imerys Plan.

        1.28. “Cyprus Released Claims” shall have the meaning set forth in Section 4.1 of

this Cyprus Settlement Agreement and Section 12.2.1(d) of the Imerys Plan, it being understood




                                               5
US-DOCS\120836835.1
           Case 19-10289-LSS       Doc 2853-1       Filed 01/27/21   Page 295 of 372




that the Cyprus Mines Plan shall include a definition of “Cyprus Released Claims” substantially

similar to the definition in the Imerys Plan.

        1.29. “Cyprus Settlement” means that certain comprehensive settlement by and

among the Cyprus Parties, the Debtors, the Tort Claimants’ Committee, and the FCR, the terms

of which are set forth in and implemented by the Imerys Plan, the Cyprus Mines Plan, and this

Cyprus Settlement Agreement, pursuant to which, in exchange for the Cyprus Contribution and

other good and valuable consideration, the Cyprus Protected Parties receive the benefit of the

releases, injunctions, and other protections set forth in the Imerys Plan, the Cyprus Mines Plan,

and this Cyprus Settlement Agreement

        1.30. “Cyprus Talc Insurance Company” shall have the meaning set forth in the

Imerys Plan.

        1.31. “Cyprus Talc Insurance Policy” shall have the meaning set forth in the Imerys

Plan.

        1.32. “Cyprus Talc Insurance Policy Rights” shall mean (a) all rights, Claims,

benefits or causes of action held by the Cyprus Protected Parties with respect to the Cyprus Talc

Insurance Policies, including the right to receive proceeds; and (b) all rights, Claims, or causes

of action held by the Cyprus Protected Parties, including the right to receive proceeds, with

respect to any settlement agreements or coverage-in-place agreements to the extent those

agreements amend, modify, replace, or govern the rights and obligations of, and the coverage

afforded to, any or all of the Cyprus Protected Parties under any Cyprus Talc Insurance Policy.

For the avoidance of doubt, subject to Section 6.1 hereof, the right to receive proceeds under any

such agreements will not apply to any proceeds paid to a Cyprus Protected Party under such

agreements prior to the Cyprus Trigger Date.


                                                6
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 296 of 372




        1.33. “Cyprus Trigger Date” shall have the meaning set forth in the Imerys Plan.

        1.34. “Disclosure Statement” shall have the meaning set forth in the Imerys Plan.

        1.35. “District Court” shall have the meaning set forth in the Imerys Plan.

        1.36. “Document Access Agreement” shall have the meaning set forth in Section 8.3

of this Cyprus Settlement Agreement.

        1.37. “Estate Causes of Action” shall mean all actions, claims, rights remedies, defenses,

counterclaims, suit and causes of action that fall within the definition of “Estate Cause of Action”

in the Imerys Plan or in the Cyprus Mines Plan, as applicable, it being understood that the Cyprus

Mines Plan shall include a definition of “Estate Cause of Action” substantially similar to the

definition in the Imerys Plan.

        1.38. “Execution Date” means the earliest date on which this Cyprus Settlement

Agreement has been signed by all Parties.

        1.39. “Fifth Amended Imerys Plan” shall mean the Fifth Amended Joint Chapter 11

Plan of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11

of the Bankruptcy Code, Case No. 19-10289, D.I. 2673 (filed Dec. 22, 2020).

        1.40. “Final Order” shall have the meaning set forth in the Imerys Plan.

        1.41. “First Installment” shall have the meaning set forth in Section 3.1.1.1 of this

Cyprus Settlement Agreement.

        1.42. “Foreign Claims” shall have the meaning set forth in the Imerys Plan.

        1.43. “Imerys Chapter 11 Cases” means the procedurally consolidated chapter 11

cases of the Imerys Debtors pending in the Bankruptcy Court and jointly administered as Case No.

19-10289 (LSS), and, if applicable, the chapter 11 case to be commenced by ITI.




                                                 7
US-DOCS\120836835.1
           Case 19-10289-LSS      Doc 2853-1         Filed 01/27/21   Page 297 of 372




        1.44. “Imerys Debtors” means ITA, ITV, ITC, and, to the extent it becomes a debtor

in the Imerys Chapter 11 Cases, ITI.

        1.45. “Imerys Debtor Released Claims” shall have the meaning set forth in

Section 4.2 of this Cyprus Settlement Agreement.

        1.46. “Imerys Effective Date” shall have the same meaning as the term “Effective Date”

in the Imerys Plan.

        1.47. “Imerys Estates” means the estates created in the Imerys Chapter 11 Cases under

section 541 of the Bankruptcy Code.

        1.48. “Imerys Plan” means the Seventh Amended Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code, dated January 20, 2021 (ECF No. 2809), as the same may be amended or

modified from time to time pursuant to section 1127 of the Bankruptcy Code, and with Cyprus’

consent to the extent required by the Imerys Plan.

        1.49.    “Imerys Plan Supplement” shall have the same meaning as the term “Plan

Supplement” in the Imerys Plan.

        1.50. “J&J” shall have the meaning set forth in the Imerys Plan.

        1.51. “Minimum Liquidity Covenant” shall have the meaning set forth in Section 3.2

of this Cyprus Settlement Agreement.

        1.52. “Parties” shall mean the Cyprus Parties, the Imerys Debtors, the Tort Claimants’

Committee and the FCR (and each, individually, a “Party”).

        1.53. “PDC Agreement” shall have the meaning set forth in the Imerys Plan.

        1.54. “Person” shall have the meaning set forth in the Imerys Plan.

        1.55. “Plan Documents” shall have the meaning set forth in the Imerys Plan.


                                               8
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21    Page 298 of 372




        1.56. “Protected Party” shall have the meaning set forth in the Imerys Plan.

        1.57. “Reorganized Imerys Debtors” shall have the same meaning as the term

“Reorganized Debtors” in the Imerys Plan.

        1.58. “Section 105 Injunction” shall mean an injunction pursuant to Section 105 of

the Bankruptcy Code entered in the Imerys Chapter 11 Cases against the commencement or

continuation of any Talc Personal Injury Claims against Cyprus Mines and CAMC. The

Section 105 Injunction shall be effective on an interim basis and terminate, absent extension by

the Bankruptcy Court, if the Confirmation Order confirming the Imerys Plan, and incorporating

the Cyprus Settlement, is not entered by June 30, 2021. In the event the Imerys Plan is approved

by the Bankruptcy Court by June 30, 2021, the Section 105 Injunction shall extend through at

least September 30, 2021, subject to further extension by the Bankruptcy Court.

        1.59. “Supplemental Settlement Injunction Order” shall have the meaning set forth

in the Imerys Plan.

        1.60. “Talc Insurance Company” shall have the meaning set forth in the Imerys Plan.

        1.61.    “Talc Personal Injury Claim” shall mean any Claim or Talc Personal Injury

Demand (as such terms are defined in the Imerys Plan or the Cyprus Mines Plan) that falls within

the definition of “Talc Personal Injury Claim” in the Imerys Plan or in the Cyprus Mines Plan, it

being understood that the Cyprus Mines Plan shall include a definition of “Talc Personal Injury

Claim” that includes claims, with respect to any manner of alleged bodily injury, death, sickness,

disease or alleged disease process, emotional distress, fear of cancer, medical monitoring, or any

other alleged personal injuries (whether physical, emotional or otherwise), against any Cyprus

Protected Party that directly or indirectly arise out of or relate to the alleged acts or omissions of

Cyprus Mines, or any other entity for whose conduct Cyprus Mines has or is alleged to have


                                                  9
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 299 of 372




liability, relating to talc or talc-related products. As in the Imerys Plan, the definition of “Talc

Personal Injury Claim” in the Cyprus Mines Plan shall include Indirect Talc Personal Injury

Claims as defined in the Cyprus Mines Plan.

        1.62.    “Talc Personal Injury Trust” shall have the meaning set forth in the Imerys Plan.

        1.63.    “Trust Distribution Procedures” shall have the meaning set forth in the Imerys

Plan.

2. CONDITIONS TO EFFECTIVENESS

        2.1.     This Cyprus Settlement Agreement shall become effective and binding on the

earliest date on which all of the following conditions precedent have occurred, provided,

however, that any of the conditions precedent set out in Sections 2.1.1 through 2.1.8 below may

be waived pursuant to a writing signed by each Party (if before the Imerys Effective Date), or

signed by each of the Cyprus Parties and the Talc Personal Injury Trust (if after the Imerys

Effective Date) on a prospective or retroactive basis:

                 2.1.1. Each Party executes this Cyprus Settlement Agreement;

                 2.1.2. The Imerys Debtors seek the Section 105 Injunction no later than

                        January 21, 2021;

                 2.1.3. The Bankruptcy Court enters the Section 105 Injunction by February [28],

                        2021;

                 2.1.4. The Bankruptcy Court confirms the Imerys Plan, including approval of the

                        Cyprus Settlement, by June 30, 2021;

                 2.1.5. A bankruptcy court confirms the Cyprus Mines Plan, including approval

                        of the Cyprus Settlement, by September 30, 2021;




                                                10
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 300 of 372




                 2.1.6. The District Court enters the Affirmation Order with respect to the Imerys

                        Plan and the Affirmation Order becomes a Final Order;

                 2.1.7. A district court enters an affirmation order with respect to the Cyprus

                        Mines Plan and that affirmation order becomes a Final Order;

                 2.1.8. The other conditions precedent set forth in Section 9.2 of the Imerys Plan

                        and substantially similar conditions in the Cyprus Mines Plan have been

                        satisfied or waived in accordance with the terms of the applicable plan;

                 2.1.9. The Imerys Effective Date has occurred; and

                 2.1.10. The Cyprus Trigger Date has occurred.

3.      CYPRUS CONTRIBUTION

        3.1.     CAMC Cash Payments

                 3.1.1. Following the Cyprus Trigger Date, pursuant to an unsecured seven-year

        promissory note, issued by CAMC, for and on behalf of itself, Cyprus Mines, and all other

        Cyprus Protected Parties, in favor of the Talc Personal Injury Trust, with a stated principal

        amount of $130 million as of the Cyprus Trigger Date, CAMC will pay, or cause to be paid,

        a total of $130 million in Cash, via wire transfers, to the Talc Personal Injury Trust

        (the “CAMC Cash Payments”) in seven installments, where each subsequent payment

        shall be made on or before the anniversary of the first payment. The sum of the first three

        payments shall be $65 million, and the sum of the next four payments shall be $65 million.

        Each payment shall be made no later than as set forth in the following schedule:

                       Within thirty (30) days after the Cyprus Trigger Date: $21.67 million

                        (the “First Installment”);

                       1-year anniversary of the First Installment: $21.67 million;


                                                 11
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21    Page 301 of 372




                       2-year anniversary of the First Installment: $21.67 million;

                       3-year anniversary of the First Installment: $16.25 million;

                       4-year anniversary of the First Installment: $16.25 million;

                       5-year anniversary of the First Installment: $16.25 million; and

                       6-year anniversary of the First Installment: $16.25 million.

                 3.1.2. Prior to the Cyprus Trigger Date, the Talc Personal Injury Trust shall

        provide the Cyprus Parties with a Form W-9 containing the Talc Personal Injury Trust’s

        tax identification number and bank account information sufficient to make the required

        wire transfers to the Talc Personal Injury Trust.

                 3.1.3. Payment of the CAMC Cash Payments by CAMC, for and on behalf of

        itself, Cyprus Mines, and all other Cyprus Protected Parties, shall not be reduced or affected

        by any payments the Cyprus Parties may have made in connection with Talc Personal

        Injury Claims prior to the Cyprus Trigger Date.

                 3.1.4. The releases and injunctions contained in the Imerys Plan, this Cyprus

        Settlement Agreement, and the Confirmation Order with respect to the Cyprus Protected

        Parties shall dissolve immediately should any of the CAMC Cash Payments (or, if

        required by the guarantee in Section 3.2.1, any payments from Freeport) not be received

        by the Talc Personal Injury Trust within thirty (30) days of a true and accurate written

        notice from the Talc Personal Injury Trust to CAMC and Freeport in accordance with




                                                 12
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 302 of 372




        Section 14.8 that such payment was due and not made by the applicable deadline set forth

        in Section 3.1.1.

        3.2.     Freeport Guarantee of CAMC Obligations

                 3.2.1. Freeport shall provide a guarantee of the CAMC Cash Payments and shall

        be subject to a minimum liquidity covenant of not less than $500 million tested as of the

        end of each of its fiscal quarters (the “Minimum Liquidity Covenant”).

                 3.2.2. If Freeport fails to meet the Minimum Liquidity Covenant in respect of any

        such fiscal quarter before CAMC has paid the $130 million in full, Freeport will post

        security in favor of the Talc Personal Injury Trust in respect of the Cyprus Parties’

        obligations under Section 3 in the form of a performance bond, letter of credit, or other

        similar instrument for all remaining cash payments.

                 3.2.3. For purposes of this Section 3.2, “liquidity” means the sum of unrestricted

        cash of Freeport and its consolidated subsidiaries as of the applicable test date, plus

        availability under Freeport’s revolving credit facilities at such time.

        3.3.     Transfer of the Cyprus Talc Insurance Policies

                 3.3.1. On the Cyprus Trigger Date, or promptly thereafter (not to exceed five (5)

        Business Days), the Cyprus Parties shall execute and deliver to the Talc Personal Injury

        Trust an Assignment of Rights substantially in the form of Exhibit A assigning and

        transferring to the Talc Personal Injury Trust any and all of the Cyprus Talc Insurance

        Policy Rights, and any and all Cyprus Indemnity Rights.

                 3.3.2. Upon the occurrence of the Cyprus Trigger Date, the Talc Personal Injury

        Trust will assume all present and future obligations associated with recovering proceeds

        under the Cyprus Talc Insurance Policies; provided that solely to the extent that the Talc


                                                  13
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21   Page 303 of 372




        Personal Injury Trust asserts any claim as assignee of a Cyprus Protected Party bound by

        the PDC Agreement, the Talc Personal Injury Trust shall abide by the terms of the PDC

        Agreement; provided further that unless otherwise stated in the Imerys Plan or this

        Cyprus Settlement Agreement, the Talc Personal Injury Trust obligations shall not

        include any obligations undertaken by any Cyprus Protected Party in any settlement

        agreement or other contract compromising or releasing any rights under any Cyprus Talc

        Insurance Policy.

                 3.3.3. Within five (5) Business Days of the Cyprus Trigger Date, CAMC shall

        deliver an officer’s certificate representing that the Cyprus Protected Parties do not have

        insurance policies issued prior to June 30, 1992 that may provide coverage for any Talc

        Personal Injury Claim other than the Cyprus Talc Insurance Policies.

                 3.3.4. Following the Cyprus Trigger Date, the Cyprus Protected Parties agree not

        to assert, file, or pursue any claim seeking contribution or indemnity against any Person

        in order to recover any proceeds of the Cyprus Talc Insurance Policies.

                 3.3.5. The Cyprus Protected Parties shall assist and cooperate with the Talc

        Personal Injury Trust as may be reasonably necessary for the pursuit of coverage under

        the Cyprus Talc Insurance Policies, including with respect to the California Coverage

        Action. Such assistance shall include, at least, using commercially reasonable efforts to

        provide all information and documentation reasonably necessary to assert all rights under

        the Cyprus Talc Insurance Policies, including: (a) non-privileged communications with

        the Cyprus Talc Insurance Companies regarding the Cyprus Talc Insurance Policies; (b)

        documents sufficient to show, and proof of, all amounts paid under the Cyprus Talc

        Insurance Policies, including for defense costs, judgments, or settlements of claims; and


                                                14
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 304 of 372




        (c) non-privileged communications with other third parties relating to the Cyprus Talc

        Insurance Policies, any rights thereunder, or any claims or defenses related thereto;

        provided, however, that such assistance will not extend to any documents or information

        that are subject to any applicable privilege, including attorney-client privilege, common-

        interest privilege, or mediation privilege, or to the work-product doctrine, and will be

        provided subject to the requirements of any existing confidentiality agreements, unless

        modified or waived by the necessary parties, and provided further that nothing in this

        Section 3.3.5 shall require any of the Cyprus Protected Parties to take any action that

        would expose them to liability, including for breach of confidentiality obligations.

        3.4.     Cyprus Insurance Protocol. The Talc Personal Injury Trust shall comply with

the Cyprus Insurance Protocol.

4. RELEASES

        4.1.     Release of the Cyprus Released Claims. Effective upon the Cyprus Trigger Date

(and subject to Section 9 herein), for good and valuable consideration, the adequacy of which is

hereby confirmed, the Imerys Debtors, on their own behalf and as representatives of their

respective Imerys Estates, and the Reorganized Imerys Debtors, and any of their successors, are

deemed to irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and

discharge each and all of the Cyprus Protected Parties of and from (a) all Estate Causes of Action

and (b) any and all claims, causes of action, suits, costs, debts, liabilities, obligations, dues, sums

of money, accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements,

promises, damages, judgments, executions and demands whatsoever, of whatever kind or nature

(including those arising under the Bankruptcy Code), whether known or unknown, suspected or

unsuspected, in law or in equity, which the Imerys Debtors, the Imerys Estates, and the


                                                  15
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 305 of 372




Reorganized Imerys Debtors have, had, may have, or may claim to have against any of the Cyprus

Protected Parties, directly or indirectly arising out of, with respect to, or in any way relating to any

Talc Personal Injury Claim, including any and all claims and causes of action asserted or assertable

in the Cyprus Insurance Adversary Proceeding and the Cyprus Indemnity Adversary Proceeding

(collectively, the “Cyprus Released Claims”).

        4.2.     Release of Imerys Debtor Released Claims. Effective upon the occurrence of the

Cyprus Trigger Date (and subject to Section 9 herein), for good and valuable consideration, the

adequacy of which is hereby confirmed, the Cyprus Protected Parties shall be deemed to

irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and discharge

the Imerys Debtors, the Imerys Estates, the Reorganized Imerys Debtors, and (other than as

provided in the Imerys Plan) the Talc Personal Injury Trust from any and all claims, causes of

action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings,

bonds, bills, covenants, contracts, controversies, agreements, promises, damages, judgments,

executions and demands whatsoever, of whatever kind or nature (including those arising under the

Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or in equity,

which the Cyprus Protected Parties have, had, may have, or may claim to have against any of the

Imerys Debtors, the Imerys Estates, the Reorganized Imerys Debtors, or (other than as provided in

the Imerys Plan) the Talc Personal Injury Trust directly or indirectly arising out of, with respect

to, or in any way relating to any Talc Personal Injury Claim, including any and all claims and

causes of action asserted or assertable in the Cyprus Insurance Adversary Proceeding and the

Cyprus Indemnity Adversary Proceeding (collectively, the “Imerys Debtor Released Claims”).

For avoidance of doubt, nothing in this Section 4.2 shall affect or impair any Cyprus Protected

Party’s rights, causes of action or claims against J&J.


                                                  16
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21     Page 306 of 372




        4.3.     Release by Cyprus Mines of Cyprus Protected Parties. Effective upon the

Cyprus Trigger Date (and subject to Section 9 herein), for good and valuable consideration, the

adequacy of which is hereby confirmed, Cyprus Mines, on its own behalf and on behalf of the

Cyprus Mines Estate, is deemed to irrevocably and unconditionally, fully, finally, and forever

waive, release, acquit, and discharge each and all of the Cyprus Protected Parties of and from

(a) all Estate Causes of Action and (b) any and all claims, causes of action, suits, costs, debts,

liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants,

contracts, controversies, agreements, promises, damages, judgments, executions and demands

whatsoever, of whatever kind or nature (including those arising under the Bankruptcy Code),

whether known or unknown, suspected or unsuspected, in law or in equity, which Cyprus Mines

or the Cyprus Mines Estate has, had, may have, or may claim to have against any of the Cyprus

Protected Parties, directly or indirectly arising out of, with respect to, or in any way relating to any

Talc Personal Injury Claim (collectively, the “Cyprus Mines Released Claims”).

        4.4.     Unknown or Future Claims. The Parties expressly acknowledge that there may

be changes in the law or the Parties may hereafter discover facts different from, or in addition to,

those that they now believe to be true with respect to any and all of the claims released in Sections

4.1, 4.2, and 4.3 above. Nevertheless, the Parties hereby agree that (subject to Section 9 of this

Cyprus Settlement Agreement) the releases set forth in Sections 4.1, 4.2, and 4.3 above shall be

and remain effective in all respects, notwithstanding any changes in the law or the discovery of

such additional or different facts. In addition, the Parties acknowledge that they have been advised

by their respective legal counsel regarding, and are familiar with, the provisions of section 1542

of the California Civil Code, which provides:

        A general release does not extend to claims that the creditor or releasing
        party does not know or suspect to exist in his or her favor at the time of
                                                  17
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21   Page 307 of 372




        executing the release, and that, if known by him or her, would have
        materially affected his or her settlement with the debtor or released
        party.
The Parties expressly waive and relinquish any and all rights or benefits they have or may have

under California Civil Code § 1542 and under any other federal or state statute, rule, law, or

common law principle of similar effect, as to the releases given in this Cyprus Settlement

Agreement, to the full extent that such right or benefit may be lawfully waived. In connection

with the waiver and relinquishment of rights or benefits under California Civil Code § 1542 or any

other federal or state statute, rule, law or common law principle of similar effect, each Party

acknowledges that it fully understands that facts may later be discovered in addition to or different

from those facts which are now known or believed to be true with respect to the subject matter of

this Cyprus Settlement Agreement, and that it is that Party’s intention hereby to fully, finally and

forever release all claims and rights, known or unknown, suspected or unsuspected, which now

exist, may exist in the future, and/or have ever existed in the past, as to the matters released in

Sections 4.1, 4.2, and 4.3 of this Cyprus Settlement Agreement.

        4.5.     Releases Cumulative. For the avoidance of doubt, the releases contained in this

Section 4 are cumulative of any applicable releases contained in the Imerys Plan and the Cyprus

Mines Plan.

        4.6.     Other Rights and Obligations Under This Cyprus Settlement Agreement Not

Affected. The releases set forth in Section 4 of this Cyprus Settlement Agreement are not intended

to, and shall not, extend to or otherwise release any of the respective rights, privileges, benefits,

duties, or obligations of the Parties pursuant to or arising from this Cyprus Settlement Agreement,

the Imerys Plan, or the Cyprus Mines Plan.




                                                 18
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 308 of 372




5.       CYPRUS MINES BANKRUPTCY

         5.1.    The Cyprus Mines Plan shall be in a form and substance reasonably acceptable to

the Imerys Debtors, the Tort Claimants’ Committee and the FCR, respectively and as applicable,

with respect to each provision that is material to the Imerys Debtors, the Tort Claimants’

Committee or the FCR’s rights and obligations in connection with the Cyprus Settlement. The

Cyprus Mines Plan, the proposed confirmation order in the Cyprus Mines Bankruptcy, and the

proposed affirmation order in the Cyprus Mines Bankruptcy shall be in form and substance

acceptable to CAMC.

         5.2.    The Imerys Debtors, Tort Claimants’ Committee, and FCR agree to take all

reasonable and necessary steps to obtain approval of the Cyprus Settlement in the Imerys

Chapter 11 Cases. The Tort Claimants’ Committee and FCR also agree to take all reasonable

and necessary steps to obtain approval of the Cyprus Settlement in the Cyprus Mines

Bankruptcy. The Tort Claimants’ Committee, FCR, and the Cyprus Parties shall cooperate in

good faith to seek entry of a confirmation order in the Cyprus Mines Bankruptcy and an

affirmation order in the Cyprus Mines Bankruptcy that are each consistent with this Cyprus

Settlement Agreement.

         5.3.    The Parties shall coordinate the preparation and filing of the Imerys Plan and the

Cyprus Mines Plan to the maximum extent possible, provided that such coordination is not the

cause for delay of the Imerys Debtors’ confirmation schedule as approved by the Bankruptcy

Court.

         5.4.    The Cyprus Mines Plan will provide that (a) unsecured claims against Cyprus

Mines other than Talc Personal Injury Claims, including any environmental and pension claims,

will proceed through the bankruptcy and be unimpaired and (b) the equity of CAMC in Cyprus


                                                 19
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21   Page 309 of 372




Mines and Cyprus Mines’ equity in CMAC shall not be affected or impaired, except to the extent

that equity in Cyprus Mines is pledged to the Talc Personal Injury Trust.

        5.5.     Prior to the Cyprus Trigger Date, Cyprus Mines shall provide the Tort Claimants’

Committee and the FCR with diligence showing the current assets and value of CMAC.

        5.6.     Absent the consent of the other Parties hereto, Cyprus Mines and CAMC agree

that they shall not seek, pursuant to Section 105 of the Bankruptcy Code or otherwise, any

interim injunctive protection applicable to any Talc Personal Injury Claim in connection with

the Cyprus Mines Bankruptcy for the benefit of any party other than a Cyprus Protected Party.

        5.7.     CAMC will provide superpriority debtor-in-possession financing to Cyprus Mines,

on an unsecured basis, to fund the reasonable administrative expenses of the Cyprus Mines

Bankruptcy, including the fees and expenses of a tort claimants’ committee and future claims

representative in the Cyprus Mines Bankruptcy (the “CAMC Funding Loan”). Subject to

Section 5.8 hereof, the CAMC Funding Loan will be in an amount reasonable and necessary to

effectuate the Cyprus Settlement and consistent with customary terms and conditions. The CAMC

Funding Loan may not be used for purposes inconsistent with this Cyprus Settlement Agreement,

including for pursuit of litigation against any Cyprus Protected Parties. The CAMC Funding Loan

(including any and all fees, costs, and expenses) will be forgiven upon the effective date of the

Cyprus Mines Plan and the effectiveness of all associated releases and injunctions.

        5.8.     Notwithstanding any other provision hereof, CAMC shall not be obligated to

provide total financing in excess of $15 million (the “Funding Commitment”) in connection with

the CAMC Funding Loan or to fund other expenses allocable to CAMC, Cyprus Mines or the

Cyprus Mines Estate under Section 7 hereof.




                                                20
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 310 of 372




        5.9.     The Cyprus Mines Plan will contain the broadest releases and channeling

injunctions permitted by sections 105(a), 524(g), and 1141(d)(1) of the Bankruptcy Code so as

to prevent the assertion of any further Talc Personal Injury Claims of any kind against any

Cyprus Protected Party. The intent of the Parties is to provide the Cyprus Protected Parties with

“global peace” from any further talc-related litigation.

        5.10. The Cyprus Mines Plan shall provide the following provisions or other equivalent

provisions and protections, consistent with or parallel to the analogous provisions in the Imerys

Plan:

                 5.10.1. The definition of “Estate Causes of Action” shall include causes of action

                        against the Imerys Debtors, the Imerys Estates, and the Reorganized Imerys

                        Debtors;

                 5.10.2. The definition of “Released Parties” shall include the Imerys Debtors, the

                        Imerys Estates, and the Reorganized Imerys Debtors;

                 5.10.3. The definition of “Protected Parties” shall include the Imerys Debtors, the

                        Imerys Estates, and the Reorganized Imerys Debtors;

                 5.10.4. This Cyprus Settlement Agreement shall be an exhibit to the Cyprus Mines

                        Plan or included as part of the Cyprus Mines Plan Supplement;

                 5.10.5. The “Indemnification of Protected Parties” provision of the Cyprus Mines

                        Plan shall provide for the indemnification of the Imerys Debtors, the

                        Imerys Estates and the Reorganized Imerys Debtors;

                 5.10.6. The “Releases by Debtor and the Estate” provision of the Cyprus Mines

                        Plan shall protect the Imerys Debtors, the Imerys Estates, and the

                        Reorganized Imerys Debtors;


                                                 21
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 311 of 372




                 5.10.7. The “Releases by Holders of Claims” provision of the Cyprus Mines Plan

                        shall protect the Imerys Debtors, the Imerys Estates, and the Reorganized

                        Imerys Debtors;

                 5.10.8. The “Injunction Related to Releases” provision of the Cyprus Mines Plan

                        shall protect the Imerys Debtors, the Imerys Estates and the Reorganized

                        Imerys Debtors;

                 5.10.9. The “Channeling Injunction” provision of the Cyprus Mines Plan shall

                        protect the Imerys Debtors, the Imerys Estates, and the Reorganized

                        Imerys Debtors;

                5.10.10. The Cyprus Mines Plan shall contain a provision substantially similar to

                       the “Supplemental Settlement Injunction Order” provision of the Imerys

                       Plan, and such provision shall protect the Imerys Debtors, the Imerys

                       Estates, and the Reorganized Imerys Debtors; and

                5.10.11. Proposed findings of fact and conclusions of law consistent with the relief

                       to be provided to the Imerys Debtors, their Estates, and the Reorganized

                       Imerys Debtors as set forth herein shall be included in the proposed order

                       approving the Cyprus Mines Plan.

6.      IMERYS CHAPTER 11 CASE

        6.1.     Following the entry of the Section 105 Injunction, as to all claims and lawsuits

against Cyprus Mines and CAMC that are enjoined or stayed, and to the extent such injunctions

or stays are and remain in place, Cyprus shall take all reasonable steps to avoid taking actions that

would reduce the available limits of the Cyprus Talc Insurance Policies.




                                                 22
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 312 of 372




        6.2.     The Parties shall cooperate in good faith to seek entry of the Confirmation Order

and Affirmation Order in the Imerys Chapter 11 Cases. The Imerys Plan, Confirmation Order,

and Affirmation Order shall be in form and substance acceptable to CAMC and Cyprus Mines,

respectively and as applicable, with respect to each provision that is material to CAMC’s or Cyprus

Mines’ rights and obligations in connection with the Cyprus Settlement.

        6.3.     The Imerys Plan shall include all terms that are material to the Cyprus Settlement

that were first included in the Fifth Amended Imerys Plan, including at least the following

provisions, and other terms necessary to effectuate the releases and protections to be afforded to

the Cyprus Protected Parties pursuant to this Cyprus Settlement Agreement:

                 6.3.1. The definition of “Estate Causes of Action” shall include causes of action

                        against Cyprus Protected Parties.

                 6.3.2. The definition of “Released Parties” shall include the Cyprus Protected

                        Parties.

                 6.3.3. The definition of “Protected Parties” shall include the Cyprus Protected

                        Parties.

                 6.3.4. This Cyprus Settlement Agreement shall be attached to the Imerys Plan.

                 6.3.5. The “Indemnification of Protected Parties” provision shall include the

                        Cyprus Protected Parties. For the avoidance of doubt, the indemnification

                        of the Cyprus Protected Parties shall not extend to Foreign Claims.

                 6.3.6. The “Releases by Debtors and Estates” provision of the Imerys Plan shall

                        protect the Cyprus Protected Parties, and a subsection of the Imerys Plan

                        shall include a provision relating to “Cyprus Released Claims” that is




                                                 23
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 313 of 372




                        analogous to the “Imerys Released Claims” and “Rio Tinto/Zurich

                        Released Claims” provisions as contained therein.

                 6.3.7. The “Releases by Holders of Claims” provision of the Imerys Plan shall

                        protect the Cyprus Protected Parties.

                 6.3.8. The “Injunction Related to Releases” provision of the Imerys Plan shall

                        protect the Cyprus Protected Parties.

                 6.3.9. The “Channeling Injunction” provision of the Imerys Plan shall protect

                        the Cyprus Protected Parties.

                 6.3.10. The “Supplemental Settlement Injunction Order” provision of the Imerys

                        Plan shall protect the Cyprus Protected Parties.

                 6.3.11. The Talc Personal Injury Trust shall assume the liabilities, obligations,

                        and responsibilities of the Imerys Debtors and the Cyprus Protected

                        Parties for all Talc Personal Injury Claims, financial or otherwise,

                        including Indirect Talc Personal Injury Claims.

                 6.3.12. Proposed findings of fact and conclusions of law consistent with the relief

                        to be provided to the Cyprus Protected Parties as set forth herein shall be

                        included in the proposed order approving the Imerys Plan.

        6.4.     On and after December 22, 2020, (a) the Cyprus Protected Parties shall stay and

cease prosecuting all adversary proceedings, proofs of claim, objections, discovery demands and

discovery disputes, and any other litigation against the Imerys Debtors, the Tort Claimants’

Committee, and the FCR, and (b) the Imerys Debtors, the Tort Claimants’ Committee, and the

FCR shall stay and cease prosecuting all adversary proceedings, proofs of claim, objections,

discovery demands and discovery disputes, and any other litigation against Cyprus Mines and the


                                                 24
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 314 of 372




other Cyprus Protected Parties; provided that the Imerys Debtors shall be permitted to file a proof

of claim in the Cyprus Mines Bankruptcy solely to preserve their rights pending the Cyprus

Trigger Date; provided further that, for the avoidance of doubt, the filing of the Imerys Plan shall

not stay, delay, or otherwise prevent the adjudication of any adversary proceedings or claims of

the Cyprus Protected Parties against J&J.

        6.5.     Upon occurrence of the Cyprus Trigger Date, (a) the Cyprus Protected Parties

shall release, dismiss and withdraw all claims against the Imerys Debtors arising out of, with

respect to, or in any way relating to any Talc Personal Injury Claim, including without limitation

all indemnity claims, and (b) the Imerys Debtors shall release, dismiss and withdraw all claims

against Cyprus Mines and the other Cyprus Protected Parties arising out of, with respect to, or in

any way relating to any Talc Personal Injury Claim, including all indemnity claims. The foregoing

dismissals and withdrawals shall be without prejudice to re-filing, and all releases shall be void

and all released claims may be reinstated, if and only if the Affirmation Order or the affirmation

order in the Cyprus Mines Bankruptcy fails to become a Final Order.

        6.6.     Except to contend that any of the Parties hereto have breached this Cyprus

Settlement Agreement, or to address any changes to the Imerys Plan or the Plan Documents

materially impacting the rights of any Cyprus Protected Party or treatment of their Claims against

the Imerys Debtors, the Cyprus Protected Parties shall not object to the Imerys Plan or seek any

formal discovery from the Imerys Debtors, the Tort Claimants’ Committee, or the FCR (and the

Imerys Debtors, the Tort Claimants’ Committee, and the FCR shall not seek formal discovery from

the Cyprus Protected Parties) with respect to the Imerys Plan. Within three (3) days following the

Execution Date, any pending objections of the Cyprus Parties to the Imerys Plan and Disclosure

Statement shall be deemed withdrawn. Such withdrawals shall be without prejudice until the


                                                25
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 315 of 372




occurrence of the Cyprus Trigger Date, at which time such withdrawals shall be deemed to be with

prejudice. For the avoidance of doubt, in the event that this Cyprus Settlement Agreement is

terminated or is no longer effective, this Section 6.6 shall no longer be effective and shall not

prejudice the Cyprus Protected Parties’ rights to take any of the actions described in this

Section 6.6.

        6.7.     On the Imerys Effective Date, the rights and obligations of the Imerys Debtors

under this Cyprus Settlement Agreement shall be deemed to have been assigned and transferred

to the Talc Personal Injury Trust without need of further action by any Party or Person, and the

Talc Personal Injury Trust shall be bound by all of the provisions of this Cyprus Settlement

Agreement.      The Reorganized Imerys Debtors shall continue to be bound by this Cyprus

Settlement Agreement and shall retain the obligations and benefits hereunder to the extent

consistent with the Imerys Plan.

        6.8.     Solely in the event the conditions to effectiveness described in Section 2 of this

Cyprus Settlement Agreement do not occur and are not waived, the stays described in

Sections 6.5 and 6.6 shall be lifted and the Cyprus Protected Parties, on the one hand, and the

Imerys Debtors, on the other hand: (a) shall be fully entitled to prosecute and seek recovery on

all claims against one another, including under the Trust Distribution Procedures (as applicable),

and in the interim may take any necessary action to avoid forfeitures or waivers of such claims;

and (b) notwithstanding any prior actions or omissions, may opt out of any consensual release

in the respective plans.

7.      ALLOCATION OF PROFESSIONAL FEES

        7.1.     Cyprus Mines shall pay the reasonable fees and expenses of professionals for the

TCC and FCR incurred on or after December 22, 2020, including to the extent those


                                                 26
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21    Page 316 of 372




professionals act in unofficial capacities on behalf of Cyprus Mines tort claimants prior to the

Cyprus Mines Bankruptcy, in connection with preparation for Cyprus Mines’ bankruptcy case,

including preparation of its plan, disclosure statement and related documents. Cyprus Mines

shall provide reasonable retainers for Robinson & Cole LLP, Young Conaway Stargatt & Taylor,

LLP, Willkie Farr & Gallagher LLP and Gilbert LLP for work in advance of the Cyprus Mines

Bankruptcy on behalf of tort claimants against Cyprus Mines and the proposed representative of

future tort claimants against Cyprus Mines.

        7.2.     Any and all reasonable and documented fees and expenses incurred by the Tort

Claimants’ Committee and the FCR in the Imerys Chapter 11 Cases on or after December 22,

2020 related exclusively to the Cyprus Settlement or the defense of same will be paid by CAMC.

For the avoidance of doubt, this includes the costs of litigating any objection made to the approval

or implementation of this Cyprus Settlement Agreement by any entity in the Imerys Chapter 11

Case.

        7.3.     Any and all reasonable and documented fees and expenses incurred by the Tort

Claimants’ Committee and the FCR in the Imerys Chapter 11 Cases defending objections or for

other work that the Parties reasonably determine, in good faith, materially relates to both to the

Cyprus Settlement and to other aspects of the Imerys Plan shall be allocated equally between the

CAMC and the Imerys Estates (50% to each) until CAMC has expended $2.5 million under this

Section 7.3.

        7.4.     After CAMC has expended $2.5 million under Section 7.3, then fees and expenses

in the category described in Section 7.3 shall be allocated equitably between CAMC and the

Imerys Estates based on the relative benefit to the Cyprus Protected Parties, on the one hand, and

the Imerys Estates, on the other.


                                                27
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 317 of 372




        7.5.     Fees or expenses relating to the Imerys Plan that do not relate in any material

respect to the Cyprus Protected Parties and the Cyprus Settlement will be allocated solely to the

Imerys Estates and not to Cyprus Mines or CAMC.

        7.6.     The Parties will negotiate in good faith to resolve disputes regarding assignment of

fees and expenses among the categories above. Absent agreement, the Parties will submit to

accelerated binding arbitration of disputes by Lawrence Pollack using a streamlined process to be

determined in consultation with Mr. Pollack.

        7.7.     For the avoidance of doubt, all fees and expenses paid by CAMC under this

Section 7 shall be counted towards the $15 million Funding Commitment limit set forth in

Section 5.8.

8. COOPERATION

        8.1.     Each Party shall use its reasonable efforts to obtain approval of this Cyprus

Settlement Agreement. In the event that any action or proceeding is commenced or prosecuted by

any Person to invalidate or prevent the approval, validation, enforcement, or carrying out of all or

any provisions of this Cyprus Settlement Agreement, the Parties mutually agree to cooperate in

opposing such action or proceeding.

        8.2.     Each of the Parties shall reasonably cooperate with each of the other Parties in

responding to or opposing any motion, objection, claim, assertion, or argument by any Person that

this Cyprus Settlement Agreement is not binding, or should be avoided, or that valuable and fair

consideration or reasonably equivalent value has not been exchanged pursuant to this Cyprus

Settlement Agreement.

        8.3.     On the Cyprus Trigger Date, Cyprus Mines, CAMC and the Talc Personal Injury

Trust shall enter into an agreement (the “Document Access Agreement”) whereby (i) certain


                                                  28
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21   Page 318 of 372




books and records of the Cyprus Protected Parties will be transferred, or otherwise made available,

to the Talc Personal Injury Trust, and (ii) the Cyprus Protected Parties will reasonably cooperate

with the Talc Personal Injury Trust with respect to all rights and causes of action assigned or

contributed to the Talc Personal Injury Trust, including claims related to insurance or indemnity

rights transferred to the Talc Personal Injury Trust against any Talc Insurance Company or J&J;

provided that nothing in this Section 8.3 shall require any of the Cyprus Protected Parties to take

any action that would expose them to liability. The Document Access Agreement shall be filed

by no later than the date of filing of the Plan Supplement in the Cyprus Mines Bankruptcy.

9. VOIDABILITY

        9.1.     This Cyprus Settlement Agreement shall be rendered null and void, as applicable,

if any of the following contingencies occur, provided, however, that any of the contingencies set

out in Sections 9.1.1 through 9.1.4 may be waived by the Parties pursuant to a writing signed by

each Party (if before the Imerys Effective Date, including the Tort Claimants Committee and the

FCR; if after the Imerys Effective Date, including the Talc Personal Injury Trust):

                 9.1.1. The entry of a Confirmation Order by the Bankruptcy Court, or of an

        Affirmation Order by the District Court, confirming or affirming the confirmation of a

        Chapter 11 plan of reorganization for the Imerys Debtors that is not the Imerys Plan;

                 9.1.2. The entry of a confirmation order by a bankruptcy court, or of an affirmation

        order by a district court, confirming or affirming the confirmation of a Chapter 11 plan of

        reorganization for Cyprus Mines that does not incorporate the terms of the Cyprus

        Settlement as set forth in this Cyprus Settlement Agreement and the Imerys Plan;

                 9.1.3. The entry by the Bankruptcy Court or District Court of an order denying

        approval of the Cyprus Settlement or of this Cyprus Settlement Agreement, including an


                                                  29
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1         Filed 01/27/21   Page 319 of 372




        order denying approval of the Imerys Plan to the extent it incorporates the Cyprus

        Settlement or the Cyprus Mines Plan to the extent it incorporates the Cyprus Settlement;

                 9.1.4. The entry by the Bankruptcy Court, prior to the Imerys Effective Date, of a

        Final Order converting the Imerys Chapter 11 Cases into cases under Chapter 7 of the

        Bankruptcy Code or dismissing the Imerys Chapter 11 Cases;

                 9.1.5. The non-occurrence of any of the conditions set forth in Section 2.1,

        including:

                           Each Party executes this Cyprus Settlement Agreement;

                           The Imerys Debtors seek the Section 105 Injunction no later than

                            January 21, 2021;

                           The Bankruptcy Court enters the Section 105 Injunction by

                            February [28], 2021;

                           The Bankruptcy Court confirms the Imerys Plan, including approval

                            of the Cyprus Settlement, by June 30, 2021;

                           A bankruptcy court confirms the Cyprus Mines Plan, including

                            approval of the Cyprus Settlement, by September 30, 2021;

                 9.1.6. The entry by the Bankruptcy Court, prior to the Imerys Effective Date, of a

        Final Order appointing a trustee or an examiner substantially possessing the rights, powers,

        and duties of a bankruptcy trustee in the Imerys Chapter 11 Cases; or




                                                   30
US-DOCS\120836835.1
           Case 19-10289-LSS          Doc 2853-1        Filed 01/27/21   Page 320 of 372




                 9.1.7. The entry by the Bankruptcy Court of a Final Order appointing a trustee or

        an examiner substantially possessing the rights, powers, and duties of a bankruptcy trustee

        in the Cyprus Mines Bankruptcy.

        9.2.     Notwithstanding anything in this Cyprus Settlement Agreement to the contrary, in

the event that one of the contingencies listed in Section 9.1 above occurs and is not waived by the

Parties on a prospective or retrospective basis:

                 9.2.1. This Cyprus Settlement Agreement, except for this Section 9 and any

        definitions of capitalized terms used herein (which shall remain in full force and effect),

        shall be null and void and:

                           None of the Parties shall be bound by the terms of the Cyprus

                            Settlement or any of the terms of this Cyprus Settlement Agreement

                            (including the releases contained in Section 4 and the Assignment of

                            Rights attached as Exhibit A);

                           CAMC, for and on behalf of itself, Cyprus Mines, and all other Cyprus

                            Protected Parties and/or Freeport shall not be obligated to pay the

                            CAMC Cash Payments as described in Section 3.1 herein, and the

                            Cyprus Protected Parties shall not be obligated to assign the Cyprus Talc

                            Insurance Policy Rights or the Cyprus Indemnity Rights to the Talc

                            Personal Injury Trust as described in Section 3.3 herein.

                           The Cyprus Protected Parties shall not be designated as Protected

                            Parties, in the Imerys Plan, Confirmation Order, or Affirmation Order,

                            and the Cyprus Protected Parties shall not be entitled to assert the

                            Channeling Injunction as a defense to any Talc Personal Injury Claim;


                                                   31
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1       Filed 01/27/21   Page 321 of 372




                           The Cyprus Protected Parties shall not be obligated to pay any of the

                            professional fees allocated to any of them pursuant to Section 7 that

                            have not yet been incurred as of the date that one of the contingencies

                            listed in Section 9.1 above occurs and is not waived by the Parties; and

                           The Parties shall have all of the same rights, defenses, and obligations

                            under or with respect to any and all of the Cyprus Talc Insurance

                            Policies, and any and all agreements giving rise to the Cyprus Indemnity

                            Rights, that they would have had absent this Cyprus Settlement

                            Agreement.

                 9.2.2. In the event of a material breach of this Cyprus Settlement Agreement by

        any Party to this agreement (regardless of whether such Party has signed the Settlement

        Agreement or been authorized to enter into the agreement), any Party to this Settlement

        Agreement whose rights are materially affected by such breach may terminate the

        Settlement Agreement and all obligations hereunder by providing notice to all other Parties

        hereto in accordance with Section 14.8. Upon such termination, the Parties shall have no

        further obligations under the Cyprus Settlement Agreement, and, for the avoidance of

        doubt, the provisions of Section 9.2.1 shall apply.   Termination     of     this   Cyprus

        Settlement Agreement pursuant to this Section 9.2.2 shall be the exclusive remedy for

        material breach of this Cyprus Settlement Agreement.

                 9.2.3. Any and all otherwise applicable statutes of limitations or repose, or other

        time-related limitations, shall be deemed to have been tolled for the period from the

        Execution Date through the date on which this Cyprus Settlement Agreement becomes

        null and void in accordance with Section 9.1 above, and no Party shall assert that any other


                                                 32
US-DOCS\120836835.1
           Case 19-10289-LSS       Doc 2853-1        Filed 01/27/21   Page 322 of 372




        Party’s failure during said period to raise any claim that would have been resolved by this

        Cyprus Settlement Agreement, had this Cyprus Settlement Agreement become effective

        or not been voided, as applicable, renders such claim time-barred.

10.     NO ADMISSIONS OR WAIVER OF PRIVILEGE

        Nothing contained in this Cyprus Settlement Agreement, or in any negotiations,

discussions, correspondence, or other materials of any kind relating to this Cyprus Settlement

Agreement or relating to the negotiation of this Cyprus Settlement Agreement, shall be deemed to

be an admission by any Party with respect to any matter or any factual or legal issue of any kind.

In particular, nothing in this Agreement shall constitute an admission by any Party with respect to

any factual or legal issue of any kind regarding the claims and causes of action asserted or

assertable in the Cyprus Insurance Adversary Proceeding and the Cyprus Indemnity Adversary

Proceeding. Nothing in this Cyprus Settlement Agreement is intended to waive, waives or shall

be deemed to waive any Party’s work-product protection or right to claim the protections of any

applicable privilege, including attorney-client privilege, common-interest privilege, or

mediation privilege.

11.     BINDING EFFECT OF AGREEMENT

       Upon the Cyprus Trigger Date, all terms and provisions of this Cyprus Settlement

Agreement shall be binding on, and shall inure to the benefit of, the Parties and their respective

successors and assigns, including the Talc Personal Injury Trust.

12.     DISPUTE RESOLUTION

        If any dispute should arise concerning the terms, meaning, or implementation of this

Cyprus Settlement Agreement, the Parties agree to use their best efforts to reach a prompt

resolution of such dispute. If the Parties are unable to reach an agreement, they shall proceed to


                                                33
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21   Page 323 of 372




mediation administered by JAMS, and agree to request that Lawrence Pollack shall serve as

mediator. Either Party may initiate litigation in the Bankruptcy Court to the extent the Bankruptcy

Court has subject-matter jurisdiction, or to the extent it does not, in any other appropriate forum,

but no Party may initiate litigation until forty-five (45) days after a mediation has commenced and

the mediator has determined that the Parties’ mediation has reached an impasse. All of the Parties

consent to personal jurisdiction in any federal court (including the Bankruptcy Court) or state court

in the State of Delaware for purposes of resolving any dispute concerning the terms, meaning, or

implementation of this Cyprus Settlement Agreement.

13.     CONSTRUCTION OF AGREEMENT

        13.1.    The Parties represent and acknowledge that they have participated in the

preparation and drafting of this Cyprus Settlement Agreement or have each given their approval

to all of the language contained in this Cyprus Settlement Agreement, and it is expressly agreed

and acknowledged that if any of the Parties later asserts that there is an ambiguity in the language

of this Cyprus Settlement Agreement, such asserted ambiguity shall not be presumptively

construed for or against any Party on the basis that one Party drafted the language of this Cyprus

Settlement Agreement or played a greater role in the drafting of the language.

        13.2.    This Cyprus Settlement Agreement shall be interpreted and construed consistent

and in pari materia with the Imerys Plan. To the extent the Cyprus Protected Parties obtain

benefits or protection under this Cyprus Settlement Agreement but not under the Imerys Plan, or

vice versa, all benefits or protections are to be deemed cumulative and non-exclusive.

        13.3.    The headings of this Cyprus Settlement Agreement are included for convenience

and are not part of the provisions hereof and shall have no force or effect.




                                                 34
US-DOCS\120836835.1
           Case 19-10289-LSS         Doc 2853-1        Filed 01/27/21    Page 324 of 372




        13.4.    If any provision of this Cyprus Settlement Agreement or application thereof is held

to be invalid or unenforceable, any Party shall be entitled to terminate this Cyprus Settlement

Agreement as though a material breach had occurred under Section 9.2.2.

14. REPRESENTATIONS, WARRANTIES, AND OTHER MISCELLANEOUS
PROVISIONS

        14.1.    Each Party represents and warrants that, subject to the conditions precedent set out

in Section 2 of this Cyprus Settlement Agreement, it has taken all necessary corporate governance

and legal action required to duly approve the making and performance of this Cyprus Settlement

Agreement and that no further action is necessary to make this Cyprus Settlement Agreement

binding and legally enforceable according to its terms.

        14.2.    Each Party represents and warrants that, to the best of its knowledge and belief, the

making and performance of this Cyprus Settlement Agreement will not violate any provision of

law or any of its respective articles of incorporation or bylaws or any contract or agreement by

which it is bound.

        14.3.    Each Party represents and warrants that (a) it is the owner, or believes itself to be

the owner, of the rights and claims to be compromised and released by it under this Cyprus

Settlement Agreement and (b) it has not assigned or transferred, or does not believe it has

assigned or transferred, to any Person any such right or claim or other matter to be compromised

and released hereunder.

        14.4.    Each Party represents and warrants that this Cyprus Settlement Agreement is

supported by valid and lawful consideration sufficient to make all aspects of this Cyprus

Settlement Agreement legally binding and enforceable on and after the Cyprus Trigger Date.

        14.5.    Each Party represents and warrants that this Cyprus Settlement Agreement has

been entered into in good faith, as a result of arm’s-length negotiations, with advice of counsel,

                                                  35
US-DOCS\120836835.1
           Case 19-10289-LSS          Doc 2853-1      Filed 01/27/21   Page 325 of 372




and that this Cyprus Settlement Agreement represents a fair, reasonable, proportionate, and good

faith compromise of disputed claims, disputed liabilities, and disputed issues.

        14.6.    Each Party represents and warrants that it has read this Cyprus Settlement

Agreement in its entirety, fully understands all of its terms and the consequences thereof, and that

the individual signing this Cyprus Settlement Agreement on its behalf has full and complete

authority and competency to legally bind it to all terms and consequences of this Cyprus

Settlement Agreement.

        14.7.    This Cyprus Settlement Agreement (including the exhibits attached to it) sets forth

the entire agreement among the Parties as to its subject matter, and supersedes any and all prior or

contemporaneous statements, agreements, negotiations, or understandings, whether written or oral,

except that this Cyprus Settlement Agreement shall be read in pari materia with the Imerys Plan.

        14.8. All notices, demands, or other communications to be provided pursuant to this

Cyprus Settlement Agreement shall be in writing and sent by electronic mail and also by overnight

mail (or United States first-class mail, postage prepaid), to the other Parties at the addresses set

forth below, or to such other persons or addresses as the Parties may designate in writing from

time to time:

        For Cyprus Mines:

                D. Jansing Baker
                PO Box 609
                Garrison, NY 10524
                djbaker@djbaker.net

                With a copy to:

                Paul M. Singer
                Reed Smith LLP
                225 Fifth Avenue
                Pittsburgh, PA 15222
                psinger@reedsmith.com

                                                 36
US-DOCS\120836835.1
           Case 19-10289-LSS        Doc 2853-1        Filed 01/27/21   Page 326 of 372




                For CAMC:

                Scott Statham
                c/o Freeport-McMoRan Inc.
                333 North Central Ave.
                Phoenix, AZ 85004
                sstatham@fmi.com

                With a copy to:

                Emil A. Kleinhaus
                Wachtell, Lipton, Rosen & Katz
                52 West 52nd Street
                New York, NY 10019
                eakleinhaus@wlrk.com

                For Freeport:

                Scott Statham
                c/o Freeport-McMoRan Inc.
                333 North Central Ave.
                Phoenix, AZ 85004
                sstatham@fmi.com

                With a copy to:

                Emil A. Kleinhaus
                Wachtell, Lipton, Rosen & Katz
                52 West 52nd Street
                New York, NY 10019
                eakleinhaus@wlrk.com

                For the Imerys Debtors:

                Ryan Van Meter, Esq.
                Imerys Talc America, Inc.
                100 Mansell Court East, Suite 300
                Roswell, Georgia 30076
                ryan.vanmeter@imerys.com




                                                 37
US-DOCS\120836835.1
           Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21   Page 327 of 372




                With a copy to:

                Kimberly A. Posin, Esq.
                Latham & Watkins LLP
                355 S. Grand Avenue, Suite 100
                Los Angeles, CA 90071
                kim.posin@lw.com

                Angela R. Elbert, Esq.
                Neal, Gerber & Eisenberg LLP
                Two North La Salle Street, Suite 1700
                Chicago, IL 60602
                aelbert@nge.com

                For the Tort Claimants Committee and the FCR:

                Kami E. Quinn, Esq.
                Gilbert LLP
                700 Pennsylvania Ave. SE
                Washington, DC 20003
                quinnk@gilbertlegal.com

                with a copy to:

                Tort Claimants’ Committee:

                Natalie D. Ramsey, Esq.
                Robinson & Cole LLP
                1201 North Market Street
                Suite 1406
                Wilmington, DE 19801
                Direct 302.516.1702
                nramsey@rc.com

                FCR:

                Edwin J. Harron, Esq.
                Young Conaway Stargatt & Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801
                eharron@ycst.com




                                                 38
US-DOCS\120836835.1
           Case 19-10289-LSS       Doc 2853-1         Filed 01/27/21   Page 328 of 372




        14.9.    This Cyprus Settlement Agreement may be amended only by a writing signed by

or on behalf of each Party (if before the Imerys Effective Date, by the Tort Claimants Committee

and the FCR; if after the Imerys Effective Date, by the Talc Personal Injury Trust).

        14.10. This Cyprus Settlement Agreement may be executed in multiple counterparts,

each of which shall be deemed an original but all of which shall constitute one and the same

instrument. Execution of this Cyprus Settlement Agreement may be effected by electronic

transmission of executed copies of the signature pages delivered to counsel for the Parties.

        IN WITNESS WHEREOF, the Parties have duly executed this Cyprus Settlement

Agreement as of the last date indicated below.

 IMERYS TALC AMERICA, INC. (on                    IMERYS TALC ITALY S.P.A.
 behalf of itself and each of the Imerys          By:      _____________________________
 Debtors in the Imerys Chapter 11 Cases)
                                                  Name: _____________________________
 By:      _____________________________           Title: _____________________________
 Name: _____________________________              Date: _____________________________
 Title: _____________________________

 Date: _____________________________


 CYPRUS MINES CORPORATION                         CYPRUS AMAX MINERALS COMPANY


 By:      _____________________________           By:      _____________________________

 Name: _____________________________              Name: _____________________________

 Title: _____________________________             Title: _____________________________

 Date: _____________________________              Date: _____________________________


 FREEPORT-MCMORAN INC.


                                                 39
US-DOCS\120836835.1
           Case 19-10289-LSS   Doc 2853-1      Filed 01/27/21   Page 329 of 372




 By:      _____________________________

 Name: _____________________________

 Title: _____________________________

 Date: _____________________________



 TORT CLAIMANTS’ COMMITTEE                  FCR
 By:      _____________________________     By:     _____________________________

 Name: _____________________________        Name: _____________________________

 Title: _____________________________       Title: _____________________________

 Date: _____________________________        Date: _____________________________




                                          40
US-DOCS\120836835.1
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 330 of 372




                                    SCHEDULE I

                               Imerys Corporate Parties

    CURRENT AFFILIATES

       000 CALDERYS
       AFRICA REFRACTORY CONSULTANTS (PTY) LTD
       AKROTIRIO THAHILAS DYO S.A.
       ALMATECH MINERAL INTERNATIONAL LTD
       ALMERIA, SA DE CV
       ALUMICA CANADA INC.
       AMERICARB, INC.
       AMMIN HOLDINGS, INC.
       ANGANG STOLLBERG & SAMIL CO., LTD
       ARDOISIERES D'ANGERS
       AUSTRALIAN VERMICULITE INDUSTRIES (PTY) LTD
       B & B REFRACTORY SERVICES PTY LTD
       CALDERYS ALGERIE SERVICES SPA
       CALDERYS ALGERIE SPA
       CALDERYS AUSTRALIA PTY LTD
       CALDERYS BELGIUM
       CALDERYS CHINA CO., LTD
       CALDERYS DANMARK A/S
       CALDERYS DEUTSCHLAND GMBH
       CALDERYS FINLAND OY
       CALDERYS FRANCE
       CALDERYS IBERICA REFRACTARIOS, SA
       CALDERYS INDIA REFRACTORIES LIMITED
       CALDERYS ITALIA SRL
       CALDERYS JAPAN CO., LTD
       CALDERYS KOREA CO. LTD
       CALDERYS MAGYARORSZAG K.F.T. (HUNGARY)
       CALDERYS NGJ LIMITED
       CALDERYS NORDIC AB
       CALDERYS POLSKA SP. Z.O.O.
       CALDERYS REFRACTARIOS VENEZOLANOS SA
       CALDERYS REFRAKTER
       CALDERYS SOUTH AFRICA (PTY) LTD
       CALDERYS TAÏWAN CO LTD
       CALDERYS THE NETHERLANDS B.V.
       CALDERYS UK LTD
       CALDERYS UKRAINE LTD
       CALDERYS USA, INC.



US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 331 of 372




       CEBO HOLLAND B.V.
       CEBO INTERNATIONAL B.V.
       CEBO MARINE B.V.
       CEBO UK LIMITED
       CHANGBAI CELITE DIATOMITE CO., LTD
       DONBASSKERAMIKA
       DONKAOLIN
       ECCA HOLDINGS (PTY) LTD
       ECCA MINERALS (PTY) LTD
       ECO-BOS DEVELOPMENT LIMITED
       ELMIN BAUXITES SA
       FAGERSTA ELDFASTA AB
       FIBERLEAN TECHNOLOGIE LIMITED
       FIBERLEAN TECHNOLOGIE NA INC.
       FIBERLEAN TECNOLOGIA E SOLUCOES EIRELI
       FOKIS MINING PARK
       GIMPEX-IMERYS INDIA PRIVATE LTD
       GUIYANG JIANAI SPECIAL ALUMINATES
       HARBORLITE AEGEAN ENDUSTRI MINERALLERI SANAYI A.S.
       IMERTECH
       IMERTECH USA, INC.
       IMERYS KILN FURNITURE HUNGARY KFT.
       IMERYS (SHANGHAI) INVESTMENT MANAGEMENT CO., LTD
       IMERYS ADMINISTRATIVE GERMANY GMBH
       IMERYS AL ZAYANI FUSED MINERALS CO. W.L.L.
       IMERYS ALÜMINÄT DIS TICARET
       IMERYS ALUMINATES ASIA PACIFIC PTE LTD
       IMERYS ALUMINATES GMBH
       IMERYS ALUMINATES ITALIA S.R.L.
       IMERYS ALUMINATES LIMITED
       IMERYS ALUMINATES NORDIC AB
       IMERYS ALUMINATES SA
       IMERYS ARGENTINA SRL
       IMERYS ASIA PACIFIC PTE LTD
       IMERYS BELGIUM SA
       IMERYS BENTONITE GEORGIA LTD
       IMERYS BENTONITE HUNGARY KFT
       IMERYS BENTONITE ITALY S.P.A.
       IMERYS CANADA INC.
       IMERYS CARBONATES (THAILAND), LTD
       IMERYS CARBONATES AUSTRIA GMBH
       IMERYS CARBONATES INDIA LIMITED
       IMERYS CARBONATES USA, INC.
       IMERYS CERAMICS (INDIA) PRIVATE LIMITED


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 332 of 372




       IMERYS CERAMICS (THAILAND) LTD
       IMERYS CERAMICS BRASIL MINERAIS PARA CERAMICAS LTDA
       IMERYS CERAMICS EGYPT
       IMERYS CERAMICS FRANCE
       IMERYS CERAMICS ITALY S.R.L.
       IMERYS CERAMICS MEXICO SA DE CV
       IMERYS CERAMICS NEW ZEALAND
       IMERYS CERAMICS PORTUGAL, SA
       IMERYS CLAYS, INC.
       IMERYS CSI SWITZERLAND SAGL
       IMERYS DIATOMITA ALICANTE, S.A.
       IMERYS DIATOMITA MEXICO, SA DE CV
       IMERYS DO BRASIL COMERCIO
       IMERYS FILTRATION FRANCE
       IMERYS FILTRATION MINERALS, INC.
       IMERYS FUSED MINERALS (YINGKOU) CO., LTD
       IMERYS FUSED MINERALS BEYREDE SAS
       IMERYS FUSED MINERALS DOMODOSSOLA S.P.A.
       IMERYS FUSED MINERALS FRANCE SARL
       IMERYS FUSED MINERALS GREENEVILLE, INC.
       IMERYS FUSED MINERALS GUIZHOU CO. LTD
       IMERYS FUSED MINERALS LAUFENBURG GMBH
       IMERYS FUSED MINERALS MURG GMBH
       IMERYS FUSED MINERALS NIAGARA FALLS, INC.
       IMERYS FUSED MINERALS RUSE D.O.O.
       IMERYS FUSED MINERALS SALTO LTDA
       IMERYS FUSED MINERALS TEUTSCHENTHAL GMBH
       IMERYS FUSED MINERALS VILLACH GMBH
       IMERYS FUSED MINERALS ZSCHORNEWITZ GMBH
       IMERYS GECKO GRAPHITE (NAMIBIA) (PTY) LTD
       IMERYS GECKO HOLDING (NAMIBIA) (PTY) LTD
       IMERYS GECKO OKANJANDE MINING (PTY) LTD
       IMERYS GRAPHITE & CARBON BELGIUM SA
       IMERYS GRAPHITE & CARBON CANADA INC.
       IMERYS GRAPHITE & CARBON JAPAN KK
       IMERYS GRAPHITE & CARBON KOREA
       IMERYS GRAPHITE & CARBON SWITZERLAND SA
       IMERYS HIGH RESISTANCE MINERALS JAPAN KK
       IMERYS INDUSTRIAL MINERALS DENMARK A/S
       IMERYS INDUSTRIAL MINERALS GREECE S.A.
       IMERYS ITATEX SOLUCOES MINERAIS LTDA
       IMERYS KAOLIN, INC.
       IMERYS KILN FURNITURE (THAILAND) CO. LTD
       IMERYS KILN FURNITURE ESPAÑA, SA


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 333 of 372




       IMERYS METALCASTING FRANCE SARL
       IMERYS METALCASTING GERMANY GMBH
       IMERYS MICA KINGS MOUTAIN, INC.
       IMERYS MIDDLE EAST HOLDING COMPANY W.L.L.
       IMERYS MINERAL AB
       IMERYS MINERAL ARABIA LLC
       IMERYS MINERALES ARGENTINA S.A.
       IMERYS MINERALES CHILE SPA
       IMERYS MINERALES PERU SAC
       IMERYS MINERALI CORSICO SRL
       IMERYS MINERALI SPA
       IMERYS MINERALS (INDIA) PRIVATE LIMITED
       IMERYS MINERALS (TAIWAN) LTD
       IMERYS MINERALS (THAILAND) LTD
       IMERYS MINERALS AUSTRALIA PTY LTD
       IMERYS MINERALS BULGARIA AD
       IMERYS MINERALS CHINA, INC.
       IMERYS MINERALS GMBH
       IMERYS MINERALS HOLDING LIMITED
       IMERYS MINERALS INTERNATIONAL SALES
       IMERYS MINERALS JAPAN KK
       IMERYS MINERALS KOREA LTD
       IMERYS MINERALS LTD
       IMERYS MINERALS MALAYSIA SDN. BHD.
       IMERYS MINERALS NETHERLANDS B.V.
       IMERYS MINERALS OY
       IMERYS MINERALS USA, INC.
       IMERYS MINERALS VIETNAM LIMITED
       IMERYS MINERAUX BELGIQUE SA
       IMERYS MINÉRAUX FRANCE
       IMERYS NEWQUEST (INDIA) PRIVATE LIMITED
       IMERYS OILFIELD MINERALS, INC.
       IMERYS PACIFIC LTD
       IMERYS PARTICIPACOES LTDA
       IMERYS PCC FRANCE
       IMERYS PCC UK
       IMERYS PERFORMANCE AND FILTRATION MINERALS PRIVATE LIMITED
       IMERYS PERLITA BARCELONA, S.A.
       IMERYS PERLITE SARDINIA S.R.L.
       IMERYS PERLITE USA, INC.
       IMERYS PIGMENTS (QINGYANG) CO., LTD
       IMERYS PIGMENTS (WUHU) CO., LTD
       IMERYS RE
       IMERYS REFRACTORY MINERALS CLERAC


US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1       Filed 01/27/21     Page 334 of 372




       IMERYS REFRACTORY MINERALS GLOMEL
       IMERYS REFRACTORY MINERALS INTERNATIONAL SALES
       IMERYS REFRACTORY MINERALS SOUTH AFRICA (PTY) LTD
       IMERYS REFRACTORY MINERALS USA, INC.
       IMERYS RIO CAPIM CAULIM SA
       IMERYS SERAMIK HAMMADDELERI SANAYI VE TICARET LIMITED SIRKETI
       IMERYS SERVICES
       IMERYS SERVICES GERMANY GMBH & CO. KG
       IMERYS SERVICES GREECE
       IMERYS SOUTH AFRICA (PTY) LTD
       IMERYS SOUTH EUROPE, S.L.
       IMERYS SPECIALITIES JAPAN CO., LTD
       IMERYS STEELCASTING DO BRASIL LTDA
       IMERYS STEELCASTING INDIA PRIVATE LIMITED
       IMERYS STEELCASTING USA, INC.
       IMERYS TABLEWARE CR S.R.O.
       IMERYS TABLEWARE DEUTSCHLAND GMBH
       IMERYS TABLEWARE FRANCE
       IMERYS TALC AUSTRALIA PTY LTD
       IMERYS TALC AUSTRIA GMBH
       IMERYS TALC BELGIUM
       IMERYS TALC EUROPE
       IMERYS TALC FINLAND OY
       IMERYS TALC GERMANY GMBH
       IMERYS TALC ITALY S.P.A. 1
       IMERYS TALC LUZENAC FRANCE
       IMERYS TALC MEXICO, SA DE CV
       IMERYS TALC SPAIN, S.A.
       IMERYS TALC UK HOLDING LTD
       IMERYS TCSI SWITZERLAND SAGL
       IMERYS TRADING MINERALS EGYPT
       IMERYS TRUSTEES LTD
       IMERYS UK FINANCE LIMITED
       IMERYS UK LTD
       IMERYS UK PENSION FUND TRUSTEES LTD
       IMERYS USA, INC.
       IMERYS WOLLASTONITE USA, LLC
       IMERYS ZHEJIANG ZIRCONIA CO., LTD
       INDUSTRIA MACINAZIONE MINERALI PER L'INDUSTRIA CERAMICA S.P.A
       INDUSTRIAL MINERALS OF GREECE
       ISOCON S.A.

1
       Imerys Talc Italy S.p.A. is only an Imerys Corporate Party to the extent it does not commence a
bankruptcy case.


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 335 of 372




       KAOLIN AUSTRALIA PTY LTD
       KENTUCKY-TENNESSEE CLAY COMPANY
       KERNEOS (CHINA) ALUMINATE TECHNOLOGIES CO., LTD
       KERNEOS AUSTRALIA PTY LTD
       KERNEOS CORPORATE SAS
       KERNEOS DO BRASIL COMERCIAL LTDA
       KERNEOS GROUP SAS
       KERNEOS HOLDING NORTHERN EUROPE LIMITED
       KERNEOS INC.
       KERNEOS INDIA ALUMINATE PRIVATE LIMITED
       KERNEOS INDIA ALUMINATE TECHNOLOGIES PRIVATE LIMITED
       KERNEOS SOUTHERN AFRICA PTY LTD
       KINTA POWDERTEC SDN. BHD
       LATOMIA N. KORAKAS SA
       LAVIOSA CHIMICA MINERARIA SPA
       LAVIOSA PROMASA S.A.
       LINJIANG IMERYS DIATOMITE CO., LTD
       LIQUID QUIMICA MEXICANA, SA DE CV
       LLC IMERYS ALUMINATES
       METALLEION METALLEYMATON
       MICRON-ITA INDUSTRIA E COMERCIO DE MINERAIS LTDA
       MICRON-ITA MINERACAO LTDA
       MIKRO MINERAL ENDUSTRIYEL MINERALLER SANAYI VE TICARET A.S.
       MILOS INITIATIVE
       MILOS MINING MUSEUM
       MINERA ROCA RODANDO S.DE R.L. DE C.V.
       MINERAL RESOURCES DEVELOPMENT (M.R.D.) CO. LTD
       MINERALIEN SCHIFFAHRT SPEDITION UND TRANSPORT GMBH - MST
       MINVEN - (C-E MINERALES DE VENEZUELA)
       MIRCAL
       MIRCAL AUSTRALIA PTY LTD
       MIRCAL BRESIL
       MIRCAL DE MEXICO SA DE CV
       MIRCAL EUROPE
       MIRCAL ITALIA SPA
       MONREFCO GMBH
       MRD-ECC CO. LTD
       MSL MINERAIS S.A.
       NIIGATA GCC LTD
       NIPPON POWER GRAPHITE CO., LTD
       NORTH AFRICAN INDUSTRIAL MINERAL EXPLORATION SARL - NAIMEX
       NYCO MINERALS, LLC
       ORGANIK MADENCILIK AS
       PABALK MADEN SANAYI VE TICARET A.S.


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 336 of 372




       PARIMETAL
       PARNASSE TRENTE DEUX
       PERAMIN AB
       PERGEM MINERAL MADENCILIK SANAYI VE TICARET AS
       PGB SA
       PLIBRICO INSTALLACIONES REFRACTARIAS
       PPSA
       PPSA OVERSEAS LTD
       PT BINAH SURINDAH CEMERLANG
       PT ESENSINDO CIPTA CEMERLANG
       PT IMERYS CERAMICS INDONESIA
       PT INDOPORLEN
       PT INDOPORLEN SAKTI
       PT STOLLBERG - SAMIL INDONESIA
       PYRAMAX CERAMICS SOUTHEAST, LLC
       QA REFRACTORIES (PTY) LTD
       QINGDAO STOLLBERG & SAMIL CO., LTD
       QS ABRASIVI MARENGO SRL
       QUARTZ CORP (SHANGHAÏ) CO., LTD
       RECLAYM LIMITED
       REFRACTORY MINERALS (PTY) LTD
       RT 043 MINERACAO LTDA
       RUMICO FEUERFESTE BAUSTOFFE GMBH
       S&B BENTONITE CHAOYANG CO., LTD
       S&B ENDUSTRIYEL MINERALLER A.S.
       S&B HOLDING GMBH
       S&B INDUSTRIAL MINERALS (HENAN) CO., LTD
       S&B INDUSTRIAL MINERALS MOROCCO S.A.R.L.
       S&B INDUSTRIAL MINERALS SPAIN S.L.U.
       S&B MINERALS FINANCE SARL
       S&B MINERALS PARTICIPATIONS SARL
       S&B WINES S.A.
       SAMREC (PTY) LTD
       SERVICIOS PIEDRA TUMBANTE S.DE R.L. DE C.V.
       SHANDONG IMERYS MOUNT TAI CO., LTD
       SIBIMIN OVERSEAS LTD
       SPRINDEALS SIX PTY LTD
       STOLLBERG & SAMI CO., LTD
       TERMORAK (THAILAND) CO LTD
       THE QUARTZ CORP AS
       THE QUARTZ CORP SAS
       THE QUARTZ CORP USA
       TYGERKLOOF MINING (PTY) LTD
       US CERAMICS LLC


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 337 of 372




       VATUTINSKY KOMBINAT VOGNETRYVIV
       VERMICULITA Y DERIVADOS, SL
       VOUGIOUKLI QUARRIES AVEE
       XINYANG ATHENIAN MINING CO., LTD
       YBB CALCIUM PRODUCTS CO. LTD
       YUEYANG IMERYS ANTAI MINERALS CO., LTD
       ZHENGZHOU JIANAI SPECIAL ALUMINATES CO., LTD

FORMER AFFILIATES

       11656490 CANADA INC.
       ADVANCED MINERALS CORPORATION
       AKROTIRIO TRAHILAS TRIA S.A.
       AMERICAN TRIPOLI, INC.
       ANADOLU PERLIT MEDENCILIK SANAYI
       ARC FUSED ALUMINA
       ARDOISE ET JARDIN
       AREFCON B.V.
       AREFCON HISMA B.V.
       ASSOS MERMER SANAYI VE TICARET LTD SIRKETI
       BAOTOU JINGYUAN GRAPHITE CO., LTD
       BLX TRADING SAS
       CALDERYS CHINA
       CALDERYS CZECH S.R.O
       CALDERYS DE MEXICO SA DE CV
       CALDERYS NORWAY AS
       CAPTELIA
       CARBONATOS ANDINOS SA
       C-E NEWELL, INC.
       CELITE MEXICANA, SA DE CV
       CHARGES MINERALES DU PERIGORD - CMP
       CHOICEWISE LIMITED
       CONDIMENTUM OY
       COVEO
       DALIAN JINSHENG FINE CHEMICAL INDUSTRY CO., LTD
       DAMOLIN ETRECHY
       DAMOLIN GMBH
       DAMOLIN INVESTMENT A/S
       DOLPHIN FELDSPAR PRIVATE LIMITED
       DOYET TERRE CUITE
       ECC OVERSEAS INVESTMENTS LTD
       ECC PACIFIC (AUSTRALIA) PTY LTD
       ECCA CALCIUM PRODUCTS, INC.
       EDWIN H. BRADLEY HOLDINGS LTD


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 338 of 372




       ELMIN BAUXITES S.R.L.
       ENGLISH CHINA CLAYS LTD
       EUROARGILLE
       EUROPE COMMERCE REFRACTORY
       FEL-MAC COMPANY LLC
       GOONAMARRIS LIMITED
       GRAN BIANCO CARRARA SRL
       GUIZHOU S&B NEW-TYPE MATERIALS CO., LTD
       GUIZHOU STAR MINERALS CO., LTD
       GUNUNG IMBANGAN SDN. BHD
       HARBORLITE (UK) LTD
       HJM INDUSTRIES SDN. BHD
       IGM FOR FIBRE GLASS
       IMERPLAST UK LIMITED
       IMERYS (SHANGHAÏ) FILTRATION MINERALS TRADING CO., LTD
       IMERYS ADVANCED MATERIALS (YINGKOU) CO., LTD
       IMERYS BENTONITE USA, LLC
       IMERYS CALCIUM SOLUTIONS AUSTRIA GMBH
       IMERYS CANADA 2004, INC.
       IMERYS CANADA LP
       IMERYS CARBONATES LLC
       IMERYS CERAMICS ESPAÑA
       IMERYS CERAMICS ITALIA
       IMERYS FINE CHEMICAL (CHANGSHU) CO., LTD
       IMERYS FUSED MINERALS (TAICANG) CO., LTD
       IMERYS FUSED MINERALS (ZIBO) CO., LTD
       IMERYS FUSED MINERALS HULL LIMITED
       IMERYS GRAPHITE & CARBON (CHANGZHOU) CO., LTD
       IMERYS GRAPHITE & CARBON GERMANY GMBH
       IMERYS GRAPHITE & CARBON USA, INC.
       IMERYS KAOLIN BELGIUM
       IMERYS KILN FURNITURE FRANCE
       IMERYS MICA SUZORITE INC.
       IMERYS MINERALES ESPANA, S.L.
       IMERYS MINERALES PERU S.A.C.
       IMERYS MINERALES SANTIAGO LIMITADA
       IMERYS MINERALI GAMALERO SRL
       IMERYS MINERALS (HEZHOU) CO., LTD
       IMERYS MINERALS CALIFORNIA, INC.
       IMERYS MINERALS HONG KONG LIMITED
       IMERYS MINERAUX DE TUNISIE "IMT"
       IMERYS MINING DEVELOPMENT (QINGYANG) CO., LTD
       IMERYS PAPER CARBONATES LLC
       IMERYS PERLITA PAULINIA MINERAIS LTDA


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 339 of 372




       IMERYS PIGMENTS TRADING (SHANGHAI) CO., LTD
       IMERYS PIGMENTS, INC.
       IMERYS REFRACTARIOS PARTICIPACOES MONTE DOURADO LTDA
       IMERYS REFRACTORY MINERALS JAPAN KK
       IMERYS TABLEWARE BALKANS SRL
       IMERYS TABLEWARE GUANGZHOU CO., LTD
       IMERYS TABLEWARE NEW ZEALAND LTD
       IMERYS TALC CALIFORNIA, INC.
       IMERYS TALC DELAWARE, INC.
       IMERYS TALC OHIO, INC.
       IMERYS TC
       IMERYS TECHNOLOGY CENTER AUSTRIA GMBH
       IMERYS TOITURE BELGIE N.V.
       IMERYS VOSTOK
       IMERYS WINDFARM PROJECT LTD
       IMERYS YILONG ANDALUSITE (XINJIANG) CO, LTD
       IMPALA ADMINCO LTD
       INDUSTRIALMIN
       ITACA S.R.L.
       KAOLINS DE NOZAY (SOCIÉTÉ ANONYME DES)
       KAOPOLITE, INC.
       KERAPLAN GMBH
       KERN TECH 1
       KERN TECH 2
       KERN TECH 3
       KERNEOS DE MEXICO SA DE CV
       KERNEOS ESPANA SL
       KERNEOS HOLDING GROUP SAS
       KERNEOS HOLDING NORTH AMERICA, INC.
       KERNEOS POLSKA SP. Z.O.O.
       KERNEOS SERVICIOS SA DE CV
       KILITEAM V
       KORUND D.O.O.
       KPCL K.V.S.
       LA FRANCAISE DES TUILES ET BRIQUES
       L-IMERYS INDUSTRIA E COMERCIO DE CAL LTDA
       LUXOL PHOTOVOLTAICS SN
       LUZENAC MICRO MILLING LIMITED
       MAGEMO SCI
       MASSA MINERALI SRL
       MATISCO DEVELOPPEMENT
       METRAMCO (PTY) LTD
       MINERAL HOLDINGS, INC.
       MINERALS MILLING TUNISIA


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 340 of 372




       MINERALS TRADING, INC.
       MIRCAL ARGENTINA SRL
       MIRCAL ASIA
       MIRCAL CHILI
       MIRCAL TALC HOLDING
       MSL OVERSEAS LTD
       MULLITE COMPANY OF AMERICA – MULCOA
       N.G. JOHNSON (NORTHERN) HOLDINGS LIMITED
       N.G. JOHNSON LIMITED
       NIZEROLLES
       NYCO MINERALS CANADA, INC.
       PANSHI HUANYU WOLLASTONITE CO., LTD
       PARNASSE TRENTE ET UN
       PARNASSE TRENTE TROIS
       PARNASSE VINGT DEUX
       PERU MINERALS CORPORATION
       PERUCO, INC.
       PLIBRICO LTD
       PLR REFRACTAIRES SAS U
       PROFIMO
       PROPERTY COMPANY ONE
       PROPERTY COMPANY TWO
       PYRAMAX CERAMICS ARKANSAS, LLC
       PYRAMAX CERAMICS, LLC
       QUARTZ DE MAURITANIE SA
       RECURSOS MINERALES DEL NORTE, SA DE CV
       S&B INDUSTRIAL MINERALS (SHANGHAI) CO., LTD
       S&B INDUSTRIAL MINERALS (TIANJIN) CO., LTD
       S&B MINERALS LIMITED
       S&B MINERALS PARTICIPATIONS 2 SARL
       S&B MINERALS PARTICIPATIONS LLC
       S&B MINERALS US HOLDING GMBH
       S&B MINERALS VERWALTUNG GMBH
       SAMREC VERMICULITE (ZIMBABWE) ( PRIVATE) LTD
       SCEA STE COLOMBE
       SCOVER PLUS
       SEG
       SET LININGS GMBH
       SIDEX MONOLITHIQUES SRL
       SILLA DE PAITA S.A.C.
       SLS BAUSTOFFE GESELLSCHAFT MBH
       SOCIEDAD MINERA CELITE DEL PERU SA
       SOCIETE DE VALORISATION DES MINERAUX INDUSTRIELS SAS
       SOTRIVAL


US-DOCS\120811676.4
           Case 19-10289-LSS   Doc 2853-1   Filed 01/27/21   Page 341 of 372




       TALIMMO
       TENNESSEE ELECTRO MINERALS, INC. – TECO
       TERMORAK AB
       TERMORAK OY
       TOKAI CERAMICS CO., LTD
       TREIBACHER SCHLEIFMITTEL ABRASIVES KAILI CO., LTD
       TREIBACHER SCHLEIFMITTEL ASIA LTD
       TREIBACHER SCHLEIFMITTEL INTERNATIONALE VERTRIEBS MBH
       TREIBACHER SCHLEIFMITTEL ITALIA P. MAROZZI & CO SAS
       UCM GROUP LTD
       UCM MAGNESIA, INC.
       UNITEC CERAMICS LIMITED
       VERMICULITE INTERNATIONAL SALES
       WORLD MINERALS AMERICA LATINA, SA
       WORLD MINERALS USD LLC
       WORLD MINERALS USD SARL
       ZHENGZHOU TREIBACHER SCHLEIFMITTEL TENGDA ABRASIVES CO., LTD




US-DOCS\120811676.4
           Case 19-10289-LSS        Doc 2853-1      Filed 01/27/21     Page 342 of 372




                                          SCHEDULE II

                                     Imerys Plan Proponents

    1. ALMATECH MINERAL INTERNATIONAL LIMITED
    2. IMERTECH
    3. IMERYS (SHANGHAI) INVESTMENT MANAGEMENT CO., LTD.
    4. IMERYS CANADA INC.
    5. IMERYS CARBONATES USA
    6. IMERYS CLAYS, INC.
    7. IMERYS DIATOMITA MEXICO, SA DE CV
    8. IMERYS DO BRASIL COMERCIO DE EXTRAÇAO DE MINÉRIOS
    9. IMERYS FILTRATION MINERALS, INC.
    10. IMERYS GRAPHITE & CARBON CANADA INC.
    11. IMERYS HIGH RESISTANCE MINERALS JAPAN KK
    12. IMERYS ITATEX SOLUCOES MINERAIS LTDA
    13. IMERYS MICA KINGS MOUNTAIN INC.
    14. IMERYS MINERALI SPA
    15. IMERYS MINERALS AUSTRALIA PTY LTD
    16. IMERYS MINERALS INTERNATIONAL SALES S.A.
    17. IMERYS MINERALS KOREA LTD
    18. IMERYS PERFORMANCE AND FILTRATION MINERALS PRIVATE LIMITED
    19. IMERYS RIO CAPIM CAULIM S.A.
    20. IMERYS SERVICES
    21. IMERYS SPECIALITIES JAPAN CO. LIMITED
    22. IMERYS TALC AUSTRALIA PTY LTD
    23. IMERYS TALC AUSTRIA GMBH
    24. IMERYS TALC BELGIUM
    25. IMERYS TALC EUROPE
    26. IMERYS TALC ITALY S.P.A.1
    27. IMERYS TALC LUZENAC FRANCE
    28. IMERYS USA, INC.
    29. IMERYS WOLLASTONITE USA, LLC
    30. KENTUCKY-TENNESSEE CLAY COMPANY
    31. MINERA ROCA RODANDO S. DE. R.L. DE C.V.
    32. NYCO MINERALS, LLC




1
       Imerys Talc Italy S.p.A. is only an Imerys Plan Proponent to the extent it does not commence a
bankruptcy case.


US-DOCS\120811676.4
           Case 19-10289-LSS          Doc 2853-1      Filed 01/27/21   Page 343 of 372




                                          SCHEDULE III

                                  Rio Tinto Captive Insurer Policies

                Issuing Insurer            Policy No.             Policy Period
             Metals and Minerals
               Insurance Pte.         M&M GL/97-98/001         5/31/1997 - 5/31/1998
                  Limited

                 Three Crowns
              Insurance Company              98162             5/31/1998 - 5/31/1999
                    Limited

                 Three Crowns
              Insurance Company              98162             5/31/1999 - 5/31/2000
                    Limited

                 Three Crowns
              Insurance Company              98162             5/31/2000 - 5/31/2001
                    Limited

                 Three Crowns
              Insurance Company            98162/01            5/31/2001 - 5/31/2002
                    Limited

                 Three Crowns
              Insurance Company            98162/02            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company           98162/02A            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company            98162/02B           5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company            98162/03            5/31/2003 - 5/31/2004
                    Limited

                 Three Crowns
              Insurance Company            98162/04            5/31/2004 - 5/31/2005
                    Limited




US-DOCS\120811676.4
           Case 19-10289-LSS       Doc 2853-1     Filed 01/27/21   Page 344 of 372




                Issuing Insurer        Policy No.             Policy Period
                 Three Crowns
              Insurance Company        98162/05            5/31/2005 - 5/31/2006
                    Limited

                 Three Crowns
              Insurance Company       98162/06/A           5/31/2006 - 5/31/2007
                    Limited

               Falcon Insurance       98162/06/C           5/31/2006 - 5/31/2007
                     Ltd.

             Metals and Minerals
               Insurance Pte.         98162/07/B           5/31/2007 - 5/31/2008
                  Limited

               Falcon Insurance       98162/07/C           5/31/2007 - 5/31/2008
                     Ltd.

             Metals and Minerals
               Insurance Pte.         98162/08/B           5/31/2008 - 5/31/2009
                  Limited

               Falcon Insurance       98162/08/C           5/31/2008 - 5/31/2009
                     Ltd.

             Metals and Minerals
               Insurance Pte.         98162/09/B           5/31/2009 - 5/31/2010
                  Limited

               Falcon Insurance       98162/09/C           5/31/2009 - 5/31/2010
                     Ltd.

             Metals and Minerals
               Insurance Pte.         98162/10/B           5/31/2010 - 5/31/2011
                  Limited

               Falcon Insurance       98162/10/C           5/31/2010 - 5/31/2011
                     Ltd.

             Metals and Minerals
               Insurance Pte.         98162/11/B           5/31/2011 - 5/31/2012
                  Limited

               Falcon Insurance       98162/11/C           5/31/2011 - 5/31/2012
                     Ltd.



US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1     Filed 01/27/21   Page 345 of 372




                                      SCHEDULE IV

                                Rio Tinto Corporate Parties

       10029734 Canada Inc.
       1043802 Ontario Ltd
       10676276 Canada Inc.
       10676284 Canada Inc.
       11091905 Canada Inc.
       1109723 B.C. Ltd.
       201 Logistics Center, LLC
       46106 YUKON INC.
       46117 YUKON INC.
       535630 YUKON INC.
       7600 West Center, LLC
       7999674 CANADA INC.
       AGM Holding Company Pte. Ltd.
       Alcan Alumina Ltda.
       Alcan Asia Limited
       Alcan Betriebs- und Verwaltungsgesellschaft GmbH
       Alcan Chemicals Limited
       Alcan Composites Brasil Ltda
       Alcan Corporation
       Alcan Farms Limited
       Alcan Finances USA LLC
       Alcan Gove Development Pty Limited
       Alcan Holdings Australia Pty Limited
       Alcan Holdings Europe B.V.
       Alcan Holdings Nederland B.V.
       Alcan Holdings Switzerland AG (SA/Ltd.)
       Alcan International Network U.S.A. Inc.
       Alcan Lebensmittelverpackungen GmbH
       Alcan Management Services (Shanghai) Co., Ltd.
       Alcan Management Services Canada Limited / Societe de Services de Gestion Alcan
        Canada Limitee
       Alcan Northern Territory Alumina Pty Limited
       Alcan Packaging Mühltal Gmbh & Co. KG
       Alcan Primary Metal Australia Pty Ltd
       Alcan Primary Products Company LLC
       Alcan Primary Products Corporation
       Alcan Realty Limited / Societe Immobiliere Alcan Limitee
       Alcan South Pacific Pty Ltd
       Alcan Trading AG (SA/Ltd.)
       Alufluor AB


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1   Filed 01/27/21   Page 346 of 372




       Aluminerie Alouette Inc.
       Aluminerie De Bécancour, Inc.
       Aluminium & Chemie Rotterdam B.V.
       Aluminium Pechiney
       Aluminum Company of Canada Limited / Aluminium du Canada Limitee
       AML Properties Pty Ltd
       Anglesey Aluminium Metal Limited
       AP Service
       Argyle Diamond Mines Pty Limited
       Argyle Diamonds Limited
       Ashton Mining Pty Ltd
       Ashton Nominees Pty Limited
       Asia Gold Mongolia LLC
       Asia Naran Bulag LLC
       Asia Now Resources Corp
       Australian Coal Holdings Pty. Limited
       Australian Mining & Smelting Pty Ltd
       Balkhash Saryshagan LLP
       Bao-HI Ranges Joint Venture
       Beasley River Joint Venture
       Beasley River Management Pty Limited
       Beasley River Marketing Pty Ltd
       Beasley River Mining Pty Limited
       Beijing Iron Ore Trading Centre Corporation
       Bektau B.V.
       Boké Investment Company
       Boke Personnel Limited
       Boké Services Company SA
       Boké Services Management, Inc.
       Boké Trading Inc.
       Borax España, S.A.
       Borax Europe Limited
       Borax Francais
       Borax Malaysia Sdn Bhd
       Borax Rotterdam N.V.
       Boyne Smelters Limited
       British Alcan Aluminium Limited
       C.V.G. Bauxilum C.A.
       Canning Resources Pty Limited
       CanPacific Potash Inc.
       Cape Bougainville Joint Venture
       Capricorn Diamonds Investments Pty Limited
       Carol Lake Company Ltd.
       Cathjoh Holdings Pty Limited


US-DOCS\120811676.4
           Case 19-10289-LSS      Doc 2853-1     Filed 01/27/21     Page 347 of 372




       Champlain Reinsurance Company Ltd.
       Channar Management Services Pty Limited
       Channar Mining Joint Venture
       Channar Mining Pty Ltd
       Chinalco Rio Tinto Exploration Co. Ltd
       Chlor Alkali Unit Pte Ltd
       CIA. Inmobiliaria e Inversiones Cosmos S.A.C.
       Compagnie des Bauxites de Guinée
       Compania de Transmision Sierraoriente S.A.C.
       Consórcio de Alumínio do Maranhão
       CRA Investments Pty. Limited
       CRA Pty Ltd
       Dampier Salt Limited
       Daybreak Development LLC
       Daybreak Property Holdings LLC
       Daybreak Secondary Water Distribution Company
       Daybreak Water Holding LLC
       DB Medical I LLC
       DBVC1 LLC
       Diamond Producers Association Limited
       Diavik Diamond Mines (2012) Inc.
       Diavik Joint Venture
       Donkerpoort Iron Ltd
       East Kalimantan Coal Pte. Ltd
       Eastland Management Inc.
       Electric Power Generation Limited
       Elysis Limited Partnership / Elysis Societe en Commandite
       Empresa de Mineracao Finesa Ltda.
       Enarotali Gold Project Limited
       Endurvinnslan Ltd.
       Energy Resources of Australia Ltd
       Entrée Resources Ltd.
       Exeltium
       EXELTIUM 2
       Fabrica De Plasticos Mycsa, S.A.
       Falcon Insurance Ltd.
       Flambeau Mining Company
       Fondation Rio Tinto
       Foundation for Australia-Japan Studies
       France Aluminium Recyclage Sa
       Fundsprops Pty. Limited
       Gladstone Infrastructure Pty Ltd
       Gladstone Power Station Joint Venture
       Global Coal Limited


US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1    Filed 01/27/21    Page 348 of 372




       Global Hubco BV
       Globalore Pte. Ltd.
       Gove Aluminium Ltd
       GPS Energy Pty Limited
       GPS Nominee Pty Limited
       GPS Power Pty. Limited
       Green Mountain Mining Venture
       Groupement pour la Gestion de Pensions Complementaires
       Gulf Power Company / La Compagnie Gulf Power
       Halco (Mining) Inc.
       Hamersley Exploration Pty Limited
       Hamersley HMS Pty Ltd
       Hamersley Holdings Limited
       Hamersley Iron - Yandi Pty Limited
       Hamersley Iron Pty. Limited
       Hamersley Resources Limited
       Hamersley WA Pty Ltd
       Henlopen Manufacturing Co., Inc.
       Heruga Exploration LLC
       High Purity Iron Inc.
       HIsmelt Corporation Pty Limited
       Hope Downs Joint Venture
       Hope Downs Marketing Company Pty Ltd
       Hunter Valley Resources Pty Ltd
       IAL Holdings Singapore Pte. Ltd.
       IEA Coal Research Limited
       IEA Environmental Projects Limited
       Industrias Metalicas Castello S.A.
       Integrity Land and Cattle LLC
       InterEmballage
       IOC Sales Limited
       Iron Ore Company of Canada
       Itallumina Srl
       Johcath Holdings Pty Limited
       Juna Station Pty Ltd
       Kalimantan Gold Pty Limited
       Kelian Pty. Limited
       Kembla Coal & Coke Pty. Limited
       Kennecott Barneys Canyon Mining Company
       Kennecott Exploration Company
       Kennecott Exploration Mexico, S.A. de C.V.
       Kennecott Holdings Corporation
       Kennecott Land Company
       Kennecott Land Investment Company LLC


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1    Filed 01/27/21   Page 349 of 372




       Kennecott Molybdenum Company
       Kennecott Nevada Copper Company
       Kennecott Ridgeway Mining Company
       Kennecott Royalty Company
       Kennecott Services Company
       Kennecott Uranium Company
       Kennecott Utah Copper LLC
       Kennecott Water Distribution LLC
       Korgantas LLP
       Kutaibar Holdings Pty Ltd
       Lao Sanxai Minerals Company Limited
       Lawson Mardon Flexible Limited
       Lawson Mardon Smith Brothers Ltd.
       Magma Arizona Railroad Company
       Metallwerke Refonda AG
       Metals & Minerals Insurance Pte. Limited
       Minera Escondida Ltda
       Minera IRL Limited
       Minera Kennecott, S.A. de C.V.
       Mineração Rio do Norte S.A.
       Mineracao Tabuleiro Ltda
       Minmetals Rio Tinto Exploration Company Limited
       Mitchell Plateau Bauxite Co. Pty. Limited
       Mitchell Plateau Joint Venture
       Mount Bruce Mining Pty Limited
       Mount Pleasant Pty Ltd
       Movele
       Mutamba Mineral Sands S.A.
       NBH Pty Ltd
       New Zealand Aluminium Smelters Ltd
       Nhulunbuy Corporation Limited
       Norgold Pty Limited
       North Gold (W.A.) Pty Ltd
       North Insurances Pty. Ltd.
       North IOC (Bermuda) Holdings Limited
       North IOC (Bermuda) Limited
       North IOC Holdings Pty Ltd
       North Limited
       North Mining Limited
       Northern Land Company Ltd
       Nozalela Mineral Sands (Pty) Ltd
       NZAS Retirement Fund Trustee Limited
       Oyu Tolgoi LLC
       Oyu Tolgoi Netherlands BV


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1    Filed 01/27/21   Page 350 of 372




       Pacific Aluminium (New Zealand) Limited
       Pacific Aluminium Pty. Limited
       Pacific Coast Mines, Inc.
       Pechiney Aviatube Limited
       Pechiney Bâtiment
       Pechiney Bécancour, Inc.
       Pechiney Cast Plate, Inc.
       Pechiney Consolidated Australia Pty Limited
       Pechiney Holdings, Inc.
       Pechiney Metals LLC
       Pechiney Philippines Inc.
       Pechiney Plastic Packaging, Inc.
       Pechiney Reynolds Quebec, Inc.
       Pechiney Sales Corporation
       Peko Exploration Pty Ltd.
       Peko-Wallsend Pty Ltd
       Pilbara Iron Company (Services) Pty Ltd
       Pilbara Iron Pty Ltd
       Port d'Ehoala S.A.
       Procivis Savoie
       Project Generation Group Pty Ltd
       PT Hutan Lindung Kelian Lestari
       PT Kelian Equatorial Mining
       PT Rio Tinto Consultants
       QIT Madagascar Minerals Ltd
       QIT Madagascar Minerals SA
       Quebec North Shore and Labrador Railway Company / Compagnie de Chemin de Fer du
        Littoral Nord de Quebec et du Labrador Inc.
       Queensland Alumina Limited
       Queensland Coal Pty. Limited
       Química e Metalúrgica Mequital Ltda.
       Ranges Management Company Pty Ltd
       Ranges Mining Pty Ltd
       Resolution Copper Company
       Resolution Copper Mining LLC
       Rhodes Ridge Joint Venture
       Richards Bay Mining (Proprietary) Limited
       Richards Bay Mining Holdings (Proprietary) Limited
       Richards Bay Prefco (Pty) Ltd
       Richards Bay Titanium (Proprietary) Limited
       Richards Bay Titanium Holdings (Proprietary) Limited
       Rightship Pty Ltd
       Rio de Contas Desenvolvimentos Minerais Ltda
       Rio Santa Rita Empreenimentos e-Particiacoes Ltda


US-DOCS\120811676.4
           Case 19-10289-LSS       Doc 2853-1      Filed 01/27/21    Page 351 of 372




       Rio Sava Exploration DOO
       Rio Tinto (Commercial Paper) Limited
       Rio Tinto (Hong Kong) Ltd
       Rio Tinto Advisory Services Pty Limited
       Rio Tinto Alcan Fund Inc.
       Rio Tinto Alcan Inc.
       Rio Tinto Alcan International Ltd. / Rio Tinto Alcan International Ltee
       Rio Tinto Alcan Middle East DMCC
       Rio Tinto Alcan Technology Pty Ltd
       Rio Tinto Aluminium (Bell Bay) Limited
       Rio Tinto Aluminium (Holdings) Limited
       Rio Tinto Aluminium Bell Bay Sales Pty Limited
       Rio Tinto Aluminium Limited
       Rio Tinto Aluminium Pechiney
       Rio Tinto Aluminium Services Pty Limited
       Rio Tinto America Holdings Inc.
       Rio Tinto America Inc.
       Rio Tinto Asia Ltd
       Rio Tinto Asia Pty. Limited.
       Rio Tinto AuM Company
       Rio Tinto Australian Holdings Limited
       Rio Tinto Bahia Holdings Limited
       Rio Tinto Base Metals Pty. Limited
       Rio Tinto Brazilian Holdings Limited
       Rio Tinto Brazilian Investments Limited
       Rio Tinto Canada Diamond Operation Management Inc.
       Rio Tinto Canada Inc
       Rio Tinto Canada Management Inc./ Rio Tinto Gestion Canada Inc.
       Rio Tinto Canada Uranium Corporation
       Rio Tinto Chile S.A.S.
       Rio Tinto Coal (Clermont) Pty Ltd
       Rio Tinto Coal Australia Pty Limited
       Rio Tinto Coal Investments Pty Limited
       Rio Tinto Coal NSW Holdings Limited
       Rio Tinto Commercial Americas Inc.
       Rio Tinto Commercial GmbH
       Rio Tinto Commercial Pte. Ltd.
       Rio Tinto Desenvolvimentos Minerais LTDA.
       Rio Tinto Diamonds and Minerals Canada Holding Inc.
       Rio Tinto Diamonds Limited
       Rio Tinto Diamonds Netherlands B.V.
       Rio Tinto Diamonds NV
       Rio Tinto Eastern Investments B.V.
       Rio Tinto Energy America Inc.


US-DOCS\120811676.4
           Case 19-10289-LSS       Doc 2853-1     Filed 01/27/21    Page 352 of 372




       Rio Tinto Energy Limited
       Rio Tinto Escondida Limited
       Rio Tinto European Holdings Limited
       Rio Tinto Exploration (Asia) Holdings Pte. Ltd.
       Rio Tinto Exploration (PNG) Limited
       Rio Tinto Exploration and Mining (India) Private Limited
       Rio Tinto Exploration Canada Inc.
       Rio Tinto Exploration Dunav d.o.o. Beograd-Vracar
       Rio Tinto Exploration Finland OY
       Rio Tinto Exploration India Private Limited
       Rio Tinto Exploration Kazakhstan LLP
       Rio Tinto Exploration Pty Limited
       Rio Tinto Exploration Zambia Limited
       Rio Tinto FalCon Diamonds Inc.
       Rio Tinto Fer et Titane inc.
       Rio Tinto Finance (USA) Inc.
       Rio Tinto Finance (USA) Limited
       Rio Tinto Finance (USA) plc
       Rio Tinto Finance Limited
       Rio Tinto Finance plc
       Rio Tinto France S.A.S.
       Rio Tinto Global Employment Company Pte. Ltd.
       Rio Tinto Guinée S.A.
       Rio Tinto Holdings LLC
       Rio Tinto Hydrogen Energy LLC
       Rio Tinto Iceland Ltd.
       Rio Tinto India Private Limited
       Rio Tinto Indonesian Holdings Limited
       Rio Tinto International Holdings Limited
       Rio Tinto Investments One Pty Limited
       Rio Tinto Investments Two Pty Limited
       Rio Tinto Iron & Titanium (Suzhou) Co., Ltd
       Rio Tinto Iron & Titanium GmbH
       Rio Tinto Iron & Titanium Holdings GmbH
       Rio Tinto Iron & Titanium Limited
       Rio Tinto Iron and Titanium Canada Inc. / Rio Tinto Fer et Titane Canada Inc.
       Rio Tinto Iron Ore Atlantic Limited
       Rio Tinto Iron Ore Europe S.A.S.
       Rio Tinto Iron Ore Trading China Limited
       Rio Tinto Japan Ltd
       Rio Tinto Jersey Holdings 2010 Limited
       Rio Tinto Korea Ltd
       Rio Tinto Limited
       Rio Tinto London Limited


US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1     Filed 01/27/21   Page 353 of 372




       Rio Tinto Management Services South Africa (Proprietary) Ltd
       Rio Tinto Marketing Pte. Ltd.
       Rio Tinto Marketing Services Limited
       Rio Tinto Medical Plan Trustees Limited
       Rio Tinto Metals Limited
       Rio Tinto Minera Peru Limitada SAC
       Rio Tinto Mineracao do Brasil Ltda
       Rio Tinto Minerals Asia Pte Ltd
       Rio Tinto Minerals Development Limited
       Rio Tinto Minerals Exploration (Beijing) Co., Ltd
       Rio Tinto Minerals Inc.
       Rio Tinto Mining and Exploration Inc.
       Rio Tinto Mining and Exploration Limited
       Rio Tinto Mining and Exploration S.A.C.
       Rio Tinto Mining Commercial (Shanghai) Co., Ltd.
       Rio Tinto Mongolia LLC
       Rio Tinto Nominees Limited
       Rio Tinto Orissa Mining Private Ltd
       Rio Tinto OT Management Limited
       Rio Tinto Overseas Holdings Limited
       Rio Tinto PACE Australia Pty Limited
       Rio Tinto PACE Canada Inc. / Gestion Rio Tinto PACE Canada Inc.
       Rio Tinto Pension 2009 Trustees Limited
       Rio Tinto Pension Fund Trustees Limited
       Rio Tinto Pension Investments Limited
       Rio Tinto Peru Limited
       Rio Tinto plc
       Rio Tinto Potash Management Inc. / Rio Tinto Potasse Management Inc.
       Rio Tinto Procurement (Singapore) Pte Ltd
       Rio Tinto Pte Ltd
       Rio Tinto Saskatchewan Management Inc.
       Rio Tinto Saskatchewan Potash Holdings General Partner Inc.
       Rio Tinto Saskatchewan Potash Holdings Limited Partnership
       Rio Tinto Secretariat Limited
       Rio Tinto Services Inc.
       Rio Tinto Services Limited
       Rio Tinto Shared Services Pty Limited
       Rio Tinto Shipping (Asia) Pte. Ltd.
       Rio Tinto Shipping Pty. Limited.
       Rio Tinto Simfer UK Limited
       Rio Tinto Singapore Holdings Pte Ltd
       Rio Tinto Sohar Logistics LLC
       Rio Tinto South East Asia Limited
       Rio Tinto Staff Fund (Retired) Pty Limited


US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1    Filed 01/27/21   Page 354 of 372




       Rio Tinto Sulawesi Holdings Limited
       Rio Tinto Technological Resources Inc.
       Rio Tinto Technological Resources UK Limited
       Rio Tinto Trading (Shanghai) Co., Ltd.
       Rio Tinto Uranium Limited
       Rio Tinto Western Holdings Limited
       Rio Tinto Winu Pty Limited
       Riversdale Connections (Proprietary) Ltd
       Robe River Iron Associates Joint Venture
       Robe River Limited
       Robe River Mining Co. Pty. Ltd.
       Robe River Ore Sales Pty. Ltd.
       Rocklea Station Pty Ltd
       RTA AAL Australia Limited
       RTA Boyne Limited
       RTA Gove Pty Limited
       RTA Holdco 1 Limited
       RTA Holdco 4 Limited
       RTA Holdco 7 Limited
       RTA Holdco 8 Limited
       RTA Holdco Australia 1 Pty Ltd
       RTA Holdco Australia 3 Pty Ltd
       RTA Holdco Australia 5 Pty Ltd
       RTA Holdco Australia 6 Pty Ltd
       RTA HOLDCO FRANCE 1 S.A.S.
       RTA HOLDCO FRANCE 2 S.A.S.
       RTA Pacific Pty Limited
       RTA Sales Pty Ltd
       RTA Smelter Development Pty Limited
       RTA Weipa Pty Ltd
       RTA Yarwun Pty Ltd
       RTAlcan 1 LLC
       RTAlcan 2 LLC
       RTAlcan 3 LLC
       RTLDS Aus Pty. Ltd
       RTLDS UK Limited
       RTPDS Aus Pty Ltd
       Saryarka B.V.
       Scheuch Unterstuetzungskasse GmbH
       SGLS LLC
       Sharp Strategic Funding Pte. Ltd.
       Simfer Jersey Finance 1 Ltd
       Simfer Jersey Finance 2 Ltd
       Simfer Jersey Limited


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1   Filed 01/27/21   Page 355 of 372




       Simfer Jersey Nominee Limited
       SIMFER S.A.
       Singapore Metals Pte. Ltd.
       Skymont Corporation
       Société De Financement Des Risques Industriels
       Société Départementale De Développement 65
       Société Minière Et De Participations Guinée-Alusuisse
       Sohar Aluminium Co. L.L.C.
       Sohio Western Mining Company
       Solutions Strategiques Funding LLC
       Southern Copper Pty. Limited
       Swift Current Land & Cattle LLC
       Swiss Aluminium Australia Limited
       TBAC Limited
       Technological Resources Pty. Limited
       The Barrier Corporation (Vic.) Pty. Limited
       The Kelian Community and Forest Protection Trust
       The Pyrites Company, Inc.
       The Roberval and Saguenay Railway Company/ La Compagnie du Chemin de Fer
        Roberval Saguenay
       The Zinc Corporation Pty Ltd
       Thos. W. Ward Limited
       THR Aruba Holdings LLC A.V.V.
       THR Delaware Holdings, LLC
       THR Kharmagtai Pte. Ltd.
       THR MINES (BC) LTD.
       THR Mines Services Co. Ltd.
       THR OYU TOLGOI LTD.
       THR Ulaan Pte. Ltd.
       Three Crowns Insurance Company, formerly known as Three Crowns Insurance
        Company Limited
       Tinto Holdings Australia Pty. Limited
       Tisand (Proprietary) Limited
       Tomago Aluminium Company Pty Limited
       Tomago Aluminium Joint Venture
       Trans Territory Pipeline Pty Limited
       TRQ Australia Pty. Ltd.
       Turquoise Hill (Beijing) Services Company Ltd
       Turquoise Hill Netherlands Cooperatief U.A.
       Turquoise Hill Resources Ltd.
       Turquoise Hill Resources Philippines Inc.
       Turquoise Hill Resources Singapore Pte Ltd.
       Twin Falls Power Corporation Ltd
       U.S. Borax Inc.


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1    Filed 01/27/21   Page 356 of 372




       Victoria Technology Inc.
       Waste Solutions and Recycling LLC
       West Kutai Foundation Limited
       Wimmera Industrial Minerals Pty. Limited
       Winchester South Development Company Proprietary Limited
       Winter Road Joint Venture
       Wright Mgmt Services Pte. Ltd.
       Wyoming Coal Resources Company
       Yalleen Pastoral Co. Pty. Ltd.
       Yarraloola Pastoral Co
       Zululand Titanium (Pty) Ltd




US-DOCS\120811676.4
           Case 19-10289-LSS      Doc 2853-1      Filed 01/27/21    Page 357 of 372




                                        SCHEDULE V

                                  Zurich Corporate Parties

       Zurich American Insurance Company, in its own capacity and as successor-in-interest to
        Zurich Insurance Company, U.S. Branch
       American Guarantee and Liability Insurance Company
       American Zurich Insurance Company
       Colonial American Casualty & Surety Company
       Empire Fire and Marine Insurance Company
       Empire Indemnity Insurance Company
       Fidelity and Deposit Company of Maryland
       Hoplite Reinsurance Company of Vermont, Inc.
       Rural Community Insurance Company
       Steadfast Insurance Company
       Universal Underwriters Insurance Company
       Universal Underwriters of Texas Insurance Company
       Zurich American Insurance Company of Illinois
       Zurich Insurance Company Ltd (Canadian Branch)
       Zurich American Puerto Rico Insurance Company
       Zurich American Life Insurance Company
       Zurich American Insurance Company of New York
       Maryland Casualty Company
       Northern Insurance Company of New York
       Assurance Company of America




US-DOCS\120811676.4
           Case 19-10289-LSS      Doc 2853-1   Filed 01/27/21   Page 358 of 372




                                     SCHEDULE VI

                                      Zurich Policies

                Issuing Insurer       Policy No.           Policy Period
               Zurich Insurance
                Company, US       GLC 8209842-00/01      5/1/1996–5/31/1997
                    Branch

               Zurich Insurance
                Company, US        GLO 8210069-00       5/31/1997–5/31/1998
                    Branch

               Zurich Insurance
                Company, US        GLO 8210069-01       5/31/1998–5/31/1999
                    Branch

               Zurich American
                                   GLO 8210069-02       5/31/1999–5/31/2000
              Insurance Company

               Zurich American
                                   GLO 8210069-03       5/31/2000–5/31/2001
              Insurance Company

               Zurich American
                                   GLO 8210196-04       5/31/2001–5/31/2002
              Insurance Company

               Zurich American
                                   GLO 8210196-05       5/31/2002–5/31/2003
              Insurance Company

               Zurich American
                                   GLO 8210196-06       5/31/2003–5/31/2004
              Insurance Company

               Zurich American
                                   GLO 8210196-07       5/31/2004–5/31/2005
              Insurance Company

               Zurich American
                                   GLO 8210196-08       5/31/2005–5/31/2006
              Insurance Company

               Zurich American
                                   GLO 8210196-09       5/31/2006–5/31/2007
              Insurance Company

               Zurich American
                                   GLO 8210196-10       5/31/2007–5/31/2008
              Insurance Company

               Zurich American
                                   GLO 8210196-11       5/31/2008–5/31/2009
              Insurance Company



US-DOCS\120811676.4
           Case 19-10289-LSS      Doc 2853-1    Filed 01/27/21   Page 359 of 372




                Issuing Insurer       Policy No.            Policy Period
               Zurich American
                                   GLO 8249662-00        5/31/2009–5/31/2010
              Insurance Company

               Zurich American
                                   GLO 8249662-01        5/31/2010–5/31/2011
              Insurance Company

               Zurich American
                                   GLO 8249662-02        5/31/2011–5/31/2012
              Insurance Company

               Zurich Insurance
                Company Ltd           8828308            5/31/1997-5/31/2007
              (Canadian Branch)

               Zurich Insurance
                Company Ltd           8835547            5/31/2007-5/31/2009
              (Canadian Branch)

               Zurich Insurance
                Company Ltd           8837911            5/31/2009-5/31/2011
              (Canadian Branch)




US-DOCS\120811676.4
           Case 19-10289-LSS      Doc 2853-1     Filed 01/27/21   Page 360 of 372




                                       SCHEDULE VII

                                  Cyprus Corporate Parties

       Ajo Improvement Company [AZ]
       Amax Arizona, Inc. [NV]
       Amax Energy Inc. [DE]
       Amax Exploration, Inc. [DE]
       Amax Metals Recovery Inc. [DE]
       Amax Nickel Overseas Ventures, Inc. [DE]
       Amax Research & Development, Inc. [DE]
       Amax Specialty Coppers Corporation [DE]
       Amax Specialty Metals (Driver), Inc. [DE]
       Amax Zinc (Newfoundland) Limited [DE]
       American Metal Climax, Inc. [DE]
       Ametalco Limited [UK]
       Ametalco, Inc. [DE]
       Apache Nitrogen Products, Incorporated [AZ]
       Arguello Inc. [DE]
       Arroyo Grande Land Company LLC [DE]
       Asarel-Exploration AD [Bulgaria]
       Atlantic Copper, S.L.U. [Spain]
       AZ Big Sandy, LLC [NV]
       Bagdad Fire and Rescue, Inc. [DE]
       Balkan Metals and Minerals EOOD [Bulgaria]
       Bisbee Queen Mining Co. [DE]
       Blackwell Zinc Company, Inc. [DE]
       Byner Cattle Company [NV]
       Cane River Development LLC [DE]
       Capital Gestao de Negocios LTDA. [Brazil]
       Carollite Holdings B.V. [The Netherlands]
       Cattierite Holdings Coöperatief U.A. [The Netherlands]
       Chino Acquisition LLC [DE]
       Climax Canada LTD. [DE]
       Climax Engineered Materials, LLC [CO]
       Climax Molybdenum Asia Corporation [DE]
       Climax Molybdenum B.V. [The Netherlands]
       Climax Molybdenum China Corporation [DE]
       Climax Molybdenum Company [DE]
       Climax Molybdenum GMBH [Germany]
       Climax Molybdenum Marketing Corporation [DE]
       Climax Molybdenum U.K. Limited [UK]
       Cobaltite Holdings Limited [Bermuda]
       Compania Exploradora De La Isla, S.A. [Cuba]


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1    Filed 01/27/21   Page 361 of 372




       Copper Market Inc. [AZ]
       Copper Overseas Service Company [DE]
       CuAu International Holdings (BVI) LTD. [BVI]
       Cukaru Peki B.V. [The Netherlands]
       Cyprus Amax Indonesia Corporation [DE]
       Cyprus Amax Minerals Company [DE]
       Cyprus Climax Metals Company [DE]
       Cyprus Copper Marketing Corporation [DE]
       Cyprus Copperstone Gold Corporation [DE]
       Cyprus El Abra Corporation [DE]
       Cyprus Exploration and Development Corporation [DE]
       Cyprus Gold Company [DE]
       Cyprus Gold Exploration Corporation [DE]
       Cyprus Metals Company [DE]
       Cyprus Mines Corporation [DE]
       Cyprus Pinos Altos Corporation [DE]
       Cyprus Specialty Metals Company [DE]
       Cyprus Tohono Corporation [DE]
       Discovery Metals Kazakhstan LLP [Kazakhstan]
       Drum Mountains Mineral Properties LLC [DE]
       Eastern Mining Company, Inc. [DE]
       Enarotali Gold Project Limited [Isle of Jersey]
       Exploraciones Antakana S.A.C. [Peru]
       FCX Investment LLC [DE]
       FCX Investment LTD [Cayman Islands]
       FCX Oil & Gas LLC [DE]
       Flobarco S.A. de C.V. [Mexico]
       FM Chile Holdings Inc. [DE]
       FM Myanmar Holding LTD. [Bermuda]
       FM O&G Mexico Holdings B.V. [The Netherlands]
       FM O&G Mexico Intermediate Holdings B.V. [The Netherlands]
       FM Services Company [DE]
       FNS Holdings, LLC [AZ]
       Freeport Asia Holdings PTE. LTD. [Singapore]
       Freeport Azufre Limitada [Chile]
       Freeport Canadian Exploration Company [DE]
       Freeport Cobalt Americas LLC [DE]
       Freeport Cobalt Asia LTD. [Taiwan]
       Freeport Cobalt Europe GMBH [Germany]
       Freeport Cobalt Japan Inc. [Japan]
       Freeport Cobalt OY [Finland]
       Freeport Cobalt Trading (Shanghai) Co., LTD. [China]
       Freeport Copper Company [DE]
       Freeport Finance Company B.V. [Netherlands]


US-DOCS\120811676.4
           Case 19-10289-LSS    Doc 2853-1    Filed 01/27/21   Page 362 of 372




       Freeport International, Inc. [DE]
       Freeport Minerals Corporation [DE]
       Freeport Overseas Service Company [DE]
       Freeport Research and Engineering Company [DE]
       Freeport Sulphur Company [DE]
       Freeport Warim Inc. [DE]
       Freeport-McMoRan Inc. [DE]
       Freeport-McMoRan Australasia Inc. [DE]
       Freeport-McMoRan Bagdad Inc. [DE]
       Freeport-McMoRan Bulgaria B.V. [The Netherlands]
       Freeport-McMoRan Chino Inc. [DE]
       Freeport-McMoRan Chino Mines Company [NM]
       Freeport-McMoRan Cobalt Holdings Limited [Bermuda]
       Freeport-McMoRan Copper & Gold China Corporation [Cayman Islands]
       Freeport-McMoRan Copper & Gold Energy Services LLC [DE]
       Freeport-McMoRan Copper & Gold Investment Co., S.A. [Cayman Islands]
       Freeport-McMoRan do Brasil Mineração LTDA. [Brazil]
       Freeport-McMoRan Energy LLC [DE]
       Freeport-McMoRan Exploration & Production LLC [DE]
       Freeport-McMoRan Exploration Australia PTY LTD [Australia]
       Freeport-McMoRan Exploration Corporation [DE]
       Freeport-McMoRan Mercantile Company Inc. [DE]
       Freeport-McMoRan Miami Inc. [DE]
       Freeport-McMoRan Mineral Properties Canada Inc. [Canada]
       Freeport-McMoRan Mineral Properties Inc. [DE]
       Freeport-McMoRan Morenci Inc. [DE]
       Freeport-McMoRan Nevada LLC [DE]
       Freeport-McMoRan of Canada Limited [DE]
       Freeport-McMoRan Oil & Gas Inc. [DE]
       Freeport-McMoRan Oil & Gas LLC [DE]
       Freeport-McMoRan Safford Inc. [DE]
       Freeport-McMoRan Sales Company Inc. [DE]
       Freeport-McMoRan Shelf Properties LLC [DE]
       Freeport-McMoRan Sierrita Inc. [DE]
       Freeport-McMoRan Spain Inc. [DE]
       Freeport-McMoRan Tyrone Inc. [DE]
       Freeport-McMoRan Tyrone Mining LLC [NM]
       Fundacion Freeport-McMoRan Chile [Chile]
       Gaviota Gas Plant Company [CA]
       Grand Ecaille Land Company, Inc. [LA]
       Gulf Coast Ultra Deep Royalty Trust [DE]
       Habirshaw Cable and Wire Corporation [DE]
       Hidalgo Mining, LLC [NM]
       International Administrative Services Company [DE]


US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1     Filed 01/27/21      Page 363 of 372




       International Air Capital Inc. [DE]
       International Asaz LLC [DE]
       International Mining Investments, LLC [DE]
       International Purveyors Inc. [DE]
       International Support LLC [DE]
       James Douglas Insurance Company, LTD. [Bermuda]
       Jenny East Holdings LTD. [Bermuda]
       JRTW Holdings Inc. [DE]
       Kameni Potok Coöperatief U.A. [The Netherlands]
       Kisanfu Holdings LTD. [Bermuda]
       K-Mc Venture I LLC [DE]
       Koboltti Chemicals Holdings Limited [Bermuda]
       Las Quintas Serenas Water Co. [AZ]
       LHD Ventures, LLC [DE]
       Lompoc Land Company LLC [DE]
       Main Pass Energy Hub LLC [DE]
       McMoRan Exploration LLC [DE]
       Mcmoran Oil & Gas LLC [DE]
       Midwest Land Acquisition Company LLC [DE]
       Minera Cuicuilco S.A. de C.V. [Mexico]
       Minera Freeport-McMoRan South America Limitada [Chile]
       Minera Freeport-McMoRan South America S.A.C. [Peru]
       Missouri Lead Smelting Company [DE]
       Molinos Corporation [AZ]
       Montebello Land Company LLC [DE]
       MSS Properties, LLC [DE]
       Mt. Emmons Mining Company [DE]
       Nabire Bakti LLC [DE]
       Nicaro Nickel Company [DE]
       Nuevo Energy Company [DE]
       Overseas Service Company [DE]
       Pacific Western Land Company [CA]
       PD Peru, Inc. [DE]
       PD Receivables, LLC [DE]
       PDM Energy, LLC [AZ]
       PDRC Laurel Hill 9, LLC [DE]
       PDRC Laurel Hill Development, LLC [DE]
       Phelps Dodge Ajo, Inc. [DE]
       Phelps Dodge Congo S.A.R.L. [DRC]
       Phelps Dodge Development Corporation [DE]
       Phelps Dodge Hidalgo, Inc. [DE]
       Phelps Dodge High Performance Conductors of NJ, Inc. [NJ]
       Phelps Dodge Holdings Mexico, S.A. de C.V. [Mexico]
       Phelps Dodge Industries, Inc. [DE]


US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1     Filed 01/27/21   Page 364 of 372




       Phelps Dodge Katanga Corporation [DE]
       Phelps Dodge Mining (Zambia) Limited [Zambia]
       Phelps Dodge Molybdenum Corporation [DE]
       Phelps Dodge of Africa, LTD. [DE]
       Phelps Dodge Refining Corporation [DE]
       Plains Acquisition Corporation [DE]
       Plains Offshore LLC [DE]
       Plains Offshore Operations Inc. [DE]
       Plains Vietnam LTD. [Cayman Islands]
       Pogo Partners, Inc. [TX]
       Point Arguello Natural Gas Line Company [CA]
       Point Arguello Pipeline Company [CA]
       PT Airfast Aviation Facilities Company [Indonesia]
       PT Eksplorasi Nusa Jaya [Indonesia]
       PT Freeport Indonesia [Indonesia]
       PT Freeport Management Indonesia [Indonesia]
       PT IRJA Eastern Minerals [Indonesia]
       PT Kencana Infra Nusakarya [Indonesia]
       PT Kencana Wisata Nusakarya [Indonesia]
       PT Manyar Maju Refinery [Indonesia]
       PT Mineserve International [Indonesia]
       PT Mitradaya Vulkanisindo [Indonesia]
       PT Nabire Bakti Mining [Indonesia]
       PT Papua Utama Mitra [Indonesia]
       PT Puncakjaya Power [Indonesia]
       PT Rio Tinto Indonesia [Indonesia]
       PT Smelting [Indonesia]
       PXP Aircraft LLC [DE]
       PXP Gulf Coast LLC [DE]
       PXP Louisiana LLC [DE]
       PXP Louisiana Operations LLC [DE]
       PXP Luxembourg S.A.R.L. [Luxembourg]
       PXP Morocco B.V. [The Netherlands]
       PXP Oil & Gas Inc. [DE]
       PXP Producing Company LLC [DE]
       PXP Resources LLC [DE]
       Rakita Exploraton DOO BOR [Serbia]
       Red Metal Limited [Australia]
       Servicios Especiales Nacionales, SA de CV a.k.a. “PD SENSA” [El Salvador]
       Silver Springs Ranch, Inc. [CO]
       Sociedad Contractual Minera El Abra [Chile]
       Sociedad Minera Cerro Verde S.A.A. [Peru]
       Southern Bayou Holdings, LLC [DE]
       Southern Discovery Metals LTD. [BVI]


US-DOCS\120811676.4
           Case 19-10289-LSS     Doc 2853-1    Filed 01/27/21   Page 365 of 372




       Southern Pearl Holdings, LLC [DE]
       Suva Reka (BVI) LTD. [BVI]
       Tank Barge LLC [DE]
       The Morenci Water & Electric Company [AZ]
       Timok JVSA (BVI) LTD. [BVI]
       Timok Metals D.O.O. BOR [Serbia]
       Tucson, Cornelia and Gila Bend Railroad Company [AZ]
       United States Metals Refining Company [DE]
       Warren Company [AZ]
       Western Nuclear, Inc. [DE]




US-DOCS\120811676.4
             Case 19-10289-LSS      Doc 2853-1   Filed 01/27/21     Page 366 of 372




                                       SCHEDULE VIII

                                Cyprus Talc Insurance Policies

Insurer                             Policy Number             Policy Start            Policy End
American Insurance Company          K2238871                 May 23, 1961           May 23, 1962
American Insurance Company          K2257131                 May 23, 1962           May 23, 1963
American Insurance Company          K2276210                 May 23, 1963           May 23, 1964
American Insurance Company          K2290639                 May 23, 1964        October 15, 1964
Continental Casualty Company        CL4284386             October 15, 1964        January 1, 1965
Continental Casualty Company        RDX9996941            October 15, 1964         April 17, 1965
Employers Surplus Lines Insurance   E504218               October 15, 1964         April 17, 1965
Company
Employers Surplus Lines Insurance   E504219               October 15, 1964         April 17, 1965
Company
Continental Casualty Company        CL24319352              January 1, 1965       January 1, 1966
Employers Surplus Lines Insurance   E509914                  April 17, 1965      February 2, 1968
Company
Harbor Insurance Company            102632                   April 17, 1965      January 31, 1968
Continental Casualty Company        2402140673              January 1, 1966       January 1, 1969
Employers Surplus Lines Insurance   E513910                February 1, 1968        March 1, 1971
Company
Continental Casualty Company        CCP2404125889          January 1, 1969 November 1, 1969
Continental Casualty Company        CCP2405051090R       November 1, 1969 November 1, 1972
Employers Surplus Lines Insurance   E63850                  March 1, 1971     March 1, 1972
Company
CNA Casualty of California          RDU9231389               March 1, 1972         March 1, 1973
Midland Insurance Company           XL1952                   March 1, 1972         March 1, 1973
Mission Insurance Company           M74758                   March 1, 1972         March 1, 1973
Fireman’s Fund Insurance            XLX1056187               March 1, 1972         March 1, 1973
Company
Aetna Casualty & Surety Company     01XN244WCA              March 1, 1972          March 1, 1973
Continental Casualty                CCP9677215R          November 1, 1972         October 1, 1974
Reserve Insurance Company           UCP00067                March 1, 1973           April 2, 1975
Stonewall Insurance Company         D11910                  March 1, 1973            July 1, 1976
Truck Insurance Exchange            3504134                October 1, 1974           July 1, 1980
Central National Insurance          CNU122873                April 2, 1975          April 2, 1976
Company of Omaha
Mission Insurance Company           M830271                      April 2, 1975      April 2, 1976
Central National Insurance          CNU125306                    April 2, 1976       July 1, 1977
Company of Omaha
Mission Insurance Company           M832531                      April 2, 1976      April 2, 1977
Stonewall Insurance Company         13584                         July 1, 1976       July 1, 1977
Granite State Insurance Company     SCLD 80-93902                 July 1, 1976       July 1, 1977



  US-DOCS\120811676.4
             Case 19-10289-LSS    Doc 2853-1     Filed 01/27/21     Page 367 of 372




Insurer                           Policy Number                   Policy Start     Policy End
Lexington Insurance Company       LC0140                          July 1, 1977    July 1, 1978
Pine Top Insurance Company        MLP 100304                      July 1, 1977    July 1, 1978
Columbia Casualty Company         RDX3652421                      July 1, 1977    July 1, 1978
Harbor Insurance Company          135171                          July 1, 1978    July 1, 1979
Columbia Casualty Company         RDX4169299                      July 1, 1978    July 1, 1979
AIU Insurance Company             75100270                        July 1, 1978    July 1, 1979
Mission Insurance Company         M843870                         July 1, 1978    July 1, 1979
Union Indemnity Insurance         UF11 00 128                     June 1, 1979    June 1, 1980
Company of New York
London Market                     881/ULL0705                     June 1, 1979    June 1, 1980
Lexington Insurance Company       5512603                         June 1, 1979    June 1, 1980
Lexington Insurance Company       5512604                         June 1, 1979    June 1, 1980
Gibraltar Casualty Company        GMX 00143                       June 1, 1979    June 1, 1980
Central National Insurance        CNZ 14-16-28                    June 1, 1979    June 1, 1980
Company of Omaha (The)
Federal Insurance Company         (80) 7922-6248                  June 1, 1979    June 1, 1980
National Union Fire Insurance     BE1326219                       July 1, 1979    July 1, 1980
Company of Pittsburgh, Pa.
Insurance Company of North        ISL 1083                        July 1, 1979        July 1, 1981
America
Employers Mutual Casualty         MMO71462                        June 1, 1980    June 1, 1981
Company
London market insurers            WM22007 &                       June 1, 1980    June 1, 1981
                                  UMH0287
Lexington Insurance Company       5512643                         June 1, 1980    June 1, 1981
Employers Mutual Casualty         MMO71463                        June 1, 1980    June 1, 1981
Company
International Surplus Lines       XSI6996                         June 1, 1980    June 1, 1981
Insurance Company
London market insurers            WM23004 &                       June 1, 1980    June 1, 1981
                                  UMH0288
Employers Mutual Casualty         MMO71464                        June 1, 1980    June 1, 1981
Company
Landmark Insurance Company        FE40000337                      June 1, 1980    June 1, 1981
International Surplus Lines       XSI6997                         June 1, 1980    June 1, 1981
Insurance Company
London market insurers            WM23006 &                       June 1, 1980    June 1, 1981
                                  UMH0289
Central National Insurance        CNZ142075                       June 1, 1980    June 1, 1981
Company of Omaha
Granite State Insurance Company   6680-2317                       June 1, 1980    June 1, 1981
Union Indemnity Insurance         UF1100193                       June 1, 1980    June 1, 1981
Company



  US-DOCS\120811676.4
             Case 19-10289-LSS    Doc 2853-1    Filed 01/27/21     Page 368 of 372




Insurer                           Policy Number                  Policy Start     Policy End
Lexington Insurance Company       5512644                        June 1, 1980    June 1, 1981
AIU Insurance Company             XX-XXXXXXX                     June 1, 1980    June 1, 1981
Travelers Indemnity Company       TJEX121T880A80                 June 1, 1980    June 1, 1981
Gibraltar Casualty Company        GMX00619                       June 1, 1980    June 1, 1981
First State Insurance Company     930527                         June 1, 1980    June 1, 1981
Federal Insurance Company         81-79226248                    June 1, 1980    June 1, 1981
Allianz Underwriters, Inc.        AUX5200117                     June 1, 1980    June 1, 1981
International Surplus Lines       XSI6998                        June 1, 1980    June 1, 1981
Insurance Company
Integrity Insurance Company       XL201671                       June 1, 1980    June 1, 1981
Granite State Insurance Company   6680-2318                      June 1, 1980    June 1, 1981
Birmingham Fire Insurance         SE6073736                      June 1, 1980    June 1, 1981
Company of Pennsylvania
National Union Fire Insurance     1226464                        June 1, 1980    June 1, 1981
Company of Pittsburgh, Pa.
Gibraltar Casualty Company        GMX00620                       June 1, 1980    June 1, 1981
First State Insurance Company     930625                         June 1, 1980    June 1, 1981
American Excess Insurance         EUL5074786                     June 1, 1980    June 1, 1981
Company
Northbrook Excess and Surplus     63006816                       June 1, 1980    June 1, 1981
Insurance Company
Insurance Company of North        XCP143852                      June 1, 1980    June 1, 1981
America
London Market                     UMH0450              September 19, 1980        June 1, 1981
London market insurers            WM23009 &            September 19, 1980        June 1, 1981
                                  WMBA400
Midland Insurance Company         XL152834                October 1, 1980        June 1, 1981
Protective National Insurance     XUB18068-62             October 1, 1980        June 1, 1981
Company of Omaha
International Surplus Lines       XSI7184                 October 1, 1980        June 1, 1981
Insurance Company
First State Insurance Company     931168                  October 1, 1980        June 1, 1981
Federal Insurance Company         7922-6337               October 1, 1980        June 1, 1981
American Excess Insurance         EUL5075361              October 1, 1980        June 1, 1981
Company
Lexington Insurance Company       5512663                 October 1, 1980        June 1, 1981
International Surplus Lines       XSI7138                 October 1, 1980        June 1, 1981
Insurance Company
London market insurers            WN30027 &                      June 1, 1981    June 1, 1982
                                  UNH0204
Lexington Insurance Company       5512677                        June 1, 1981    June 1, 1982
International Insurance Company   5220293553                     June 1, 1981    June 1, 1982




  US-DOCS\120811676.4
             Case 19-10289-LSS    Doc 2853-1     Filed 01/27/21     Page 369 of 372




Insurer                           Policy Number                   Policy Start     Policy End
London market insurers            WN31008,                        June 1, 1981    June 1, 1982
                                  UNH0205 &
                                  UNH0206
Lexington Insurance Company       5512682                         June 1, 1981    June 1, 1982
International Insurance Company   522293562                       June 1, 1981    June 1, 1982
London Market                     551/UNH0207                     June 1, 1981    June 1, 1982
London Market                     UNH0237                         June 1, 1981    June 1, 1982
London market insurers            WN31009                         June 1, 1981    June 1, 1982
London market insurers            WNBK300                         June 1, 1981    June 1, 1982
London market insurers            WN31018                         June 1, 1981    June 1, 1982
Birmingham Fire Insurance         SE6073846                       June 1, 1981    June 1, 1982
Company of Pennsylvania
Travelers Indemnity Company       TJEX121T880A81                  June 1, 1981    June 1, 1982
Granite State Insurance Company   6681-2667                       June 1, 1981    June 1, 1982
Allianz Underwriters, Inc.        AUX5200359                      June 1, 1981    June 1, 1982
Integrity Insurance Company       XL203241                        June 1, 1981    June 1, 1982
Northbrook Excess and Surplus     63008-019                       June 1, 1981    June 1, 1982
Insurance Company
Insurance Company of North        XCP144061                       June 1, 1981    June 1, 1982
America
Gibraltar Casualty Company        GMX01234                        June 1, 1981    June 1, 1982
First State Insurance Company     932421                          June 1, 1981    June 1, 1982
Federal Insurance Company         8207922 6248                    June 1, 1981    June 1, 1982
Employers Mutual Casualty         MMO71831                        June 1, 1981    June 1, 1982
Company
International Insurance Company   5220293571                      June 1, 1981    June 1, 1982
Midland Insurance Company         XL723954                        June 1, 1981    June 1, 1982
Protective National Insurance     XUB1806914                      June 1, 1981    June 1, 1982
Company of Omaha
First State Insurance Company     932422                          June 1, 1981    June 1, 1982
American Excess Insurance         EUL5081285                      June 1, 1981    June 1, 1982
Company
Lexington Insurance Company       5512678                         June 1, 1981    June 1, 1982
International Insurance Company   5220293589                      June 1, 1981    June 1, 1982
London market insurers            UPH0171                         June 1, 1982    June 1, 1983
London market insurers            UPH0172                         June 1, 1982    June 1, 1983
London market insurers            UPH00336                        June 1, 1982    June 1, 1983
Lexington Insurance Company       5523305                         June 1, 1982    June 1, 1983
International Insurance Company   5220311256                      June 1, 1982    June 1, 1983
London market insurers            UPH0173                         June 1, 1982    June 1, 1983
Lexington Insurance Company       5513306                         June 1, 1982    June 1, 1983
International Insurance Company   5220311265                      June 1, 1982    June 1, 1983



  US-DOCS\120811676.4
             Case 19-10289-LSS    Doc 2853-1   Filed 01/27/21     Page 370 of 372




Insurer                           Policy Number                 Policy Start     Policy End
London market insurers            UPH0337 &                     June 1, 1982    June 1, 1983
                                  UPH0174
International Insurance Company   5220311274                    June 1, 1982    June 1, 1983
London market insurers            UPH0338 &                     June 1, 1982    June 1, 1983
                                  UPH0175
Birmingham Fire Insurance         SE6073951                     June 1, 1982    June 1, 1983
Company of Pennsylvania
Granite State Insurance Company   6682-3454                     June 1, 1982    June 1, 1983
Allianz Underwriters, Inc.        AUX5200755                    June 1, 1982    June 1, 1983
Integrity Insurance Company       XL204016                      June 1, 1982    June 1, 1983
Northbrook Excess and Surplus     63008784                      June 1, 1982    June 1, 1983
Insurance Company
Insurance Company of North        XCP144433                     June 1, 1982    June 1, 1983
America
Gibraltar Casualty Company        GMX01702                      June 1, 1982    June 1, 1983
First State Insurance Company     934444                        June 1, 1982    June 1, 1983
Federal Insurance Company         (83)7922-62-48                June 1, 1982    June 1, 1983
Employers Mutual Casualty         MMO73174                      June 1, 1982    June 1, 1983
Company
International Insurance Company   5220311283                    June 1, 1982    June 1, 1983
Midland Insurance Company         XL724700                      June 1, 1982    June 1, 1983
Protective National Insurance     XUB1807045                    June 1, 1982    June 1, 1983
Company of Omaha
Northbrook Excess and Surplus     63008785                      June 1, 1982    June 1, 1983
Insurance Company
First State Insurance Company     934445                        June 1, 1982    June 1, 1983
Lexington Insurance Company       5223307                       June 1, 1982    June 1, 1983
International Insurance Company   5220311292                    June 1, 1982    June 1, 1983
London market insurers            UQH0180                       June 1, 1983    June 1, 1984
London market insurers            UQH0181,                      June 1, 1983    June 1, 1984
                                  UQH0182 &
                                  UQH0186
Lexington Insurance Company       5523326                       June 1, 1983    June 1, 1984
International Insurance Company   5220437094                    June 1, 1983    June 1, 1984
Lexington Insurance Company       5523325                       June 1, 1983    June 1, 1984
International Insurance Company   5220437103                    June 1, 1983    June 1, 1984
London market insurers            UQH0183 &                     June 1, 1983    June 1, 1984
                                  UQH0187
International Insurance Company   5220437111                    June 1, 1983    June 1, 1984
London market insurers            UQH0188 &                     June 1, 1983    June 1, 1984
                                  UQH0184
London market insurers            UQH0185 &                     June 1, 1983    June 1, 1984
                                  UQH0189



  US-DOCS\120811676.4
             Case 19-10289-LSS     Doc 2853-1    Filed 01/27/21     Page 371 of 372




Insurer                            Policy Number                  Policy Start     Policy End
Birmingham Fire Insurance          SE6074094                      June 1, 1983    June 1, 1984
Company of Pennsylvania
Granite State Insurance Company    6683-4116                      June 1, 1983    June 1, 1984
Federal Insurance Company          (84)7922-62-48                 June 1, 1983    June 1, 1984
Allianz Underwriters, Inc.         AUX5200953                     June 1, 1983    June 1, 1984
Integrity Insurance Company        XL207293                       June 1, 1983    June 1, 1984
Insurance Company of North         XCP145342                      June 1, 1983    June 1, 1984
America
First State Insurance Company      934636                         June 1, 1983    June 1, 1984
Employers Mutual Casualty          MMO75390                       June 1, 1983    June 1, 1984
Company
Gibraltar Casualty Company         GMX03540                       June 1, 1983    June 1, 1984
International Insurance Company    5220437121                     June 1, 1983    June 1, 1984
Midland Insurance Company          XL739224                       June 1, 1983    June 1, 1984
Protective National Insurance      XUB1807046                     June 1, 1983    June 1, 1984
Company of Omaha
Pine Top Insurance Company         XL700011                       June 1, 1983    June 1, 1984
Insurance Corporation of Ireland   XL7-13000-0                    June 1, 1983    June 1, 1984
Century Indemnity Company          CIZ425524                      June 1, 1983    June 1, 1984
Marine Office of America           EXH101628                      June 1, 1983    June 1, 1984
Corporation
First State Insurance Company      934674                         June 1, 1983    June 1, 1984
International Insurance Company    5220437139                     June 1, 1983    June 1, 1984
Lexington Insurance Company        5523331                        June 1, 1983    June 1, 1984
Zurich American Insurance          8129701                        June 1, 1983    June 1, 1984
Company
Century Indemnity Company          CIZ425525                      June 1, 1983    June 1, 1984
Constitution State                 CCA841F503A                    June 1, 1983    June 1, 1984
Royal Insurance Company            RED102107                      June 1, 1983    June 1, 1984
Republic Insurance Company         CDE0796                        June 1, 1983    June 1, 1984
Home Insurance Company             HEC1203840                     June 1, 1983    June 1, 1984
London market insurers             URH0093                        June 1, 1984    June 1, 1985
London market insurers             URH0098 &                      June 1, 1984    June 1, 1985
                                   URH0162
Allianz Underwriters, Inc.         [unknown]                      June 1, 1984    June 1, 1985
International Insurance Company    5220473841                     June 1, 1984    June 1, 1985
London market insurers             URH0097 &                      June 1, 1984    June 1, 1985
                                   URH0161
International Insurance Company    5220473832                     June 1, 1984    June 1, 1985
London market insurers             URH0096 &                      June 1, 1984    June 1, 1985
                                   URH0160
International Insurance Company    5220473823                     June 1, 1984    June 1, 1985
International Insurance Company    5220473814                     June 1, 1984    June 1, 1985


  US-DOCS\120811676.4
             Case 19-10289-LSS    Doc 2853-1   Filed 01/27/21     Page 372 of 372




Insurer                           Policy Number                 Policy Start     Policy End
Integrity Insurance Company       XL208526                      June 1, 1984    June 1, 1985
Insurance Company of North        XCP144196                     June 1, 1984    June 1, 1985
America
Granite State Insurance Company   6684-4895                June 1, 1984         June 1, 1985
Gibraltar Casualty Company        GMX03711                 June 1, 1984         June 1, 1985
First State Insurance Company     EU002200                 June 1, 1984         June 1, 1985
Federal Insurance Company         85-79226248              June 1, 1984         June 1, 1985
Allianz Underwriters, Inc.        AUX5203031               June 1, 1984         June 1, 1985
Republic                          CDE 1159                 June 1, 1984         June 1, 1985
Old Republic Insurance Company    ZC46316                  July 1, 1985         July 1, 1986
Lexington Insurance Company       USA 0370                 July 1, 1985         July 1, 1986
Lexington Insurance Company       USA 0371                 July 1, 1985         July 1, 1986
Old Republic Insurance Company    ZC46784                  July 1, 1986         July 1, 1987
Lexington Insurance Company       5572150             November 26, 1986         July 1, 1987
Old Republic Insurance Company    ZZ50105                  July 1, 1987         July 1, 1988
Lexington Insurance Company       5521451                  July 1, 1987         July 1, 1988
Lexington Insurance Company       5521482                  July 1, 1988         July 1, 1989
Lexington Insurance Company       8641274                  July 1, 1988         July 1, 1989
National Union Fire Insurance     RMGLCM 459-69-           July 1, 1989         July 1, 1990
Company of Pittsburgh, Pa.        51
National Union Fire Insurance     RMGLCM 460-02-                July 1, 1989        July 1, 1990
Company of Pittsburgh, Pa.        64
National Union Fire Insurance     RMGL 459-69-50                July 1, 1989        July 1, 1990
Company of Pittsburgh, Pa.
National Union Fire Insurance     GLA 459-69-56                 July 1, 1989        July 1, 1990
Company of Pittsburgh, Pa.
Lexington Insurance Company       556-7598                      July 1, 1989        July 1, 1990
XL Insurance Company              XLUMB-00592                   July 1, 1989        July 1, 1999
National Union Fire Insurance     CLM 308-33-90                 July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.
National Union Fire Insurance     RMGLCM 325-28-                July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.        26
National Union Fire Insurance     RMGL 325-28-27                July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.
National Union Fire Insurance     RMGL 325-28-28                July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.




  US-DOCS\120811676.4
